t c memo united_states tax_court investment research associates and subsidiaries commissioner of internal revenue docket nos herewith burton w investment research associates and naomi r kanter no burton w burton w naomi r kanter kanter docket no and subsidiaries docket no docket no and naomi r kanter investment research associates ltd et al ’ petitioners v respondent filed december cases of the following petitioners are consolidated and naomi r kanter docket no and subsidiaries docket no docket no burton w and burton w and naomi r ltd docket ltd and naomi r continued burton w -- - randall g dick and jeffrey i margolis for petitioners in docket nos and royal b martin and steven s brown for petitioners in docket nos and continued kanter docket no investment research associates ltd and subsidiaries docket no claude m and mary b ballard docket no investment research associates ltd and subsidiaries docket no burton w and naomi r kanter docket no claude m and mary b ballard docket no estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co-executors docket no estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co- executors docket no claude m and mary b ballard docket no investment research associates ltd and subsidiaries docket no burton w and naomi r kanter docket no claude m and mary b ballard docket no kstate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co-executors docket no investment research associates ltd and subsidiaries docket no claude m and mary b ballard docket no burton w and naomi r kanter docket no estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co- executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co-executors docket no claude m and mary b ballard docket no investment research associates ltd and subsidiaries docket no and burton w and naomi r kanter docket no mark e o'leary john j comeau james m cascino jonathan p decatorsmith james m klein g roger markley and pamela v gibson for respondent contents issue whether payments made by the five in the prudential travelers and kanter transactions during the years at issue are properly taxable to kanter ballard and lisle and if so whether they are liable for the fraud additions to tax and penalty with respect to such income findings_of_fact i background eee ee a petitioners' residences and principal_place_of_business b kanter cc ballard d lisle it the kanter enterprise a overview ee b investment research associates inc and its subsidiarie sec_1 ira stock ira stockholders a mildred schott and delores keating b the bea ritch trust sec_3 ira officers and director sec_4 ira subsidiaries on holding co eee ee d administration co and principal services the banking corporations eb the other lending corporation sec_1 helo int'l films tiil transactions involving the five rr a the weaver arrangement hyatt corp s embarcadero hotel management_contract ee ee b the frey arrangement condominium conversions cc the schaffel arrangement real_estate construction and financing schaffel prudential transaction sec_2 schaffel travelers transaction sec_3 fpc subventure associates partnership al ‘77 iv - - the schnitzer arrangement sale and repurchase of property management systems stock the bulich arrangement essex hotel management co bulich' s background prudential's gateway hotel diagram summary of payments from the five through changes in ira and subsidiaries corporate structure from through changes in holding co subsidiaries corporate structure through holding co subsidiaries returns helo through of money ee payments to ira and subsidiaries the prudential transaction sec_1 overview flow of the funds through a flow of money from kwj corp to ira through ee ee ee b flow of money from zeus through ee on payments from schnitzer- pms essex and schaffel through d funds accumulated in ira at close of ee ee ele distributions to ‘carlco tmt and bwk inc eee ee a distributions of cash from ira to carlco tmt and bwk inc b distribution of essex partnership_interest to carlco tmt and bwk inc cc transfer of sherwood partnership_interest from ira to carlco tmt and bwk inc se ee d distributions to carlco tmt and bwk inc as reflected on the books of the corporations flow of payments by the five through a zeus through b distributions of schnitzer--pms and essex payments made during through cc loans from ira to kwj partnership through ee ee ee d balance sheets of carlco tmt and bwk inc through --- - b flow of the funds paid_by the five through ira and its subsidiaries to kanter ballard and lisle overview ee ee ele payments from ira kwj corp and kwj co partnership ee ee ee ee ee a ira payments to ballard and lisle b consulting fees paid to ballard's and lisle's children cc kwj partnership payments to ‘lisle and ballard oe ee disposition of funds out of carlco tmt and bwk to kanter eee ee ee ee a creation of carlco tmt and bwk inc b control and management of carlco tmt and bwk inc cc ballard disposition of funds out of tmt ee ee ee ee d lisle disposition of funds out of carlco ee ee ee ee e kanter disposition of funds out of bwk inc loans ee a ira loans to kanter oe ee ee b loans to ballard lisle their family members and trust sec_5 writeoff of loans and losses on payments to holding co and its subsidiaries d distributions to kanter oe be examination of petitioners’ returns opinion i position of the parties iit omitted income a the transaction sec_1 the hyatt payment sec_2 the frey arrangement the schaffel arrangement the schnitzer arrangement the bulich essex arrangement conclusion b overview of the law sham corporation sec_2 assignment_of_income sec_482 conclusion iii fraud additions to tax and penalties a positions of the partie sec_166 applicable statutory provisions general legal principles relating to civil_fraud underpayments of tax intent to evade tax lisle's fraud ballard's fraud kanter's fraud f summary and conclusions as to fraud aouaw issue whether certain commitment_fees paid to century industries ltd are includable in kanter's income for and findings_of_fact opinion issue whether kanter received unreported income from hi- chicago trust for and findings_of_fact opinion issue whether kanter is taxable on the income of the bea ritch trusts for and findings_of_fact opinion issue whether kanter had unreported income for and from the cms investors partnership findings_of_fact opinion issue whether kanter had unreported income in from equitable leasing co inc findings_of_fact opinion issue whether kanter had unreported income in based on the bank deposit analysis method findings_of_fact opinion issue whether kanter received barter income from principal services in and findings_of_fact opinion issue whether the kanters are entitled to certain deductions claimed on schedule a and schedule c for through findings_of_fact opinion issue whether kanter in realized capital_gains under sec_357 and c from the assumption by cashmere investment associates inc of partnership interests having negative capital accounts and whether under sec_453 the installment_method was available for the reporting of such gains findings_of_fact opinion issue whether kanter is entitled to research_and_development and business_expense deductions from immunological research corporation for findings_of_fact opinion issue whether kanter had unreported partnership income for opinion issue whether the kanters are entitled to a loss from gls associates for opinion issue whether the kanters are entitled to a loss from computer leasing transactions involving equitec for and opinion issue whether the kanters are entitled to investment_interest expense deductions for opinion issue whether the kanters are entitled to an investment_tax_credit carryover for opinion issue whether the kanters are entitled to an interest_deduction for opinion issue whether the kanters received unreported interest_income from a bank in opinion issue whether kanter is entitled to a business loss deduction in in connection with the sale of a painting findings_of_fact opinion issue whether the kanters are entitled to deduct a claimed charitable_contribution of dollar_figure to the jewish united fund in findings_of_fact opinion issue whether the kanters are entitled to claimed capital_gains_and_losses for findings_of_fact opinion issue whether respondent correctly made adjustments to the rental income depreciation interest_expense and investment tax_credits claimed by investment research associates ltd ira in connection with equipment_leasing transactions for and through findings_of_fact i background and adjustments made in deficiency notices a ira and cedilla investment schott mallin ee ee ee ek b richard uhl funding systems corp and funding systems asset management corp cc fsam partnership ii equipment_leasing a equipment_leasing generally b general facts relative to lack of economic_substance profit_motive and residual_value c general facts relating to invalid indebtedness and financing circularity d miscellaneous additional facts generally applicable to the transactions tiil the specific leasing transactions ee a cedilla invest -1976 domestic o p m transaction wee ee ee ee ee b cedilla invest -1977 domestic transaction master lease transaction oe ee cc cedilla invest -1979 foreign transaction british aerospace transaction re d tra-1980 domestic transaction mini computer transaction oe ee e ira-1980 foreign domestic transaction alfred teves transaction ef cedilla invest lexet transactions g cedilla invest ben energy transactions h cedilla invest dard systems transactions opinion i leasing transactions generally il specific leasing transactions a cedilla invest -1976 domestic o p m transaction -- - b cedilla invest - domestic transaction master lease transaction cc cedilla invest -1979 foreign transaction aerospace transaction a d tra-1980 domestic transaction mini computer transaction oe ee be tra-1980 foreign domestic transaction alfred teves transaction ee f cedilla invest - lexet transactions ben energy transactions and dard systems transactions g equitable leasing issue whether ira is entitled to a claimed loss on form british of dollar_figure for findings_of_fact opinion issue whether ira is entitled to a charitable_contribution carryover deduction for opinion issue whether ira is entitled to certain claimed capital losses for findings_of_fact opinion issue whether ira is entitled to claimed bad_debt deductions for findings_of_fact opinion issue whether ira is entitled to claimed ordinary losses on sales of notes receivable for findings_of_fact opinion issue whether ira is entitled to certain capital losses for findings_of_fact opinion issue whether ira is entitled to deduct as business_expenses amounts paid to j d weaver in and opinion issue whether the assessment and collection of the deficiency and additions to tax as to ira for are barred by the statute_of_limitations findings_of_fact opinion issue whether ira is liable for the fraud addition_to_tax for opinion issue whether assessment and collection of federal income taxes of kanter ballard and lisle are barred by the statute_of_limitations for some years opinion issue the liabilities of kanter ballard and lisle for additions to tax for negligence opinion issue whether the kanters are liable for the sec_6659 addition_to_tax for opinion issue whether kanter is liable for sec_6661 additions to tax for through and through opinion issue whether kanter is liable for sec_6621 c increased interest for through and and and opinion ee we ee eee eee issue whether ira is liable for the sec_6651 addition_to_tax for opinion we ee ee ee ee ee we 59gb issue whether ira is liable for the sec_6653 additions to tax for and through opinion ew ee ee ee ee ee bit issue whether ira is liable for the sec_6659 additions to tax for and opinion we eee ee eee ee ee bot issue whether ira is liable for the sec_6661 additions to tax for through opinion ew ee ee ke ee ee issue whether ira is liable for the sec_6662 a accuracy-related_penalty for eee ew ee ee ew ew 6b opinion ee ee ee ee ee eee ee we memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge d irvin couvillion pursuant to rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge couvillion special_trial_judge in these consolidated cases respondent determined deficiencies in petitioners' federal income taxes additions to tax penalties and increased interest as follows investment research associates ltd and subsidiaries docket no addition_to_tax year deficiency sec_6659 a dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6653 sec_6659 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure with respect to the additions to tax under sec_6653 as to all of the cases before the court for the years and the addition_to_tax is under sec_6653 for the years through the addition_to_tax is under sec_6653 for the years through respondent also determined the addition_to_tax under sec_6653 which i sec_50 percent of the interest due on the underpayment_of_tax attributable to negligence or intentional disregard of rules or regulations for the years and the addition_to_tax is under sec_6653 a and the determined 50-percent interest due on the underpayment is under sec_6653 for the addition_to_tax is under sec_6653 and there is no corresponding addition_to_tax for percent of the interest due on the underpayment see technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 a 102_stat_3342 applicable to returns the due_date for which without regard to extensions is after date docket no ' additions to tax_year deficiency sec_6653 sec_6659 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number -- big_number ‘tn docket no the deficiencies in tax determined in the notice_of_deficiency are dollar_figure and dollar_figure respectively for and page of respondent's opening brief states the deficiencies to be dollar_figure and dollar_figure respectively for and the court assumes that the amounts stated in respondent's opening brief are in error docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6651 a sec_6653 dollar_figure dollar_figure dollar_figure docket no additions to tax penalty year deficiency sec_6653 sec_6661 sec_6662 a dollar_figure dollar_figure dollar_figure -- big_number -- -- dollar_figure burton w and naomi r kanter additions to tax penalty docket no year deficiency sec_6653 sec_6659 sec_6661 sec_6662 dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure --- dollar_figure -- dollar_figure -- --- --- --- dollar_figure dollar_figure -- -- --- dollar_figure dollar_figure -- -- --- dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- -- dollar_figure claude m and mary b ballard docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6651 a sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure ‘ on brief respondent concedes this addition_to_tax docket no additions to tax_year deficiency sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6653 sec_6659 dollar_figure dollar_figure -- big_number big_number -- big_number -- -- big_number -- -- big_number -- -- big_number -- -- big_number big_number dollar_figure docket no addition_to_tax year deficiency sec_6653 dollar_figure dollar_figure docket no penalty year deficiency sec_6662 dollar_figure dollar_figure estate of robert w lisle deceased thomas w lisle and amy l albrecht independent co-executors and estate of donna m lisle deceased thomas w lisle and amy l albrecht independent co- executors additions to tax penalty docket no year deficiency sec_6653 sec_6661 sec_6662 a dollar_figure dollar_figure dollar_figure -- big_number dollar_figure dollar_figure -- big_number dollar_figure dollar_figure -- big_number -- -- dollar_figure in the following cases respondent determined in the notices of deficiency or asserted in amended answers that the underpayments in tax were subject_to increased interest under sec_6621 formerly sec_6621 d investment research associates ltd and subsidiaries docket no year ‘ sec_6621 was added by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_682 and provides for interest of percent of the adjusted interest rate due on any substantial_underpayment of tax attributable to tax-motivated transactions the increased interest is effective for interest accruing after date sec d was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 burton w and naomi r kanter docket no year ton brief respondent concedes that the underpayment attributable to the disallowed loss from immunological research corp is not subject_to increased interest under sec_6621 following estate of cook v commissioner tcmemo_1993_581 claude m and mary b ballard docket no year estate of robert w lisle deceased etc docket no year in amended answers respondent alleged increases in the deficiencies in tax and additions to tax in the following cases -- - petitioner docket no year s investment research associates ltd and subsidiaries burton w and naomi r kanter claude m and mary b ballard estate of robert w lisle deceased etc in the amended answers respondent alleged that the underpayments in tax with respect to all or alternatively with respect to substantial portions of the increased deficiencies in tax were subject_to the addition_to_tax for fraud pursuant to sec_6653 or the penalty for fraud pursuant to sec_6663 in the following cases for the years through the addition_to_tax for fraud is under sec_6653 for the years through the addition_to_tax for fraud is under sec_6653 and for and the addition_to_tax for fraud is under sec_6653 a and b for the addition for fraud is under continued petitioner docket no year s investment research associates ltd and subsidiaries burton w and naomi r kanter claude m and mary b ballard estate of robert w lisle deceased etc introduction in each of the cases in which fraud is alleged respondent alleged that if the court holds that the underpayments in tax are not subject_to fraud additions alternatively the underpayments in tax are subject_to additions to tax under sec_6653 and and a and the increased interest under sec_6621 or if the underpayment is for that it is subject_to a penalty under sec_6662 continued sec_6653 for the penalty for fraud is under sec_6663 a - - in all of the amended answers in which respondent asserted increased deficiencies in tax as well as increased additions to tax and penalties respondent did not calculate or assert the amounts of the increased tax deficiencies or the amounts of the additions to tax or penalties respondent asserted only the amounts of increased income or the amounts of disallowed expenses that would result in increased deficiencies in tax and additions to tax as a result of these amended answers and as a result of numerous concessions and stipulations of settlement that were made by the parties before during and after the trial as well as concessions of certain issues by respondent on brief rule_155_computations will be necessary in some of the cases these cases are part of a larger group of cases that have also been identified by respondent as a litigation project the sobriguet for this project is levenfeld kanter these cases were selected for trial because as the court understands they involve common issues that the other cases in this project do not have references to kanter ballard and lisle are to burton w kanter claude m ballard and robert w lisle respectively reference to the kanters ballards and lisles are to burton w in some of the cases if petitioners are sustained on the fraud issue respondent will be barred by the statute_of_limitations from assessment as to those petitioners - and naomi r kanter claude m and mary b ballard and robert w and donna m lisle respectively the issues to be decided are whether payments made by the five in the prudential travelers and kanter transactions during the years at issue are properly taxable to kanter ballard and lisle and if so whether they are liable for the fraud additions to tax and penalty with respect to such income whether certain commitment_fees paid to century industries ltd are includable in kanter's income for and whether kanter received unreported income from hi- chicago trust for and whether kanter is taxable on the income of the bea ritch trusts for and whether kanter had unreported income for and from the cms investors partnership whether kanter had unreported income in from equitable leasing co inc whether kanter had unreported income in based on the bank deposit analysis method whether kanter received barter income from principal services in and - whether the kanters are entitled to certain deductions claimed on schedule a and schedule c for through whether kanter in realized capital_gains under sec_357 and c from the assumption by cashmere investment associates inc of partnership interests having negative capital accounts and whether under sec_453 the installment_method was available for the reporting of such gains whether kanter is entitled to research_and_development and business_expense deductions from immunological research corporation for whether kanter had unreported partnership income for whether the kanters are entitled to a loss from gls associates for whether the kanters are entitled to a loss from computer leasing transactions involving equitec for and whether the kanters are entitled to investment_interest expense deductions for whether the kanters are entitled to an investment_tax_credit carryover for whether the kanters are entitled to an interest_deduction for - - whether the kanters received unreported interest_income from a bank in whether kanter is entitled to a business loss deduction in in connection with the sale of a painting whether the kanters are entitled to deduct a claimed charitable_contribution of dollar_figure to the jewish united fund in whether the kanters are entitled to claimed capital_gains_and_losses in whether respondent correctly made adjustments to the rental income depreciation interest_expense and investment tax_credits claimed by investment research associates ltd ira in connection with equipment_leasing transactions for and through whether ira is entitled to a claimed loss on form_4797 of dollar_figure for whether ira is entitled to a charitable_contribution carryover deduction for whether ira is entitled to certain claimed capital losses for whether ira is entitled to claimed bad_debt deductions for whether ira is entitled to claimed ordinary losses on sales of notes receivable for - whether ira is entitled to certain capital losses for whether ira is entitled to deduct as business_expenses amounts paid to j d weaver in and whether the assessment and collection of the deficiency and additions to tax as to ira for are barred by the statute_of_limitations whether ira is liable for the fraud addition_to_tax for whether assessment and collection of federal income taxes of kanter ballard and lisle are barred by the statute_of_limitations for some years the liabilities of kanter ballard and lisle for additions to tax for negligence whether the kanters are liable for the sec_6659 addition_to_tax for whether kanter is liable for sec_6661 additions to tax for through and through whether kanter is liable for sec_6621 increased interest for through and and and whether ira is liable for the sec_6651 a addition_to_tax for - - whether ira is liable for the sec_6653 a additions to tax for and through whether ira is liable for the sec_6659 a additions to tax for and whether ira is liable for the sec_6661 additions to tax for through and whether ira is liable for the sec_6662 a accuracy-related_penalty for for convenience and clarity the court's findings_of_fact and opinion are set forth under each issue the findings_of_fact with respect to any issue incorporate by this reference the findings_of_fact as found in any preceding issue issue whether payments made by the five in the prudential travelers and kanter transactions during the years at issue are properly taxable to kanter ballard and lisle and if so whether they are liable for the fraud additions to tax and penalty with respect to such income findings_of_fact the parties have filed several stipulations of fact the facts reflected in these stipulations with the annexed exhibits are so found and are incorporated herein by reference i background a petitioners' residences and principal_place_of_business at the time the petitions were filed the principal_place_of_business of investment research associates ltd ira was in the state of illinois the kanters' legal residence was in the - - state of illinois the ballards' legal residence was in the state of florida and the lisles' legal residence was in the state of texas donna lisle died on date and robert w lisle died on date their two children amy l albrecht and thomas w lisle are the coexecutors of the estates of robert w lisle and donna m lisle the estates have been substituted as parties and the two children as representatives of the estates amy albrecht and thomas lisle were legal residents of the state of texas at the time they were substituted as representatives of the estates of their deceased parents b kanter kanter is an attorney who has been engaged continuously in the practice of law in chicago illinois since about he received a j d degree from the university of chicago in from to he was a teaching associate at the university of indiana law school since his law practice has been in chicago illinois his primary expertise is in federal income and estate taxation from to kanter was a partner in the law firm of levenfeld kanter which later became levenfeld kanter baskes lippitz that firm was dissolved in and kanter thereafter practiced with the firm of kanter hisenberg as of the time of trial kanter was of counsel with the chicago firm of neal gerber hisenberg -- p7 - at the time of the trial and for the prior years kanter taught courses in estate_and_gift_taxation and estate_planning at the university of chicago law school kanter has lectured and written extensively in the area of federal tax law he has also been an active_participant in professional bar associations for a number of years kanter has been a writer and contributor to the journal of taxation a national monthly publication devoted exclusively to federal taxation one of the features of this publication is the shop talk section which he originated at the time of trial kanter was a senior editor with the journal of taxation kanter is generally recognized as well known in his field this recognition has resulted in a successful law practice which has led to kanter's being involved in consultation development and investments in a number of business fields and enterprises for instance kanter has performed extensive legal work for the pritzker family majority owners of the hyatt corp a major hotel company kanter also served as a director on the boards of several corporations and charitable organizations petitioner naomi r kanter kanter's wife was not involved in any of the activities giving rise to this litigation however she filed joint federal_income_tax returns with kanter for the years at issue cc ballard ballard was an employee in the real_estate department of the prudential insurance co of america prudential from until his retirement in during the course of his career at prudential ballard was assigned to several regional offices of prudential including houston and dallas texas and beginning in in the corporate headquarters of prudential at newark new jersey and then again for a short time at the houston regional_office in he was reassigned to prudential's newark corporate headquarters where he remained until his retirement in early at the time he left prudential ballard was a senior vice president in charge of equities and worked under donald knab knab who was in charge of all of prudential's real_estate operations ballard's work with prudential in its real_estate equity operations involved the purchase development management and sale of property ballard supervised the staff of this department at prudential's headguarters as well as the real_estate department staff at prudential's regional and field offices throughout the united_states ballard could influence the choice of builders and contractors for prudential projects and could influence or prevent a project from going forward shortly after leaving prudential ballard became a general_partner with goldman sachs an investment firm in new york city - - in november of he retired as a general_partner and became a limited_partner with goldman sachs in his position with prudential ballard met and was in contact with attorneys developers businessmen and contractors involved in or affected by prudential's real_estate activities d lisle lisle graduated from the university of missouri with a b s degree in public administration he attended law school at the university of missouri graduate schools of management and business at columbia university and the graduate school of management at princeton university like ballard lisle was employed by prudential lisle worked for prudential in real_estate development and in mortgage financing from date to date lisle headed the division responsible for lending money and buying and building real_estate for prudential he had authority to commit any loan up to dollar_figure million and to award construction contracts the development aspect of his work was conducted through a subsidiary_corporation of prudential known as pic realty corp pic realty ’ lisle was president of pic realty prudential conducted its real_estate equity and joint_venture operations in the name of pic realty in those states that prohibited insurance corporations from directly engaging in real_estate development -- - to a large extent lisle's career paralleled ballard's like ballard lisle worked in various regional offices of prudential and ultimately was promoted to a senior executive position at prudential's newark corporate headquarters the offices of lisle and ballard were next door to each other and lisle's supervisor at prudential was also donald knab to some extent ballard and lisle's duties overlapped at the time lisle left prudential in he was a vice president of prudential in date after leaving prudential lisle began working for the travelers insurance co travelers doing virtually the same kind of work he had done for prudential he worked for travelers until date donna m lisle lisle's wife was not involved in any of the activities giving rise to this litigation and her estate is a party to these proceedings solely by virtue of mrs lisle's having filed joint federal_income_tax returns with lisle for the years at issue il the kanter enterprise a overview kanter met ballard and lisle sometime between and the three had numerous contacts and business dealings in succeeding years kanter entered into arrangements pursuant to which he would use his business and professional contacts including his --- - relationships with the pritzkers ballard and lisle to assist individuals and or entities in obtaining business opportunities or in raising capital for business ventures kanter established a complex organization of corporations partnerships and trusts to receive distribute and disguise the payments from these arrangements some of these arrangements involved payments from a group of individuals referred to by the parties as the five the five made payments for ballard's and lisle's influence in awarding contracts with prudential the prudential transactions for lisle's influence in awarding contracts with travelers the travelers transactions and for kanter's influence in transactions that did not involve prudential or travelers the kanter transactions the payments most often were made to corporations controlled by kanter and then distributed through various means to kanter ballard and or lisle their family members or to entities established for the benefit of their families most of the payments made in the prudential transactions were paid through ira or one of its subsidiaries those made in the travelers and kanter transactions generally were made through another corporation controlled by kanter the holding co holding co or one of its subsidiaries funds received by ira and its subsidiaries and holding co and its subsidiaries as - - well as funds of other kanter entities and associates were commingled in accounts administered by another kanter controlled_entity the administration co administration co and later principal services corp some distributions to kanter ballard and lisle were characterized as commissions consulting fees or directors fees others were recorded as receivables or loans many of which were traded or transferred between the various entities and eventually written off as uncollectible with ira and or kanter taking deductions for the writeoffs some of the distributions that were treated as loans were made through two kanter entities international films inc int'l films and harbor exchange lending operation helo large portions of the payments made in the prudential transactions eventually were distributed to three of ira's subsidiaries more specifically percent to carlco inc carlco controlled by lisle percent to tmt inc tmt controlled by ballard and percent to bwk inc controlled by kanter an overview of the kanter enterprise is shown by the following diagram ballard lisle influence prudential transactions funds commingled lisle influence travelers transactions ira admin co holding co funds distributed through subs controlled by ballard lisle kanter bwk inc control ush carlco control use loans made directly or through int’l films helo int’l films helo kanter or kanter trusts tmt control use ballard or ballard trusts lisle or lisle trusts loans loans never repaid loans ira kanter claim bad-debt deductions loans - -- b investment research associates inc and its subsidiaries tra was originally incorporated in the state of delaware on date under the name of cedilla co in the name of cedilla co was changed to investment research associates ltd reference hereinafter to ira also refers to its predecessor cedilla co during years prior to the name change ira stock at the time of its incorporation in ira was authorized to issue big_number shares of 10-cent par_value common_stock big_number shares of dollar_figure par_value class a preferred_stock and big_number shares of 10-cent class b preferred_stock by ira was also authorized to issue big_number shares of dollar_figure par_value class c preferred_stock tra's annual franchise reports filed with the state of delaware from to reported that the following shares of stock were issued and outstanding year common blank blank big_number big_number none big_number blank none big_number blank blank big_number blank blank -- - preferred class a class b class c blank blank not authorized blank blank not authorized big_number not authorized big_number none none big_number big_number none big_number none none blank blank blank none none none big_number blank blank blank blank blank blank blank blank -o- -o- -o- blank blank blank blank blank blank tra's end-of-year balance sheets from to indicate the following stockholder equity attributable to the preferred and common_stock year tra stockholders tra's return reported that no individual corporation was attributed ownership under sec_267 c estate preferred dollar_figure big_number big_number big_number big_number big_number big_number common dollar_figure partnership or trust at the end of the year owned or percent or more - - of the corporation's total voting_stock ira's returns reported that from through solomon weisgal trustee of the bea ritch trusts owned percent of ira's voting_stock and mildred schott owned the remaining percent of ira's voting_stock the bea ritch trusts owned big_number shares of common_stock and schott owned big_number shares of class a preferred voting_stock ira's returns for through indicated that no individual partnership corporation estate_or_trust at the end of the year owned or was attributed ownership under sec_267 percent or more of the corporation's total voting_stock a mildred schott and delores keating mildred schott schott worked as a legal secretary and had a real_estate broker's license she was introduced to kanter by a mutual acquaintance before she obtained her broker's license she worked as a real_estate sales person for delores keating keating prior to date keating owned big_number shares of common_stock of cedilla co on date keating's big_number shares of common_stock were exchanged for shares of the class b preferred_stock and big_number shares of common_stock were issued to the bea ritch trusts by keating's shares of class b preferred_stock were redeemed by the corporation - - schott held big_number shares of the class a preferred_stock until she held the stock to enable ira to hold a corporate real_estate license b the bea ritch trusts twenty-five trusts known collectively as the bea ritch trusts were established in and were named after beatrice k ritch kanter's mother kanter's mother is the named grantor ostensibly contributing dollar_figure to each of the trusts originally when the bea ritch trusts were established in the beneficiaries of the trusts were kanter his family and other relatives of kanter by about kanter had formally renounced all of his interest as a beneficiary in the bea ritch trusts at some time many additional trusts were added as beneficiaries to the trusts the identities of the beneficiaries of the additional trusts are not in the record the original individual and additional trust beneficiaries of the bea ritch trusts are as follows original additional trust name beneficiaries beneficiaries bwk trust burton kanter jsk ist trust jsk 2d trust jsk 3d trust naomi trust naomi kanter jsk 3d trust jsk 1st trust bn trust burton naomi jsk 1st trust jsk 2d trust jsk 3d trust joel trust burton joel jsk ist trust kanter jsk 2d trust janis trust burton janis jsk 3d trust kanter jsk 1st trust trust name joshua trust joel children's trust janis children's trust joshua children's trust jl-1 jl-2 jl-3 ja-1 ja-2 ja-3 js-1 js-2 js-3 trust trust trust trust trust trust trust trust trust -- - original beneficiaries burton joshua kanter burton naomi joel joel's children living from time to time burton naomi janis janis children living from time to time burton naomi joshua joshua's children living from time to time burton joel harriet blum joel's ist child burton joel debbie blum joel' sec_2d child burton joel jeff blum joel' sec_3d child burton janis henry krakow janis' lst child burton janis helen krakow janis' 3d child burton janis helen krakow janis' 3d child burton joshua gerald l kanter joshua's lst child burton joshua ruth kanter joshua' sec_2d child burton joshua joshua' sec_3d child all of the children of gerald l kanter living from time to time additional beneficiaries jsk 2d trust jsk 3d trust jsk 3d trust jsk lst trust jsk 2d trust jsk 3d trust jsk lst trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk lst trust jsk 2d trust jsk 3d trust jsk lst trust jsk 2d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust trust name bk children's trust bk descendant's trust bk grandchildren's trust lillian trust j-1 wife's trust j-2 husband's trust j-3 wife's trust solomon weisgal friend and business_associate of kanter trustee of the bea ritch trusts since bea ritch trusts the bea ritch trusts' the trusts' beneficiaries in a manner he deemed appropriate -- -- original beneficiaries burton naomi and all of the children of the grantor's son living from time to time burton naomi and all of the descendants of the of the grantor's son living from time to time burton naomi and burton's grand- children living from time to time burton naomi and lillian walker burton joel's wife and the children of carl i kanter living from time to time burton janis' husband and the children of aloysius b and helen m osowski burton joshua's wife and ruth philip loshin weisgal additional beneficiaries income or to distribute jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 2d trust jsk 3d trust jsk lst trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust jsk 1st trust jsk 2d trust jsk 3d trust an accountant and a longtime has been the sole named as trustee of the weisgal had broad power either to accumulate e sprinkle income and assets among all or any of the trusts' weisgal did not -- - act independently as a trustee rather he acted as kanter directed in all matters regarding the trusts ira officers and directors prior to date keating was president and secretary of ira on date keating resigned and schott was elected as president and sharon meyers meyers as secretary by the unanimous consent of the directors schott meyers and patricia grogan grogan from to the president of ira was schott and the vice president was weisgal lawrence freeman freeman an attorney in miami florida was a friend and business_associate of kanter at kanter's request freeman served as ira's president from to although freeman was not paid for serving as ira's president he and his law firm received significant legal business through referrals from kanter in kanter became ira's acting president from through schott weisgal and grogan served as ira's directors from through freeman served as a director for most of those years freeman was the sole director although ballard was not listed as a director ira paid ballard dollar_figure as directors fees in ira deducted dollar_figure as a director fee expense on its return meyers served as an officer or director of ira at various times meyers originally worked as kanter's secretary at - al --- kanter's law firm by the 1970's her duties at the law firm evolved to her being an administrative assistant to kanter by she was no longer an employee of the law firm during the years at issue meyers also served as an officer or director of many of kanter's other corporations at all times ira's officers and directors made decisions and performed their duties in accordance with kanter's instructions tra subsidiaries ira owned from time to time controlling interests in several subsidiary corporations these subsidiary corporations included brickell enterprises inc cedilla co cedilla investment co ira florida apartments inc kwj corp zeus ventures carlco tmt and bwk inc ira also at one point owned a majority stock interest in int'l films carlco tmt and bwk inc were incorporated in the state of delaware in but remained inactive until in december of ira acquired big_number shares percent of the common_stock of each of carlco tmt and bwk inc in date and date carlco tmt and bwk inc each issued shares of preferred_stock carlco preferred shares were issued to the christie trust established by kanter for the benefit of lisle's family tmt preferred shares were issued to the orient trust established by kanter for the benefit of ballard's family - -- and bwk inc preferred shares were issued to the bk children's trust the beneficiaries of which were members of kanter's family cc holding co holding co was incorporated on date holding co owned several subsidiary corporations including the citra co active business corp helo lbg properties inc the nominee corp oil investments ltd tanglewood properties inc and zion ventures inc kanter his family and trusts established for the benefit of his family including the bea ritch trusts and the everglades trusts owned substantially_all of the stock in holding co kanter weisgal meyers and linda gallenberger gallenberger most often served as directors and officers of holding co holding co 's end-of-year balance sheets indicate the following stockholder equity attributable to the preferred and common_stock year common preferred paid-in class a class b class c class d capital dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure big_number big_number big_number big_number -- big_number the everglades trusts shareholders in holding co were grantor trusts in which kanter was the deemed owner under sec_671 through - - prior to date another kanter entity computer placement services had a dollar_figure loan outstanding to holding co in date dollar_figure of the loan was converted to holding co class d preferred_stock in the stockholder equity of class d preferred_stock was decreased by dollar_figure and the paid-in capital was increased by the same amount d administration co and principal services the banking corporations the funds of the various kanter entities as well as the funds of some of kanter's associates were commingled in accounts held by administration co and later the principal services accounting corp principal services both of which were also controlled by kanter administration co was incorporated in the state of delaware on date and was authorized to do business in the state of illinois administration co 's offices were located either at kanter's law firm offices or in close proximity thereto ’ the sole shareholder of administration co was the pyramid trust weisgal was trustee of the pyramid trust and meyers was the sole beneficiary administration co was organized at the insistence of some of the members of kanter's law firm who complained that law firm employees working under kanter were performing extensive nonlegal services for which the law firm was not being compensated - meyers was the sole director of administration co and was its president from to gallenberger was the vice president of administration co and worked under the direction of meyers when meyers left administration co in kanter briefly served as acting president of administration co and thereafter gallenberger became administration co 's president from through administration co had several employees mostly clerical assistants bookkeepers and accountants meyers directed the staff and employees of administration co until in administration co paid dollar_figure in employee compensation and distributed over dollar_figure as nonemployee compensation including dollar_figure to the rainbow trusts rainbow trust nos administration co administered funds that it collected from or on behalf of various kanter entities and associates referred to as clients administration co clients included individuals including kanter ballard and lisle corporations including ira holding co and their subsidiaries partnerships trusts various kanter-related entities and members of kanter’s law firm gallenberger was an accountant shortly after arriving in chicago illinois she passed the certified public accountant's examination gallenberger became an employee of administration co in - - administration co opened a bank account in administration co 's name known as the special e account the special e account functioned generally as a checking account for its various clients administration co 's books_and_records reflected each client's balance in the account and also reflected deposits or withdrawals affecting that client's account administration co also maintained at its bank a second account known as the special account that served more like a savings or money market account the moneys in this account were used to buy certificates of deposit because a higher rate of return could be realized by aggregating the funds to purchase larger denomination certificates of deposit funds from both the special e account and the special account were lent to administration co clients deposits to and withdrawals from the special e account and the special account were posted to the appropriate client accounts if a client had a negative balance in the accounts that debit amount was recorded as a receivable owed by the client to administration co any positive balance a client had in the accounts was considered money belonging to the client administration co issued annual tax statements and reports to its clients and the internal_revenue_service irs for the interest earned by each client on that client's funds in the special e account and the special account -- - administration co maintained books_and_records for each of its clients and in many instances prepared clients' tax returns administration co prepared kanter's income_tax returns for all or some of the years at issue administration co charged a fee for its services administration co filed for bankruptcy in date and principal services was organized all of principal services' outstanding shares of stock were initially owned by aro trust of which trust kanter was the trustee principal services took over a number of administration co 's clients including kanter ira and holding co principal services performed services for clients similar to those provided by administration co principal services also established two accounts similar to the special e account and the special account during the years at issue principal services made loans to holding co and bwk inc in gallenberger purchased from aro trust all of principal services's shares for dollar_figure in october of principal services moved along with all of its clients files to wisconsin be the other lending corporations during the years at issue kanter often used two additional entities helo and int'l films to distribute funds including -- - distributions to ballard and lisle or trusts established for the benefit of their families helo helo's predecessor harbor investments inc was incorporated on date and the stated business_purpose was investments the name was changed in fiscal_year ending date to harbor exchange lending operation the active business corp active owned percent of the voting_stock of helo holding co owned percent of the stock of active and filed consolidated_returns with helo and active on date all of the shares of helo were transferred by active to kanter as the trustee of the aro trusts at the time of the transfer helo's only significant assets were loan receivables totaling dollar_figure and its liabilities included short-term loans of dollar_figure and long-term loans of dollar_figure holding co also disposed of percent of the voting_stock of active corp in holding co 's consolidated_returns reported the following income net assets and stockholder equity with respect to helo the record does not contain the information for income -- -- dollar_figure dollar_figure --- dollar_figure deductions -- dollar_figure big_number --- total --- big_number big_number --- nol --- big_number --- big_number taxable --- big_number big_number --- big_number assets cash dollar_figure big_number big_number dollar_figure receivables --- --- big_number big_number big_number big_number money market -- -- -- -- pooled funds -- -- -- -- -- big_number intangibles _ total big_number big_number big_number big_number liabilities short term --- --- big_number big_number big_number big_number shareholder --- --- big_number big_number --- --- long term -- -- big_number big_number big_number total --- --- big_number big_number big_number big_number net assets big_number big_number big_number capital stock ret earnings big_number big_number big_number big_number int'l films int'l films was incorporated in date although the record does not disclose who originally owned the stock of int'l films on date ira owned percent of the voting_stock of int'l films as of date int'l films had loans receivable of dollar_figure as of date int'l films had loans receivable of dollar_figure iil transactions involving the five prior to and during the years at issue prudential was one of the largest holders of commercial real_estate in the united_states by the late 1970's prudential either held or was responsible for managing an estimated dollar_figure billion in commercial real_estate properties prudential also developed commercial --- - real properties and provided financing to other real_estate developers for various real_estate projects around the country as stated previously kanter entered into arrangements pursuant to which he would use his relationships with the pritzkers ballard and lisle to assist individuals and or entities in obtaining business opportunities or in raising capital for business ventures some of these arrangements involved payments by a group of individuals referred to by the parties as the five the five include j d weaver weaver bruce frey frey william schaffel schaffel kenneth schnitzer schnitzer and john kulich hulich a the weaver arrangement hyatt corp 's embarcadero hotel management_contract hyatt corp manages hotels in the united_states canada and the caribbean as indicated previously members of the pritzker family control hyatt corp kanter has represented the pritzkers for years as their attorney the houston hyatt hotel was co-owned by prudential and tenneco corp tenneco and managed by hyatt corp weaver was an executive with tenneco from through ballard and weaver were involved in the development of the houston hyatt hotel and ballard negotiated the hotel's management_contract with hyatt corp during the early 1970's prudential was also a participant in a joint_venture to develop and own the embarcadero hotel in -- - san francisco the joint_venture participants sought an experienced major hotel management company to operate the hotel under a long-term management_contract del webb webb a well- known hotel operator and owner of a large hotel management company and intercontinental co another large hotel management company were competing for the management_contract a n pritzker wanted the hyatt corp to obtain the management_contract for the embarcadero hotel the hotel would become the third or fourth hyatt--operated hotel in the united_states at which major conventions could be held lisle was supervising development of the embarcadero hotel for prudential and was involved in the selection of a management company to manage the hotel although hyatt corp was about to enter into the long-term management_contract to operate the houston hyatt hotel owned by prudential and tenneco corp lisle was not interested in having the hyatt corp manage the embarcadero hotel pritzker offered to pay weaver who had worked with ballard in developing the houston hyatt hotel a portion of the management fees if weaver helped hyatt corp obtain the management_contract for the embarcadero hotel weaver then persuaded lisle to consider hyatt corp for the embarcadero hotel's management_contract -- - since ballard had negotiated the houston hyatt hotel's management_contract knab ballard and lisle's superior at prudential directed ballard to review and evaluate the terms of the proposed management contracts to be considered for the san francisco embarcadero hotel subsegquently representatives of the embarcadero joint_venture participants met with webb and pritzker to obtain bids on the embarcadero hotel's management_contract ballard and lisle as well as other prudential employees represented prudential at the meeting for reasons not fully shown in the record representatives of intercontinental co were not present at the meeting and webb refused to submit a bid during the meeting because he thought he had been promised the contract pritzker offered to have hyatt corp enter into a management_contract for the embarcadero hotel substantially_similar to the houston hyatt hotel's management_contract at the meeting hyatt corp submitted the only bid and the management_contract was awarded to hyatt corp shortly after being awarded the contract hyatt corp entered into an agreement with kwj corp an s_corporation solely owned by weaver under the written_agreement dated date hyatt corp agreed to pay kwj corp a commission generally equal to percent of hyatt corp 's fees under the embarcadero hotel management_contract the agreement acknowledged that kwj - - was the principal factor in bringing hyatt corp and the owners of the embarcadero hotel together and aiding in the negotiations over the period from about through prudential eventually built a total of about large major-convention-size hotels that hyatt corp managed for it during discussions about hyatt corp 's obtaining the management_contract on one of the first of these other hotels built after the embarcadero hotel pritzker discussed weaver's finder's fee with respect to the embarcadero hotel's management_contract with ballard and lisle pritzker told ballard and lisle that hyatt corp 's payment of this finder's fee was a one-time occurrence pritzker told them that no similar finder's fees would be paid with respect to future management contracts that hyatt corp obtained for other prudential hotels the embarcadero hotel opened in date in early a dispute arose between weaver and hyatt corp with regard to the commission due for a hyatt corp official informed weaver that the embarcadero hotel did not generate a net profit for weaver claimed that hyatt corp was entitled to dollar_figure under its agreement with prudential and that he was entitled to percent of those fees pritzker responded that weaver's share of the fees should bear his share of the home_office expenses by november of weaver and hyatt corp had settled the dispute -- - during the period when weaver and hyatt were disputing the computation of weaver's share of the management fees kanter and weaver agreed that ira would purchase the stock of kwj corp in a letter to kanter dated date weaver confirmed our understanding regarding my granting to your client a right to purchase all of the outstanding shares of stock of kwj corp for dollar_figure the letter further provided that in addition to the purchase_price for the kwj corp stock kwj corp would continue to engage weaver as its president and chief operating officer in addition weaver was to receive percent of all payments made by hyatt corp under the contract with kwj corp for as long as the contract was in existence regardless of whether he performed any services for kwj corp at that time hyatt corp was in the process of becoming privately owned and kanter did not want the transfer of the kwj corp stock to take place until after hyatt corp became privately owned therefore the agreement was framed as an offer to sell the stock for a period of years on date hyatt corp paid kwj corp dollar_figure for fees earned during sometime prior to date hyatt corp 's management_contract with the hotel was modified and hyatt corp wanted to revise its agreement with kwj corp by letter dated date hyatt corp notified weaver that under the proposed change kwj corp would have been overpaid by - - dollar_figure for and would be due dollar_figure for by letter dated date weaver informed kanter of the proposed changes in the hyatt arrangement the letter indicated that weaver would call kanter to discuss the proposed change ina letter to hyatt corp dated date weaver stated that the kwj corp contract would not be affected by any modifications to hyatt corp 's embarcadero hotel contract on date hyatt corp paid kwj corp dollar_figure for in date hyatt corp had become a privately owned entity by letter dated date kanter informed weaver that kanter wanted to proceed with the purchase of the kwj corp stock effective retroactively to date ira purchased percent of kwj corp 's outstanding shares of stock from weaver ira was to pay dollar_figure of the purchase_price in date and the balance by date as a result of ira's purchase of the kwj corp stock kwj corp was included as a subsidiary on ira's consolidated_return the consolidated_return reported kwj corp 's gross_receipts of dollar_figure and payment of the percent fee to weaver of dollar_figure the consolidated_return reflected kwj corp 's assets liabilities and net_worth as of date as follows assets cash dollar_figure accrued income big_number total assets big_number liabilities mortgages notes and bonds payable big_number accrued expenses total liabilities big_number net_worth big_number common_stock big_number retained earning unappropriated big_number previously_taxed_income big_number total stockholder equity big_number the commissions paid over by hyatt corp attributable to operations from through were as follows operating year payment year payment -- dollar_figure big_number big_number big_number except for the dollar_figure payment received in from operations of the hyatt hotel during that it reported on its return ira included the payments as income on the returns for the years of payment hyatt corp was not informed about the sale of the kwj corp stock to ira and therefore continued to send the payments to weaver who then sent the check to ira ira then paid weaver hi sec_30 percent and deducted the payments as a commission expense from weaver to kanter states a letter dated date -- - attached is the check from the hyatt corporation in the amount of dollar_figure which represents k w j 's commission for the year ending date will you please deposit and issue appropriate checks to the participants this represents approximately the same amount as last year per the attached balance_sheet by date weaver advised ira that he wanted to modify his arrangement with kwj corp the new arrangement provided that weaver could retire from any and all activities with respect to kwj at any time after date weaver would continue to receive percent of any amount received by kwj corp from hyatt corp with respect to the management_contract of the embarcadero hotel weaver's 30-percent interest would pass to his estate or such other specific persons as he might designate in writing in date kwj corp was liguidated and its assets were distributed to ira on date ira's new subsidiaries bwk inc managed by kanter carlco managed by lisle and tmt managed by ballard formed a partnership called kwj co kwj co partnership carlco and tmt each had a percent interest in the kwj co partnership and bwk had a percent interest in the partnership hyatt corp was not informed about the liquidation of kwj corp or the formation of the kwj co partnership at the time of the liquidation and - - formation hyatt corp continued to send payments to weaver until kanter notified hyatt corp sometime around from through hyatt corp paid the following commissions with respect to the embarcadero hotel that were reported as income of the kwj co partnership operating year payment year payment dollar_figure big_number big_number big_number big_number big_number the kwj co partnership paid weaver hi sec_30 percent and deducted the payment as a commission expense b the frey arrangement condominium conversions bruce frey frey was a certified property manager real_estate broker and insurance broker frey began working at the real_estate firm of downs mohl co in while at downs mohl co frey met kanter in the early 1970's frey formed d m interstate inc a real_estate management company that was an s_corporation in james wold wold became a shareholder and employee of d m interstate inc sometime later frey also formed bjf development inc a corporation that engaged in real_estate development and management frey was the sole shareholder of buf development inc hereinafter d m interstate inc and bjf development inc are each sometimes referred to as a frey corporation -- - in or frey began converting rental property into condominiums frey or a frey corporation purchased rental property refurbished it and then sold the individual units as condominiums frey or a frey corporation earned development fees for managing and supervising the renovation and conversion work on the property a condominium project typically involved the use of a limited_partnership as a partner in the partnership frey or a frey corporation would also receive profit distributions that were based upon sales of condominiums frey or his corporation also earned management fees for their services in managing the condominium units following the conversion frey's first condominium conversion project was called moon lake village and involved an apartment building located in hoffman estates illinois a joint_venture limited_partnership was formed to purchase the apartment building and convert it to condominiums frey was the general_partner in the partnership and there were several investors who made contributions to the partnership a frey corporation received development fees profit participation and management fees in the moon lake village project neither kanter nor prudential was involved in the moon lake village project after successfully engaging in the moon lake village conversion in frey met and consulted with kanter to obtain tax_advice in connection with that project during their meeting --- - or shortly thereafter frey and kanter discussed frey's need to raise capital for future condominium conversion projects at that time condominium conversions were occurring frequently in metropolitan areas throughout the country and frey was faced with having to raise capital to acquire and convert apartment building properties in which he and other competing condominium converters were interested although frey generally could obtain financing from a bank for most of a condominium conversion project's cost the bank usually required frey and other investors to have a substantial investment in the project kanter said that he could help raise some of the capital frey needed for the condominium conversion projects in consideration for such assistance kanter required frey to share the development and management fees that frey earned from such projects frey agreed to pay kanter a share of the development and management fees if kanter caused a third party to invest money in a project furthermore if kanter invested in a conversion project he would also share in the profit participation of the partnership from to a number of condominium conversion projects were undertaken by limited_partnerships that frey and the frey corporations formed with other investors frey ora frey corporation often served as the general_partner in such limited_partnerships in many instances the limited -- - partnerships acquired an apartment complex renovated and converted it into condominium units and sold the condominium units to individual purchasers beginning with frey's second condominium conversion project entities associated with kanter received limited_partnership interests in many of frey's condominium conversion projects the kanter entities that received such partnership interests included zeus ventures inc zeus a subsidiary of ira and zion ventures inc zion a subsidiary of holding co kanter also brought other investors into some of frey's condominium conversion projects for which kanter entities received a share of development and management fees projects in which kanter entities received fees or interests included the lakewood associates project and the michigan avenue project the first condominium conversion project that frey undertook involving prudential was a big_number unit townhouse apartment complex called village of kings creek at miami florida about frey approached a prudential real_estate department executive working in prudential's miami florida regional_office about purchasing the village of kings creek apartment complex the apartment complex was owned by a pension fund managed by prudential frey offered to purchase the apartment complex for a cash price of about dollar_figure million he also advised the prudential executive that connecticut mutual life_insurance co would be - - joining frey in purchasing the property prudential previously had considered selling the apartment complex and frey's dollar_figure million offer for the property significantly exceeded the property's appraised market_value the prudential executive consulted with ballard about frey's offer ballard thought that prudential's refusal of such offer might constitute a breach of fiduciary duty as investment manager of the pension fund ballard advised the executive that prudential should accept the offer on date the village of kings creek partnership was formed for the purpose of purchasing the property from prudential and converting it into condominiums in the village of kings creek apartment complex was sold by prudential to the partnership zeus a subsidiary of ira and zion a subsidiary of holding co became limited partners in this limited_partnership kanter also brought in another investor first illinois enterprises an illinois general_partnership that invested dollar_figure million in the project the financing for the village of kings creek project came from the following sources the first national bank of chicago was the first mortgage_lender connecticut mutual life_insurance co and first illinois enterprises were the two primary equity participants under the partnership_agreement zeus was required to make an initial contribution of dollar_figure for its 14-percent interest -- - in the partnership zion was required to make an initial contribution of dollar_figure for its 66-percent interest in the partnership in the event of certain circumstances the partners agreed to make additional contributions to the partnership the partnership_agreement provided that the partnership would reimburse or credit the capital accounts of the frey corporation frey wold and zion for the advances made by them in negotiating entering into and performing the terms and conditions of purchase and sale contract and contractual commitments following prudential's sale of the village of kings creek property the executive in the miami regional_office who had dealt with frey in the sale approached frey about converting another prudential apartment property in florida into condominiums beginning with this property prudential participated in a number of successful condominium conversion projects with frey most of these projects that frey and prudential undertook were joint ventures frey did not have to raise much capital to engage in these joint_venture projects with prudential because prudential owned the apartment property to be converted and participated as co- owner in a joint_venture to convert and sell the property as condominium units prudential would contribute the property and receive all initial condominium unit sale proceeds up to a -- - specified amount based in large part on the property's appraised fair_market_value as a rental property and percent of all other unit sale proceeds above the initial specified amount a limited_partnership received percent of the proceeds above prudential's initial specified amount of the proceeds from the sale of units a frey corporation was responsible for renovating and converting the property and selling the condominium units in exchange for development fees and management fees from the owners of the condominiums for managing the property after the conversion some of the frey- prudential agreements included the calais and chatham agreements both dated date the valleybrook agreement dated date old forge agreement entered into prior to date and the greens agreement entered into prior to date frey's agreement that he would share development and management fees with kanter entities was formalized in two separate written agreements each dated date one agreement was between frey and ira's subsidiary zeus and the other agreement was between frey and holding co the written_agreement with zeus covered development fees from projects in which prudential apartment properties were being converted the letter agreement from frey to meyers president - -- of zeus referred to zeus' participation in proceeds on prudential conversions and provided as requested we are writing to confirm our prior agreement regarding the participation in the amounts realized or to be realized on the condominium conversion of properties of or for the prudential insurance_company of america prudential the terms of this letter agreement shall apply with respect to all conversions of prudential properties heretofore and hereafter as used in this letter agreement the term amounts realized includes all amounts to be received by the converter as developers' fees and shares of assigned profits but excluding any management or other fees which shall be retained by the manager of the amounts received as a developers' fee on prudential conversions bjf or its counterpart in any future conversion shall retain of the amount received in reimbursement for any costs and expenses paid_or_incurred by it bjf shall retain thi sec_75 amount without regard to the actual amount of its costs and expenses and without any need to account for the same of the remaining bjf shall retain and shall distribute the remaining to you of the amounts received as shares of assigned profits bjf shall distribute to you and retain the balance bjf shall retain amounts under this letter agreement for itself and for distribution to its affiliates in such percentages as they have agreed bjf shall make all distributions to you not later than days after the date of this letter or receipt from prudential of the developers' fees and assigned profits as the case may be pursuant to this letter agreement the bjf corporation paid the following amounts to zeus during the years through -- - year zeus dollar_figure big_number big_number big_number total big_number big_number big_number total big_number the second letter agreement was from frey to kanter as president of holding co and specifically excluded developers' fees from projects involving prudential properties covered in the zeus agreement but included other_amounts related to projects involving prudential the letter agreement referred to participation in condominium conversions and provided as requested we are writing to confirm our prior agreement regarding the participation by us and our affiliates in capital contributions profits and losses and developers' fees excluding developers' fees in condominium conversions of properties of or for the prudential insurance_company of america and excluding legal management or any other fees which shall be retained by the recipients in condominium conversions of properties the provisions of this letter agreement shall apply in the case of condominium conversions of those properties listed below and any other condominium conversions in which we agree to participate each of us may terminate this agreement at any time on forty- five days or more prior written notice the termination however shall be effective only with respect to new condominium conversions ie conversions of properties not under discussion between us or otherwise in process on the last day of the forty-five day period the participation in capital contributions and profits and losses shall be as follows -- - the holding_company a delaware corporation its nominees and or affiliates -- thc bruce j frey and his nominee and or affiliates - bjf oe the participation in developers' fees shall commence with respect to fees received after date and shall be as follows oe holding co buf oe oe as used herein the terms capital contributions profits and losses and developers' fees refer to those items allocated or allocable to us and our affiliates the properties presently subject_to this letter agreement are those properties which we are converting as consultant to the prudential insurance_company of america as you know we are of course also participating as partners in various other condominium conversions eg n michigan ave condominium lake howell condominium etc but our agreements in those instances are subject_to the terms of various limited_partnership agreements pursuant to this second letter agreement the frey corporation paid to holding co dollar_figure as a distribution in and dollar_figure from participation in fees in payments made in are not in the record on date buf development ltd the frey partnership an illinois limited_partnership was formed frey wold and the frey corporation were the general partners of the frey partnership the limited partners were tsg holdings inc fwid ltd and holding co under the partnership_agreement holding co was entitled to distributions of percent of -- - available cash-flow generally the purpose of the partnership was to conduct business activities related to development of condominiums and cooperatives and property management tsg holdings inc contributed dollar_figure to the frey partnership transcontinental services group n v a netherlands antilles corporation and tsg holdings inc 's parent_corporation lent dollar_figure million to the frey partnership in addition to other assets contributed to the frey partnership the remaining partners assigned their right to receive fees under other management consulting and or partnership agreements including the village of kings creek lakewood calais chatham valleybrook the greens and galaxy towers that had previously been subject_to the letter agreement between holding co and the frey corporation the partnership_agreement also listed two participation agreements with burton j kanter regarding certain condominium conversions the agreement indicated that the two participation agreements had been canceled with respect to new condominium conversions a letter dated date to kanter described holding co 's obligation_to_contribute to the capital of the partnership as follows -- - with the recording of the certificate of limited_partnership the holding_company should a make its cash capital_contribution of dollar_figure to the partnership b pay fwid ltd fwid dollar_figure for contributing cash equivalents to the partnership on its behalf on issue a dollar_figure secured note to fwid for contributing other assets to the capital of the partnership on its behalf and d confirm its agreement to remit to fwid its share of partnership_distributions resulting from the partnership's realization of the fees and profits shown on part ii of appendix a the parties contributed a total of dollar_figure in cash to the capital of the partnership see item of part of appendix a of this amount the holding_company is responsible for percent or as shown above dollar_figure the parties contributed a total of dollar_figure in cash equivalents to the partnership the holding company's_share of this amount is as noted above percent or dollar_figure the cash equivalents consist of the items shown as numbers and on part i of appendix a the items are date agreement with lazard freres co dollar_figure date real_estate sale agreement as amended with norman rudenberg and edna davidson dollar_figure furniture fixtures and equipment dollar_figure total dollar_figure as shown in the enclosed chart the holding company's remaining obligation for capital contributions to the partnership was dollar_figure of this amount the holding_company satisfied dollar_figure -- - by the transfer to the partnership of a percent interest in the dollar_figure of purchase money mortgages relating to the condominium units pincite north michigan avenue accordingly after satisfying its share of the cash capital contributions the holding company's remaining obligation to fwid is dollar_figure the holding_company now should satisfy its obligation for the cash contribution to the partnership by transferring dollar_figure in cash to it the holding_company should satisfy its obligation to fwid for the transfer of the cash equivalents by paying fwid dollar_figure in addition the holding_company should satisfy its responsibility for the balance of dollar_figure by signing a note for this amount payable to fwid and pledging as security either third-party paper or other acceptable collateral the note should provide for cash payments as the partnership realizes cash from the capital contributions to it i believe that you should discuss the procedures regarding the issuance of the dollar_figure secured note with jim wold or in my absence my associate claire pensyl the remaining item is as noted above for the holding_company to confirm its agreement to remit its share of partnership_distribution to fwid the holding company's agreement is to remit distributions a only after the holding_company has received partnership_distributions equal to the holding company's original capital_contribution of dollar_figure and b then only in an amount equal to percent of the amount_realized by the partnership from all the items shown on part ii of appendix a the percent equals the holding company's_share of all partnership_distributions under sec_3_2 of the agreement of limited_partnership in date approximately months after the formation of the partnership tsg holdings purchased additional interests in the frey partnership for dollar_figure of which dollar_figure was payable to holding co the purchase_price was paid to holding -- jo - co in two installments the letter dated date accompanying the first installment provided as follows enclosed is fwid ltd check number in the amount of dollar_figure this check represents your allocable share of the above-mentioned transaction after reducing your loan from bruce frey by one-half or dollar_figure the following is a brief analysis of the transaction your allocable share and a calculation of the manner in which check number was derived gross_sales price dollar_figure ownership percentage of bjf development ltd divided by dollar_figure percent allocable share of gross_sales proceeds big_number sales proceeds received to date big_number allocable share of sales proceeds received to date big_number less one-half of outstanding loan from bruce frey dollar_figure divided by big_number check number dollar_figure the letter dated date accompanying the second installment provides as follows enclosed please find check number c in the amount of dollar_figure this check represents the second and final installment_payment with regard to your sale of partnership_interest in bjf development ltd to tsg holdings - 7jl1- the entire second installment_payment to the selling partners was dollar_figure your allocable share of the transaction was percent thus equaling the dollar_figure from through the frey partnership paid a total of dollar_figure to holding co dollar_figure in dollar_figure in and dollar_figure in of the dollar_figure paid in dollar_figure was identified as a distribution and dollar_figure as holding co 's share of fees of the dollar_figure paid in dollar_figure was holding co 's share of proceeds from the sale of the additional partnership_interest to tsg holdings dollar_figure as a distribution and dollar_figure represented participation in developers' fees c the schaffel arrangement real_estate construction and financing schaffel was a mortgage broker and a real_estate developer in the summer of kanter invited schaffel to dinner at a new york city restaurant to discuss a business proposition he told schaffel that ballard and lisle would also be joining them for dinner schaffel accepted kanter's invitation in addition to learning more about the potential business opportunity that kanter had mentioned schaffel was eager to meet and socialize with ballard and lisle as he knew that they were senior prudential real_estate executives during the dinner kanter asked whether schaffel would be interested in arranging the financing for a casino hotel to be built in atlantic city new jersey prudential was not involved - in that project kanter offered to introduce schaffel to the people who wanted to build the casino hotel provided schaffel would agree to pay to one of kanter's entitie sec_50 percent of schaffel's brokerage fee earned in the transaction schaffel agreed to pay the fee to an entity that held a real_estate brokerage license the casino hotel project however never materialized although the casino hotel project fell through schaffel agreed to share certain finder's fees with kanter in other projects with kanter's concurrence schaffel negotiated a finder's fee arrangement with benedict torcivia torcivia ‘ the sole shareholder of torcon inc torcon at the time torcon was probably the largest general contracting company in new jersey by letter agreement dated date torcivia agreed to pay schaffel a fee for any construction projects that schaffel helped obtain for torcon the agreement reached between kanter and schaffel as applied to schaffel's arrangement with torcon was set forth ina letter agreement with ira dated date follows the purpose of this letter is to confirm that i will pay you fifty percent of any fees received by me with respect to construction jobs obtained for torcon inc in which i determine that you or your associates have been instrumental or helpful my arrangement with torcon inc concluded with your te prior to schaffel had rented office space from torcivia as -- - concurrence that said company will pay to me one percent based on the gross amount of the contract_price of any such construction job it is our understanding that you will receive payment ordinarily over a period of time depending on draws under the construction job accordingly you will expect to receive payment only as i am paid it is further understood that the foregoing pertains only to negotiated contract situations and should any bid situation arise the amount of your participation will be negotiable schaffel also entered into a finder's fee arrangement with william walters walters a real_estate developer in denver colorado similar to the one with torcivia and agreed to share those fees with ira schaffel prudential transactions as a result of his introduction to lisle and ballard schaffel began doing millions of dollars' worth of business with prudential these business dealings included construction contracts that he helped obtain for torcon and financing for a number of large commercial real properties being developed by walters as well as transactions involving others the first transaction schaffel negotiated with prudential was the sale of the ibm headquarters building in lexington kentucky the property was brought to schaffel's attention by transatlantic consultants transatlantic the company brokering the sale schaffel introduced the transatlantic representative to ballard after the initial meeting with ballard transatlantic dealt with prudential's local office in kentucky - seven months after the initial meeting with ballard prudential bought the building schaffel received a fee from brokering the sale of the building and paid half of the fee to ira some of the projects schaffel assisted torcivia in obtaining with prudential included the parsippany business campus the parsippany hilton hotel located outside of newark new jersey the gateway located in newark new jersey and the interplex complex located in princeton new jersey walters agreed to pay schaffel a finder's fee with respect to two joint ventures that walters helped negotiate with prudential schaffel entered into separate written agreements dated date with cherry creek place associates ii prudential funding of dollar_figure million and aurora plaza conference center ltd prudential funding of dollar_figure million with respect to the joint ventures in each agreement the partnership acknowledged that prudential's participation in the venture was primarily the result of schaffel's efforts and that schaffel was entitled to be compensated from through pursuant to his arrangement with kanter schaffel shared with ira fees from these business deals with prudential schaffel paid the following amounts from prudential transactions to ira from through - j5 - year amount dollar_figure big_number big_number big_number big_number total big_number after ballard and lisle left prudential schaffel no longer negotiated any transactions with prudential schaffel travelers transactions lisle left prudential in late he was employed by travelers from date until date after lisle began working for travelers schaffel met with lisle and others from travelers thereafter schaffel began brokering substantial business dealings with travelers on behalf of torcon and walters the first project walters entered into with travelers was stanford place ii by check dated date schaffel paid ira dollar_figure of the fee earned from stanford place ii after that payment schaffel stopped paying ira a share of the fees earned on business deals with travelers sometime during kanter contacted schaffel and asked why ira was not receiving percent of schaffel's fees on travelers transactions schaffel took the position that the date agreement did not apply to deals with travelers after lisle had left prudential kanter disagreed and maintained that the date agreement continued to apply -- - in a letter dated date to schaffel kanter stated i am bothered by your failure to respect what i would have considered the essential intent of the agreement you entered into vis-a-vis the introduction of you to prudential and the arrangement under which you would share the benefits of that introduction in connection with real_estate transactions from which you were able to earn commissions as well as the other construction contracts won by ben torcivia i appreciate that there may be some technical difficulty with the previous agreements as to whether they extend in the new circumstances to travelers however in my view travelers has replaced prudential as a principal source of transactions because of the very personnel to whom you were first introduced accordingly i am inclined to believe that the arrangement should have been continued lisle and schaffel discussed the dispute between schaffel and kanter lisle feared a lawsuit might result and because such a lawsuit might cause some embarrassment for lisle at travelers he urged schaffel to settle the dispute schaffel agreed to resume paying percent of his fees on business deals with travelers those fees however were paid to holding co rather than ira for some of the walters projects brokered by schaffel travelers entered into joint_venture agreements with walters' company pursuant to which walters' company contributed the property and travelers provided the financing travelers entered into joint ventures with walters' company for the permanent financing of stanford place ii travelers provided dollar_figure million - plus a dollar_figure million loan cherry creek national bank travelers provided dollar_figure million plus a dollar_figure million loan the stanford corporate center travelers provided dollar_figure and boettcher building a k a the boston building travelers' contribution to this project is not reflected in the record for other walters projects brokered by schaffel travelers provided financing without becoming a partner in the underlying joint_venture these projects included orchard place viii travelers provided a dollar_figure million loan orchard place vii travelers provided a dollar_figure million loan and cherry creek place iii travelers provided a dollar_figure million loan from through schaffel paid a share of his fees on walters-travelers transactions to holding co in the following amounts year amount dollar_figure big_number big_number total big_number fpc subventure associates partnership on date kanter acquired an 8-percent limited_partnership_interest in four ponds center associates four ponds a joint_venture involving schaffel and torcivia on his federal_income_tax return kanter reported his share of the partnership's losses --- - the fpc subventure associates partnership fpc subventure was formed as of date the partners of fpc subventure and their respective interests were lisle percent the everglades trust roger baskes trustee percent and burton w kanter revocable_trust kanter trustee percent on date kanter transferred his 8-percent interest in four ponds to fpc subventure effectively transferring percent of his interest in four ponds to lisle in exchange for a receivable of dollar_figure from lisle a joint_venture called one river associates one river was formed as of date schaffel and torcivia were the general partners kanter held an 8-percent interest in one river on date kanter transferred his interest in one river to fpc subventure in exchange for a dollar_figure receivable from fpc subventure beginning in the 8-percent interest in one river held by kanter was treated as held by fpc subventure and percent of the income loss and distributions were allocated to lisle on date four ponds distributed dollar_figure to kanter kanter treated the distribution as a distribution to fpc subventure fpc subventure retained dollar_figure and distributed dollar_figure to the partners percent to lisle and percent to the kanter trusts an additional dollar_figure was distributed by four ponds to fpc subventure through kanter during during - jq - lisle received total distributions of dollar_figure from fpc subventure kanter and lisle reported on their tax returns their respective distributive shares of the fpc subventures' partnership's income and losses d the schnitzer arrangement sale and repurchase of property management systems stock during the 1960's and 1970's schnitzer was a major real_estate developer in the houston texas area schnitzer met ballard and lisle when they worked in prudential's regional_office in houston probably in the late 1960's schnitzer had been involved in developing and managing high- rise office buildings through century development co inc century development a subsidiary of century inc century schnitzer's family holding_company the real_estate development business however typically was cyclical in to diversify its operations and to secure a steady source of earnings a subsidiary of century acquired for dollar_figure million the assets of a small real_estate management company called fletcher emerson co inc fletcher emerson fletcher emerson managed office buildings and other commercial real_estate a relatively small portion of its business included ts the dollar_figure million purchase_price was roughly based on a multiple of five times net_earnings at the time the company had before-tax net_income of dollar_figure -- - cleaning or janitorial services on some texas commercial properties it managed shortly after century's subsidiary acquired the assets of fletcher emerson the subsidiary's name was changed to fletcher fmerson co and then to property management systems inc for convenience property management systems inc is hereinafter referred to as schnitzer-pms schnitzer became the chairman and chief_executive_officer of schnitzer-pms originally schnitzer-pms's property management business was conducted primarily in houston and dallas texas schnitzer--pms usually managed office buildings and other commercial real_estate owned by others under property management contracts on a month- to-month basis schnitzer wanted to expand the size of schnitzer-pms's property management business as schnitzer-pms typically earned only a relatively modest profit margin on its individual property management contracts schnitzer felt that the only way to increase schnitzer-pms's profits was having a large volume of such management contracts fletcher emerson had been managing a relatively small number of prudential's commercial real properties when century acquired its assets in schnitzer wanted to develop business from prudential and american building maintenance industries ambit to that end schnitzer offered ambi the opportunity to acquire percent of the company ambi however declined the offer -- - in schnitzer approached ballard who schnitzer had known for many years and previously had dealt with in developing office buildings in houston texas and offered to have century give prudential a 50-percent stock interest in schnitzer-pms although prudential would not be required to pay for the percent schnitzer-pms stock interest schnitzer hoped prudential would award schnitzer---pms a large number of additional property management contracts ballard informed his superiors at prudential of schnitzer's offer initially prudential was interested in schnitzer's offer and invited schnitzer to prudential's newark new jersey corporate headgquarters for further meetings and discussions with prudential's management schnitzer met with prudential's senior executives and corporate headquarters staff including prudential's chairman and with knab who headed prudential's real_estate department prudential was particularly interested in standardizing the reports it received on the operation of its various commercial real properties around the country however prudential ultimately declined schnitzer's offer because of the substantial number of pension plans whose real_estate investment accounts prudential managed prudential believed that having an ownership_interest in schnitzer-pms might be a potential conflict of interest and might present problems under the pension laws - - ballard introduced schnitzer to kanter sometime between the early and mid-1970's at some time prior to date schnitzer and kanter began discussing the sale of a stock interest in schnitzer-pms to kanter kanter indicated that through his business contacts including the pritzker family he could obtain additional property management business for schnitzer-pms before schnitzer made the offer to kanter schnitzer had a conversation with ballard to confirm that kanter could bring in business for schnitzer-pms the initial proposal contemplated that schnitzer-pms would be recapitalized in order to provide for the issuance of two classes of stock common and preferred the preferred_stock would be dollar_figure par_value per share one vote per share priority as to dividends when if and as declared out of available earnings_and_profits up to a maximum of percent of the par_value in the year of declaration and priority on liquidation the common_stock would be no par common_stock carrying one vote per share kanter's client ira would purchase percent of the common_stock for dollar_figure and closing would be set for date because of difficulties in finalizing the agreement however closing did not take place in ina letter dated date to melvin dow kanter stated as you know the president of the cedilla company is mildred d schott and the cedilla company is actively - - engaged in certain phases of real_estate activity we are hopeful that the sooner the acquisition of schnitzer-pms shares can be closed the sooner that serious efforts can begin to create that synergism that could result ina sharply expanded business for schnitzer--pms in its property management through the extensive contacts schott maintains the broad scope of opportunity that may be available to solomon a weisgal and the opportunities that may arise in the course of my practice which involves representation of numerous very wealthy groups holding large property interests by letter agreement dated date kanter and schnitzer agreed that schnitzer-pms would be recapitalized and reorganized as a delaware corporation with an authorized capitalization of voting preferred shares of dollar_figure par_value each and voting common shares of dollar_figure par_value each each preferred share would be entitled to a cumulative preferred dividend of dollar_figure per year plus a special one-time dividend equal to of the indebtedness of schnitzer-pms to american general investment corp existing at the time the special dividend was declared the special dividend was to be declared when the assets of the corporation available for payment of dividends equaled the remaining amount outstanding on the loan at the time of the reorganization dollar_figure million that century development had borrowed to purchase fletcher emerson was still owing the purpose of the special dividend was to permit century development to recover its initial investment kanter's client ira had the option to purchase shares of common_stock percent of the common_stock in schnitzer-pms for dollar_figure - -- the reorganization was completed on date and shares of the common_stock of schnitzer-pms were issued to tra on date all shares of schnitzer-pms including those issued to ira were pledged to secure century development's loan balance in conjunction with the sale of the schnitzer-pms stock to tra ira and century entered into a stock agreement article iii of the agreement gave century an option to purchase the schnitzer-pms stock upon the death of last to die of kanter weisgal and schott section dollar_figure of the stock agreement provided that the purchase_price for ira’s shares of schnitzer- pms stock would be an amount equal to the sum of a eight times the average annual pretax operating income of the corporation for the five full fiscal years of the corporation ending on or immediately preceding the option date or such lesser number of full years of operation of the corporation as shall have expired from the date of this agreement plus ob the difference but not less than zero between the book_value of the assets of the corporation used in its business of building management consulting and cleaning and ii the lesser_of three hundred thousand dollars dollar_figure or one and one-half times the corporation’s average receipts for one month computed for the twelve month period immediately preceding the option date plus c the fair_market_value of any other assets of the corporation the computation of operating income in subsection a hereof shall be computed solely with reference to the corporation’s business of building management consulting and cleaning the computation of the - - purchase_price shall be made by the certified public accountants regularly retained by the corporation by late schnitzer-pms's property management business had increased substantially although prudential had declined schnitzer's offer to give prudential an interest in schnitzer- pms prudential became schnitzer-pms's biggest customer pursuant to schnitzer's discussions with prudential's management and corporate headquarters staff in schnitzer--pms standardized its reports on the prudential commercial real properties that schnitzer-pms managed by schnitzer--pms had expanded its property management operations to other cities around the country including atlanta georgia los angeles and san francisco california newark new jersey and portland oregon schnitzer-pms year-end balance sheets and profit loss statements for through showed the following assets current dollar_figure dollar_figure dollar_figure property big_number big_number big_number other big_number big_number big_number total big_number big_number big_number liabilities current big_number big_number long-term big_number big_number big_number stockholder equity common big_number big_number preferred n a n a big_number contributed capital big_number big_number n a retained earning sec_139 sec_936 big_number total big_number big_number big_number brarnings revenues property management big_number big_number -- cleaning big_number big_number -- other big_number big_number -- total big_number big_number big_number costs expenses property management big_number big_number big_number cleaning big_number big_number general big_number big_number big_number interest big_number big_number big_number total big_number big_number big_number pretax earnings big_number big_number big_number tax allocation big_number big_number -- net_earnings big_number big_number -- by date schnitzer had decided that schnitzer-pms should have received more opportunities for new business from kanter and his associates and informed kanter that he wanted to repurchase the stock held by ira kanter and schnitzer decided that one party would set a price at which that party was willing to either sell its stock to the other or buy the other's stock by letter dated date kanter informed schnitzer that ira would sell its stock in schnitzer-pms or purchase century development corp 's stock in schnitzer--pms for dollar_figure million - - schnitzer agreed to buy back ira's stock for dollar_figure million on date century repurchased the 5-percent owned by tra in date for dollar_figure million payable over a 10-year period with interest at the time of the repurchase approximately dollar_figure remained outstanding on the loan from the original purchase of the fletcher emerson assets schnitzer-pms balance sheets and profit loss statements for months ending date and date showed the following assets cash dollar_figure dollar_figure life_insurance dollar_figure dollar_figure accounts_receivable dollar_figure dollar_figure supplies dollar_figure dollar_figure prepaid expenses dollar_figure dollar_figure transportation equipment dollar_figure dollar_figure other equipment dollar_figure dollar_figure total dollar_figure dollar_figure liabilities accounts_payable dollar_figure --- accrued payroll expense dollar_figure dollar_figure other accrued expense sec_109 dollar_figure dollar_figure total dollar_figure dollar_figure stockholder's equity_capital stock dollar_figure dollar_figure retained earnings dollar_figure dollar_figure funds to cdc big_number big_number net_income dollar_figure n a net_income n a dollar_figure total owner's equity dollar_figure dollar_figure total liabilities dollar_figure dollar_figure equity -- - profit loss months gross_income operating_expenses operating income dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure overhead expense dollar_figure dollar_figure income before acquisition dollar_figure dollar_figure acquisition expense dollar_figure dollar_figure net_income around the end of or early schnitzer discussed the sale of schnitzer-pms to minneapolis honeywell for a price between dollar_figure million and dollar_figure million honeywell however decided not to purchase schnitzer--pms in ira accepted a reduced final payment for early payment of the balance due on the sale of the stock ira received the following payments of principal and interest and reported the following gain on the installment_sale of the schnitzer-pms stock year payment principal interest gain dollar_figure dollar_figure -- dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number be the bulich arrangement essex hotel management co bulich's background for many years bulich had been a real_estate developer of office buildings shopping malls and warehouses in houston and -- -- dallas texas eulich had known ballard and lisle since at least ehulich dealt with ballard and lisle in connection with prudential's financing his real_estate development work when ballard and lisle worked in prudential's houston regional_office eulich was also a close personal friend of a n pritzker eulich met kanter through pritzker in the late 1960's or early 1970's kanter and ebulich had many business dealings with each other kanter helped raise capital for some of kulich's business ventures kulich's real_estate development activities were primarily conducted through vantage inc a corporation that he owned in eulich acquired rodeway inns a company that owned a small chain of garden court motels over the years rodeway inns increased the number of its motels rodeway inns and eulich obtained financing from prudential for the acquisition of many of the additional motels from through about eulich dealt with ballard in securing the financing from prudential for rodeway inns in about eulich and prudential became dissatisfied with the performance of the hotel management company that was managing and operating rodeway inns motels that had been financed by prudential eulich decided to establish his own i after lisle began working for travelers in he dealt with bulich in connection with the managing of travelers' properties -- - hotel management company motor hotel management inc ebulich- management to operate the motels eulich-management was incorporated on date bulich asked robert james james who had substantial hotel management experience to serve as ehulich-management's president and to manage bkulich-management's day-to-day operations ehulich- management's three shareholders eventually included ebulich who was the majority shareholder james and another longtime business_associate of eulich by the end of eulich-management had management contracts that were part of the joint_venture in which prudential was the lender and bulich's company vantage inc was the developer by the late 1970's eulich-management had a good reputation in providing hotel management services prudential's real_estate department staff generally was satisfied with ebulich- management's management of a number of hotel properties in which prudential was involved by about the early 1980's eulich- management managed hotel properties nationwide in about to states at that time however ehulich-management did not manage large hotels prudential's gateway hotel in about ballard decided that prudential's real_estate department needed to hire an individual possessing substantial expertise in hotels and hotel operations allen ostroff --- - ostroff had worked for a number of years for hilton hotels as a hotel manager and executive ballard hired ostroff to serve as prudential's in-house consultant on hotels and hotel operations when ostroff began working for prudential the real_estate department staff in prudential's regional offices negotiated hotel management contracts for prudential's hotel properties on an ad hoc basis by ostroff had devised a model hotel management_contract that prudential's real_estate department staff could use in negotiating such management contracts ostroff also worked on various hotel projects with knab ballard and lisle one of ostroff's first assignments at prudential was to improve the operating condition of the gateway hotel located a few blocks from prudential's corporate headquarters in newark new jersey prudential had recently acquired the gateway hotel through foreclosure and the hotel was in shabby condition moreover prudential wanted to upgrade the hotel because prudential executives and individuals transacting business at prudential's headgquarters office frequently stayed at the hotel ostroff first obtained a hilton franchise for the gateway hotel ’ ostroff next hired a new hotel management company to ts although hilton hotels had been reluctant to grant prudential a franchise ostroff obtained the franchise by pointing out to hilton hotels the other profitable business dealings it had with prudential - -- take over the gateway hotel's management and operation the new management company was owned by stanley cox cox an experienced hotel manager ostroff had known during ostroff's prior employment with hilton hotels at some point cox assigned john connolly connolly to be the gateway hotel's on-site manager ostroff was extremely successful in turning around and substantially improving the gateway hotel's operating condition prudential executives made significant use of the hotel facilities for meetings and entertainment and were very pleased with the service that they and their guests received at the hotel cox did not spend much of his own time in actually running the gateway hotel over the years he had delegated more and more duties in the hotel's operation to connolly connolly frequently interacted with prudential executives including ballard and lisle sometime in or connolly met kanter at the gateway hotel in connolly informed ostroff that he was considering leaving his position as on-site manager of the gateway hotel because he felt he was not being adequately compensated for his services ostroff attempted unsuccessfully to have cox increase connolly's pay ostroff and his superiors at prudential including ballard decided to terminate prudential's management - - contract with cox and to award the management_contract to connolly ostroff told connolly that prudential wanted him to manage the gateway hotel ostroff informed connolly that he would have to establish a management company of his own and that all hotel employees would have to be employees of connolly's hotel management company ’ establishing such a hotel management company however presented a problem for connolly the management company would be required among other things to employ a financial manager and an accounting staff to prepare and issue the financial reports required by prudential on the gateway hotel's operations the full-time employment of such personnel to perform these and other required services could well be uneconomical since connolly's company would be managing only one or two hotels ballard introduced connolly to eulich eulich also knew kanter from certain prior business ventures in which kanter had helped raise capital kanter and ebulich were aware connolly would need assistance for his hotel management company eulich also wanted ebulich--management's business to include the management of a number of large hotels he believed that te prudential did not want to have its employees involved in operating the hotel and did not want any of the hotel's employees to be prudential employees -- - kanter's business contacts including contacts with the pritzker family could be beneficial to ehulich-management bulich kanter and connolly decided to organize several entities to further their objectives a hotel management company called gateway hotel management corp gateway corp was incorporated in another corporation essex hotel management co essex corp was also formed a letter from bulich to connolly dated date indicated that eulich provided dollar_figure for the initial capitalization of gateway corp the letter also indicated that initially essex corp owned shares percent of the gateway corp stock that connolly owned shares percent and that connolly had an option to purchase essex corp ' sec_80 shares ’ vw the letter stated per our telephone conversation today i am enclosing the following material your shares of stock in gateway hotel management company representing of the company a xerox copy of shares of stock owned by essex hotel management company representing of the company a copy of the minutes of the first meeting of the board_of gateway - the original is being circulated for signature and will be sent for signature soon a xerox copy of your option on the essex continued - - by date however connolly owned shares percent of the gateway corp stock a stock_option agreement made and entered into date but executed as of date recites that connolly owned shares of dollar_figure par_value common_stock of gateway corp under the stock_option agreement connolly granted essex corp a 10-year option to purchase shares of the common_stock of gateway corp for dollar_figure per share ' in consideration for the option essex corp agreed to pay connolly dollar_figure per year for the term of the option kulich kanter and connolly also formed a partnership called essex hotel management co the essex partnership or essex which was organized effective date the continued hotel management company stock - the original is being circulated for signature currently as we discussed on the phone we will be sending you a check for dollar_figure which represents the capitalization of gateway that should be used as the corporation's initial bank deposit when the first profit distribution is made we would appreciate your sending us a check for dollar_figure representing of this capital if you have any questions about this transaction please let me know we are looking forward to working with you in what is hopefully a mutually pleasant and profitable venture on date essex corp assigned its option to purchase the shares of gateway corp to the essex partnership -- - partners of essex and their partnership interests were as follows partner partnership_interest rulich--management tra holding co connolly although the essex partnership_agreement required its partners to contribute any capital needed to operate the partnership very little if any actual capital contributions were ever required from them the essex partnership had no office equipment or employees in late gateway corp entered into a management_contract with prudential to operate the gateway hotel and entered into a second management_contract effective date to operate another hilton-franchised hotel that prudential owned at midland texas the midland hotel ’ the essex partnership entered into representation and marketing agreements with eulich-management and gateway corp also effective date at the time eulich- t9 although ostroff and prudential ultimately awarded the midland texas hotel's management_contract to gateway corp gateway corp and eulich-management had each submitted bids on the midland hotel's management_contract during this time prudential usually obtained bids from at least three hotel management companies for a particular hotel's management_contract the bhulich--management agreement indicates that although it was effective as of date it was executed as of july continued - - management managed the allentown hilton and the madison hotel although both were owned by third parties prudential had helped finance the construction of the two hotels essex's agreement with eulich-management the eulich-management essex agreement required ebulich-management to pay to essex percent of its management fees from the operation of the madison hotel and percent of the fees from the operation of the allentown hilton the agreement with gateway corp the gateway corp essex agreement required gateway corp to pay to essex percent of gateway corp 's management fees from the operations of the gateway hotel and the midland hotel employees of hulich-management performed record-keeping and reporting services for gateway corp a number of eulich- management's personnel were instructed to do whatever they could to help connolly with gateway corp 's operations for instance fulich-management employees helped perform the financial and accounting services that gateway corp required in connection with its gateway and midland hotel management contracts in yet another instance a hulich-management employee helped connolly with union negotiations also after prudential awarded the midland texas hotel's management_contract to gateway corp kulich--management's employees helped connolly find an on-site continued -- -- manager for that hotel ehulich-management did not charge gateway corp for these services ira and holding co in contrast to frulich-management provided no services to gateway corp the essex partners agreed that gateway corp and ebulich- management generally would pay the same fees to the essex partnership the partnership's specified percentage of fees under each consulting and fee participation_agreement could easily be adjusted and modified as each consulting and participation_agreement was cancelable by a to 90-day notice as a result if a significant change occurred with respect to the compensation that gateway corp or eulich-management received under a particular hotel management_contract an offsetting change then could be effectuated in the other consulting and fee participation agreements gateway corp and ebulich management had with essex in late eulich-management received a hotel management_contract for prudential's hilton-franchised twin sixties hotel at dallas texas a new eulich-management essex agreement was made effective date whereby ehulich-management agreed to pay to essex percent of the fees from the madison hotel percent of the fees from allentown hilton and percent of the fees from twin sixties the consulting and participation_agreement for the twin sixties hotel was entered into to replace the income that essex continued - effective date a new gateway corp essex agreement reduced essex's share of gateway corp 's fees from the operations of the gateway hotel and the midland hotel from percent to percent although eulich-management was sold by eulich to an unrelated company called aircoa in eulich-management continued to participate as a partner in essex until about in early gateway corp lost the management contracts on the gateway and midland hotels and ceased operating the essex partnership terminated by during the years through essex reported the following amounts as received and or accrued commission fee payments from gateway corp and bhulich-management year gateway bulich-mgt dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number continued would lose following the expected termination of eulich- management's management_contract for the allentown hilton as the allentown hilton was then in the process of being sold essex reported its income on the cash_method until for the taxable_year and thereafter essex reported on the accrual_method for the taxable_year essex reported dollar_figure in total income from consulting fees from kulich-management and gateway corp for the taxable years through essex made distributions to ira holding co connolly and eulich- management in the following amounts year ira holding connolly ebulich-mot dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number the distributions to all partners from through totaled dollar_figure the following diagram illustrates the essex arrangement financing prudential owners nidentified ownership madison iwin cateway midland hotel sixties hotel hotel hotel management fees management fees dollar_figure combined icgatewa corp bulich sa searane big_number y p management rulich connolly holding co ira f diagram summary of payments from the five through the following diagram shows the money paid_by the five to ira zeus kwj corp and holding co from through pms dollar_figure dollar_figure prud ira dollar_figure schaffel dollar_figure trav holding co dollar_figure pie eo2 most of the payments made by the five were attributable to ballard's and lisle's influence in awarding contracts with prudential the prudential transactions some were attributable to lisle's influence in awarding contracts with travelers the travelers transactions and some were attributable to kanter's influence in transactions that did not necessarily involve prudential or travelers the kanter transactions g changes in ira and subsidiaries corporate structure from through ira's predecessor cedilla co was incorporated in keating acquired big_number shares of the common_stock and schott acquired big_number shares of its preferred class a stock in weaver agreed to sell kwj corp to kanter's client in keating's common_stock was exchanged for shares of class b preferred_stock and weisgal as trustee of the bea ritch trusts acquired big_number shares of the common_stock the cedilla co's balance_sheet at the end of reflected the following assets cash sec_564 loans receivable big_number prepaid_expense sec_89 total big_number liabilities big_number net assets big_number capital stock preferred big_number common capital surplu sec_50 retained earnings big_number the following series of diagrams illustrates the changes in the ira organizations during the years at issue to accommodate the various transactions cedilla co cedilla invest cedilla co acquired cedilla investment co engaged in equipment_leasing transactions in date during kanter negotiated ira's purchase of kwj corp from weaver and began discussing the purchase of schnitzer-pms from schnitzer in keating's preferred_stock was redeemed tra's consolidated_returns for and reported consolidated net losses of dollar_figure in and dollar_figure in a net_loss for cedilla investment co of dollar_figure in and dollar_figure in and reflected the following income and end-of- year balance sheets with respect to ira unconsolidated during the years at issue the consolidated net losses did not equal the total of the net losses of the consolidated_group because of special_deductions income gross_receipts dividends interest partnership total deductions compensation officers salaries wages commissions other total net_income special_deductions taxable_income assets cash loans receivable securities marketable non-marketable investment in sub investment in pship cedilla trust other total liabilities payables short term long term other total net assets capital stock preferred common capital surplus retained earnings cost of treasury_stock dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number __ big_number big_number big_number big_number big_number ira cedilla co cedilla co arba cedilla invest in date ira purchased the schnitzer pms stock in cedilla co changed its name to investment research associates ltd ira in date ira acquired big_number shares percent of the voting_stock of arba investments inc and changed arba's name to cedilla co ira's consolidated_return for reported consolidated net losses of dollar_figure and a net_loss for cedilla investment co of dollar_figure and reflects the following income and end-of-year balance sheets with respect to ira and cedilla co unconsolidated income gross_receipts dividends interest capital_gain partnership total deductions compensation----officers salaries wages consulting fees commissions other total net_income special_deductions taxable_income assets cash loans stockholders others securities marketable nonmarketable investment in sub investment in pship cedilla trust other total liabilities payables short term long term other total net assets capital stock preferred common capital surplus retained earnings cost of treasury_stock dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cedilla co dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ira cedilla cedilla co kwj corp zeus invest although ira acquired shares percent of kwj corp in date ira first included kwj corp on its consolidated_return during ira sold its schnitzer-pms stock back to century development schaffel's payments to ira began in frey's arrangement began in and in date ira acquired big_number shares of zeus ventures inc zeus ira's consolidated_return for reported a consolidated net_loss of dollar_figure a net_loss for cedilla investment co of dollar_figure and net taxable_income from kwj corp of dollar_figure and reflects the following income and end-of-year balance sheets with respect to ira and cedilla co unconsolidated tra's return reported dollar_figure total assets as of the close of the year dollar_figure of which was the amount of its investment in subsidiaries the return reported dollar_figure of total assets as of the beginning of the year dollar_figure of which was the amount of its investment in subsidiaries the dollar_figure difference is the amount ira agreed to pay for the kwj corp stock income gross_receipts dividends interest gross rents capital_gain partnership management fees consulting fees total deductions compensation----officers salaries wages depreciation consulting fees commissions other total net_income special_deductions taxable_income assets cash loans stockholders others treasury bills securities marketable nonmarketable investment in sub investment in pship depreciable assets less accumulated dep cedilla trust deferred expenses other total liabilities payables short term long term deferred income total net assets capital stock ira dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number __60 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cedilla co dollar_figure big_number big_number big_number big_number big_number preferred big_number -- common big_number capital surplus -- big_number retained earnings big_number big_number cost of treasury_stock - ira cedilla cedilla brickell invest co kwju corp zeus enterpr in date ira acquired big_number shares percent of brickell enterprises inc brickell ira's consolidated_return for reported consolidated_taxable_income of dollar_figure a net_loss for cedilla investment co of dollar_figure net taxable_income for zeus of dollar_figure a net_loss for kwj corp of dollar_figure and net taxable_income from brickell of dollar_figure and reflects the following income and end-of-year balance sheets with respect to ira and cedilla co unconsolidated ira cedilla co income dividends dollar_figure -- interest big_number dollar_figure gross rents big_number capital_gain big_number --- partnerships big_number -- commissions fees big_number big_number total big_number big_number deductions compensation----officers salaries wages interest depreciation commissions fees other total net_income special_deductions taxable_income assets cash trade receivables loans stockholders others installment receivable securities marketable nonmarketable investment in sub investment in pship depreciable assets less accumulated dep cedilla trust deferred expenses other total liabilities payables short term long term deferred gain other total net assets capital stock preferred common capital surplus retained earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ira cedilla cedilla brickell ira florida invest co kwj corp zeus enterpr apartments during essex corp and gateway corp were organized in date ira acquired big_number shares of ira florida apartments inc ira flor apts during the essex partnership was organized during ballard and lisle retired from prudential lisle began employment with travelers and ballard began employment with goldman-sachs ira's consolidated_returns for and reported consolidated net losses of dollar_figure and dollar_figure respectively which included a net_loss of dollar_figure in and net taxable_income of dollar_figure for cedilla investment co net_income of dollar_figure in and dollar_figure in for zeus net_income of dollar_figure in and dollar_figure in for kwj corp net_income of dollar_figure in and a net_loss of dollar_figure in from brickell and net losses of dollar_figure in from ira florida apts and reflects the following income and end-of-year balance sheets with respect to ira and cedilla co unconsolidated income dividends interest gross rents capital_gain partnerships commissions parking income management fees other fees miscellaneous total deductions compensation---officers directors fees salaries wages bad_debts interest depreciation consulting fees commissions other total net_income nol special_deductions taxable_income assets cash money market receivables notes accounts rents loans stockholders others securities short term marketable nonmarketable investment in sub investment in pship depreciable assets less accumulated dep other total liabilities short term notes long term notes loan from stockholder deferred gain other total net assets ira cedilla co dollar_figure -- big_number big_number big_number big_number big_number -- big_number -- big_number big_number -- -- big_number big_number -- big_number big_number -- big_number -- big_number big_number big_number -- big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number -- big_number big_number -- big_number -- big_number -- big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number -- big_number big_number big_number big_number ira cedilla co dollar_figure -- big_number big_number big_number big_number big_number -- big_number big_number big_number -- big_number -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number -- big_number -- big_number -- big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number -- big_number big_number big_number capital stock preferred big_number -- big_number -- common big_number big_number capital surplus -- big_number -- big_number retained earnings big_number big_number big_number big_number ira cedilla invest 4eus cedilla ira flor co brickell i apts kwdj corp carlco tmt bwk inc ira reported that it liquidated brickell ira florida apts and kwj corp under sec_332 during in date tra acquired big_number shares percent of the common_stock of carlco tmt and bwk inc itra's consolidated_return and adjusting journal entries show that schott's shares of ira preferred_stock were redeemed in in exchange for ira's big_number shares of cedilla co common_stock ira reported that its shares of cedilla co were redeemed for dollar_figure in date and reported a long-term_capital_loss of dollar_figure on the sale ira's consolidated income also included a dollar_figure net_operating_loss from cedilla co cedilla co had no income and claimed a deduction of dollar_figure for commission expenses cedilla co 's adjusting journal entry indicates that the dollar_figure due to schott was paid_by offsetting amounts owed by schott to cedilla co ira's consolidated_return for reported a consolidated net_loss of dollar_figure net_income of dollar_figure for cedilla investment co net_income of dollar_figure for zeus net_income of dollar_figure for kwj corp a net_loss of dollar_figure from brickell and a net_loss of dollar_figure from ira florida apts and reflects the following income and end-of-year balance sheets with respect to ira unconsolidated commissions fees other ira income dividends dollar_figure interest big_number gross rents big_number capital_gain big_number partnerships big_number commissions general fees big_number consulting fees big_number total big_number deductions bad_debts big_number interest big_number depreciation big_number __88 total big_number net_income big_number nol big_number special_deductions taxable_income big_number assets cash pooled funds notes receivable loans stockholders others securities short term marketable nonmarketable investment in sub investment in pship depreciable assets less accumulated dep other total liabilities payables short term long term deferred gain other total net assets capital stock preferred common capital surplus retained earnings big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tra cedilla invest zeus pro ttt ttt pott ttt ttt l l tmt bwk inc carlco tra distributed cash accumulated from prudential transactions including cash received from zeus and the liguidation of kwj corp and its interests in the essex and sherwood partnerships in the ratio of percent each to carlco and tmt and percent to bwk inc carlco tmt and bwk inc contributed the hyatt contract rights to a new partnership called kwj co tra's consolidated_returns for to reported the following consolidated net losses net_income or loss for cedilla investment co and zeus and income for ira and reflect the following end-of-year balance sheets with respect to ira unconsolidated consolidated income loss cedilla invest zeus ira income dividends interest gross rents capital_gain partnerships loss notes commissions fees other total deductions bad_debts interest depreciation consulting fees commissions other total net_income nol special ded taxable_income assets cash pooled funds notes receiv loans stockholders subsidiaries others securities short term marketable nonmarketable invest sub invest pship deprec assets less acc dep other total liabilities payables short term long term defer gain other total net assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number capital stock in date decisions holding corp shares of cedilla invest and zeus preferred a -_ __ common capital surplus retained earn big_number big_number big_number tra i carlco kf -- -- - - - decisions holding corp ttt ttt tmt cedilla invest zeus pood bwk inc ira acquired shares in a sec_351 plus continued to hold an dollar_figure receivable dollar_figure of receivables receivable from helo the others on the receivables collect on the receivables exchanged during no payments were and no efforts on ira's consolidated_return contributed dollar_figure to decisions holding corp percent big_number of exchange for all of its dollar_figure from made holding co by holding co zeus plus for a dollar_figure or were ever made to tra reported that it in the sec transaction in exchange for percent of the stock of decisions holding corp the return corp see infra issue however of ira's stock in cedilla invest also reported the transfers and zeus to decisions holding ira's consolidated_returns for and reported consolidated net losses and net_income or loss for cedilla investment co zeus and decisions holding corp and reflected the following income and end-of-year balance sheets with respect to ira unconsolidated consolidated income loss cedilla invest net nol taxable zeus net nol taxable decisions holding corp net_income nol taxable_income ira income dividends interest gross rents capital_gain partnerships commissions fees total deductions commissions fees other total net_income nol special_deductions taxable_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number assets liabil cash notes receivable loans stockholders others securities marketable nonmarketable investment in sub investment in pship other total ities payables notes short term long term deferred gain other total net assets capital stock capital surplus retained earnings tra's records show the the years through preferred common dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number following assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number unconsolidated ira assets cash and cd's amer natl bank dollar_figure dollar_figure --- --- -- -- big_number skylark bank big_number big_number --- --- --- --- --- perinne bank big_number big_number -- -- -- -- -- administration co big_number big_number -- -- -- -- -- cd's big_number big_number big_number --- big_number big_number big_number special e -- --- big_number big_number --- --- --- principal services big_number total big_number big_number big_number big_number big_number big_number big_number notes rec pms note big_number big_number big_number big_number big_number big_number --- aura --- --- -- -- -- --- kanter -- -- big_number -- --- --- big_number funding sys big_number big_number -- -- -- -- --- the holding co big_number --- big_number big_number big_number big_number big_number int'l films big_number big_number big_number --- --- --- helo big_number big_number big_number --- --- --- tanglewood big_number big_number -- -- -- -- -- cedilla invst big_number big_number big_number --- -- --- b dilanciano big_number big_number big_number -- -- --- --- larry freeman big_number -- -- -- -- -- kwj co -- big_number big_number big_number big_number big_number big_number landing --- --- big_number -- -- -- -- forest activity -- -- -- big_number -- -- -- hyatt corp --- --- -- big_number --- --- --- cablevision sys -- -- -- -- big_number big_number -- bea ritch trust --- --- --- -- big_number big_number big_number maf inc --- --- --- --- big_number --- --- cmb cin vent --- --- --- --- rwl cin trust --- --- --- --- --- big_number big_number decisions holding -- -- -- -- -- -- carlco --- --- --- --- --- --- big_number tmt -- -- -- -- -- -- big_number total big_number big_number big_number big_number big_number big_number big_number ira assets invest in stocks newell marmom group micro z enterp tech composit cont modular pwr greenwich pharm funds for energy int'l films cedilla invst zeus walnut capital geocham carlco bwk tmt brajdas hyatt air decision holdings total partnerships micro z brickell biscayne ticketmaster polar may invest sandburg village up associates essex sherwood chicago cablevision cablevision prog hicip total rental property cost accum dep total other total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -- -- big_number -- -- big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total assets big_number big_number big_number big_number tra and its subsidiaries' big_number big_number big_number consolidated total income taxable_income net operating losses and taxes paid for the years through were as follows total taxable net year income income operating losses tax paid dollar_figure dollar_figure dollar_figure -- big_number big_number big_number dollar_figure big_number big_number -- -- big_number big_number -- -- big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number -- big_number big_number -- -- big_number big_number big_number -- big_number big_number -- big_number big_number big_number big_number ira and its subsidiaries’ consolidated total income rental income and difference for the years through were as follows total rental year income income difference dollar_figure dollar_figure s big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -- big_number on the consolidated_returns ira reported that it paid not including payments by subsidiaries the following compensation of officers compensation of directors salaries and wages commissions and consulting fees for the years through year officers directors wages commissions consulting -- -- -- dollar_figure -- dollar_figure -- sec_986 big_number -- big_number -- big_number big_number dollar_figure -- -- -- big_number big_number -- -- -- -- -- -- dollar_figure big_number big_number -- -- -- big_number -- big_number -- -- -- -- -- -- -- -- -- -- -- -- -- big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- h changes in holding co subsidiaries corporate structure through holding co was incorporated on date holding co 's return for the fiscal_year ending date indicates that kanter owned percent of holding co 's voting_stock as of the close of the taxable_year the return indicates that preferred shares as well as common shares of stock were outstanding at that time through by date holding co had acquired citra co citra holding co citra through on date holding co had acquired big_number shares percent of the common_stock no preferred_stock was issued of the active business corp active on date active acquired shares percent of the voting_stock of harbor investments inc which later changed its name to harbor exchange lending operation helo holding co active citra harbor invest through on may percent of the voting_stock of oil investments investments holding co holding co acquired big_number shares ltd oil active citra harbor invest oil invest through holding co acquired big_number shares percent of the voting_stock of the nominee corp nominee on date and shares percent of the voting_stock of tanglewood properties inc on date harbor investments changed its name to harbor exchange lending operations helo between date and date holding co active citra oil invest nominee tanglewood helo through holding co acquired the voting_stock of l b g properties inc lbg prop in date zion in date and twilight properties inc twilight in date holding co active citra oil invest helo nominee tanglewood twilight zion through between date lbg and date holding co acquired percent of the voting shares of columbus projects inc columbus pppd inc pppd and pppi inc pppi in frey began making payments to zion and in essex began making payments to holding co holding co active citra oil invest nominee tanglewood twilight helo columbus zion lbg pppd pppi through in schaffel began making payments to holding co on date holding co sold or liquidated all of its stock in active citra columbus helo pppd and pppi holding co lbg oil invest nominee zeus twilight tanglewcod through on date holding co sold or liquidated its stock in nominee it reacgquired the stock in nominee on date i holding co subsidiaries returns the consolidated_returns of holding co and its subsidiaries show the following with respect to taxable years ending date to income loss consolidated income deductions net nol special taxable active acq income deductions net nol taxable citra income deductions net nol taxable helo acq income deductions net nol taxable nominee income deductions net nol taxable oil investments income deductions net nol taxable dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tanglewood income deductions net nol taxable holding co income dividends interest gross rents capital_gain partnerships commissions consulting fees condo conversion other total deductions bad_debts interest depreciation commissions consulting legal profess other total net_income nol special ded taxable_income holding co assets cash dividends receiv mortgage loan loans stockholders subsidiaries others big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number securities marketable nonmarketable invest sub invest pship deprec assets less acc dep land other total liabilities loans notes short-term long-term stockholder subscription due broker other total net assets capital stock preferred common capital surplus retained earn helo assets cash pooled funds loans receiv others other total liabilities payables short-term long-term shareholder total net assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ___ big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number capital stock preferred -- common --- capital surplus -- retained earn --- income loss consolidated income --- deductions -- net -- nol special taxable active income --- deductions -- net -- nol taxable citra income --- deductions -- net -- nol -- taxable columbus projects income --- deductions -- net -- nol -- taxable helo income --- deductions -- net -- nol taxable big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number lbg properties income deductions net nol taxable nominee income deductions net nol taxable oil investments income deductions net nol taxable pppd inc income deductions net nol taxable pppi inc income deductions net nol taxable tanglewood income deductions net nol taxable big_number big_number big_number big_number big_number eee ee big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number eee ee big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number twilight prop income deductions net nol taxable zion income deductions net nol taxable holding co income dividends interest gross rents capital_gain partnerships commissions other fees condo conversion other total deductions bad_debts interest depreciation commissions fees legal profess other total net_income big_number big_number big_number big_number big_number eee ee big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nol active citra columbus proj pppd pppi special ded taxable_income holding co assets cash pooled funds cd loans stockholders others securities marketable nonmarketable invest sub invest pship condominiums deprec assets less acc dep other total liabilities loans notes short-term long-term stockholder deferred income other total net assets capital stock preferred common capital surplus retained earn big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number helo assets cash pooled funds loans receiv other assets total liabilities payables short-term long-term total net assets capital stock preferred common capital surplus retained earn zion assets cash pooled funds marketable sec invest pship other total liabilities loans notes short-term long-term stockholder other total net assets capital stock preferred common capital surplus retained earn big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number j helo through holding co 's consolidated_returns reflect the following income all interest deductions net assets and stockholder equity with respect to helo interest s-0- dollar_figure dollar_figure n a dollar_figure deductions big_number total big_number big_number nol big_number big_number taxable big_number big_number big_number assets cash dollar_figure big_number big_number dollar_figure receivables big_number big_number big_number big_number money market pooled funds big_number intangibles _ total big_number big_number big_number big_number liabilities loans short-term big_number big_number big_number big_number shareholder big_number big_number long-term big_number big_number big_number total -0- -o- big_number big_number big_number big_number net assets big_number big_number capital stock retained big_number big_number big_number big_number earnings iv flow of money a payments to ira and subsidiaries the prudential transaction sec_1 overview the payments related to the prudential transactions paid_by the five to ira and its subsidiaries during the years through were as follows schnitzer year hyatt schaffel frey pms essex total dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number dollar_figure net weaver' sec_30 prior to all payments related to the prudential transactions were paid to ira or one of its subsidiaries by early ballard and lisle had left prudential during carlco imt and bwk inc were formed in the three corporations became part of ira's consolidated_group kwj corp was liquidated and the funds accumulated by zeus were distributed to ira in ira distributed the funds that had been accumulated from the prudential transactions in the ratio of percent to carlco percent to tmt and percent to bwk inc from through most payments related to the prudential transactions were paid to or distributed to carlco tmt and bwk inc flow of the funds through the following diagram shows the money paid_by the five to ira zeus and kwj corp from through with respect to the prudential transactions pms dollar_figure schaffel dollar_figure essex dollar_figure frey dollar_figure hyatt dollar_figure weaver dollar_figure prior to all payments the prudential transactions were returns of ira no tax was paid the years through ira operating losses income taxable_income through ira zeus kwj corp by the five in connection with reported on the consolidated on this income because during reported substantial net tra reported the following consolidated total and net operating losses for the years year total income taxable_income net operating losses dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number a flow of money from kwj corp to ira through tra acquired all of kwj corp 's stock from weaver in at the time of the purchase kwj corp had net assets of dollar_figure ira's consolidated_returns from through reported the following income net assets and stockholder equity with respect to kwj corp income commission interest total deductions commission consulting other total net_income assets cash accrued income pool funds loans stockholders ira others total liabilities net assets capital stock capital surplus retained earnings distributions dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number _66 big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure __ big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number total dollar_figure big_number big_number big_number big_number big_number big_number big_number kwj corp paid weaver a total of dollar_figure as commissions from through kwj corp paid dollar_figure as consulting fees to unidentified payees during kwj corp paid three of ballard's and lisle's children melinda ballard thomas lisle and amy albrecht dollar_figure each month during and deducted the dollar_figure as consulting expenses for kwj corp had a total of dollar_figure in other expenses from through in kwj corp distributed dollar_figure to ira during kwj corp distributed dollar_figure to ira that was treated as a loan from kwj corp to ira in an offset of dollar_figure of the loan was treated as a dividend distribution to ira in ira repaid the remaining dollar_figure loan during kwj corp was liquidated and dollar_figure was distributed to ira from through kwj corp had available or received a total of dollar_figure from the following sources v tt ttt hyatt dollar_figure kwj corp dollar_figure net kw corp assets at purchase pees - oo kwj corp distributed the dollar_figure as follows dollar_figure dividend commissions dollar_figure dividend weaver pest otf dollar_figure liquidation ira kwj corp expenses dollar_figure dollar_figure consulting consulting unidentified dollar_figure dollar_figure banildcen b flow of money from zeus through in ira organized zeus and acquired all the common_stock for dollar_figure the dollar_figure paid_by ira for the stock was recorded on the books as dollar_figure for the common_stock and dollar_figure as paid in capital ira also lent zeus dollar_figure in zeus purchased a 14-percent interest in village of kings creek frey's first condominium conversion project for dollar_figure the frey corporation paid the following amounts to zeus during the years through year payment dollar_figure big_number big_number big_number total dollar_figure all of zeus' income from its incorporation through is attributable to the payments from the frey corporation interest_income and partnerships including frey condominium partnership the village of kings creek and the greens ira's consolidated_returns for through reported the following income net assets and stockholder equity with respect to zeus income_interest commission partnership other fees misc total income deductions taxable nontaxable partnership assets cash loan receiv securities money market partnerships pooled funds intangibles total liabilities net assets capital stock capital surplus retained earnings the dollar_figure liability in -- dollar_figure dollar_figure -- -- big_number -- -- big_number -- -- big_number -- big_number big_number -- big_number -- big_number big_number -- big_number -- -- big_number -- -- big_number -- -- big_number dollar_figure big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number and dollar_figure of the liabilities reflected on the balance_sheet from through represented loans outstanding from ira to zeus is shown on zeus' holding co 's subsidiary helo at the close of s284 cash funds the dollar_figure loan receivable general ledger for as owed to zeus by zeus had liquid_assets of dollar_figure dollar_figure money market funds dollar_figure interest and dollar_figure commissions and had cash and dollar_figure in pooled during zeus received cash income of dollar_figure expenditures of dollar_figure dollar_figure deductions less dollar_figure for capitalized organizational_expenses thus during zeus had dollar_figure in liquid_assets dollar_figure dollar_figure - dollar_figure on date zeus repaid the dollar_figure loan outstanding from ira on date zeus transferred dollar_figure to ira in exchange for a dollar_figure receivable from holding co during zeus transferred dollar_figure to ira in exchange for dollar_figure of receivables from holding co thus during zeus transferred a total of dollar_figure in cash to ira in repayment of a loan and in exchange for holding co receivables ira's consolidated_return reported that zeus' assets at the end of the year included cash of dollar_figure loans receivable of dollar_figure partnership interests with a negative value of dollar_figure and other assets capitalized organizational_expenses of dollar_figure from through zeus apparently invested a net of dollar_figure in partnerships ’ on date zeus transferred dollar_figure to ira in exchange for a dollar_figure receivable from holding co ira's general ledger shows that in holding co 's subsidiary zion acquired from ira a dollar_figure receivable due from holding co for dollar_figure the general ledger shows that zeus' loans receivable of dollar_figure included dollar_figure owed by holding co and dollar_figure owed by helo the record does not disclose how zeus acquired the remaining receivable of dollar_figure from holding co based on ira's consolidated_returns zeus contributed to unidentified partnerships dollar_figure in and dollar_figure in and received a return_of_capital of dollar_figure in and dollar_figure in probably due to rounding of numbers computed as follows continued from through zeus received a total of dollar_figure from the following sources continued initial contribution dollar_figure plus nontaxable income total adjustments and contribution sec_106 plus contributions value end big_number less prior adjustments and contributions contributions big_number big_number value end big_number value end big_number plus taxable_income big_number total adjustments and contributions big_number less return_of_capital value end big_number less prior adjustments and contributions big_number return_of_capital value end big_number value end big_number less taxable loss big_number less nontaxable loss big_number total adjustment and contributions big_number less return_of_capital value end big_number less prior adjustments and contributions big_number return_of_capital value end big_number value end big_number less taxable loss big_number less nontaxable loss value end big_number frey dollar_figure dollar_figure for stock zkus dollar_figure ira interest dollar_figure dollar_figure loans misc dollar_figure zeus distributed the dollar_figure of funds as follows distribution of dollar_figure partnership dollar_figure nvestments zeus dollar_figure repay loan retained dollar_figure t includes organizational costs for thc receivable helo dollar_figure on payments from schnitzer-pms essex and schaffel through from through essex paid ira a total of dollar_figure pms paid ira a total of dollar_figure in principal and interest on the repurchase of the pms stock and schaffel paid dollar_figure to ira representing percent of the broker's fees he received from prudential transactions d funds accumulated in ira at close of at the close of ira had accumulated dollar_figure from payments made by the five related to the prudential transactions as shown in the following diagram schaffel also paid dollar_figure to ira in for fees related to traveler's transactions schnitzer- pms corp schaffel essex dollar_figure dollar_figure dollar_figure ira's balance liabilities zeus ira dollar_figure for holding co receivable dollar_figure repay loan dollar_figure dividend dollar_figure dividend dollar_figure liquidation hyatt dollar_figure kwj corp sheet showed the following assets and stockholder equity at the close of assets cash notes accounts_receivable loans receivable short-term securities loans to stockholders investment partnerships investment subsidiaries marketable_securities non-marketable securities pooled funds buildings other depreciable assets less accumulated depreciation deposits total liabilities short-term mtg notes bonds long-term mtg notes bonds deferred gain total net assets capital stock retained earnings dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number distributions to carlco tmt and bwk inc in ira began distributing cash and other_property to carlco tmt and bwk inc the distributions were made ina ratio of to carlco tmt and bwk inc a distributions of cash from ira to carlco tmt and bwk inc during ira transferred dollar_figure to carlco tmt and bwk inc the dollar_figure to each of carlco and tmt and dollar_figure to bwk inc was distributed on the dates and in the amounts indicated date carlco tmt bwk inc total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number b distribution of essex partnership_interest to carlco tmt and bwk inc for the taxable years through essex made the following distributions to ira that were reported by ira in the year indicated payment_date year reported amount dollar_figure big_number big_number big_number big_number total big_number ira also recorded its distributable share of income from essex as dollar_figure for and dollar_figure for ira recorded the value of its interest in essex as follows beginning value -- plus share of income dollar_figure le sec_11 payment big_number investment end of big_number beginning value big_number plus share of income big_number less distributions dividend big_number distribution big_number distribution big_number distribution big_number investment end of big_number during ira received the following distributions from bssex distrib from essex dollar_figure essex big_number essex distrib big_number essex big_number tra recorded the receipt of the dollar_figure payment received from essex in january as payables of dollar_figure due to each of carlco and tmt and dollar_figure due to bwk inc ’ on date ira issued checks in the appropriate amounts to each of the corporations and recorded the payments as payment of the payables owed to carlco tmt and bwk inc the remaining dollar_figure from essex was also treated as distributed directly to carlco tmt and bwk inc by reducing the additions to capital attributable to ira's contributions of cash made to the corporations during the year in date ira distributed its essex partnership_interest in the ratio of percent each to carlco and tmt and percent to bwk inc ira recorded the distribution of the essex partnership_interest on its books as follows beginning value dollar_figure less distribution of investment as paid in capital big_number less distributions from essex big_number big_number big_number plus distb exxex dist as pd in big_number investment end of year -q- carlco tmt and bwk inc recorded the receipt of the essex partnership_interest as follows balance differences are due to rounding the difference between total of dollar_figure and dollar_figure is due to rounding of numbers item carlco tmt bwk total investment in essex beginning year -0- -0- -0- -0- essex interest from ira dollar_figure dollar_figure dollar_figure dollar_figure k-1 from essex big_number big_number distribution from essex big_number big_number big_number essex distribution from ira _ big_number big_number end year investment big_number big_number big_number paid in capital essex interest from ira big_number big_number big_number big_number essex distribution received from ira big_number big_number on transfer of sherwood partnership_interest from ira to carlco tmt and bwk inc in ira invested dollar_figure in a partnership called sherwood associates sherwood ira held a 50-percent interest in sherwood and reported an dollar_figure loss from sherwood for itra's sherwood partnership_interest was reflected on ira's books at the end of as follows opening balance --- record transactions thru date dollar_figure transfer via administration co client big_number reclassify loan to investment big_number adjustment for loss big_number account total big_number in ira invested an additional dollar_figure in sherwood and tra was allocated a dollar_figure loss for the year ira's interest in the sherwood partnership was reflected on the books at the end of as follows opening balance dollar_figure contribution to partnership big_number loss big_number account total big_number on date ira transferred its 50-percent interest in the sherwood partnership percent each to carlco and tmt and percent to bwk inc as a result carlco and tmt each received a 5-percent interest in the sherwood partnership and bwk inc received a 5-percent interest ira reported a gain of dollar_figure the excess of the dollar_figure of total losses claimed over ira's total investment of dollar_figure on the transfer of its interest in sherwood and recorded the transfer on its books as follows investment in sherwood opening balance dollar_figure gain on distribution of sherwood big_number account total investment in carlco rec gain on dist of sherw investment in tmt rec gain on dist of sherw investment in bwk inc rec gain on dist of sherw adjusting journal entry invest in sherwood big_number invest in carlco invest in bwk invest in tmt gain on sale of pship big_number carlco tmt and bwk inc recorded the contribution of the sherwood partnership as follows carlco tmt bwk inc investment in sherwood opening balance - - - sherwood associates dollar_figure dollar_figure dollar_figure rec int sherwood from ira rec k-1 activity big_number big_number big_number paid-in capital big_number big_number big_number rec int sherwood from ira d distributions to carlco tmt and bwk inc as reflected on the books of the corporations the transfers of cash to carlco tmt and bwk inc were recorded on the books of the corporations as respectively contributions of capital the distribution of the essex partnership_interest was recorded as paid-in capital of dollar_figure each to carlco and tmt and dollar_figure to bwk inc the distribution of the sherwood partnership_interest was recorded as paid-in capital of dollar_figure each to carlco tmt and bwk inc additionally a receivable of dollar_figure for the preferred shares of each of carlco tmt and bwk inc was treated as paid-in capital of each corporation thus amounts recorded as additions to capital during and total paid-in capital at the close of for each of the corporations were as follows balance differences are due to rounding item carlco tmt bwk inc cash dollar_figure dollar_figure dollar_figure essex distribution big_number big_number big_number essex partnership big_number big_number big_number sherwood partnership receivable consent_dividend big_number total additions big_number big_number big_number paid in capital beginning year big_number big_number big_number end year big_number big_number big_number flow of payments by the five through after ira transferred money from the five to carlco tmt and bwk in the structure in which payments were received from the five changed the payments from essex and hyatt through kwj partnership were no longer reported as ira's income carlco tmt and bwk became partners of the essex partnership and formed the kwj co partnership hyatt payments were reported as income of kwj co partnership accordingly the payments from the essex and kwj co partnerships were reported on the respective returns of carlco tmt and bwk at that time and carlco tmt and bwk were no longer members of the consolidated_group of ira for tax purposes a zeus through ira's consolidated_returns for through reported the following income net assets and stockholder equity with respect to zeus income_interest commission partnership total income deductions net_income nol taxable assets cash loan rec partnerships pooled funds non-mar sec total liabilities net assets capital stock capital surplus retained earn dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure p dollar_figure -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the frey corporation paid zeus dollar_figure in and dollar_figure in totaling dollar_figure dollar_figure to holding co during receivable from dollar_figure owed by holding co the year to dollar_figure owed at the end of the year zeus transferred the transfer increased the holding co at the beginning of during zeus purchased shares of preferred_stock in another kanter entity called windy city inc for dollar_figure during zeus eliminated the helo receivable in exchange for the following receivables owed to helo by the parties indicated aps insurance dollar_figure beach trust big_number r trust big_number softy trusts grasshopper trust big_number pamela osowski big_number total big_number zeus never accrued any interest or received any payments on any of those receivables or the receivables from holding co and helo b distributions of schnitzer--pms and essex payments made during through during ira received funds from schnitzer-pms and essex and made distributions to carlco tmt and bwk inc as follows receipts distributions qrtly payment dollar_figure carlco dollar_figure tmt big_number bwk inc big_number essex-blng to tmt etc big_number pymt on amts owed re essex big_number big_number big_number schnitzer corp qrtly inst int balloon big_number carlco big_number tmt big_number bwk inc big_number essex lst guarter dist big_number carlco big_number tmt big_number bwk inc big_number schnitzer corp qrt pmt dollar_figure int ba big_number essex 2d quarter dist big_number carlco big_number tmt big_number bwk inc essex 3d quarter big_number schnitzer corp 3d guarter big_number carlco big_number tmt big_number bwk inc big_number tra recorded the payments to carlco dollar_figure tmt dollar_figure and bwk inc dollar_figure as follows balance differences are due to rounding item carlco tmt bwk inc note to beginning -- -- -- additional dollar_figure dollar_figure dollar_figure essex big_number big_number big_number essex big_number big_number big_number essex big_number big_number big_number rec to proper account big_number big_number big_number to combine same acct ending big_number big_number big_number notes payable beginning -- -- -- pymt on amts owed re essex big_number big_number big_number fm essex--blngs to tmt etc big_number big_number big_number to combine same account ending -- -- -- investment in stock beginning big_number big_number big_number additional capital big_number big_number big_number additional capital big_number big_number big_number additional capital big_number big_number big_number additional capital big_number big_number big_number r c to proper account big_number big_number big_number to record consent_dividend big_number ending big_number big_number big_number the record does not contain detailed general ledgers for ira after the record indicates however that ira recorded the payments from schnitzer-pms and essex and distributions to carlco tmt and bwk inc as follows item carlco tmt bwk inc note to beginning dollar_figure dollar_figure dollar_figure pd big_number big_number big_number ending -o- -q- -o- investment in stock beginning big_number big_number big_number ending big_number big_number contri consent_dividend big_number cash additions big_number big_number big_number tra recorded the payments from schnitzer--pms and essex and distributions to carlco tmt and bwk inc as follows item carlco tmt bwk inc note to beginning -- -- -- essex 2d quarter dollar_figure dollar_figure dollar_figure distr essex big_number big_number big_number essex 3d quarter big_number big_number big_number distr essex big_number big_number big_number ending -- -- -- investment in stock beginning big_number big_number big_number additions big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total cash contrib big_number big_number big_number consent div big_number ending big_number big_number big_number tra recorded the payments from schnitzer---pms and essex and distributions to carlco tmt and bwk inc as follows item carlco tmt bwk inc investment in stock beginning dollar_figure dollar_figure dollar_figure additions big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number consent div big_number ending big_number big_number tra recorded the payments from schnitzer-pms and essex and distributions to carlco tmt and bwk inc item carlco imt note receivable from beginning -- -- loan dollar_figure dollar_figure void check big_number big_number loan big_number big_number loan big_number big_number ending big_number big_number notes payable to beginning -- -- essex 4th quarter dist big_number big_number dist big_number big_number dist big_number big_number void check big_number big_number essex quarter dist big_number big_number dist big_number big_number essex dist big_number big_number dist big_number big_number ending -- -- investment in stock beginning big_number big_number additions big_number big_number rels amended consent_dividend from tmt big_number ending big_number big_number on loans from ira to kwj partnership through as follows bwk inc big_number in addition to payments made to carlco tmt and bwk inc that were treated as additions to capital ira made distributions recorded as loans to kwj partnership as follows receivable beginning year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure loans during year big_number big_number big_number big_number big_number end year big_number big_number big_number big_number big_number d balance sheets of carlco tmt and bwk inc through the balance sheets for carlco tmt and bwk inc for the years through were as follows carlco assets liabilities net assets cap stock common preferred capital surplus retained earnings total equity increase in surplus imt assets liabilities net assets cap stock common preferred capital surplus retained earnings total equity increase in surplus book income consent_dividend retained earnings surplus increase consent_dividend difference reverse consent big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dividend paid to ira dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number --0o- big_number big_number big_number bwk inc assets dollar_figure big_number big_number big_number big_number big_number big_number liabilities big_number big_number big_number -0- big_number net assets big_number big_number big_number big_number big_number big_number big_number cap stock common preferred capital surplus big_number big_number big_number big_number big_number big_number retained earnings big_number big_number big_number total equity big_number big_number big_number big_number big_number big_number big_number increase in surplus big_number big_number big_number big_number big_number big_number b flow of the funds paid_by the five through ira and its subsidiaries to kanter ballard and lisle overview the payments from the prudential transactions were distributed by various means either directly to ballard lisle and kanter or indirectly through their family members or trusts and other entities established for the benefit of their families some distributions were recorded as receivables owed by the person or entity receiving the distribution others were recorded as consulting fees or director's fees distributions from kwj corp and later kwj partnership to ballard's and lisle's children were treated as consulting fees in ira began distributing the funds accumulated from the prudential transactions to carlco tmt and bwk inc lisle was given control_over the funds in carlco ballard was given control_over the funds in tmt and kanter was given control_over the funds in bwk inc lisle ballard and kanter treated the funds as their own and used the funds for their personal benefit payments from ira kwj corp and kwj co partnership a ira payments to ballard and lisle in ballard received dollar_figure from ira as a director's fee the check was dated in but cashed in on date ira paid lisle dollar_figure b consulting fees paid to ballard's and lisle's children melinda ballard and karen ballard hart were ballard's daughters amy albrecht was lisle's daughter and thomas lisle was lisle's son in kwj corp and later the kwj partnership began paying thomas lisle amy albrecht and melinda ballard dollar_figure each per month in the kwj partnership began paying karen hart dollar_figure each month the payments continued until at least from kwj corp and the kwj partnership paid the lisle and ballard children the following amounts as consulting fees ' lisle children ballard children year thomas lisle amy albrecht melinda ballard karen hart dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number thomas lisle and amy albrecht admitted that they received consulting fees from to melinda ballard admitted that she received the consulting fees from to karen hart admitted that she received the consulting fees from to no one except the lisle and ballard children received consulting fees from through we conclude that the payments made in were also made to thomas lisle amy albrecht and melinda ballard st approximately dollar_figure per month was paid to the ballard and lisle children ira made distributions to kwj corp and kwj partnership that were also approximately dollar_figure a month the money distributed to kwj corp and kwj partnership was never repaid during the years in question and no interest was ever paid on the amounts outstanding during kwj partnership paid the lisle and the ballard children dollar_figure of the dollar_figure paid lisle's children received at least dollar_figure and ballard's children received at least dollar_figure none of the ballard or the lisle children performed any services for kwj corp or kwj partnership the hyatt payments and interest were the only sources of income kwj corp or kwj partnership ever received in date after the internal_revenue_service began examining ballard's kanter's and lisle's returns for the years at issue kanter sent letters to the children terminating kwj co’s consulting arrangement with them in the letters kanter stated that the children had done nothing for a number of years cc kwj partnership payments to lisle and ballard as noted earlier carlco tmt and bwk inc organized the kwj partnership the hyatt payments were issued by hyatt to weaver who forwarded the payments to the kwj partnership out of which weaver was paid hi sec_30 percent and the balance was distributed to carlco imt and bwk inc the record is unclear whether all four each received dollar_figure or whether thomas lisle amy albrecht and karen hart each received dollar_figure melinda ballard testified that she resigned from kwj co in if that was the case then of the dollar_figure paid_by kwj co in thomas lisle amy albrecht and karen hart each received dollar_figure if melinda ballard did not resign then each of the four children received dollar_figure during thomas lisle and amy albrecht together received at least dollar_figure during and ballard's children received at least dollar_figure on date ira issued checks in the amount of dollar_figure each to ballard and lisle after the checks were issued to ballard and lisle ira records reflected a transfer of dollar_figure to kwj company on date also on date ledger entries reflected that the check to lisle for dollar_figure was void another ledger entry on date reflected that the check to ballard for dollar_figure was void despite the fact that ira's ledger entries stated that these checks were void lisle's return reflected that he received this money and that the check was not voided lisle reported the dollar_figure on his return as income from the kjw sic company disposition of funds out of carlco tmt and bwk to kanter a creation of carlco tmt and bwk inc the certificates of incorporation of carlco tmt and bwk inc authorized each corporation to issue big_number shares of cent par_value common_stock certificates of amendment for each corporation were filed in date the amended certificates authorized the corporations to issue big_number shares of stock comprised of big_number shares of 1-cent par_value preferred_stock and big_number shares of 10-cent par_value common_stock the amended certificates granted each corporation's board_of directors authority to fix the dividend rights dividend rate conversion rights voting rights the rights and terms of redemption including sinking_fund provisions the redemption price or prices and the liquidations preferences of the preferred shares the record does not contain copies of any resolutions by the board_of directors of any of the three corporations setting preferences or limitations on the preferred_stock kanter was a beneficiary of a_trust called the morkan trust on date kanter exercised a power_of_appointment over the morkan trust to form the christie and orient trusts sharon meyers was named as trustee of the christie and orient trusts members of lisle's family were named as beneficiaries of the christie trust and members of ballard's family were named as beneficiaries of the orient trust in date ira acquired big_number shares percent of the common_stock of each of carlco inc carlco tmt inc tmt and bwk inc bwk ira paid dollar_figure to each of the corporations for the shares of stock also in date carlco tmt and bwk each issued shares of preferred_stock for dollar_figure carlco preferred shares were issued to the christie trust lisle's family_trust tmt preferred shares were issued to the orient trust ballard's family_trust bwk preferred shares were issued to the bk children's trust the beneficiaries of which were members of kanter's family the morkan trust is named after kanter's father morris kanter in date carlco tmt and bwk each issued additional shares of preferred_stock for dollar_figure carlco issued the additional preferred shares to the christie trust tmt issued the additional preferred shares to the orient trust and bwk issued the additional preferred shares to the bk children's trust asa result of those trusts' ownership of these preferred shares carlco tmt and bwk inc no longer gualified as members of tra's consolidated_group of corporations and were not included in the consolidated tax returns ira filed b control and management of carlco tmt and bwk inc kanter directed freeman ira's president to distribute funds received by ira related to prudential transactions in the ratio of percent to carlco percent to tmt and percent to bwk from through ira generally transferred funds and other assets to carlco tmt and bwk inc in the respective allocation_ratio kanter had directed lisle managed and controlled carlco's investments lisle and members of his family including his wife donna lisle and his son thomas lisle had signatory authority over carlco's accounts in kanter his brother carl kanter and meyers were the officers and or directors of carlco in meyers and freeman were the directors president and treasurer and gallenberger was secretary from through there were no directors listed lisle his brother henry lisle his son thomas lisle and -- - his wife donna lisle served as president or vice president d dubanevich was secretary and except for meyers or gallenberger was treasurer ballard managed and controlled tmt's investments ballard and members of his family including his wife mary ballard had signatory authority over tmt's accounts in kanter his son joshua and meyers were the directors of tmt kanter was president his son joshua was treasurer and meyers was vice president and secretary between and freeman meyers and or gallenberger were the directors and officers kanter managed and controlled bwk inc 's investments in kanter his son joshua and meyers were the directors and officers of bwk inc from through weisgal was the sole director and president kanter meyers and or gallenberger were the remaining officers in kanter was the sole director and president and gallenberger was secretary after carlco tmt and bwk inc were organized the payments by the five were distributed to carlco tmt and bwk inc no treasurer was listed for no treasurer was listed from through and no vice president was listed from through and in cc ballard disposition of funds out of tmt during the years through individuals were listed as the title directors president vice president secretary treasurer assistants title directors president vice president secretary treasurer assistants title directors president vice president secretary treasurer assistants kanter joshua kanter meyers kanter meyers meyers joshua kanter joshua kanter meyers meyers gallenberger meyers gallenberger gallenberger gallenberger officers and directors freeman meyers meyers gallenberger meyers gallenberger gallenberger gallenberger gallenberger gallenberger gallenberger gallenberger the following freeman meyers meyers gallenberger meyers gallenberger gallenberger gallenberger gallenberger the records for tmt were maintained at ballard's home tmt's business address was the same as ballard's residence in seabright new jersey home address tmt accounts during mail for tmt was received at ballard's correspondence from tmt was sent from ballard's home ira transferred over dollar_figure million to tmt the money generally was deposited into tmt's account with the of tmt -- - administration co and certificates of deposit cd's were purchased through administration co 's account at the american national bank in chicago at the end of the money designated for tmt in cd's at the american national bank in chicago purchased through the administration co account totaled dollar_figure by the end of the year no money designated for tmt was in cd's at the american national bank in chicago the money that had been in cd's at the american national bank in chicago was transferred into cd's at the wells fargo bank in san francisco by the end of the year the amount of money in cd's at the wells fargo bank san francisco totaled dollar_figure during the years through moneys other than cd's for tmt were deposited in an account maintained at the wells fargo bank in san francisco account no the mailing address of this account wa sec_65 island view townhouses seabright new jersey which was the ballard residence address ballard opened this account in the name of tmt and he and his wife had signatory authority over it the money in this account at the end of the years through was as follows year wells fargo dollar_figure big_number big_number big_number big_number by the end of the year the amount of money in cd's at the wells fargo bank decreased to zero of the money that had been in cd's dollar_figure had been transferred to a goldman sachs brokerage account the money in the goldman sachs brokerage account at the end of the years through was as follows year goldman sachs dollar_figure big_number big_number during the years through moneys for tmt were deposited in an account maintained at the citizen bank the balance in this account at the end of the years through was as follows year citizen bank dollar_figure big_number big_number big_number tmt also had a money market account kemper money market account at the end of the year there was a balance of dollar_figure in the kemper money market account loans from tmt in receivables owed by ballard's seabright trust and seabright corp respectively in the amounts of dollar_figure and dollar_figure were transferred from administration co to tmt from through the seabright trust and seabright corp received additional loans totaling dollar_figure from tmt the balances on these loans at the end of each year were as follows seabright seabright year trust increase corp increase trans from special e dollar_figure --- dollar_figure --- big_number sec_40 big_number --- big_number big_number big_number sec_80 big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number --- big_number -- big_number -- total big_number big_number there were no notes in connection with the loans to the seabright trust or the seabright corp there is no evidence that either the seabright trust or seabright corporation paid interest on the loans from tmt the loans were never repaid from through claude ballard and mary ballard received a total of dollar_figure from tmt as loans the balances due on these loans at the end of each year were as follows year claude ballard mary ballard dollar_figure - big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number with respect to the dollar_figure loan to mary ballard during a document dated date purported to provide for the repayment of this loan with macy's stock held privately by ballard the records of tmt do not indicate that the dollar_figure loan was repaid the records of tmt do not indicate that the macy's stock was given to tmt in accordance with the date document in dollar_figure of tmt funds were used to purchase land described in the tmt general ledger as st francis arkansas - land the cost of this land was dollar_figure in this property was transferred to ballard book entries were made to reflect this transaction loans to ballard were increased by dollar_figure the land was no longer reflected as a tmt asset the adjusting journal entry that went with the transfer to ballard described the property as the fairfield planting company this loan has never been repaid in tmt paid an additional dollar_figure for the fairfield property which amount was treated as an additional loan to ballard the fairfield planting co is an s_corporation which owned the fairfield plantation a farm in arkansas the income and loss from the fairfield plantation co were reported on ballard's and returns at the time of trial of these cases tmt owned the following farms or other entities ashland plantation in mississippi fairfield in arkansas and loch leven in mississippi the ballards referred to the loch leven farm as our big farm according to mary ballard tmt at one time had been involved with lock leven but it was owned by the ballards mrs ballard did not know who owned the stock of tmt she referred to tmt as her husband's business ficom was a sole_proprietorship formed by ballard's daughter melinda ballard in transferred to ficom to ficom in when the transfer was made in sbig_number from tmt was also made to write off the investment in tmt transferred another dollar_figure a bookkeeping notation was the investment in ficom was subsequently written off as worthless in d lisle disposition of funds out of carlco during the years through individuals were listed as the carlco title directors president vice president secretary treasurer title directors president vice president secretary treasurer assistants title directors president vice president secretary treasurer during the years through kanter carl kanter carl kanter kanter meyers meyers none henry lisle donna lisle dubanevich meyers none henry lisle donna lisle dubanevich gallenberger freeman meyers meyers gallenberger meyers none henry lisle donna lisle dubanevich gallenberger lisle none robert lisle thomas lisle donna lisle gallenberger the following officers and directors of deleted henry lisle donna lisle d dubanevich meyers none henry lisle donna lisle dubanevich gallenberger lisle moneys from carlco were deposited in a brokerage account maintained at goldman sachs carlco goldman sachs account the mailing address of the carlco goldman sachs account was in care of robert lisle cheltenham way avon connecticut which was the address of the lisle family residence lisle mrs lisle and henry lisle lisle's brother had signatory authority over this account the balance in this account at the end of to was as follows year goldman sachs dollar_figure big_number big_number big_number big_number big_number during the years through other money from carlco was deposited into an account in the name of carlco at the hartford bank in connecticut hartford account the mailing address of the hartford account was in care of lisle at the lisle family residence lisle and his wife had signatory authority over the account the balance in the account at the end of the years through was as follows year hartford dollar_figure big_number big_number big_number big_number on date lisle withdrew dollar_figure from carlco's hartford account to pay a receivable owed to administration co by his grantor_trust the rwl cinema trust the payment did not create a receivable owed to carlco by rwl cinema trust around the lisles moved to dallas texas during the year money from carlco was deposited in an account maintained at the north dallas bank dallas texas north dallas account the mailing address of the north dallas account was bent trial dallas texas which was the address of the lisles' dallas residence lisle and his wife had signatory authority over the north dallas account at the end of there was dollar_figure in the account e kanter disposition of funds out of bwk inc during the years through kanter and his son joshua kanter received a salary from bwk inc in the amounts indicated year burton kanter joshua kanter dollar_figure -- big_number dollar_figure big_number big_number big_number big_number big_number -- big_number total big_number big_number on date dollar_figure was transferred from bwk inc to kanter the transfer was recorded on bwk inc 's books as a receivable owed by kanter beginning in although book entries continued to show that bwk inc paid kanter a dollar_figure salary kanter did not receive the money instead bwk inc reduced the dollar_figure receivable from kanter by dollar_figure per year loans a ira loans to kanter ira's records reflect the following amounts transferred to kanter and recorded as receivables burton w kanter beginning balance -- adj for bal in cedilla trust dollar_figure ending balance big_number beginning balance big_number loan repymt from bwk -- ending balance no entry beg balance --- sold geochem to bwk sell twood rec to bwk big_number sold funds for energy big_number rec sale of assets sold big_number ending balance big_number unexplained acct total big_number beg balance big_number repay bwk re h blum hb rpymt s b to bwk move to notes payable big_number ending balance -- no entry beg balance --- b kanter ln big_number unavailable history big_number ending balance big_number b loans to ballard lisle their family members and trusts ballard and lisle established the following grantor trusts the income or losses of which was includable in ballard's and lisle's income pursuant to sec_671 through date established ballard lisle cmb cinema trust rwl cinema trust cmb cinema trust ii rwl cinema trust ii summit trust basking ridge trust seabright trust mrs lisle and or lisle's children or descendants were the beneficiaries of lisle's grantor trusts and kanter and or weisgal were the trustees mrs ballard and or ballard's children were the beneficiaries of ballard's grantor trusts and kanter and or weisgal were the trustees the cmb cinema trust and cmb cinema trust ii rwl cinema trust and rwl cinema trust ii hereinafter collectively referred to as the cinema trusts each made investments as limited partners in certain movie shelter partnerships each trust financed the acquisition of its movie partnership_interest through loans from ira and int'l films the seabright corp was owned by the mary family_trust the seabright corp owned a farm called seabright farm located near little rock arkansas the beneficiaries of the mary family_trust were mary ballard and her three daughters the records of the seabright corp were maintained at ballard's residence mary ballard was an officer of the seabright corp on date the cmb cinema venture partnership was formed the cmb cinema trust and the cmb cinema trust ii were in the cmb cinema trust was divided into separate trusts partners in the cmb cinema venture partnership as of the end of cmb cinema venture partnership was a shareholder of int'l films the movie ventures in which the trusts invested proved unsuccessful and were not profitable substantial losses from the ventures were reported by ballard on his income_tax returns the internal_revenue_service later disallowed the deductions that ballard claimed on his tax returns with respect to these movie investments as a result the ballards were required to pay additional taxes in date mrs ballard borrowed dollar_figure from tmt to pay this income_tax_liability kanter entities made the following loans to ballard his family members and entities established for the benefit of his family members ballard loans lender year distributee amount int'l films cmb cinema trust dollar_figure int'l films cmb cinema trust big_number int'l films cmb cinema trust ii big_number int'l films cmb cinema trust big_number int'l films cmb cinema trust big_number int'l films cmb cinema trust ii big_number int'l films cmb cinema trust big_number int'l films cmb cinema trust ii big_number int'l films cmb cinema trust big_number int'l films ballard big_number int'l films ballard helo summit trust big_number helo summit trust int'l films cmb cinema trust big_number ira ballard ira ballard administration co seabright trust big_number administration co ballard big_number administration co seabright corp big_number tmt mary ballard big_number administration co seabright corp big_number kanter entities made the following loans to lisle his family members and entities established for the benefit of family members his lisle loans lender year distributee amount int'l films rwl cinema trust dollar_figure int'l films rwl cinema trust ii big_number int'l films lisle big_number int'l films rwl cinema trust big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films lisle big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films lisle int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number helo basking ridge trust big_number tra int'l films lisle big_number int'l films rwl cinema trust ii big_number administration co rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number administration co rwl cinema trust ii big_number ira rwl cinema trust ii big_number bwk rwl cinema trust ii big_number bwk rwl cinema trust ii big_number writeoff of loans and losses kanter traded receivables between various entities and used convoluted bookkeeping entries to eliminate the receivables and to create bad_debt and worthless_stock deductions ira distributed dollar_figure to ballard in and dollar_figure in and recorded the transfers as receivables owed by ballard ira immediately transferred the receivables to int'l films ira's general ledgers reflected ballard's receivable account for and as follows claude ballard beg balance record trns dec dollar_figure asgn ballard ln to ifi big_number ending balance --o- beg balance -o- taci e in for c ballard asgn to ifi ck ending balance --o- tra's general ledger showed int'l films' receivable for as follows int'l films beg balance dollar_figure int'l films big_number int'l films big_number int'l films-loan big_number trans thru date big_number trans thru date big_number ballard loan asgn to int'l films ending balance big_number by the end of ira had transferred dollar_figure to helo that was recorded as a receivable owed to ira by helo ’ in helo had dollar_figure receivables owed to it from lisle's basking ridge trust and dollar_figure from ballard's summit trust in a transaction took place between ira the bea ritch trusts int'l films and helo which had the effect of in helo was a subsidiary of holding co on date kanter as trustee of the aro trusts became the owner of percent of helo's voting_stock it is not clear from the record whether helo made the distributions to the basking ridge and summit trusts during or at some earlier time increasing the receivables due to ira from the bea ritch trusts by dollar_figure decreasing ira's outstanding receivables due from helo by dollar_figure eliminating helo's dollar_figure receivables from lisle's basking ridge trust and dollar_figure from ballard's summit trust and creating ira receivables of dollar_figure from the basking ridge trusts and dollar_figure from the summit trust ira's general ledger and adjusting journal entries reflected the effect of the transfers on receivables owed to it as follows helo receivables owed to ira beginning balance dollar_figure loan repymt from helo big_number part loan repymt helo repymt frm helo via brt‘ big_number lns bask rg summit via helo big_number ln fm fin acq via helo big_number ending balance big_number no actual payment was made instead the receivable due from bea ritch trusts was increased by dollar_figure summit trust receivables owed to ira beg balance -q- ln rpymt from summit dollar_figure lns bsk rg smt via helo asgn smt bsk rg to ifi big_number ending balance --o- basking ridge trust receivables owed to ira beg balance -q- ln rpymt frm bask rdg dollar_figure ilns bsk rg smt via helo big_number asgn smt bsk rt to ifi big_number ending balance --o- aje -- to adj for loans made to basking ridge summit via helo remove helo from middle debit credit due from basking ridge big_number due from summit big_number due to helo big_number aje to record transfer of receivables from basking ridge summit to ifi on debit credit due from ifi due from summit big_number due from basking ridge big_number int'l films receivables owed to ira beg balance big_number loan to int'l films big_number loan to int'l films big_number if-- loan on behalf of r lisle big_number loan to int'l films loan to int'l film loan to int'l film loan repymt from int'l films big_number loan repymt from int'l films loan repymt from int'l films loan repymt from int'l films asgn to int'l films asgn summit and basking ridge int'l films asgn devlp to int'l films acct total big_number ‘check - administration co loan for c ballard dollar_figure aje - to record transfer of receivables from basking ridge summit to int'l films on aje - to record assignment of interest in development to int'l films on in essence ira obtained helo's receivable due from basking ridge and summit simultaneously with this book entry transaction ira transferred to int'l films the dollar_figure balance of the receivables due from basking ridge and summit that it had just obtained from helo and in exchange ira entered on its books a receivable due from int'l films for the amount of the summit and basking ridge receivables dollar_figure dollar_figure less a credit of dollar_figure that was treated as a loan repayment from basking ridge and dollar_figure credit for a loan repayment from summit the sources of the credits are not shown in the record in addition to the receivables ira transferred to int'l films its interest in a partnership called development valued at dollar_figure in receivables were again reshuffled on date int'l films' records reflected receivables owing by ballard lisle and their trusts totaling dollar_figure as shown here int'l films receivables ballard dollar_figure ballard cmb cinema big_number cmb ii big_number summit big_number cmb cinema venture sec_250 subtotal big_number lisle big_number rwl cinema big_number rwl it big_number basking ridge subtotal big_number total big_number on date int'l films had additional receivables totaling dollar_figure owing by the following entities in the amounts shown entity individual amount safari trust dollar_figure hga cinema big_number elk invest big_number inter alia big_number hargen big_number holding co big_number abernathy big_number total big_number although the record does not contain a complete history of the outstanding receivables the record does disclose the following loans made by int'l films through date inter alia investments dollar_figure principal payment big_number principal payment big_number balance big_number elk investment big_number claude m ballard big_number balance big_number cmb cinema trust big_number big_number big_number big_number big_number big_number big_number balance big_number cmb cinema trust ii big_number big_number big_number balance big_number balance rwl cinema balance rwl cinema balance hga cinema balance balance hargen dividend balance robert w lisle trust trust i trust safari trusts harold g abernathy stockholder big_number big_number _8 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number although some of the receivables indicated an interest rate there is no evidence that any interest was ever paid and the outstanding balances were never increased to reflect accruing interest in ira held big_number shares of stock in int'l films tra's basis in the int'l films stock was dollar_figure additionally in ira had a dollar_figure receivable owing to it by int'l films int'l films' trial balance_sheet for the taxable_year ending showed the following assets receivables safari trust dollar_figure cmb cinema trust big_number cmb cinema trust ii big_number rwl cinema trust big_number rwl cinema trust ii big_number hga cinema trust big_number elk investment big_number inter alia big_number hargen big_number helo big_number ballard big_number ballard ii lisle big_number hga cinema trust big_number cmb cinema venture holding co big_number total receivables big_number other assets development partnership big_number other taxe sec_80 total assets big_number liabilities cash deficit ira big_number i f corp total liabilities big_number stockholder equity preferred common paid-in capital big_number retained earnings big_number total equity big_number ‘int'l films received the helo receivable in exchange for the summit trust receivable of dollar_figure and basking ridge trust receivable of dollar_figure ira advanced dollar_figure to cover int'l films' cash deficit and increased the receivable owed by int'l films from dollar_figure to dollar_figure on date ira canceled the dollar_figure receivable due from int'l films in exchange for the interest in development partnership valued at dollar_figure plus dollar_figure of receivables ira had transferred the interest in development partnership to int'l films in thus the notes and partnership_interest that int'l films transferred to ira constituted all of int'l films' assets ira apportioned the dollar_figure basis in the int'l films receivable among the receivables transferred to ira from int'l films and the interest in the development ltd partnership_interest as follows balance differences are due to rounding ira had transferred the interest in the development partnership as part of the writeoff the value of the interest for that transfer was dollar_figure basis weighted basis int'l films receivable int'l films average ira writeoff safari dollar_figure dollar_figure dollar_figure dollar_figure cmb cinema big_number dollar_figure big_number big_number cmb cinema ii big_number dollar_figure big_number big_number rwl cinema big_number dollar_figure big_number big_number rwl cinema ii big_number dollar_figure big_number big_number hga cinema big_number dollar_figure big_number big_number elk invest big_number dollar_figure big_number big_number inter alia big_number dollar_figure big_number big_number hargen big_number dollar_figure big_number big_number helo dollar_figure big_number big_number ballard dollar_figure big_number big_number lisle big_number dollar_figure big_number big_number abernathy big_number dollar_figure big_number big_number cmb cin vent dollar_figure holding co big_number dollar_figure big_number big_number pship big_number dollar_figure big_number big_number total big_number big_number big_number tra immediately sold the partnership_interest in development ltd for dollar_figure and of the notes helo safari cmb cinema trust cmb cinema trust ii rwl cinema trust rwl cinema trust ii hga cinema trust elk investment_partnership inter alia and hargen for dollar_figure each to another kanter entity maf inc maf and ira claimed capital losses on the sale_or_exchange of such notes as reflected by a memorandum dated july freeman ira's president and gallenberger agreed that the loans ira was holding that had been made to ballard and lisle individually and to their respective grantor trusts would be forgiven ira claimed bad_debt deductions with respect to the ballard notes the lisle maf was a wholly owned subsidiary of computer placement services inc computer placement services note and the abernathy note ira's worksheet reflects all of the sales by ira of these various interest and accounts as set forth in the following table ira worksheet sale basis loss on price average sale safari sec_1 dollar_figure dollar_figure cmb cinema big_number big_number cmb cinema ii big_number big_number rwl cinema big_number big_number rwl cinema ii big_number big_number hga cinema big_number big_number elk invest big_number big_number inter alia big_number big_number hargen big_number big_number helo big_number big_number big_number big_number develop big_number big_number big_number big_number big_number big_number ballard big_number big_number lisle big_number big_number abernathy big_number big_number big_number big_number cmb cinema vent holding co big_number big_number total big_number big_number on date ira sold its int'l films stock to gallenberger for dollar_figure in addition to receiving the int'l films stock gallenberger was also given dollar_figure as a result of the transactions ira claimed the following losses on its return a dollar_figure long-term_capital_loss on big_number shares of int'l film stock acguired date with a basis of dollar_figure and sold for a price of sdollar_figurezero a dollar_figure long-term_capital_loss on its investment in development ltd partnership_interest acquired in having an adjusted_basis of dollar_figure and a selling_price of dollar_figure a dollar_figure bad_debt a dollar_figure loss on business notes the ira general ledger for january to date shows the following transactions with respect to the receivables holding co unavailable history dollar_figure assets from int'l films adj big_number new balance big_number int'l films unavailable history big_number int'l films loan payment from int'l films aje new balance helo unavailable history big_number sell n r to maf adj big_number payment from int'l films adj big_number sold to maf adj big_number int'l films on amts owed adj big_number maf purchase helo n r assets from int'l films adj big_number adj cr adj new balance safari trust payment from int'l films adj big_number sold to maf adj big_number int'l films on amts owed adj big_number assets from int'l films adj big_number new balance cmb cinema trust payment from int'l films adj big_number sold to maf adj int'l films on amts owed adj big_number assets from int'l films adj big_number new balance cmb cinema trust ii payment from int'l films sold to maf int'l films assets from new balance on amts owed int'l films rwl cinema trust payment from int'l films sold to maf int'l films assets from new balance on amts owed int'l films rwl cinema trust ii payment from int'l films sold to maf int'l films assets from new balance on amts owed int'l films hga cinema trust payment from int'l films sold to maf int'l films assets from new balance blk investment on amts owed int'l films payment from int'l films sold to maf int'l films assets from new balance inter alia on amts owed int'l films payment from int'l films sold to maf int'l films assets from new balance steve hargen on amts owed int'l films payment from int'l films sold to maf int'l films assets from new balance on amts owed int'l films adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj adj big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number claude ballard assets from int'l films adj big_number w o worthless notes adj new balance robert lisle assets from int'l films adj big_number w o worthless notes adj big_number new balance harold abernathy assets from int'l films adj big_number w o worthless notes adj new balance cmb cinema venture assets from int'l films adj new balance invest in development partnership int'l on amounts owed adj big_number sold to maf adj big_number new balance invest in int'l films unavailable history big_number int'l films stock worthless adj new balance loss on sale of note receivable sold to maf adj big_number assets from int'l films adj big_number sell n r dollar_figure not dollar_figure adj sell n r to maf adj big_number new balance big_number loss on worthless securities int'l films stock worthless aje big_number new balance big_number loss on sale of development partnership sold to maf adj big_number assets from int'l films adj big_number new balance big_number bad_debts w o worthless notes aje big_number n r-forest worthless aje new balance big_number the following journal entries demonstrate the convoluted accounting kanter engaged in to record the transactions on its books aje to record payment of int'l films dollar_figure receivable by receipt of receivables from int'l films debit credit n r safari trust dollar_figure n r cmb cinema trust big_number n r cmb cinema trust ii big_number n r rwl cinema trust big_number n r rwl cinema trust ii big_number n r hga cinema trust big_number n r elk inv big_number n r inter alia big_number n r hargen karen steve big_number n r helo big_number n r int'l films dollar_figure aje to record the sale of the receivables to maf for dollar_figure each debit credit due from maf dollar_figure loss on sale of notes rec big_number n r safari trust dollar_figure n r cmb cinema trust big_number n r cmb cinema trust ii big_number n r rwl cinema trust big_number n r rwl cinema trust ii big_number n r hga cinema trust big_number n r elk inv big_number n r inter alia big_number n r hargen karen steve big_number n r helo big_number aje to reduce the sale price of the receivables from dollar_figure each to dollar_figure each debit credit loss on sale of n r dollar_figure due from maf dollar_figure aje to record the receipt of int'l films' development partnership_interest by adjusting the receivables transferred from int'l films and sold to maf creating negative receivables debit credit investment in dev pship dollar_figure n r safari dollar_figure n r cmb cinema trust big_number n r cmb cinema trust ii n r rwl cinema trust n r rwl cinema trust ii big_number n r hga cinema trust big_number n r elk inv big_number n r inter alia big_number n r hargen n r helo big_number aje to record the sale of the development partnership_interest to maf for dollar_figure debit credit due from maf dollar_figure invest in dev pship dollar_figure loss on sale dev ltd big_number aje to again adjust assets from int'l films to record receivables from ballard lisle abernathy cmb cinema venture and holding co and to eliminate the negative receivables by reducing the amount of the loss on the sale of the receivables to maf by dollar_figure and reducing the amount of the loss on the sale of the development partnership_interest by dollar_figure debit credit loss on sale of n r dollar_figure loss on sale of pship dev big_number n r claude ballard dollar_figure n r robert lisle big_number n r harold abernathy hga big_number n r cmb cinema venture n r holding co big_number n r safari big_number n r cmb cinema trust big_number n r cmb cinema trust ii n r rwl cinema trust n r rwl cinema trust ii big_number n r hga cinema trust big_number n r elk inv big_number n r inter alia big_number n r hargen n r helo big_number aje to write off ballard lisle and abernathy receivables as bad_debts debit credit bad_debts dollar_figure n r claude ballard dollar_figure n r r lisle big_number n r h abernathy big_number tra computed the loss on sale of notes receivable from int'l films sold to maf sold to maf adj dollar_figure assets from int'l films adj big_number sl n r dollar_figure not dollar_figure aje loss on return tra computed the money loss on sale of development as follows sold to maf adj dollar_figure assets form int'l films adj big_number loss on return big_number the adjusting journal entries and losses reported on ira's return are summarized in the following chart receivables owed to int’l films aje aje aje aje aje aje aje dollar_figure dollar_figure dollar_figure dollar_figure safari dollar_figure big_number big_number big_number big_number cmb cin big_number big_number big_number cmb cin ii big_number big_number big_number rwl cin big_number big_number big_number big_number big_number rwl cin ii big_number big_number big_number big_number big_number hga cin big_number big_number big_number big_number big_number elk inv big_number big_number big_number big_number big_number inter alia big_number big_number big_number hargen big_number big_number big_number big_number big_number helo big_number big_number big_number big_number ballard big_number dollar_figure lisle big_number big_number big_number big_number big_number abernathy big_number cmb cin ven big_number holding coo big_number big_number dollar_figure total big_number devl big_number dollar_figure total big_number dollar_figure dollar_figure big_number big_number big_number int'l films receivable big_number big_number due from maf loss on sale receiv loss on sale pship bad_debts big_number in addition to the helo note acquired from int'l films ira had another dollar_figure receivable owed by helo this second note was also sold to maf along with a dollar_figure note receivable from cedilla investment co one of ira's subsidiaries for dollar_figure each resulting in an additional dollar_figure loss as of date holding co had total assets of dollar_figure holding co had the resources to pay either ira or int'l films when the receivable was written off in addition to the receivables maf purchased from ira maf purchased from kanter for dollar_figure a dollar_figure promissory note owing by victorian village and a dollar_figure promissory note from s block for dollar_figure kanter sold these promissory notes to maf to create a dollar_figure loss for tax purposes by selling the notes kanter claimed the loss as having been realized by way of a sale_or_exchange rather than as bad_debt losses maf neither inguired into nor independently ascertained the value of the purchased promissory notes maf did not examine and consider a particular note's collectibility or the creditworthiness of its maker or obligors maf later wrote off the notes as uncollectible by the end of neither ballard nor lisle owed any portion of their original loans totaling dollar_figure and dollar_figure by date helo was no longer a subsidiary of holding co respectively to either ira or int'l films cmb cinema ventures no longer owed dollar_figure to either ira or int'l films likewise ballard's and lisle's grantor trusts' original loans totaling dollar_figure were no longer owed to ira or int'l films in ballard reported dollar_figure total income on his federal_income_tax return included in the dollar_figure was dollar_figure interest and dividend income and dollar_figure capital_gain income in ballard had the resources to pay either ira or int'l films the loans owing by him and his grantor trusts in when ira wrote off ballard's receivable as worthless ballard did not report the discharge of this indebtedness as income on his return or on subsequent returns in lisle reported dollar_figure total income on his federal_income_tax return included in the dollar_figure was dollar_figure interest and dividend income in lisle had the resources to pay either ira or int'l films the loans that he had received individually and through his trusts in when ira wrote off lisle's receivable as worthless lisle did not report the discharge of this indebtedness as income on his return or subsequent returns in the year after ira wrote off loans owing by lisle and his trusts rwl cinema rwl cinema ii and basking ridge ira made another loan to the rwl cinema trust in the amount of dollar_figure in addition kwj inc or kanter continued to lend money in and again in to lisle's rwl cinema trust neither ballard lisle nor their trusts paid any interest to int'l films on the loans to them which were subsequently written off as worthless or sold for dollar_figure by ira there were no notes or any other loan documentation evidencing the purported loans to ballard lisle and their trusts on date approximately years after int'l films transferred dollar_figure of receivables to ira int'l films filed for bankruptcy at the time of the bankruptcy filing gallenberger was the vice president of int'l films and owned percent of its stock at the time of int'l films' bankruptcy int'l films owed debts to the following creditors creditors reason amount irs taxes dollar_figure kanter legal services neal gerber ehisenberg legal services personal service corp services t f corp service sec_775 total dollar_figure question of the statement of financial affairs for debtor engaged in business attached to int'l films' voluntary petition for bankruptcy asked accounts and other receivables have you assigned either absolutely or as security any of your accounts of other receivables during the year immediately preceding the filing of the original petition herein if so give names and addresses of assignees in response to this question gallenberger answered no the transfer and write-off of the receivables shown in the following series of diagrams step dollar_figure ira bea ritch trust receivable tra helo receivable ' increased dollar_figure dollar_figure ira basking ridge receivable created dollar_figure ira summit receivable created dollar_figure ira lisle receivable created dollar_figure ira ballard receivable basking ridge receivable created summit receivable tra dollar_figure ballard dollar_figure helo dollar_figure helo summit receivable eliminated dollar_figure helo basking ridge receivable eliminated step ira ifi receivable dollar_figure increased basking ridgek receivable dollar_figure tra summit receivable eliminated dollar_figure ira basking ridge receivable eliminated dollar_figure ira lisle receivable eliminated dollar_figure ira ballard receivable eliminated dollar_figure summit reckivable oed devel ballard receivabl -_- - - ira lisle receivable dollar_figure devel dollar_figure mft ‘ ifi ballard receivable increased dollar_figure ifi lisle receivable increased dollar_figure ifi basking ridge receivable created eliminatei dollar_figure ifi summit receivable created eliminated helo ifi helo receivable created step tra rlimenrney dollar_figure dollar_figure ira receivables created dollar_figure devel dollar_figure receivables tra dollar_figure devel int’l films ift dollar_figure disappears hoon dollar_figure devel dollar_figure ifi receivables eliminated step dollar_figure loss lisle receivable ballard receivable abernathy recekivabl dollar_figure dollar_figure loss dollar_figure partnershi dollar_figure ifi reckivables safari receivable cmb cinema receivable cmb cinema ii reckivai rwl cinema receivable rwl cinema ii receivae hga cinema receivable elk invest receivable inter alia receivable hargen receivable helo reckivable cedilla invest receliv helo receivable maf dollar_figure dollar_figure loss receivables tra aga b interest dollar_figure loss devel stock dollar_figure loss oo int’l films ifi ue cd big_number dollar_figure dollar_figuregallenberger int’l films devel dollar_figure victorian village receivabl dollar_figure block reckivable cedilla invest reckivable helo receivable safari reckivable cmb cinema receivable cmb cinema ii receivable rwl cinema receivable rwl cinema ii reckivable hga cinema receivable elk invest receivable inter alia receivable hargen receivable helo receivables victorian village receivable block receivable c payments to holding co and its subsidiaries after ballard and lisle left prudential for travelers schaffel paid ira dollar_figure fees he earned from the first travelers' lisle after the first payment succeeding projects financed by travelers with lisle schaffel agreed to make payments to kanter a different arrangement payments to holding co dollar_figure in with travelers frey and essex made the following payments to schaffel paid holding co during the years through lisle began working percent of the financing approved by schaffel failed to pay kanter on after discussions kanter directed schaffel to make the dollar_figure in and dollar_figure in for transactions holding co year frey essex total sec_80 sec_616 -- sec_80 sec_616 -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number -- big_number big_number big_number big_number total big_number big_number big_number but under the following diagram shows the money paid to ira and holding co by schaffel for the travelers financing transactions and by essex and frey to holding co and zion dollar_figure schaffel dollar_figure ira holding co dollar_figure essex dollar_figure frey ant d distributions to kanter kanter had funds in both the administration co special e account and the special account administration co paid some of kanter's business and personal expenses out of kanter's funds in these accounts during kanter received the following amounts from the payers or sources indicated payer source funds received holding co dollar_figure computer placement service big_number special e account big_number special account big_number total dollar_figure in administration co paid dollar_figure in employee compensation and distributed over dollar_figure as nonemployee compensation including dollar_figure to the rainbow trusts rainbow trust nos prior to administration co 's assets consisted primarily of cash and receivables for example for the years and administration co listed the following assets on its tax returns fiscal cash current_assets total year on hand notes receivable assets dollar_figure s big_number dollar_figure big_number big_number big_number big_number big_number big_number some of administration co 's receivables represented money distributed to kanter or trusts for the benefit of his family for example in administration co distributed dollar_figure to kanter that was recorded as a receivable administration co 's trial balance for the twelve months ended reflects the following notes receivable from kanter and his grantor trusts entity amount everglades trust dollar_figure everglades trust big_number everglades trust big_number everglades trust big_number kanter burton w total dollar_figure as of date kanter's general ledger indicated that administration co had distributed a total of dollar_figure to him by the end of administration co 's fiscal_year ended date its total assets were as follows fiscal cash current_assets total year on hand notes receivable assets sdollar_figure dollar_figure dollar_figure administration co 's return for the year ended date was the last return filed for administration co although the receivables on administration co 's books decreased as of date kanter still had an outstanding loan from administration co in the amount of dollar_figure -- - administration co filed for bankruptcy sometime in either or during the bankruptcy proceedings gallenberger gave to kanter administration co 's records including administration co 's bank statements and canceled checks and the records related to kanter ira and holding co the documents were never returned by kanter to gallenberger the records would show the amount of moneys in administration co 's accounts held for kanter and the related kanter entities administration co 's bankruptcy was terminated on date during administration co 's bankruptcy a new company called administrative enterprises began its operations by the end of the year date administrative enterprises filed its initial return which reported cash on hand of dollar_figure and current_assets receivables of dollar_figure for each of the years through kanter filed his individual federal_income_tax returns which reported adjusted_gross_income and income taxes paid as follows adjusted_gross_income year income loss tax paid dollar_figure s big_number big_number - big_number - big_number - big_number - big_number - big_number - big_number - big_number - big_number - big_number - big_number - kanter paid no federal income taxes for an 11-year period and only minimum_tax in of dollar_figure however he did pay self-employment_tax for the years dollar_figure dollar_figure dollar_figure and dollar_figure be examination of petitioners returns in date the internal_revenue_service began an examination of kanter's income_tax returns several years were under examination in connection with the investigation of ira for an irs agent received documents from gallenberger and kanter the types of documents which the agent received included financial records billings invoices expense items and various accounting_records and corporate records the agent reviewed the records to determine who the shareholders of ira were in the records indicated that the shareholders of ira for the year were the ballard family_trust the lisle family_trust weisgal as trustee of the bea ritch trust and schott ira's minute books reflected that as of the only shareholder of ira was the bea ritch trusts pursuant to a summons to testify ballard was interviewed by irs agents in february of at his residence in florida at the time of the interview ballard was not under audit ballard understood that he was not under audit and testified under oath the purpose for the interview was to ask ballard questions about kanter's transactions involving ballard sometime after the interview ballard's and lisle's returns also were audited the group of examining agents auditing the returns of kanter ballard and lisle encountered difficulties because of the numerous entities related to kanter involving transactions with him the investigation expanded the irs began interviewing more and more witnesses by november of the criminal_investigation_division cid was conducting an investigation in date kanter sent letters to ballard's and lisle's children terminating the payments they had been receiving in kanter's letter he stated that the ballard and the lisle children had not done anything for a number of years and blamed freeman for continuing to have paid them on date lisle wrote a letter to kanter explaining to kanter the reasons why he managed carlco for no compensation lisle stated that there could have been a conflict of interest with travelers and it was a learning experience managing a municipal_bond fund he told kanter that he was going to begin charging a fee because what he was doing took more of his time likewise after ballard was interviewed by the irs in ballard began taking a salary from tmt -- - by letter dated date kanter wrote ballard regarding an obligation purportedly due by ballard to int'l films in the amount of dollar_figure in the letter kanter requested that ballard pay dollar_figure in satisfaction of this prior obligation to simply avoid any controversy with me or anyone else the dollar_figure was the amount that had been written off by ira as a bad_debt in during the audit of kanter's and returns the irs requested information including data pertaining to transactions with the five the documents produced by kanter during the audit were in many instances incomplete with many missing pages moreover no documents pertaining to the dollar_figure that kanter received as a loan from administration co were provided kanter ballard and lisle did not produce the records sought by the irs in connection with the business entities relating to them nor did the irs receive records voluntarily from any of the entities that had transactions with them the records that were produced generally were relevant only to schedule a substantiation items such as records related to charitable_contributions as a result of petitioners' failure to produce documents voluntarily the complexity of the transactions involved and the number of entities involved the irs issued summonses in order to obtain the necessary documents and information to conduct the -- - examination numerous summonses were issued to kanter ballard and lisle as well as to many of the entities involved the irs issued the following summonses to the following on the dates indicated summons issued to tax_year date of summons claude ballard date linda gallenberger date in the matter of claude mary ballard linda gallenberger date in the matter of robert lisle donna lisle linda gallenberger date in the matter of claude mary ballard donna lisle date linda gallenberger date robert lisle date linda gallenberger officer date principal service corp in the matter of robert lisle donna lisle principal service corp date in the matter of burton naomi kanter mildred schott date in the matter of burton naomi kanter summonses were also served on administrative enterprises principal services zion and bk childrens trust the summons to ballard dated date requested in part documents in his possession pertaining to tmt ira and the orient trust one of the summonses to gallenberger dated date in the matter of ballard requested in part documents in her possession pertaining to tmt kwj co sherwood associates orient trust essex hotel management and all documents evidencing loans to and from the ballards with tmt the other summons to gallenberger dated date in the matter of ballard requested in part documents in her possession pertaining to ira kwj co sherwood associates essex hotel management int'l films and all documents evidencing loans to and from the ballards with ira the summons to gallenberger dated date in the matter of lisle requested in part documents in her possession pertaining to ira int'l films kwj co sherwood associates essex hotel management and all documents evidencing loans to and from the lisles with ira the other summons to gallenberger dated date in the matter of lisle requested in part documents in her possession pertaining to carlco christie trust kwj co sherwood associates and essex hotel management and loans between carlco and the lisles the summons to donna lisle dated date requested in part documents in her possession as officer of carlco pertaining to carlco ira and the christie trust the summons to lisle dated date requested in part documents in his possession pertaining to carlco ira christie trust and loans between lisle and ira carlco and christie trust the summons to gallenberger as an officer of principal services dated date requested in part documents in principal services's possession pertaining to carlco christie trust and loans related to lisle the summons to principal services dated date requested in part documents pertaining to principal service corporation ira and its subsidiaries holding co and its subsidiaries bwk inc and the bea ritch trusts the summons requested production of the cash receipts cash disbursement journals general ledgers and ledgers for all bank accounts including the special eb account the summons also requested production of documents pertaining to any corporation or partnerships in which kanter his family or family trusts were shareholders the summons to schott dated date requested in part documents pertaining to cedilla company ira and its subsidiaries kanter ballard lisle schaffel frey weaver kwj corp motor hotel management inc essex hotel management co and schnitzer-pms the documentation sought in the summonses served on petitioners principal services linda gallenberger on behalf of principal services and mildred schott was relevant to the issues in these cases petitioners gallenberger principal services and schott did not voluntarily turn over documents and information listed on the summonses to the agents during the audit none of the above information requested was produced pursuant to the summonses in fact petitioners did not produce anything in response to the summonses including documents evidencing loans between themselves and the various entities principal services maintained kanter's personal records the records of his family entities and trusts the records of ira and holding co kanter controlled principal services and gallenberger during discovery in these cases respondent requested receipts and disbursement journals for holding co for all of the years at issue kanter first promised to produce holding co 's books_and_records in the possession of principal services and then in early date notified respondent that the holding co was a third-party over which he had no control initially gallenberger had in her possession the records of holding co for the years and after respondent requested production of the holding co records kanter never asked gallenberger for them at some point however she turned those records over to kanter on date the government sought enforcement of four summonses that had been served in and on administrative enterprises principal services zion and bk childrens trust which is one of the twenty-five trusts which comprise the bea -- - ritch trust group see united_states v administration co aftr 2d ustc par big_number n d ill on date the district_court issued an order to show cause why the kanter-related entities should not be compelled to obey the four summonses in connection with the instant cases gallenberger was served by respondent with a discovery subpoena to produce documents on date gallenberger appeared at the deposition without the requested documents at the deposition gallenberger stated that she did not have the records because of a 3-year retention policy even under gallenberger's alleged records retention policy however documents of an individual or entity under audit were not destroyed until the audit was completed on the following day date a hearing was held in the district_court on the government's motion to enforce the administrative summonses at the hearing weisgal who was served as the named trustee of the bk childrens trust admitted that after he received the summons some of the documents including documents relating to the kanters had been turned over to administration co and that some had been discarded as part of a 3-year record retention and discard policy gallenberger who had been served with summonses as president of administration co principal services and administrative enterprises also admitted at the hearing that she disposed of some documents after she received the irs summons and claimed that documents relating to administration co were never returned to her from bankruptcy counsel on date the district_court ordered the records sought by the summonses be produced to the irs by date united_states v administration co aftr 2d ustc par big_number n d ill although gallenberger appeared testified and produced some documents on date in accordance with the district court's order she did not search all of the approximately filing cabinets of records in her possession but instead looked in every fifth or seventh file the government filed another motion on date and on date a hearing was held see united_states v administration co aftr 2d ustc par big_number n d ill at this second hearing gallenberger admitted that principal services operated during the bankruptcy proceeding for administration co the only documents that bankruptcy counsel for administration co may have received from administration co were copies of its tax returns he received none of the books_and_records of the clients of administration co the documents sought by the summons which was the subject of the summons enforcement proceeding did not ask for the tax returns of administration co the summons sought the books_and_records relating to transactions involving the kanters for the years and these records were not given to the bankruptcy counsel they were given to kanter -- -- much like a registered agent and a document repository but existing primarily for the kanters' benefit gallenberger knew that most of the documents held by principal services were related to kanter entities the district_court concluded that gallenberger's sampling of documents did not discharge her duty to make all reasonable efforts to comply with the court's order finding a glaring deficiency in her compliance the district_court held gallenberger in contempt of court and granted her until date to comply fully with the court's order id pincite ustc big_number at big_number gallenberger complied with the district court's order of date but appealed the order to the court_of_appeals for the seventh circuit the court_of_appeals affirmed the district court's order in 46_f3d_670 7th cir the trial of these cases commenced on date at the start of the trial respondent's counsel indicated that subpoenas duces tecum had been served on various entities for documents that were to be produced at that time counsel for ira and kanter informed the court that the subpoenas requesting documents from ira bwk inc carlco and tmt had been served on gallenberger but that gallenberger was not the custodian of the the court_of_appeals stated it 1s apparent that the government is interested in transactions in which kanter and his family and their investment vehicles are involved and not just in the terms of the custodianship arrangement 46_f3d_670 7th cir records rather kanter was the custodian of the records respondent immediately served kanter with a subpoena requesting records relating to holding co and its subsidiaries ira and its subsidiaries carlco tmt and bwk inc the subpoena requested corporate minute books corporate minutes articles of incorporation and all amendments thereto stock registers stock certificates certificates of authority bylaws and all amendments thereto and all subscription agreements and agreements thereto in addition to the books_and_records respondent also requested production of documents reflecting the ownership of ira holding co carlco tmt and bwk specifically respondent requested production of the following original documents all books records or other documents evidencing the ownership of the following entities ira holding co carlco tmt bwk including but not limited to stock ledgers and records of stockholders although kanter produced some documents many records were not produced absent from the record are resolutions by the board_of directors of carlco and tmt setting forth the preferences of the preferred_stock with respect to holding co kanter produced holding co trial balances only for the years and respondent had from prior audits partial general ledgers of holding co for and and partial trial balances of holding co for and there are no receipts and disbursement journals general ledgers or trial balances for holding co for the years partial and respondent sought the records because the five made payments to holding co during those years when the trustees of kanter's family trusts baskes and weisgal were asked to produce documents they likewise failed to do so on the ground that they did not have the requested information in their possession gallenberger took the position that a request for documents in the possession of principal services was a request for the documents of principal services and not the records maintained by principal services for kanter or kanter-related entities she claimed that principal services had a policy of refusing to turn documents over to anyone other than the owner opinion by this point the complexity of these cases is apparent that complexity is reflected in the sheer magnitude of the record and is exacerbated by the contentiousness of the parties the trial in these consolidated cases lasted almost weeks and produced a transcript of big_number pages the parties' combined briefs contain big_number pages and address over issues we have plodded through thousands of exhibits containing hundreds of thousands of pages not surprisingly our task of finding the facts has been laborious and frequently frustrating -- - unless otherwise indicated references hereinafter to petitioners are to ballard lisle and kanter collectively i position of the parties respondent contends that the payments made by the five to the various kanter entities were kickbacks paid to petitioners for their influence and assistance in acquiring business with prudential travelers and others specifically respondent alleges that when ballard and lisle were employed by prudential petitioners received kickbacks from the five that petitioners agreed to split percent each to ballard and lisle and percent to kanter the prudential transactions when lisle worked for travelers lisle and kanter received kickbacks that were split percent to lisle and percent to kanter the travelers transactions and kanter alone received kickbacks for transactions that were not necessarily related to prudential and travelers the kanter transactions respondent contends that the payments constituted income to petitioners that they failed to report on their federal_income_tax returns it is asserted that the payments related to the prudential transactions are taxable percent each to ballard and lisle and percent to kanter the payments related to the travelers transactions are taxable percent to lisle and percent to kanter and the payments related to the kanter transactions are taxable percent to kanter in the -- - alternative respondent asserts that if any of the payments related to the prudential and travelers transactions are not taxable to ballard and lisle the payments are taxable percent to kanter respondent maintains that kanter in carrying out the prudential and travelers schemes routed the kickback payments through ira and holding co two entities that he controlled to conceal from prudential and travelers ballard's and lisle's employers the fact that ballard and lisle were receiving kickbacks as a further part of the prudential kickback scheme respondent argues kanter later directed and allocated much of the kickbacks ira received from the five to ira's subsidiaries carlco tmt and bwk inc roughly in accordance with the respective 45-45-10-percent split agreed to by ballard lisle and kanter in doing this respondent claims that ballard lisle and kanter each then controlled and managed his respective share of the kickbacks from the prudential scheme although ballard's and lisle's purported shares of the kickbacks were not immediately paid to them respondent asserts that substantial funds eventually were either paid out or provided to them and their families through loans and consulting payments to their children respondent argues that ira its subsidiaries carlco tmt and bwk inc and holding co were sham or dummy corporations that should not be recognized as separate taxable entities in the event the court decides that the corporations were not sham or dummy corporations respondent argues in the alternative that petitioners are taxable on the income under the assignment_of_income_doctrine or pursuant to sec_482 petitioners on the other hand dispute respondent's characterization of such payments as kickbacks and their attribution to kanter ballard and lisle petitioners deny that any kickback schemes existed and contend that the payments from the five were properly taxable to ira holding co or one of their subsidiaries petitioners contend that all of the payments were reported on the respective tax returns of ira and holding co during the years at issue and that such income was properly taxable to ira holding co and or their subsidiaries and not to ballard lisle and or kanter as respondent asserts petitioners contend that the corporations were not shams and that the assignment_of_income_doctrine and sec_482 are inapplicable il omitted income since all of the payments by the five were made to entities associated with and controlled by kanter and from there the payments flowed through to kanter ballard and lisle it is appropriate to consider first whether the payments made to kanter's entities are attributable to petitioners because if we conclude that such payments were not attributable to them it follows that such payments or portions thereof are attributable to the entities that received the payments a the transactions we begin by examining the transactions at issue the hyatt payments in a joint_venture with others prudential built the embarcadero hotel and sought a management company to operate it originally only webb and intercontinental were considered for the management_contract on the hotel although hyatt had successfully negotiated the management_contract for the houston hyatt hotel in which prudential was involved lisle was not interested in having hyatt bid on the management_contract for the embarcadero hotel pritzker offered to pay percent of the management fees to weaver if he could get prudential to award the contract to hyatt weaver then convinced lisle to allow hyatt to bid on the contract representatives of the hotel's owners including lisle and ballard representing prudential then met with webb and pritzker to obtain bids on the management_contract apparently since intercontinental was not represented at the meeting intercontinental either withdrew or was eliminated from consideration prior to the meeting webb refused to submit a bid at the meeting because he thought he had previously been promised the contract hyatt submitted the only bid and was subsequently awarded the contract hyatt then executed a written_agreement with weaver's kwj corp dated date pursuant to which hyatt agreed to pay kwj corp percent of the management fees hyatt earned from management of the hotel the agreement acknowledged that kwj was the principal factor in bringing hyatt corp and the owners of the embarcadero hotel together and aiding in the negotiations the hotel opened in date apparently hyatt did not make a profit the first year and no payments were made to kwj corp in a dispute arose between weaver and hyatt as to whether kwj corp was entitled to management fees for the dispute was settled in date before the dispute was settled weaver and kanter agreed that weaver would sell all the stock of kwj corp to ira they executed an agreement dated date acknowledging the agreement the agreement gave ira the option to purchase the stock within years for dollar_figure plus an amount equal to percent of all payments received by kwj corp from hyatt after the purchase in date kanter informed weaver that he wanted to proceed with the purchase of the kwj corp stock the sale was made effective retroactively to date petitioners would have us end our examination of the transaction at this point and hold that the sale was a valid arm's-length sale of the stock to ira the court declines to do so because it would ignore the true substance of the transaction and give new meaning to the expression blind justice we think the true substance of the transaction is clearly disclosed when one follows the flow of the money the only activity conducted by kwj corp and later the kwj co partnership was receiving the hyatt payments ira was to pay dollar_figure of the purchase_price in date and the balance by date hyatt paid over dollar_figure to kwj corp in thus ira simply paid the purchase_price from the hyatt payments after paying percent of each of the hyatt payments to weaver the remaining funds were distributed as consulting fees to ballard's and lisle's children filtered along with other_payments from the five through ira int'l films and helo as loans to ballard lisle and kanter and distributed to carlco imt and bwk inc lisle's control_over the carlco assets ballard's control_over the tmt assets and kanter's control_over the bwk inc assets went unfettered petitioners had unrestricted power to use the funds for their personal benefit and in fact did so the record clearly and convincingly shows that weaver agreed to split his hyatt commissions with ballard and lisle in exchange for their influence in having the management_contract awarded by prudential and its co-owners to hyatt the record also shows by clear_and_convincing evidence that lisle and ballard agreed to pay kanter percent of their share of the payments in exchange for kanter’s facilitating the concealment and distribution of the funds additionally the transfer of the stock to ira allowed petitioners to offset the income from the hyatt payments with tax-shelter losses claimed on ira's consolidated_returns the entire arrangement was implemented in order to conceal ballard's and lisle's participation from prudential and kanter's participation from hyatt and to avoid federal taxes when weaver sent to ira the payment from hyatt for the management fees earned in he wrote in the letter dated date will you please deposit and issue appropriate checks to the participants if there was no agreement to split the fees with petitioners we think it more likely that weaver would simply have directed ira to remit to him hi sec_30 percent kwj corp had not been liguidated carlco tmt and bwk were not active no stock had been issued and the kwj co partnership had not yet been formed we are convinced that the reference to the participants was to ballard lisle and kanter as well as weaver petitioners assert that ballard and lisle did not have the power to award the contract to hyatt in part because their positions with prudential did not give them such authority and in part because there were others besides prudential participating in the project although ballard and lisle may not have been in a position to guarantee that the contract would be given to hyatt their opinions as prudential executives would have influenced the other owners certainly a negative opinion with respect to a bidder would have foreclosed the possibility of the bidder getting the contract strum ceo of the prudential realty group for development and retail property investments testified that ballard had the hierarchy power either to influence the selection of contractors or to prevent a project from going forward initially lisle used his prevention power to keep hyatt even from being considered for the management_contract ballard and lisle may not have had the power to guarantee that hyatt would get the contract but they did have the power to guarantee that it would not get the contract kanter claims that he did not know about hyatt's arrangement with weaver until pritzker later asked him about some language in the agreement the copies of the correspondence between weaver and hyatt concerning the dispute over the computation of the fees were copies that kanter had in his records he claimed that pritzker gave him the copies in the course of pritzker's consulting with him regarding the dispute with weaver the letter acknowledging weaver's prior understanding that he would sell all the stock in kwj corp to kanter's client ira for dollar_figure is dated date kanter admitted that he and weaver had been discussing the sale for some time before date at trial he testified that he did not know whether it was a few months before or a much longer period of time kanter testified that j d weaver needed money and was clearly unhappy with what might be the interpretation of the contract in light of his dispute with abe pritzker and it led to this letter we find kanter's testimony to be implausible we find it incredible that an attorney consulting with a very important client about a contract dispute would surreptitiously negotiate with the other party to the contract to purchase essentially the same contract that was the subject of the dispute and on which the attorney was giving advice we are not convinced that kanter obtained the copies of hyatt's correspondence with weaver from pritzker rather than from weaver kanter was not hyatt's attorney he represented the pritzker family but hyatt had its own attorneys including members of the pritzker family who themselves were attorneys kanter testified that he had very limited involvement with respect to the embarcadero hotel project and that although hyatt corp had full-time tax counsel representing it there were some isolated tax questions with which he was involved he testified that at that time his office did not do anything but tax work and he had no involvement with any other part of the project or contract kanter also claims that weaver gave ira years to buy the stock for two reasons first because weaver needed the money and second because hyatt was attempting to become privately owned and hyatt would not want to disclose the agreement kanter claimed that the reason hyatt would not want to disclose the agreement was because others might expect similar fee-splitting arrangements in negotiating for other projects again kanter's explanation is implausible if weaver needed the money we do not think he would agree to put the sale off for up to years furthermore hyatt's contract with kwj corp already existed hyatt either had to disclose its contract with kwj corp in accordance with the securities laws or it did not we fail to see how the sale of the stock to ira would affect the disclosure reguirement unless ira was somehow considered an interested_party or an insider with respect to hyatt corp we think it more likely that kanter did not want to disclose the purchase to hyatt corp or the pritzkers in fact kanter did not disclose the purchase of the stock the liguidation of kwj corp or the assignment of the contract rights to the kwj co partnership until sometime around furthermore there was no reasonable explanation for weaver's selling the stock in kwj corp to ira for dollar_figure plus an amount equal to percent of all payments received by kwj corp from hyatt weaver was experienced enough to know that the contract was worth millions of dollars by selling the stock he effectively gave up percent of the contract rights it would have been less costly to hire another attorney to represent him in enforcing the agreement moreover if weaver had expected hyatt to make the payments more readily because of kanter's relationship to ira and the pritzkers then weaver would have notified hyatt of the sale of the stock that he did not do instead he continued to receive the payments from hyatt which he then forwarded to ira it is clear that weaver and kanter intentionally concealed the sale of the kwj corp stock from hyatt until kanter's relationship with weaver deteriorated around similarly the court also finds that the consulting payments kanter arranged to have kwj corp and later the kwj co partnership pay to ballard's and lisle's children from about through were part of the kickback scheme although referred to as children they were adults and were all engaged in other employment and no services were performed or expected of them for these payments we hold that the hyatt payments less weaver' sec_30 percent were attributable to services provided by kanter ballard and lisle the frey arrangement frey was engaged in the business of converting apartment complexes into condominiums frey agreed to share fees with kanter in any project for which kanter provided investors frey's agreement that he would share development and management fees with kanter was formalized in two separate written agreements each dated date one agreement was between frey and ira's subsidiary zeus and the other agreement was between frey and holding co the written_agreement with zeus covered development fees and profits shares from all condominium conversions of property of or for prudential including all prior and future conversions the agreement did not provide for termination by either party and did not require zeus to provide any funds or services all of zeus' income was attributable to the payments from the frey corporation interest_income and income from partnerships the commission payments from frey were unrelated to zeus' investment in the partnerships zeus did not provide any capital or services for the commission payments frey agreed to pay zeus and made the payments because kanter used his influence with ballard and lisle who in turn used their positions of authority at prudential to influence prudential in using frey as the developer in the conversion of prudential properties into condominiums the payments were accumulated in zeus or distributed as loans until in zeus distributed the funds to ira in ira distributed the funds to carlco tmt and bwk inc effectively distributing the fund sec_45 percent each to ballard and lisle and percent to kanter frey paid zeus dollar_figure in and dollar_figure in totaling dollar_figure although the money was accumulated in zeus until it purchased the preferred_stock in windy city in ira distributed dollar_figure to the kwj co partnership as loans from to it is clear that the payments made by frey to zeus were for services provided by ballard lisle and kanter the second agreement between frey and holding co applied to capital_contribution profits and losses and developers' fees for all condominium conversions excluding the developers' fees from prudential projects that were covered by the agreement with zeus the agreement could be terminated by either party with days' prior notice with the termination effective only with respect to new condominium conversions although the second agreement required holding co to make capital contributions with respect to holding co’s investment as a partner it did not require holding co to make any contributions or provide any services in exchange for its share of the developer fees at issue in this case furthermore holding co did not pay for its partnership_interest rather frey paid the capital contributions and holding co 's share of profits was reduced by a portion of the contributions as the profits were distributed frey paid a portion of his development fees and profit interest to holding co for kanter's services of providing other investors in the projects holding co did not provide any services or capital with respect to those fees we hold that the payments from frey to zeus are attributable to services provided by ballard lisle and kanter and the payments to holding co are attributable to services provided by kanter the schaffel arrangement the arrangement between schaffel and kanter originated at the dinner with ballard and lisle in new york at the meeting kanter offered his and his associates' help in obtaining deals from which schaffel could earn fees as a broker provided schaffel would agree to pay kanter half of any broker's fees schaffel received from the deals schaffel agreed and kanter helped schaffel negotiate agreements with torcivia and walters pursuant to those agreements torcivia and walters agreed to pay schaffel percent of the gross amount of the contract_price of any construction_contract that schaffel helped obtain for their companies schaffel then executed a letter agreement to pay percent of the fees he received for construction jobs in which kanter or his associates had been instrumental or helpful in obtaining for torcivia or walters although the letter agreement is addressed to ira it is clear that the agreement was with kanter and the reference to associates was to ballard and lisle as a result of the introduction to ballard and lisle schaffel began doing millions of dollars of business with prudential including construction contracts and financing for torcivia and walters as well as others from to schaffel paid ira dollar_figure from these prudential transactions after ballard and lisle left prudential schaffel stopped negotiating contracts with prudential instead he began negotiating contracts for torcivia and walters with lisle at travelers schaffel paid ira dollar_figure from the first travelers transaction after that payment however schaffel stopped paying ira a share of the fees he earned on travelers transactions when kanter contacted schaffel and inquired as to why schaffel was not remitting half the fees from travelers transactions to ira schaffel claimed that the prior agreement related to prudential transactions did not apply to travelers transactions in the date letter to schaffel kanter -- -- asserted that the arrangement should continue because in his view travelers had replaced prudential as the principal source of the transactions because of the very personnel to whom schaffel had been introduced it is clear that the reference to personnel was to ballard and lisle after discussing the situation with lisle schaffel agreed to resume payments for fees earned on travelers transactions instead of paying ira however kanter had schaffel send the payments from travelers transactions to holding co ballard and lisle knew that kanter had an arrangement with schaffel to share in the fees schaffel earned on certain business deals because they were present at the dinner meeting when kanter initially proposed and discussed the arrangement with schaffel when kanter and schaffel had their dispute over whether ira was entitled to a share of schaffel's fees on business deals with travelers lisle was concerned that a lawsuit between the two might cause problems for lisle with travelers lisle was concerned because he was involved with the arrangement and benefited from it the payments from schaffel for the prudential transactions were accumulated in ira until the formation of carlco tmt and bwk inc in ira transferred funds to the three new corporations in a ratio effectively transferring percent to lisle percent to ballard and percent to kanter it is clear that payments schaffel made to ira were in part for kanter's service of introducing schaffel to ballard and lisle and that kanter agreed to share the payments with ballard and lisle ina split although it is also clear that the payments schaffel made to holding co were for kanter's prior service in introducing schaffel to lisle the record does not show that the funds flowed through from holding co to lisle the payments at issue do not include the payments schaffel made through fpc subventure lisle included percent of the fpc subventure payments in the income reported on his returns there is no evidence in the record that kanter otherwise agreed to share or did share the fees from the travelers transactions at issue here with lisle thus we find that none of the payments were paid to lisle for his services the schnitzer arrangement in schnitzer's holding_company century purchased schnitzer-pms fletcher emerson at the time for dollar_figure million the purchase_price was based roughly on five times fletcher emerson's pretax earnings_of approximately dollar_figure at the time of the purchase schnitzer-pms had been managing a relatively small number of prudential's commercial properties walter ross was senior vice president of finance of century development corp at the time of schnitzer's purchase of fletcher emerson ross testified that it was customary in the industry to base the purchase_price of a service corporation such as fletcher emerson on the pretax income of the company -- -- schnitzer wanted to expand schnitzer-pms' business including its business with prudential schnitzer approached ballard and offered to give prudential a 50-percent interest in schnitzer- pms prudential declined the offer although the record shows that ballard introduced schnitzer to kanter sometime between and it is not clear whether the introduction was made before or after schnitzer proposed to give prudential percent of the schnitzer-pms stock after prudential declined schnitzer's offer and prior to date schnitzer and kanter began discussing kanter's purchasing percent of schnitzer-pms kanter indicated that he could obtain additional business for schnitzer-pms through his business contacts including his contacts with the pritzkers before agreeing to the sale of the stock schnitzer confirmed with ballard that kanter could bring in business for schnitzer-pms kanter and schnitzer agreed that schnitzer-pms would be recapitalized to provide for preferred_stock to be issued to century the preferred_stock was entitled to a preferred dividend equal to the amount of century’s bank loan outstanding on its original purchase of fletcher emerson century would receive the preferred_stock and percent of the common_stock and kanter's client ira would purchase 5-percent shares of the common_stock for dollar_figure although closing was originally set for date because of difficulties in finalizing the agreement closing did not take place until date ira paid dollar_figure at closing and issued a promissory note for the dollar_figure balance schnitzer's primary objective in selling the 5-percent schnitzer-pms interest to ira was to acquire business from the pritzkers and or hyatt which he felt could be obtained through kanter's influence by early although schnitzer-pms' business in particular its business with prudential had greatly increased it had not received any business from hyatt when such business was not forthcoming schnitzer decided that ira should sell back the schnitzer-pms stock kanter offered to either sell ira's stock in schnitzer-pms to century or purchase from century development corp its stock in schnitzer-pms for dollar_figure million in date century repurchased the percent owned by ira in date for dollar_figure million payable over a 10-year period with interest at the time of the repurchase approximately dollar_figure remained outstanding on the loan for the original purchase of fletcher emerson the payments for the repurchase of the schnitzer-pms stock were accumulated in ira until the formation of carlco tmt and bwk inc in ira transferred the funds to the three new corporations in a ratio effectively transferring percent to lisle percent to ballard and percent to kanter after ira continued to distribute the installment payments to carlco tmt and bwk inc in the ratio respondent asserts that schnitzer used the sale and repurchase of the stock as a means of paying a kickback to ballard and lisle for their influence in obtaining business with prudential it is argued that the kickback is evidenced by a bargain sale price and an excessive repurchase price petitioners argue that the purchase_price was not a bargain_purchase because at the time of the purchase schnitzer-pms had assets with net_book_value of approximately dollar_figure and percent of that amount would be dollar_figure we do not think however that net_book_value of the corporation’s assets is an appropriate measure of the value of a service corporation we note that when the stock was repurchased in for dollar_figure million the corporation had net assets of dollar_figure additionally schnitzer's purchase_price of dollar_figure million for the fletcher emerson stock was based on five times the pretax income of approximately dollar_figure schnitzer--pms' pretax income was dollar_figure five times schnitzer-pms' pretax income of dollar_figure is approximately dollar_figure million allowing for the value of the preferred_stock liquidation dividend preferences equal to the dollar_figure million debt outstanding on century’s original purchase of fletcher emerson the value of schnitzer-pms common_stock at the time ira acquired the stock was -- - approximately dollar_figure million ira acquired percent of the common_stock with a value of at least dollar_figure for dollar_figure furthermore ira paid dollar_figure at closing and issued a promissory note for the dollar_figure balance ira did not pay the dollar_figure until after schnitzer told kanter that he wanted to repurchase itra's schnitzer-pms stock clearly ira's purchase of the schnitzer-pms stock was a bargain schnitzer sold the stock to ira at the bargain price in exchange for kanter's promise to use his influence with his clients particularly the pritzkers to direct business to schnitzer-pms schott's and weisgal's relationships to ira as well as their contacts were irrelevant schnitzer would have sold the stock directly to kanter or to any entity that kanter wanted to use for the transaction moreover schnitzer testified that he would have sold the stock for less than dollar_figure with respect to the repurchase price schnitzer-pms' pretax income was dollar_figure when ira sold the stock back to schnitzer approximately dollar_figure remained outstanding on the loan for the original purchase of fletcher emerson based on five times earnings at the time of repurchase the entire under the stock agreement entered into by century and ira when ira purchase the schnitzer-pms stock upon the death of the last to die of kanter weisgal and schott century had the option to purchase ira’s stock the purchase_price for ira’s stock under the agreement was an amount in excess of times schnitzer-pms’s average pretax income hight times schnitzer--pms pretax income for is over dollar_figure million business was worth approximately dollar_figure million dollar_figure x allowing for the liquidation and dividend preferences of the preferred stocks the common_stock had a value of roughly dollar_figure million dollar_figure million - dollar_figure and ira' sec_51_3 shares of common_stock had a value of roughly dollar_figure million dollar_figure million x percent the court notes however that around the end of or early schnitzer discussed the sale of schnitzer-pms to minneapolis honeywell for a price between dollar_figure million and dollar_figure million ’ although honeywell decided not to purchase schnitzer- pms we think that when schnitzer agreed to repurchase the schnitzer-pms stock from ira he thought the stock was worth dollar_figure million otherwise he would have sold century's stock to ira schnitzer's primary objective in selling the 5-percent schnitzer-pms interest to ira was to acquire business from hyatt which he felt could be obtained through kanter's influence apparently when schnitzer negotiated the reacquisition of the stock he was unaware of the assistance from ballard or lisle for roland burrows chief office and president of schnitzer---pms during the years at issue testified that the business of the corporation grew at about percent each year until about the rate of growth slowed substantially after that time because of the size of the corporation under the stock agreement entered into by century and ira when ira purchased the schnitzer-pms stock the purchase_price for ira’s stock was an amount in excess of times schnitzer- pms’s average pretax income eight times schnitzer-pms pretax income from to dollar_figure is more than dollar_figure million based on that value all of the stock in the corporation was worth more than dollar_figure million -- -- additional property management business with prudential thus although we find that schnitzer sold the stock to ira at a bargain price for kanter's influence we cannot say that schnitzer intended the payments to repurchase the stock as kickbacks to ballard and lisle the flow of the money however makes it clear that kanter agreed to share the money received from the transaction with ballard and lisle in exchange for their assistance in giving more prudential business to schnitzer-pms the increase in the prudential business greatly increased the pretax income and thus the value of the schnitzer-pms stock ira as with the other transactions involving the five held for the benefit of ballard lisle and kanter the funds received from the repurchase of its stock in schnittzer-pms and distributed the funds to the individuals through carlco tmt and bwk inc the bulich essex arrangement the final arrangement involved petitioners eulich and connolly eulich was a real_estate developer and had known ballard and lisle since at least eulich dealt with ballard and lisle in connection with prudential's financing his development of real_estate eulich and kanter had also known each other since the late 1960's or early 1970's and had had many business dealings with each other bulich owned a hotel management company called bhulich-management connolly was an employee of another management company that managed prudential's gateway hotel connolly was employed as the in-house manager of prudential's gateway hotel in connolly threatened to quit because he wanted an increase in his compensation prudential began discussing giving the management_contract to connolly ballard introduced connolly to eulich kanter eulich and connolly then organized two corporations a hotel management company called gateway corp and essex corp incorporated in eulich provided dollar_figure for the initial capitalization of gateway corp connolly was issued all of the stock of gateway corp but granted essex corp a 10-year option to purchase percent of the stock by date gateway corp entered into management contracts with prudential to operate the gateway hotel and the midland hotel another hotel owned by prudential gateway corp was required by prudential to provide financial reports on the gateway hotel's operations the full-time employment of personnel to perform these and other required services would have been uneconomical since gateway corp would be managing only one or two hotels therefore eulich agreed that employees of bfulich-management would provide these services for gateway corp bulich kanter and connolly also formed the essex partnership organized effective date ehulich- management held a 5-percent interest in essex connolly a percent interest and kanter's entities ira and holding co held the remaining percent percent and percent respectively the essex partnership entered into representation and marketing agreements with eulich-management and gateway corp effective date the eulich-management essex agreement required ebulich-management to pay to essex percent of its management fees from its operation of the madison hotel and percent of the fees from its operation of the allentown hilton the gateway corp essex agreement required gateway corp to pay to essex percent of gateway corp 's management fees from the operations of the gateway hotel and the midland hotel the essex partners agreed that gateway corp and eulich management generally would pay the same amount of fees to the essex partnership the partnership's specified percentage of fees under each consulting and fee participation_agreement could be adjusted and modified if a significant change occurred with respect to the compensation that gateway corp or eulich- management received under a particular hotel management_contract substantially_all of essex's income came from gateway corp and rulich-management from to essex received dollar_figure in commission fee payments from gateway corp and dollar_figure from eulich- management in essex received a total of dollar_figure from fulich-management and gateway corp from to essex distributed dollar_figure to ira dollar_figure to holding co dollar_figure to connolly and dollar_figure to ekulich--management ira accumulated the money paid to it by essex until in ira began distributing the money to ballard lisle and kanter through carlco tmt and bwk inc in the ratio on date ira transferred its partnership_interest in essex to carlco tmt and bwk inc in the ratio ira did not inform the essex partnership of the transfer and continued to receive the payments from essex and then transferred the payments to carlco tmt and bwk inc essex had no real business_purpose it had no office equipment or employees and did not perform any services under the representation and marketing agreements with ebulich-- management and gateway corp bulich's relationship with ballard lisle and kanter was longstanding llisle's son was employed by one of eulich's vantage companies the court is convinced that ebulich agreed that bulich-management would participate in the essex arrangement and provide services to gateway corp as payment to kanter lisle and ballard for their influence with respect to other business directed to eulich and his corporations eulich testified at trial that he caused eulich-management to participate in the essex partnership because he expected that kanter might eventually help eulich-management obtain management contracts for larger hotels although connolly was an excellent hands-on hotel manager he had no experience with the financial or reporting aspects of managing a hotel he participated in the formation of gateway corp and essex and the financial arrangement because he wanted more money than he had been receiving from the company managing the gateway hotel his participation in this activity was solely at the direction of ballard lisle and kanter connolly was nothing more than a pawn of kanter ballard and lisle employees of hulich-management performed record-keeping and reporting services for gateway corp but ehulich-management did not charge gateway corp for these services at least percent of the money received by the essex partnership came from bulich-- management which in turn received only percent of the distributions under the arrangement there was no way hbulich- management could ever make a profit by participating in the essex arrangement ira and holding co on the other hand never contributed any money to the essex partnership and never provided any services to gateway corp or the essex partnership yet together ira and holding co received percent of the distributions from essex bfulich-management received back in the form of partnership_distributions most of the payments it made to essex the net effect was that percent of the management fees prudential paid to gateway corp was distributed through essex to holding co and ira and finally to kanter ballard and lisle the representation and marketing agreements thus merely served to disguise payments from the operation of the gateway and midland hotels to kanter ballard and lisle the income to ira was offset with losses reported on its consolidated_return the entire convoluted arrangement served to conceal kanter ballard and lisle's interest in the operations of the hotels from prudential and to avoid tax as with payments made by other members of the five to ira the payments were accumulated in ira until the formation of carlco tmt and bwk inc the funds accumulated in ira were distributed in the ratio to carlco tmt and bwk inc and thus distributed to lisle ballard and kanter the record does not show that the payments made to holding co were distributed to anyone other than kanter on the basis of the evidence clearly established in the record we conclude that kanter ballard and lisle agreed that kanter would receive for his services percent of the essex payments made to holding co and percent of the essex payments made to ira and that ballard and lisle each would receive for their service sec_45 percent of the essex payments made to ira conclusion at trial all the witnesses associated with the five explicitly denied that the payments described were kickbacks or payoffs for ballard and or lisle's help in steering business to them those witness did confirm however that they entered into these arrangements in exchange for kanter's influence in obtaining business furthermore it is clear from the record that kanter ballard and lisle agreed to share and did share the money from the prudential transactions ina split although some of the prudential payments and transactions were finalized after ballard and lisle left prudential the transactions began long before ballard and lisle left prudential the payments had their genesis in transactions with which ballard and lisle were both familiar and in which they were directly or indirectly involved while they held executive positions with prudential the transactions even if occurring after ballard and lisle left prudential were simply a continuation of what was laid out and planned in earlier years thus we find that percent of the payments from hyatt to kwj corp all of the payments by frey to zeus all of the payments from schaffel connected with prudential transactions and made to ira the bargain element in the sale of the schnitzer--pms stock to ira and all of the essex distributions to ira are attributable to services provided by ballard lisle and kanter we further find that the payments made by frey to holding co the payments made by schaffel to ira and holding co from transactions not involving prudential and the distributions from essex to holding co are attributable solely to services provided by kanter b overview of the law gross_income includes all income from whatever source derived see sec_61 the principle that income is taxed to the person who earned it is basic to our income_tax system see 410_us_441 337_us_733 281_us_111 in united_states v basye supra pincite the supreme court stated the principle of lucas v earl that he who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle has been repeatedly invoked by this court and stands today as a cornerstone of our graduated income_tax system emphasis supplied no device or arrangement no matter how shrewdly or cunningly contrived can make earnings from personal services taxable to anyone other than the real earner this principle has been applied to various income-splitting devices eg anticipatory assignments of income to family members lucas v barl supra family trusts 309_us_331 family partnerships 327_us_280 -- - 327_us_293 commissioner v culbertson supra 194_f2d_921 5th cir and shareholder-corporation arrangements 293_us_465 308_us_355 308_us_473 319_us_436 324_us_331 if as in these cases the issue involves income paid to corporations we encounter the important policy of the law favoring recognition of a corporation as a legal person and economic actor if corporations are formed for substantial business purposes or are actually engaged in substantial_business_activities the corporate forms must be recognized for tax purposes see moline properties inc v commissioner supra on the other hand if the subject entities are unreal or shams the corporate form must be disregarded for tax purposes see higgins v smith supra a finding that a corporation is a sham allows the commissioner to disregard the corporation altogether for tax purposes see 305_f2d_787 8th cir 280_f2d_394 8th cir a finding that a corporation is not a sham however does not preclude reallocation under the assignment_of_income_doctrine it is still possible that a taxpayer could assign the receipt of income earned to a viable corporation in an attempt to avoid the tax_liability for that income this would violate the general principle that income is taxable to the person who earns it see united_states v basye supra pincite 311_us_112 lucas v barl supra pincite additionally sec_482 authorizes the secretary to apportion or allocate income between organizations controlled by the same interests if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations sham_corporations respondent asserts that ira its subsidiaries carlco tmt and bwk inc and holding co were sham or dummy corporations that should not be recognized as separate taxable entities we agree although taxpayers have the right to mold their business transactions in such a manner as to minimize the incidence of taxation 338_us_451 the government is not required to acquiesce in the form chosen by taxpayers for doing business if the form is unreal and a sham the fiction may be disregarded for purposes of the tax statutes see higgins v smith supra gregory v helvering supra the question whether a corporation is genuine or a sham is one of fact see 451_f2d_992 9th cir 323_f2d_316 9th cir in moline properties inc v commissioner supra pincite- the supreme court established the following test for determining whether a corporation will be recognized as a separate taxable entity the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity fn refs omitted thus if the corporations were organized for substantial business purposes or actually engaged in substantial_business_activities their corporate forms must be recognized for tax purposes to be recognized a corporation must be organized for a substantial business_purpose in the ordinary meaning see 144_f2d_466 2d cir e scaping taxation is not 'business' in the ordinary meaning id thus a corporation organized for the purpose of avoiding tax is not organized for substantial business purposes it is clear from the evidence in these cases that the multiple corporations as well as the trusts and partnerships organized by kanter were not organized for any substantial business_purpose but were organized primarily to obtain tax benefits kanter routinely created shelf corporations that remained inactive until he needed a vehicle to channel payments from his various schemes at trial kanter admitted that carlco tmt and bwk inc were shelf corporations thus any business purposes set forth in the articles of incorporation were merely gestures without substance furthermore kanter routinely created various corporations partnerships and trusts with similar names for example cedilla co cedilla investment co investment research associates ltd formerly cedilla co cedilla co formerly arba investments inc and cedilla trust kwj corp and kwj co partnership essex corp and essex partnership as a result of the intended confusion created by similar names kanter could substitute one entity for another for example after kwj corp was liquidated the payments from hyatt to kwj corp were simply treated as payments to the kwj co partnership hyatt never knew about the change until about moreover assuming ira's predecessor cedilla co old cedilla co had been incorporated for the purpose of brokering real_estate a valid business_purpose we cannot attribute the purpose for the formation of old cedilla co to ira originally keating owned the common_stock of old cedilla co and schott owned the preferred class a preferred_stock in the same year weaver agreed to sell kwj corp to kanter keating's big_number shares of common_stock of old cedilla co were exchanged for shares of class b preferred_stock and weisgal as trustee of the bea ritch trusts acquired big_number shares of the common_stock schott continued to hold the class a preferred_stock in old cedilla co to enable old cedilla co to gualify for a corporate broker's license in old cedilla co 's name was changed to ira when old cedilla co 's name changed ira acquired big_number shares of arba and changed the name of arba to cedilla co new cedilla co tra's end of year balance_sheet indicates that ira's big_number shares of cedilla co were the only shares outstanding in ira made a journal entry to show that ira redeemed schott's shares of ira class b preferred_stock in exchange for ira's big_number shares of its cedilla co stock schott thought that when cedilla co 's name was changed to ira she acquired another company and the name of that the court however is not convinced that cedilla co was organized for any purpose other than to serve as a vehicle for kanter's various tax_avoidance schemes keating's preferred_stock was redeemed in corporation was changed to cedilla co she did not know that she had owned any of the stock of ira after the name change she testified that she owned new cedilla co and that she conducted her real_estate brokerage business individually as well as through ira and new cedilla co the name change occurred in the same year ira purchased the stock of schnitzer-pms and the payments to ira related to the prudential transactions began in when ira acquired the stock of kwj corp schaffel began splitting commissions with kanter and century repurchased ira’s schnitzer- pms stock when cedilla co 's name was changed to ira whatever the purpose cedilla co was originally formed to pursue it is evident that purpose went along with the name to a new cedilla co we find that the corporations and entities were not organized for any valid business purposes a corporation is not treated as carrying on a business merely because it engages in certain corporate formalities such as holding corporate meetings adopting bylaws electing officers and directors issuing securities and keeping separate books see 33_tc_582 in order to be treated as carrying on a business in addition to engaging in corporate formalities the corporation must hold itself out to unrelated third parties and engage in substantial_business_activities see 250_f2d_429 10th cir affg t cc further a corporation is not treated as carrying on a business if its activities such as executing contracts and filing tax returns are merely empty gestures rather than substantial transactions 371_f2d_897 5th cir affg tcmemo_1965_115 the following factors lead us to the conclusion that ira did not carry on any business we first observe that the original cedilla co paid minimal salaries or wages in dollar_figure and dollar_figure after the name change in ira paid minimal salaries or wages only in dollar_figure and dollar_figure and paid no salaries or wages in any other year in fact there is no evidence that ira had any employees other than bookkeepers who also performed bookkeeping services for the multitude of other kanter entities although the original cedilla co paid substantial commissions and consulting fees from to after the name change ira paid commissions only in dollar_figure and in dollar_figure and paid consulting fees only in dollar_figure the original cedilla co paid officer's fees in dollar_figure and dollar_figure after the name change ira did not pay any officer's or director's fees except the dollar_figure payment made to ballard furthermore there is no evidence that the commissions consulting fees officer's fees or director's fees were properly characterized as such payments or paid for services provided to the corporations for example petitioners assert that ballard was never a director of ira and that the dollar_figure payment to ballard was not in fact a director's fee kwj corp and kwj co partnership paid ballard's and lisle's children consulting fees yet the children never provided any services for the payments additionally there is no evidence that any of ira's income was attributable to schott's real_estate activity schott could not remember exactly what she did for ira she merely signed documents without any real knowledge of the transactions involved when ira redeemed schott's shares of ira class b preferred_stock in ira no longer qualified to hold a corporate broker license the payments of development fees from frey and the bjf partnership were not related to any investment ira and holding co may have made in any of frey's condominium conversion projects we conclude that the corporations did not carry on substantial business activity in the ordinary meaning finally even if we were able to find some modicum of business activity petitioners and other parties to the various transactions did not recognize any of the corporations or entities as valid separate entities or true parties_in_interest to the various transactions some of the individuals involved in the transactions with kanter had never heard of ira and those that had considered ira to be kanter around kanter attempted to have hyatt send the payments to the kwj co partnership instead of to weaver while kanter provided hyatt with documents showing that kwj corp had been sold to ira liguidated and the contract rights assigned to kwj co partnership hyatt refused to do so without weaver's consent which had not been attained at the time of trial hyatt continued to send the payments to weaver after lisle began working for travelers although schaffel's agreement was purportedly with ira he sent payments from travelers deals to holding co if ira rather than kanter had been the true party in interest and had been kanter's client the payments for the travelers deals would have been paid to ira a comparison of the business records of ira administration co int'l films holding co and helo illustrates the sham nature of the entities kanter completely controlled ira holding co administration co helo int'l films and the various trusts he had unrestricted power over the commingled funds and was in a position to determine and direct the payments from outside sources to the various entities he routinely used the funds for his own benefit he routinely shifted accounts between entities with no documentation to establish a rationale for such transfers he created phony loans that were eventually written off and then he or the corporations took bad_debt deductions to offset additional income similarly lisle ballard and kanter failed to recognize any separate identity of carlco tmt and bwk inc petitioners assert that lisle ballard and kanter were only the respective managers of the assets of carlco tmt and bwk inc and claim that the preferred_stock issued to their family trusts had minimal value the record clearly shows however that petitioners’ control_over the assets of the corporations went far beyond that of a manager petitioners used the funds for their personal benefit from to ballard transferred dollar_figure to himself that was recorded as a receivable on tmt's books in ballard transferred the st francis arkansas land owned by tmt to himself and recorded the transfer as a sale he did not pay for the land but recorded a receivable of dollar_figure as owed by him on tmt's books in tmt funds also were used to pay dollar_figure to the fairfield plantation company ballard's s_corporation the payment was recorded as a receivable owed by ballard in ballard distributed dollar_figure to himself from tmt and increased his receivable to dollar_figure in addition ballard distributed dollar_figure of tmt's funds to his wife dollar_figure to the seabright - -- trust dollar_figure to the seabright corp all recorded as receivables ballard distributed dollar_figure to ficom melinda ballard's sole_proprietorship that tmt later wrote off as a worthless investment ballard and his wife referred to farms owned by tmt as their farms kanter took dollar_figure out of bwk inc and recorded the distribution as a receivable lisle used dollar_figure of carlco's funds to pay a receivable on the books of administration co the payment did not create a receivable on carlco's books when receivables were recorded for funds taken out of the corporations there was no intention or expectation that the funds would be repaid and there was never any attempt to collect the receivables until the irs began auditing petitioners' returns petitioners used the corporations' partnership kwj co to distribute money to the ballard and lisle children in the guise of consulting fees the children never performed any services for the payments petitioners maintained possession of the corporations' assets and records the addresses given for carlco and tmt were the addresses of lisle's and ballard's residences when lisle lived in connecticut the records were maintained in connecticut when he moved to texas the records and accounts were maintained in texas ballard and lisle gave family members signatory authority over the corporate accounts mary ballard had signatory authority over tmt’s wells fargo bank account donna lisle and lisle's brother had signatory authority over carlco's goldman sachs account donna lisle had signatory authority over carlco's north dallas bank account petitioners assert that the only interest they had in carlco tmt and bwk inc was the preferred_stock issued to the family trusts and that the stock had minimal value the certificates of incorporation of carlco tmt and bwk inc authorized each corporation to issue big_number shares of 10-cent par_value common_stock certificates of amendment filed in date authorized the corporations to issue big_number shares of stock comprised of big_number shares of 1-cent par_value preferred_stock and big_number shares of 10-cent par_value common_stock the amended certificates granted each corporation's board_of directors authority to fix the preferences of the preferred shares the record does not contain any evidence of resolutions by the board_of directors of any of the three corporations setting preferences or limitations on the preferred_stock petitioners point to the following preferences and other characteristics printed on the back of the stock certificates to support their assertion that the preferred_stock of carlco tmt and bwk inc issued to the family trusts had minimal value one vote per share dividends payable only when if and as declared at a maximum rate of percent per annum after dividends are non-cumulative redemption by company at any time upon days notice pincite percent priority on liquidation equal to original purchase_price per share shares are not convertible into common_stock petitioners claim that the certificates prove that the preferred shares could not be worth more than approximately dollar_figure which could only be realized upon liquidation or upon redemption of the shares we disagree first in their briefs petitioners inserted of par into the redemption rights to read redemption by company at any time upon days notice pincite percent of par the preferred_stock could instead be redeemable for percent of eg the retained earnings similarly with respect to liquidation rights priority on liquidation equal to original purchase_price per share is also subject_to multiple interpretations the shares could be entitled to the original purchase_price first but also allowed to share with the common_stock in the remaining assets original purchase_price could include a value set for the uncompensated services of the manager ballard lisle and kanter that value could be tied to the retained earnings_of the corporations or at an annual amount without a resolution by the board_of directors setting forth preferences we find the preferences reflected on the certificates to be ambiguous petitioners failed to produce any corporate resolution we can only infer that the resolutions contradict petitioners' assertions finally the record establishes that kanter was not restrained by corporate formalities including preferences stock ownership asset ownership etc kanter claims that carlco's preferred_stock was issued to lisle's family_trust to give lisle more control and discretion with respect to carlco's investments we fail to see how stock that does not have voting control could provide such control or discretion with respect to the assets of the corporations lisle ballard and kanter respectively had unrestricted control of the assets of carlco tmt and bwk inc we think that fact is a strong indicator of the true owners of the assets on the basis of the record before us we conclude that kanter personally diverted payments of compensation including those made by the five for his ballard's and lisle's services and influence through ira holding co and their subsidiaries petitioners formed and utilized all the corporations as a way to conceal their true income for the years at issue the record is clear that petitioners used all of these accounts as parts of incorporated or unincorporated pocketbooks the corporations whose names were on the various accounts did not earn the taxable amounts attributed to those accounts a taxpayer cannot expect the commissioner to recognize the separate identity of an entity where the taxpayer himself so blatantly ignores any separate existence nor should the courts require the commissioner to do so on the record presented to us we find that ira holding co their subsidiaries including zeus zion carlco tmt and bwk inc did not carry on any business and were only the alter egos of kanter lisle and ballard we find the various entities to be pure tax_avoidance vehicles the corporations were nothing more than a few incorporating papers of no significance except when a tax_return was due petitioners diverted millions of dollars of income the make-believe corporations were shams and too transparent to accept for tax purposes assignment_of_income even if the corporations that received the payments from the five had been viable entities that would not preclude application of the assignment_of_income_doctrine as a taxpayer could assign income to a corporation that conducts real and substantial business in an attempt to avoid tax see 88_tc_604 affd without published opinion 855_f2d_855 8th cir -- - gross_income means all income from whatever source derived including compensation_for services including fees commissions and similar items see sec_61l a compensation_for services is an item_of_gross_income that cannot be effectively assigned to escape the burden of taxation see lucas v earl u s pincite this court has upheld reallocations of income from a validly organized and operated corporation to its shareholder employee under the assignment_of_income_doctrine see 85_tc_663 affd 806_f2d_169 8th cir askew v commissioner tcmemo_1985_100 affd 805_f2d_830 8th cir respondent cites devaughn v commissioner tcmemo_1983_712 as an example of a similar situation in which the assignment_of_income_doctrine was applied to tax kickback payments to an individual taxpayer who had earned the payments but sought to redirect them to that taxpayer's corporation in cases involving viable corporations we consider all the facts and circumstances to determine the actual earner of income see 800_f2d_672 7th cir affg 84_tc_764 780_f2d_1005 fed cir affg cl_ct 104_tc_140 in determining the proper taxpayer we consider which person or entity controls the earning of the income such as whether the individual rather than the corporation or entity that received the income in fact controlled the earning of the income see 73_tc_1246 whether the individual performed the services as an agent or employee of the corporation see 51_tc_251 whether the corporate form and the status of the corporation as an actual operating enterprise have been recognized by petitioners whether the corporate form and the status of the corporation as an actual operating enterprise have been recognized by the other parties to the transactions giving rise to the income whether the form of the transaction served an economic purpose see rubin v commissioner supra and whether the corporations were formed for the purpose of taking advantage of losses_incurred by a separate trade_or_business the record shows that kanter was in control of negotiations concerning the amount of commissions and that he earned those commissions by performing the work for them he directed members of the five where to make payments the various entities were entirely subject_to kanter's control he set up the entities and he managed the entities in that meyers schott weisgal and freeman were subject_to his control there is no evidence that tra holding co or any of the other entities earned these funds petitioners handled the accounts as if they were their own moving funds around from location to location and using the funds for their personal benefit this is hardly the behavior that petitioners would exhibit if the funds in the accounts were subject_to the control of weisgal or the various entities kanter did virtually all of the planning and implementing of the transactions the officers directors and trustees signed documents and entered transactions as kanter directed including issuing and redeeming stock liquidating corporations purchasing and selling stock distributing funds and executing contracts and agreements there is very little evidence that ira or the other entities had anything to do with these transactions other than to be the named recipients of the checks lastly we note that payments to ira were distributed to the accounts of carlco tmt and bwk inc of which petitioners and their family members were authorized signatories if as petitioners contend the funds of the corporations did not belong to them they would have been misappropriating the funds through phony loans therefore we conclude that petitioners were simply using the corporations to receive the funds they had earned regardless of where the funds actually went they were earned primarily through the efforts of petitioners via their contacts with prudential travelers and the pritzker family in rubin v commissioner supra we found that the income was properly taxable to the individual who performed the services for which payment was made where the individual was not contractually bound to and in fact did not render services exclusively to a personal_service_corporation in these cases petitioners were not contractually bound to nor did they render services for the corporations ballard lisle and kanter were not employees of any of the corporations or entities involved in the transactions at issue ballard and lisle were full-time employees of prudential travelers or goldman-sachs kanter was a self-employed attorney kanter was not an agent of the corporations in fact there is evidence that kanter in some instances held himself out to members of the five in particular schaffel as ballard's and lisle's agent referring to them as his associates ballard and lisle did not claim that they were agents of ira or any other entity except to justify the payment ballard received as a director's fee from ira while denying he was ever a director we have previously discussed the failure of petitioners and other parties to the transactions to recognize the separate existence of the corporations none of the five recognized any -- - of the corporate entities as controlling petitioners' performance of services even though the payments were made to various corporations it is clear that the other parties to the transactions viewed ira holding co their subsidiaries and kanter as one and the same although the various agreements at issue were between members of the five and ira holding co or one of their subsidiaries the record shows that there was virtually no involvement in these arrangements by those corporations rather they were agreements with the corporations in name only additionally assuming ira was not a sham corporation the purchase of the kwj corp stock was merely a device to hide the stream of income and accumulate the funds the transaction itself was a sham similarly with the purchase of the schnitzer- pms stock schnitzer would have sold the stock directly to kanter he sold it at a bargain price for kanter's services not for any services from ira weisgal or schott it is also clear from the flow of the installment payments on schnitzer's repurchase of the stock that ira either held the stock merely as a nominee for kanter ballard and lisle or agreed to pay the money it received from the schnitzer-pms transaction to ballard lisle and kanter in exchange for their assistance in giving more prudential business to schnitzer-pms the increase in the prudential business greatly increased the pretax income and -- - thus the value of the schnitzer-pms stock hence the gain was attributable to their services ira held the profits for the benefit of ballard lisle and kanter until it distributed the funds to them through carlco tmt and bwk inc the record is replete with examples of interests that were owned initially by kanter or an entity and then later declared to have been held by kanter or the entity as nominee for someone else thus we hold that the gain on the sale of the stock is properly taxable to kanter ballard and lisle the use of numerous corporations was to facilitate the concealment of the payments and such use was further motivated by the tax benefits to be derived therefrom and for no sound business_purpose we conclude that the transactions at issue are classic situations for the application of the assignment_of_income_doctrine articulated in 281_us_111 and its progeny the amounts received by the corporations were for services rendered by petitioners to the five and should be includable in their income under sec_61 see 410_us_441 sec_482 finally even if the corporations had been viable entities we do not think respondent's reallocation under sec_482 was unreasonable arbitrary or capricious sec_482 authorizes the secretary to apportion or allocate income between organizations controlled by the same interests if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations the relevant regulation explains that the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer and to ensure that controlling entities conduct their subsidiaries' transactions in such a way as to reflect the true_taxable_income of each controlled_taxpayer sec_1_482-1a income_tax regs sec_1_482-1a income_tax regs provides the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer the interests controlling a group of controlled taxpayers are assumed to have complete power to cause each controlled_taxpayer so to conduct its affairs that its transactions and accounting_records truly reflect the taxable_income_from_the_property and business of each of the controlled taxpayers if however this has not been done and the taxable incomes are thereby understated the district_director shall intervene and by making such distributions apportionments or allocations as he may deem necessary of gross_income deductions credits or allowances or of any item or element affecting taxable_income between or among the controlled taxpayers constituting the group shall determine the true_taxable_income of each controlled_taxpayer the standard to be applied in every case is that of an uncontrolled taxpayer dealing at arm's length with another uncontrolled taxpayer in order to justify a reallocation under sec_482 the commissioner must find that there are two or more trades businesses or organizations that such enterprises are owned or controlled by the same interests and that the reallocation is necessary to allocate income among the two or more enterprises in order to prevent evasion of taxes or to properly reflect each enterprise's income see 453_f2d_1144 2d cir affg in part revg in part 54_tc_912 sec_482 was intended to apply and has been applied to cases where the profits of one business have been offset against the losses of another to reduce or escape tax_liability see 42_tc_114 affd 358_f2d_342 6th cir in these cases there was shifting of profits from one business to another from petitioners to the various kanter entities thus the primary evil that sec_482 was designed to prohibit is present we hold that respondent's reallocation under sec_482 was not unreasonable conclusion we have found that percent of the payments from hyatt to kwj corp all of the payments by frey to zeus all of the payments from schaffel to ira the bargain element in the sale of the schnitzer-pms stock to ira and all of the essex distributions to ira are attributable to services provided by ballard lisle and kanter we further have found that the gain on the sale of the schnitzer-pms stock was properly taxable to ballard lisle and kanter additionally the interest_income earned on the payments is also properly taxable to ballard lisle and kanter finally we have found that the payments by frey to zion the payments by schaffel to holding co and the distributions from essex to holding co are attributable to services provided by kanter in addition we have found that the corporations were shams and even if the corporations had been viable entities petitioners were the true earners of the income and respondent's allocation under sec_482 was not unreasonable arbitrary or capricious with respect to percent of the payments from hyatt to kwj corp all of the payments by frey to zeus all of the payments from schaffel to ira the bargain element in the sale of the schnitzer-pms stock to ira as well as the gain and interest on the repurchase of the stock and all of the essex distributions to ira we think the split is clearly evident thus we hold that the payments bargain element gain and interest are taxable percent to each of ballard and lisle and percent to kanter tra acquired percent of the common_stock of schnitzer- pms corp with a value of roughly dollar_figure for dollar_figure w that the bargain element is dollar_figure the gain on the sale is dollar_figure the gross_profit_ratio is dollar_figure percent dollar_figure million dollar_figure -- dollar_figure ira received the following payments of principal and interest on the installment_sale of the schnitzer-pms corp stock the gain on the sale is computed as follows year total year total_payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number principal dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number principal dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number __ big_number profit_ratio interest dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number e hold and dollar_figure million - dollar_figure dollar_figure divided by big_number big_number gain dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - in ira accepted dollar_figure as the final principal payment reducing the selling_price to the total principal payments of dollar_figure for purposes of computing the gain adjusted gross_profit on the sale is reduced to dollar_figure dollar_figure - dollar_figure thus the gain recognized in is dollar_figure the adjusted gross_profit dollar_figure less the dollar_figure gain recognizable in prior years the payments related to these transactions paid_by the five to ira and its subsidiaries during the years through were as follows year hyatt dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number schaffel dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number schnitzer---pms bargain gain interest dollar_figure --- --- -- dollar_figure --- -- big_number dollar_figure -- big_number big_number -- big_number big_number -- big_number big_number -- big_number -- big_number big_number -- -- big_number big_number -- big_number -- big_number big_number total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - the payments related to the prudential transactions are allocable to ballard lisle and kanter in the following amounts for each of the years through year total ballard lisle kanter dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number with regard to the dollar_figure paid_by schaffel to ira in related to a travelers' financing_transaction as well as all payments by the five to holding co the record does not show that any of these payments were ever distributed to lisle we hold that kanter realized all of the income schaffel frey and essex made the following payments to tra and holding co during the years through that are taxable to kanter as follows year schaffel frey essex total -- sec_80 sec_616 -- sec_80 sec_616 -- -- dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number -- big_number big_number big_number -- -- big_number big_number -- -- big_number big_number -- - we hold that ballard's omitted income from the five for the years before the court is as follows year omitted income dollar_figure big_number big_number big_number big_number big_number big_number big_number we hold that lisle's omitted income from the five for the years before the court is follows year omitted income dollar_figure big_number big_number we hold that kanter's omitted income from the five for each of the years before the court is as follows year prudential other omitted income dollar_figure --- dollar_figure big_number -- big_number big_number -- big_number big_number sec_80 sec_616 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tii fraud additions to tax and penalties a positions of the parties none of the notices of deficiency issued to ballard lisle and kanter determined fraud at some point in time respondent saw the need to amend the answers in these cases to assert that petitioners were liable for the fraud additions to tax and penalties and to increase the deficiencies in tax over those determined in the notices of deficiency the parties and the court agreed that the amendments to answers would not be filed in each of these cases until the trial commenced on date similarly it was agreed that replies would be filed at that time kanter filed a motion to strike portions of respondent's amendments to answer that alleged increases in deficiencies and fraud with respect to transactions unrelated to payments from the five the court granted kanter's motion as follows ordered that petitioners' motion to strike is granted to the extent of all adjustments in respondent's amendment to answer for an increased deficiency in tax and additions to tax as to transactions or events which are not related to or constitute part of the transactions which have been commonly referred to and identified by the parties as the prudential issues and or the five and accordingly such adjustments and the allegations of such adjustments are hereby stricken from the record of this case and will be excluded from consideration by the court respondent filed a motion for reconsideration after a hearing on respondent's motion for reconsideration was held on -- - date that motion was denied ballard and lisle also filed and the court granted motions to strike portions of respondent's amendments to answer that asserted increases in deficiencies and fraud with respect to transactions unrelated to payments from the five in their cases thus the issue to be decided is whether kanter ballard and lisle are liable for the additions to tax and penalties for fraud related to income from transactions with the five respondent contends that kanter ballard and lisle are liable for the additions to tax and penalties for fraud for the years at issue because they received the income from kickback payments involved in a complex scheme intended to conceal mislead or otherwise prevent the collection_of_taxes to the contrary petitioners contend that they did not receive such income and that respondent has failed to prove by clear_and_convincing evidence that they are liable for the asserted fraud additions to tax and penalties b applicable statutory provisions for taxable years through sec_6653 b provides for an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to fraud for taxable years through sec_6653 b provides for an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to fraud sec_6653 provides for an addition_to_tax in addition to the addition under sec_6653 in an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment that is attributable to fraud for purposes of sec_6653 interest is computed for the period beginning on the last day prescribed for payment of the underpayment without regard to extensions and ending on the earlier of the date of assessment or payment of the tax the statutory period for taxable years and sec_6653 b a provides for an addition_to_tax in an amount equal to percent of the portion of the underpayment that is attributable to fraud sec_6653 b provides for an addition_to_tax in addition to the addition under sec_6653 a in an amount equal to percent of the interest payable under sec_6601 for the statutory period with respect to the portion of the underpayment that is attributable to fraud for taxable_year sec_6653 provides for an addition_to_tax in an amount equal to percent of the portion of the underpayment that is attributable to fraud sec_6653 b provides that if the secretary commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion that the taxpayer establishes is not attributable to fraud for taxable_year sec_6663 provides for the imposition of a fraud_penalty in an amount equal to percent of the portion of the underpayment that is attributable to fraud sec_6663 provides further that if the secretary commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion that the taxpayer establishes is not attributable to fraud cc general legal principles relating to civil_fraud the commissioner bears the burden_of_proof with respect to the additions to tax and penalties for fraud and that burden must be carried by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 respondent must establish each element of fraud by clear_and_convincing evidence in each of the years at issue see sec_7454 rule b 926_f2d_1470 6th cir affg tcmemo_1989_171 884_f2d_258 6th cir affg 89_tc_501 in view of our order granting petitioners' motions to strike portions of respondent's amendments to answers respondent must prove by clear_and_convincing evidence for each -- - of the years in issue the existence of an underpayment_of_tax each year attributable to transactions related to the five and that the underpayment of that tax is due to fraud however if respondent establishes that there are underpayments of tax from transactions related to the five that are attributable to fraud the amount of the addition under sec_6653 for through and under sec_6653 for through is equal to percent of the entire underpayment_of_tax including any portion of the underpayment not related to transactions related to the five additionally if respondent satisfies his burden for and the amount of the addition or penalty is egqual to percent of the entire underpayment unless petitioners establish that any portion of an underpayment resulting from the other issues decided in these cases is not attributable to fraud d underpayments of tax respondent must first prove by clear_and_convincing evidence that ballard lisle and kanter each underpaid their taxes for each of the years at issue on income attributable to transactions related to the five sec_61 defines gross_income to include all income from whatever source derived in addition the supreme court has determined that gross_income includes all 'accessions to wealth clearly realized and over which the taxpayers have complete dominion' including illegal earnings 366_us_213 quoting 348_us_426 accord 343_us_130 98_tc_165 we have held that the payments made by the five to ira related to the prudential transactions are taxable percent each to ballard and lisle and percent to kanter and the remaining payments made to ira and holding co are taxable percent to kanter our holding is supported by clear_and_convincing evidence in the record kanter entered into arrangements pursuant to which he would use his business and professional contacts including his relationship with ballard and lisle to assist members of the five in obtaining business opportunities or in raising capital for business ventures in exchange for his services kanter received or shared in certain fees kanter established a complex organization of corporations partnerships and trusts to receive distribute disguise and launder the payments from these arrangements the payments were made to entities controlled by kanter and then distributed through various means to ballard lisle and kanter their family members or to entities established for the benefit of their families - -- bulich frey schnitzer and schaffel members of the five who were involved in the transactions and who testified as witnesses in these cases each confirmed that they entered into the arrangements in exchange for kanter's using his business connections and influence to direct business to them there is no doubt that the payments were made for kanter's services and therefore are income to him the record clearly shows that out of the payments made to ira kanter agreed to pay and did pay to each of ballard and lisle percent of the payments related to the prudential transactions and that he did not share any of the payments unrelated to the prudential transactions with ballard and lisle or anyone else furthermore the record establishes beyond any doubt that ballard and lisle received the benefit of the payments related to the prudential transactions some of those payments were distributed to them directly or indirectly through their family members and their family trusts some of the payments were distributed to ballard and lisle through various kanter-created sham entities and were recorded as loan receivables others were payments characterized as consulting fees made to their adult children by kwj corp and kwj co partnership kanter entities made the following loans to ballard his family members and entities established for the benefit of ballard's family members lender int'l films int'l films int'l films int'l films int'l films int'l films int'l films int'l films int'l films int'l films int'l films helo helo int'l films ira ira administration administration administration tmt administration co co co co year - - ballard loans distributee cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust cmb cinema trust ballard ballard summit trust summit trust cmb cinema trust ballard ballard seabright trust ballard seabright corp mary ballard seabright corp il il il amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number kanter entities made the following loans to lisle his family members and entities established for the benefit of lisle's family members -- - lisle loans lender year distributee amount int'l films rwl cinema trust dollar_figure int'l films rwl cinema trust ii big_number int'l films lisle big_number int'l films rwl cinema trust big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films lisle big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films lisle int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number helo basking ridge trust big_number tra int'l films lisle big_number int'l films rwl cinema trust ii big_number administration co rwl cinema trust ii big_number int'l films rwl cinema trust ii big_number administration co rwl cinema trust ii big_number ira rwl cinema trust ii big_number bwk rwl cinema trust ii big_number bwk rwl cinema trust ii big_number generally borrowed funds are not included in a taxpayer's gross_income because the taxpayer's obligation to repay the funds offsets any increase in the taxpayer's assets 499_us_573 accord 412_f2d_974 5th cir 384_f2d_748 5th cir the hallmarks of a loan are consensual recognition between the borrower and the lender of the existence of the loan ie the obligation to repay and bona_fide intent on the part of -- - the borrower to repay the funds advanced see 3_f3d_625 2d cir affg tcmemo_1992_478 there was no loan agreement between the various kanter entities and ballard or lisle there was never any attempt to collect on the receivables until after the irs began questioning the bona fides of the loans by that time the loans had already been written off as worthless even then ballard and lisle denied that they had any obligation to repay there is no doubt that the distribution payments to ballard and lisle were not loans similarly there is no doubt that the payments made by kwj corp and the kwj partnership to ballard and lisle's adult children were not for services rendered by the children from kwj corp and the kwj co partnership paid the lisle and ballard children the following amounts as consulting fees lisle children ballard children year thomas lisle amy albrecht melinda ballard karen hart dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during kwj co paid the lisle and the ballard children dollar_figure of the dollar_figure paid to the children in lisle's -- - children received at least dollar_figure and ballard's children received at least dollar_figure petitioners claim that thomas lisle and melinda ballard were paid the consulting fees for various services they provided to kwj corp or kwj co kwj during the timeframe that thomas lisle was receiving dollar_figure a month he was employed elsewhere full time during part of this time thomas lisle was employed with the vantage company bulich's company melinda ballard received dollar_figure a month from kwj from through parts of she did not know the nature of kwj's business neither thomas lisle nor melinda ballard ever met or spoke to freeman karen ballard hart hart also received dollar_figure a month during the time that hart was receiving dollar_figure a month from kwj she was employed elsewhere hart testified that the service she performed was to attend urban land institute and hotel industry meetings after she attended these meetings she would sometimes tell kanter what she had heard at the meetings and sometimes she would not tell him what she had heard half of the time kanter was at the same meetings she attended hart described her role as more of a general hotel industry trend thing that she would tell kanter about whenever she was asked she did not know that she supposedly worked for kwj the dollar_figure a month that hart received -- -- was paid to her by checks from administration co and she testified that she worked for administration co amy albrecht albrecht described her role as looking at deals albrecht's testimony that she submitted on the average anywhere from to deals a year to freeman greatly exceeds the or deals a year she had previously claimed during an interview with irs agents the dollar_figure a month that albrecht received did not depend on what she did or how many deals she looked at she received dollar_figure a month even if she did nothing the checks issued to albrecht were from either kwj or administration co during the time that albrecht was receiving dollar_figure a month from kwj or administration co she was employed by the vantage company the testimony of thomas lisle melinda ballard hart and albrecht is not credible they performed no services for kwj the payments to them were from funds ballard and lisle earned from the prudential transactions the record clearly shows that kanter ballard and lisle agreed to share the payments made by the five related to the prudential transactions that were paid to ira zeus and kwj corp in the ratio of percent each to ballard and lisle and percent to kanter most of the funds were accumulated in ira or a subsidiary until after ballard and lisle left prudential it was then that percent of the accumulated funds were -- - distributed to each of lisle and ballard respectively through carlco and tmt and percent to kanter through bwk inc respondent has established by clear_and_convincing evidence that ballard failed to report income from the five in the following amounts for each of the years at issue year omitted income dollar_figure big_number big_number big_number big_number big_number big_number big_number respondent has established by clear_and_convincing evidence that lisle failed to report income from the five in the following amounts for each of the years at issue year omitted income big_number big_number big_number respondent has established by clear_and_convincing evidence that kanter omitted income from the five in the following amounts for each year at issue year for each of prudential dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number other dollar_figure big_number big_number big_number big_number big_number big_number big_number the years through omitted income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number kanter filed federal_income_tax returns which reported adjusted_gross_income and income_tax paid as follows kanter paid no federal income taxes during an 11-year period year adjusted_gross_income loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number and only minimum_tax in of dollar_figure pay self-employment_tax for the years dollar_figure because respondent has shown by clear_and_convincing evidence that kanter federal_income_tax returns for each of the years at issue dollar_figure ballard and dollar_figure income_tax paid dollar_figure dollar_figure however he did and lisle omitted income on their respondent has clearly proven the underpayments of income_tax attributable to such omitted income for those years be intent to evade tax next respondent must show by clear_and_convincing evidence that ballard lisle and kanter intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 398_f2d_1002 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part see 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proved by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir for example an intent to conceal or mislead may be inferred from a pattern of conduct see spies v united_states supra pincite or from a taxpayer's entire course of conduct see 56_tc_213 likewise a pattern showing a consistent underreporting of income when accompanied by circumstances evidencing an intent to conceal may justify a strong inference of fraud see 94_tc_654 additions to tax for fraud have been upheld where taxpayers received income from illegal kickback schemes see tregre v commissioner tcmemo_1996_243 affd without published opinion 129_f3d_609 5th cir devaughn v commissioner tcmemo_1983_712 hanhauser v commissioner t c these cases bear some factual similarities to the instant cases factors indicative of fraudulent intent courts have relied on a number of indicia of fraud in deciding fraud cases the existence of several indicia is persuasive circumstantial evidence of fraud see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a non-exclusive list of circumstantial evidence which gives rise to a finding of fraudulent intent includes a pattern of understating income over an extended period of time see 391_f2d_727 4th cir affg in part revg in part t c memo implausible or inconsistent explanations of behavior see 363_f2d_151 9th cir 281_f2d_100 9th cir affg tcmemo_1958_94 failure to cooperate with tax authorities see mccullough v commissioner tcmemo_1993_70 failure to produce records during discovery see 877_f2d_1364 8th cir affg tcmemo_1987_412 destruction of records see kstate of beck v commissioner 56_tc_297 misleading statements or actions see mcmanus v commissioner tcmemo_1972_200 affd without published opinion 486_f2d_1399 4th cir commingling of personal assets with those of the taxpayer's corporation in an attempt to avoid tax see 909_f2d_915 6th cir diversion of income to third parties see lewis v commissioner tcmemo_1983_547 reporting income from property beneficially owned by the taxpayer on the returns of family members see lang v commissioner tcmemo_1961_134 structuring of a business and use of cash management techniques which made difficult the tracing of income see scallen v commissioner supra pincite- banking devices used to conceal earnings see 114_f2d_548 3d cir affg 40_bta_572 concealing income under the names of other persons who reported such income see 16_tc_981 and omission_of_income from the taxpayer's property title to which was held in names of others who reported the income therefrom see 262_f2d_727 9th cir in addition the taxpayer's educational background and experience are relevant see scallen v commissioner supra pincite 437_f2d_775 7th cir lisle's fraud respondent has proven by clear_and_convincing evidence that lisle underpaid his taxes for each of the years at issue attributable to omitted income from transactions related to the five respondent has also proven by clear_and_convincing evidence that lisle intended to evade taxes known to be owing on that income by conduct designed to conceal mislead or otherwise prevent the collection of such taxes the record contains several indicia of lisle's fraud with intent to evade tax in determining the presence or absence of fraud we consider the training and experience of the taxpayer see 19_tc_631 lisle graduated from the university of missouri with a b s degree in public administration he attended law school at the university of missouri graduate schools of management and business at columbia university and the graduate school of management at princeton university lisle was an experienced and sophisticated businessman who held high executive positions at prudential and later at travelers as such he obviously understood and fully appreciated his obligation to report income correctly and to pay taxes on that income nevertheless he disregarded this obligation by participating in various schemes to collect kickbacks from the five and misdirect income through kanter's maze of entities consistent and substantial understatements of income are strong evidence of fraud see 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies the inference of fraud see 348_us_121 lisle omitted income received from transactions with the five during the years and through in the total amount of dollar_figure additionally for the years through and years not before us here he omitted dollar_figure lisle allowed kanter to commingle his share of the kickback moneys in the laundering mechanism kanter created to conceal the true nature of the income and the identity of the earner of the income llisle’s use of the various kanter sham entities including among others ira carlco kwj corp kwj co essex zeus holding co int’l films helo administration co and principal services made it difficult and sometimes impossible to trace the cash-flow and is substantial evidence of lisle’s intent to evade tax see scallen v commissioner supra pincite commingling by laundering is an indication of fraudulent intent see 983_f2d_757 7th cir commingling of the kickbacks in the accounts of the conduit entities together with other unrelated income was a device to hide the kickbacks from prudential and the irs and is evidence of fraud see 114_f2d_548 3d cir there is fraud where there is a scheme to thwart the effective functioning of the irs and where there is an attempt to disguise the source_of_income see 723_f2d_1544 11th cir lisle plainly attempted to disguise the source of the kickback funds by the manner employed in sending the moneys through a roundabout method over a period of many years through kanter's conduit entities to be sure the movement of the moneys had no legitimate business_purpose as demonstrated by the evidence the use of nominees placing money or property in the name of another is indicative of fraud see 338_f2d_595 7th cir furnish v commissioner supra where the court_of_appeals stated that concealment by itself is indicative of a willful intent to evade income taxes lisle used ira and later carlco as a nominee to receive and hold and conceal the kickback payments he received for his services failure to cooperate with revenue agents during an audit examination is indicative of fraud see 796_f2d_303 9th cir affg tcmemo_1984_601 as reflected in our findings_of_fact lisle did not cooperate with respondent's agents at various stages of their investigation of his tax returns he withheld relevant documents and information involving transactions with the five destruction of records and attempts to place records beyond the reach of the revenue agents are evidence of fraud see 254_f2d_544 7th cir affg tcmemo_1957_75 56_tc_297 we find that lisle discarded and permitted others including kanter gallenberger and weisgal to discard supporting income documentation which was an intentional act designed to conceal and evade the reporting and payment of federal_income_tax misleading statements or actions are evidence of fraud see mcmanus v commissioner tcmemo_1972_200 affd without published opinion 486_f2d_1399 4th cir lisle made the following misleading statements to the irs agents who interviewed him during their examination of kanter's returns lisle told the agents that schaffel had transacted business with prudential prior to kanter’s introduction of schaffel to lisle he told the agents that he was not aware of the dispute between kanter and schaffel regarding kickbacks for travelers' deals he told the agents that he was not aware of any agreement between schaffel and kanter to share commissions schaffel earned from the introduction to ballard and lisle he told the agents that kanter mainly dealt with the field offices when introducing people to prudential for business he denied any knowledge of the christie trust established for the benefit of his children he denied any knowledge of the christie trust's ownership of carlco stock and he claimed that he had only recently learned about loans made by the kanter entities to his family trusts and denied that any loans had been made to him lisle's pattern of consistent and substantial underreporting of income along with other indicia indicating an intent to conceal income justifies our finding that lisle's underpayment_of_tax attributable to the income he omitted from transactions involving the five is attributable to fraud ballard's fraud respondent has proven by clear_and_convincing evidence that ballard underpaid his taxes for each of the years at issue attributable to omitted income from transactions related to the five respondent has also proven by clear_and_convincing evidence that ballard intended to evade taxes known to be owing on that income by conduct designed to conceal mislead or otherwise prevent the collection of such taxes there are several indicia of ballard's fraud with intent to evade tax although ballard's educational background is not in the record he was a sophisticated and experienced businessman who held high executive positions at prudential and later at goldman sachs as such he obviously understood and fully appreciated his obligation to report income correctly and to pay taxes on that income nevertheless he disregarded this obligation by participating in various schemes to collect kickbacks from the five and misdirect income through kanter's maze of entities as our findings show ballard omitted income received from transactions with the five during the years through and through in the total amount of dollar_figure additionally for the years and years not before us here he omitted dollar_figure ballard used ira and later tmt as a nominee to receive and hold the kickback payments he received for his services ballard did not cooperate with respondent's agents at various stages of their investigation of his tax returns he withheld relevant documents and information involving transactions with the five ballard discarded and permitted others including kanter gallenberger and weisgal to discard supporting income documentation an intentional act designed to conceal and evade the reporting and payment of federal_income_tax ballard allowed kanter to commingle his share of the kickback moneys in the laundering mechanism kanter used to conceal its identity ballard’s use of the various kanter sham entities including among others ira tmt kwj corp kwj co essex zeus holding co int’l films helo administration co and principal services made it difficult and sometimes impossible to trace the cash-flow and is substantial evidence of ballard’s intent to evade tax commingling the kickbacks in the accounts of the conduit entities together with other unrelated income was a device to hide the kickbacks from prudential and the irs and is evidence of ballard's fraud ballard plainly attempted to disguise the source of the kickback funds by funneling money in the roundabout method through the conduit entities over a period of many years ballard made the following misleading and false statements he testified that at the dinner meeting where kanter introduced schaffel to ballard and lisle they only discussed politics football and religion and that no business was discussed he testified that he did not know whether walters had transacted any business with prudential when ballard was at prudential and that he was not involved with the ramada renaissance property yet he met with schaffel and walters to finalize the financing of the cherry creek place ii and the ramada renaissance properties he testified that prudential did not purchase the schnitzer-pms stock because apart from the potential conflict of interest prudential did not have any business to give to schnitzer-pms yet prudential started giving schnitzer-pms substantial business he testified that he had no involvement and no meetings with connolly other than seeing him at the gateway hotel yet he is the person who introduced connolly to eulich for purposes of setting up the essex arrangement finally we find ballard's testimony vague evasive and unreliable as to the kickback payments in the face of overwhelming evidence to the contrary ballard's pattern of consistent and substantial underreporting of income when accompanied by the other indicia indicating an intent to conceal income justifies our finding that ballard's underpayment_of_tax attributable to income he omitted from transactions involving the five is attributable to fraud kanter's fraud kanter was the architect who planned and executed the elaborate scheme with respect to the kickback income payments received from the transactions involving the five ballard and lisle participated with him shared in the payments and cooperated in the diversions in our view what we have here purely and simply is a concerted effort by an experienced tax lawyer and two corporate executives to defeat and evade the payment of taxes and to cover up their illegal acts so that the corporations prudential and travelers and the federal government would be unable to discover them respondent has proven by clear_and_convincing evidence that kanter underpaid his taxes for each of the years at issue attributable to transactions related to the five respondent has also proven by clear_and_convincing evidence that kanter intended to evade taxes known to be owing on that income by conduct designed to conceal mislead or otherwise prevent the collection of such taxes the record is replete with several indicia of kanter's fraud they are first kanter has a legal education he has been a practicing tax attorney since he has taught courses in estate_and_gift_taxation and estate_planning at the university of chicago law school he has lectured and written extensively in the area of federal tax law for a number of years he has been a writer and contributor to the journal of taxation a national monthly publication devoted exclusively to federal taxation kanter as an experienced tax attorney obviously understood and fully appreciated his legal obligations to report income correctly and to pay taxes on that income nevertheless he disregarded these obligations by conceiving and carrying out various schemes to misdirect income furthermore he was or should have been aware that his federal_income_tax liabilities were substantially underreported for each of the years in issue second as we have previously found kanter reported adjusted gross losses on his federal_income_tax returns for every year from through for of those years he paid no federal income taxes and only minimum_tax of dollar_figure in kanter omitted income received from transactions with the five during the years through except for in the total amount of dollar_figure even for a year not before us here he omitted dollar_figure third kanter created a complex laundering mechanism made up of sham_corporations and entities including among others ira carlco tmt bwk inc kwj corp kwj co essex zeus holding co int’l films helo administration co and principal services to receive distribute and conceal his income as well as ballard’s and lisle’s income payments made for their services were paid to ira and holding co or one of their subsidiaries the payments were commingled with funds from other entities in administration co ’s accounts and later principal service’s accounts large amounts of money were distributed to various entities and individuals including kanter ballard and lisle through ira holding co helo int’1l films and the bea ritch trusts the distributions were disguised as loans and recorded as receivables the receivables were shuffled through book entries between the various entities and eventually written off kanter’s use of the various sham entities made it difficult and sometimes impossible to trace the flow of the money and is substantial evidence of his intent to evade tax see 877_f2d_1364 8th cir fourth as reflected in our findings_of_fact kanter did not cooperate with respondent's agents at various stages of their investigation of his tax returns he withheld relevant documents and information involving transactions with the five and the movement of moneys through the conduit entities such as administration co ira holding co and others kanter caused some records to be destroyed and attempted to place other records beyond the reach of the revenue agents conducting the investigation we find in particular that destruction of records that were the subject of the irs summonses after the issuance of the summonses to be a strong indication of fraud the summons had no time limit was never withdrawn and x required the recipient to retain--indefinitely---the documents within its scope united_states v administrative enters inc f 3d pincite gallenberger and weisgal claim that records had been discarded pursuant to a 3-year retention policy based on the normal 3-year statute_of_limitations for assessing tax deficiencies yet the records they destroyed related to returns that were being audited and were the subject of irs administrative summonses we think that such a 3-year retention policy could not justify the destruction of corporate minutes stock ownership records or resolutions by the boards of directors moreover some of the entities involved were trusts or corporations owned by trusts corporate officers and directors as well as trustees of trusts are often required to account to shareholders and beneficiaries for periods greater than years none of the individuals involved with the various entities gallenberger weisgal meyers and schott acted in any independent manner they all acted as directed by kanter it is clear that they destroyed the records at kanter's direction kanter a tax professional who represents clients before the irs and this court is aware of the need for documentation and records to support the items reported on tax returns in light of that knowledge coupled with other evidence we find that his discarding of his supporting income documentation was an intentional act designed to conceal and evade the reporting and payment of federal_income_tax fifth kanter's commingling of his income with the moneys of others is an indication of fraud in an attempt to avoid tax 909_f2d_915 6th cir the use of ira and the other entities by kanter and the commingling of the kickback moneys were part of the laundering mechanism designed by kanter all of the commingling of kanter's income as well as that of ballard and lisle was done at his direction commingling of the kickbacks in administration co 's accounts together with other unrelated income was designed to conceal the kickbacks the commingling and laundering are evidence of fraud 114_f2d_548 3d cir united_states v jackson supra sixth kanter's scheme was intended to thwart the effective functioning of the irs and was an attempt to disguise the source_of_income kanter plainly attempted to disguise the source of the kickback funds by the manner employed in sending the moneys through conduit entities in a roundabout method over a period of many years obviously he as well as ballard and lisle did not want prudential and travelers to know about the kickback payments certainly the movement of the moneys had no legitimate business_purpose seventh kanter's reporting of the kickback moneys on the returns of ira and holding co was designed to conceal the scheme and is another strong indication of kanter's fraud see lang v commissioner tcmemo_1961_134 where the reporting of income from property beneficially owned by the taxpayer on the returns of family members was held to be fraudulent it is clear that kanter used the sham_corporations to give the appearance that the kickback income was earned by them rather than ballard lisle and himself and that there was no tax due by the corporations because there were claimed losses sufficient to offset the income moneys were distributed from ira and holding co at kanter's direction to other entities that were created to conceal further the true nature of the payments three of those entities tmt carlco and bwk inc were controlled respectively by ballard lisle and kanter and were the repositories of the kickback moneys distributed from ira bighth kanter routinely used the various conduit entities as nominees placing money and property in the names of the entities to conceal the transactions in fact when it was convenient he would assert that the entity held an asset merely as nominee ninth kanter created phony loans to disguise the distributions of the income to himself and others and to evade the income_tax due on the income he later arranged for sales of the receivables for nominal amounts in order to claim false bad_debt deduction losses and offset additional income reported on his returns and the returns of the conduit entities tenth as discussed previously kanter's testimony at trial was implausible unreliable and sometimes contradictory we did not find it credible finally other factors that support a finding of kanter's fraud include but are not limited to manipulations of deductions and income between various corporate partnership and trust entities to conceal not only his income but the income of others failure to account for payments for services and the use of the various artifices to divert the payments to his children and trusts benefiting his family kanter's substantial understatements of income over an 11-year period his intentional misdirection of income and his deliberate mischaracterizations of the transactions are clear_and_convincing evidence of his fraudulent intent to evade taxes particularly in light of his legal education and experience and overall tax sophistication see 877_f2d_1364 8th cir sisson v commissioner tcmemo_1994_545 affd without published opinion 108_f3d_339 9th cir wheadon v commissioner tcmemo_1992_633 the transactions involved here were masquerades concealing the true character of the payments in reality an attorney and two highly successful businessmen conspired to conceal millions of dollars of kickbacks using a multitude of entities with friends and employees serving as officers of convenience in an attempt to defraud the employers of ballard and lisle and evade taxes properly owed to the government as each layer of kanter's complex organization is removed and the flow of the money is followed the magnitude of the fraud is revealed kanter's explanations are mere platitudes and rationalized rhetoric intended to obfuscate the true character of the transactions and his wrongdoing f summary and conclusions as to fraud the addition_to_tax or penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 the facts as we have found in detail clearly show that kanter ballard and lisle through the use of various conduit entities devised a multifaceted scheme to shield kickback payments they received from transactions involving the five their fraud resulted in the federal government not being paid several millions in income taxes due and owing clearly the government incurred great expense investigating petitioners' returns the investigation took years and involved the efforts of dozens of irs agents and several government attorneys petitioners created profitable business deals between the five and prudential and travelers the large sums of money they received as kickbacks were diverted at kanter's direction to their controlled conduit entities to effectuate the part of the scheme involving the prudential transactions kanter through his related entities ira and its subsidiaries retained the moneys for a period of time until they were distributed directly or indirectly to ballard lisle and himself in a percent split to effectuate the remaining part of the scheme involving the payments for kanter's services including payments from the schaffel travelers transactions kanter caused the moneys to be paid to holding co which he controlled as a result of the overall scheme over dollar_figure million of kickback and other income was omitted by petitioners collectively the evidence is clear_and_convincing that they intended to evade the payment of their taxes on such omitted income accordingly after considering all the facts and circumstances contained in the massive record of these cases we hold that kanter ballard and lisle are liable for the fraud additions to tax and penalties for each of the years at issue issue whether certain commitment_fees paid to century industries ltd are includable in kanter's income for and findings_of_fact century industries a partnership was organized in its partners were the bea ritch trusts weisgal individually rather than as trustee of the bea ritch trusts and a third individual the trusts collectively weisgal and the other individual each held one-third interests in the partnership the partnership's objective was to engage in highly leveraged investments in which the partners would contribute relatively minimal amounts of their own capital the partnership was ultimately unsuccessful in such investments in early the partnership was reconstituted the third individual referred to above withdrew from the partnership new partners were admitted and the partnership's investment focus was changed the new partners included kanter four family trusts for the benefit of weisgal's family members the james children's trust the lawrence children's trust the lee children's trust and the richard children's trust and another investment_partnership composed of irrevocable trusts for the benefit of weisgal's family called atlay valley investments general_partnership atlay partnership during and the partners in century industries their capital interests and their initial capital contributions were as follows partners partnership int capital contrib atlay partnership percent dollar_figure bea ritch trust sec_49 percent james children's trust percent lawrence children's trust percent lee children's trust percent richard children's trust percent kanter percent weisgal percent in cypress lane investment a general_partnership consisted of irrevocable trusts for the benefit of weisgal's family replaced atlay partnership as a 29-percent partner in century industries century industries had no office or employees of its own and operated out of the accounting firm offices of weisgal although century industries considered and evaluated a number of potential investments from through about it made only a relatively small number of investments until about after its partners were not required to make additional capital contributions until during and its partners made the following additional capital contributions capital capital partner contrib contrib bea ritch trusts dollar_figure dollar_figure cypress lane inv big_number big_number james children's trust big_number big_number lawrence children's trust big_number big_number lee children's trust big_number big_number richard children's trust big_number big_number kanter big_number big_number weisgal revocable_trust big_number big_number from through century industries received standby commitment_fees from the following entities in the amounts indicated payer bayshore marina --- --- --- --- --- dollar_figure century capital --- dollar_figure --- --- --- --- city suburban --- --- --- --- dollar_figure --- dist computer place- dollar_figure big_number -- -- --- -- ment services cps inv --- --- dollar_figure dollar_figure big_number -- delphi indus -- -- -- -- big_number -- ira big_number big_number --- --- big_number --- james ins tr -- -- big_number -- -- -- ry placement --- --- big_number --- -- --- services satcorp --- --- --- big_number -- --- silite inc big_number big_number big_number big_number big_number big_number stockholder -- -- -- big_number -- -- tac --- --- --- --- big_number --- holding co --- --- big_number --- --- --- waco capital -- -- -- -- big_number -- zion big_number big_number big_number big_number big_number big_number one of the entities paying commitment_fees siblite inc silite had a history of acquiring other companies during the years at issue silite paid a monthly retainer of dollar_figure to century industries for evaluation of investment opportunities in addition to the monthly retainer silite occasionally paid additional_amounts for the analysis of investment opportunities kanter and weisgal performed the analyses for which payments were made to century industries on date century industries billed satcorp dollar_figure for consultation analysis and recommendations regarding the financing and structuring of investment opportunities specifically the structuring of a limited_partnership and the sale of units in the partnership a letter agreement dated date sets forth the purpose of the payments made by satcorp to century industries the letter agreement provides this letter will briefly outline the relationship between sic satcorp inc satcorp and century industries ltd century so as to encompass burton kanter and solomon weisgal serving as so-called financial engineers for satcorp and its existing operating companies and other projects it may undertake the scope of involvement will be principally planning and structuring of transactions for financings for satcorp its operating companies and its future projects it is intended that century will consider participating in the actual process of raising financings subject_to fee arrangements to be agreed upon in connection therewith but will not be routinely responsible for any such activities to accommodate the foregoing and the overall relationship as it has been discussed century will bill fees in addition to those outlined below for services performed in connection with specific ventures provided all conflicts are disclosed and the decision with respect to building in such fees has carefully and conscientiously sic taken into account any impact on successful fund raising the specific current engagement will be compensated as follows -- - fees a century will be guaranteed_payment of dollar_figure to be paid over a period of months from date specifically dollar_figure to initiate the engagement already received dollar_figure days thereafter already received and the balance to be paid in egual monthly increments over the months commencing date b in addition century will maintain records of the billings and time allocated so that if it runs over within the first months based on usual hourly rates century will be paid the difference as billed whenever possible century will apply its fees to individual offerings of finance so as to spread the burden to various projects equity a century will vest to an amount of share equivalent to of the outstanding common_stock of satcorp as computed on date to be issued during and b it is to be understood that in the event of death or permanent disability of either burton kanter or solomon weisgal at satcorps sic option it may request that the aforementioned shares be redelivered and exchanged for non-voting shares representing in all other respects the same equity_interest as represented prior to the exchange the purpose of this option is to accommodate century's desire to maintain a continuing equity_interest without being subject_to redemption or other call but at the same time to be certain that satcorp is completely comfortable with those persons or entities who may succeed to the stockholdings in those circumstances mentioned in a letter dated date to john geocaris city suburban distributors inc written by weisgal on century industries letterhead weisgal stated burt kanter and i have gotten our thoughts together and reviewed all of our records regarding the time that we have spent from inception of our conversations through date the enclosed bill for dollar_figure represents the dollar reflection of the time involved we have addressed this bill to city suburban distributors inc and i presume that this is the correct entity if for some reason you would prefer this charge billed to a different company please let me know the referenced bill indicates that the dollar_figure charge was for special tax and consulting services a second letter to geocaris dated date describes the work performed as overall financial planning consideration of leveraged debt financing considerations and evaluation of debt financing coupled with additional equity review and identification of sources of bank financing conference with lenders review identification of potential equity sources and various meetings and updates with angelo and john geocaris century industries issued an invoice dated date to bayshore marina ltd for dollar_figure for various consulting services rendered from through from through kanter and weisgal received the following guaranteed payments from century industries year kanter weisgal dollar_figure dollar_figure big_number --- big_number - big_number big_number beginning in about century industries made certain investments that required additional capital contributions from its partners some of these investments proved to be unsuccessful ultimately in or the partnership was dissolved its affairs were wound up and its remaining investments with any value were distributed to the partners during the years at issue century industries reported its income on the calendar_year and filed forms u s partnership returns for each of its taxable years in notices of deficiency issued to the kanters for and respondent determined that the commitment_fees paid to century industries constituted kanter's income for those years respondent issued a notice of final_partnership_administrative_adjustment fpaa to century industries reallocating some of the partnership's income to kanter no fpaa was issued to century industries for and opinion the issue we decide is whether the commitment_fees paid to century industries are includable in kanter's income for taxable years and respondent determined ot a petition has been filed with this court challenging the fpaa with respect to century industries' tax_year century indus ltd solomon a weisgal revocable_trust solomon a weisgal co-trustee tax_matters_partner v commissioner docket no that the commitment_fees paid to century industries were actually earned by kanter and assigned by him to century industries respondent now concedes that half the fees were for services provided by weisgal kanter contends that before century industries would consider investing in a proposed venture century industries charged commitment_fees for evaluating the proposed investment and thus the fees are income of the partnership additionally for the and taxable years kanter maintains that the court does not have subject-- matter jurisdiction to decide the deficiencies related to the commitment_fees determined in the notices of deficiencies because he contends for those years century industrie sec_1s subject_to the partnership audit and litigation provisions found in subchapter_c of chapter of subtitle f of the internal_revenue_code these provisions sec_6221 through collectively referred to for convenience as the tefra partnership provisions are generally applicable to specified partnerships and other entities filing partnership returns for taxable years beginning after date tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 under the tehfra partnership provisions the tax treatment of partnership items must be determined at the partnership level sec_6221 a partnership_item must be considered solely in the partnership proceeding and cannot be considered in the partner's personal or individual case disputes relating to nonpartnership_items however continue to be resolved at the individual partner level sec_6231 provides that a partnership_item means any item required to be taken into account for the partnership's taxable_year to the extent prescribed by regulations as an item that is more appropriately determined at the partnership level than at the partner level the regulations provide that partnership items include the partnership's aggregate and each partner's share of items of income if the commitment_fees were kanter's income that he assigned to the partnership then the asserted deficiency against him from the adjustment would not be attributable to a partnership_item and consideration of the adjustment in the instant cases will not be enjoinable pursuant to sec_6225 see sec_6225 and ob the adjustment to kanter’s income further would not be an affected_item sec_6231 ncf energy partners v commissio89_tc_741 87_tc_783 conversely if the fees are the partnership's income the determination of a partner's share of the income is a partnership_item and must be made at the partnership level see sec_6231 rule b see also maxwell v commissioner supra pincite thus we must first determine whether the fees are kanter's income we must consider all the facts and circumstances to determine the actual earner of income see 104_tc_140 from through a number of entities paid substantial commitment_fees to century industries the kanters contend that century industries required the entities to pay the partnership the commitment_fees for the partnership to consider investing in a proposed transaction the evidence however shows that the payments made by the entities were for services provided by kanter and weisgal to the entities and that the services were unrelated to any investments made by century industries for example satcorp agreed to pay century industries dollar_figure plus stock in satcorp to acquire kanter's and weisgal's services as so-called financial engineers to assist in the structuring of a limited_partnership and the sale of the units in the partnership the evidence shows that the commitment_fees were paid for professional and promotional services rendered by kanter and weisgal to the entities that paid the fees the date letter from weisgal to john geocaris requests that the fees were for special tax and consulting services the letter states that burt and i have gotten our thoughts together and reviewed all of our records regarding the time that we have spent from inception of our conversations through date kanter and weisgal were required to account for their time and the dollar_figure fee was based on that time although some of the commitment_fees were paid_by entities related to kanter or weisgal the kanters have provided no documents to show that the commitment_fees paid_by those entities were for century industries' consideration whether to purchase investments offered by those entities century industries was not a partnership formed by a group of professionals such as doctors lawyers or accountants through which the professionals practice together kanter an attorney and weisgal an accountant were the only partners in century industries who were professionals each individually owned only percent of the partnership interests their family trusts owned the remaining percent kanter and weisgal used century industries to assign to the family trusts the fees they received for professional and promotional services we find that the commitment_fees were for professional and promotional services provided by kanter and weisgal and that they are the true earners of the income therefore the income is not the income of century industries and this court has jurisdiction over the adjustments made in the notices of deficiencies respondent concedes that only half of the fees are kanter's income kanter has not provided time records or any other evidence to establish that he may have provided less than half of the services or that less than half of the fees is his income we hold therefore that one half of the commitment_fees received by century industries for the taxable years and are includable in kanter's income for those years issue whether kanter received unreported income from hi- chicago trust for and findings_of_fact in notices of deficiency for and respondent determined that kanter failed to report income received from the hi-chicago trust hct in the amounts of dollar_figure dollar_figure and dollar_figure respectively at trial and in a stipulation of settled issues kanter conceded the unreported income adjustment for but did not concede the adjustments for and or the additions to tax for and relating thereto hct was established on date by and between benjamin markowe as grantor and kanter as trustee the beneficiaries of hct were sylvia federman the wife of hyman l federman federman and the children of federman and sylvia federman namely miles federman ruth silverstone and joan priver the hct agreement conferred broad powers upon the trustee including but not limited to the power to buy and sell property and pay any reasonable_compensation to the trustees kanter served as trustee from the inception of the hct through at least by its terms hct was governed by the laws of the state of illinois neither kanter nor members of his family were beneficiaries of hct kanter is not related to federman but is a friend of federman and the trustee of hct at the inception of hct federman and the beneficiaries of hct orally agreed with kanter that kanter or his designee would at all times during the continuance of hct be entitled to participate in the investments of hct by way of a so-called carried_interest to the extent of percent of any and all profits realized from time to time by hct on its individual investments such profits were to be payable upon disposition of any specific investment whether an investment was in the form of a note stock securities_partnership interest or other forms of property but excluding any interest_income realized on deposits such as savings accounts certificates of deposit time deposits or debt instruments kanter had the option to exercise his right to the carried_interest by electing a distribution_in_kind of any investment held by the trust to which the carried_interest applied if kanter elected a distribution_in_kind hct made a distribution to kanter or his designee of a 10-percent interest in the investment in consideration for a payment by kanter or his designee to hct of percent of hct's cost of the investment kanter did not otherwise pay a fee to hct for this carried_interest during the years in question kanter as trustee performed various services for hct he determined whether investments by hct would be made and whether and when they would be sold his decisions on these matters were final kanter made the decisions as to whether or not distributions would be made to the beneficiaries he directed people who worked for him at his law firm and then later at administration co and principal services to perform various administrative services for hct he supervised them in the performance of these services and as trustee he was responsible for the performance or non performance of these services kanter signed the tax returns of hct he hired the accounting firm of oppenheim appel dixson to prepare some of the tax returns of hct and he subjected himself to liability under viii paragraph of the hct agreement for any willful default wrongdoing or gross negligence in connection with his duties as trustee of hct on date kanter sent a letter to federman enclosing a document entitled agreement and indemnification as stated in the letter the enclosed agreement and indemnification reflected the agreement concerning the carried_interest the agreement and indemnification document was not executed at that time in order to induce kanter to continue to serve as trustee and to reduce to writing the agreement concerning the carried_interest the agreement and indemnification was entered into on date by and among kanter as trustee of hct the beneficiaries of hct and hyman l federman the agreement and indemnification stated in pertinent part as follows whereas bwk is currently acting as trustee of the hi-chicago trust and so acted from its inception at the time of creation and whereas the beneficiaries of the trust desire that bwk continue to serve as trustee of the trust and whereas bwk is willing to so serve upon receipt of a satisfactory release and indemnification as contained herein from the beneficiaries and from hlf with respect to any and all claims and liabilities which might be asserted concerning prior conduct by bwk as trustee in the operations of the trust and for acting or choosing not to act upon advice provided by hlf and whereas all of the undersigned have expressed a willingness to execute this agreement and indemnification in order to induce bwk to continue to serve as trustee of the trust without seeking prior judicial approval for his past or future acts or failure to act as trustee and whereas to provide the beneficiaries of the trust a current financial_account there is attached hereto as exhibit a a balance_sheet and profit and loss statement as of the trust year ended date and a further such balance_sheet and profits and loss statement as of date attached as exhibit b now therefore the parties hereto agree as follows bwk shall hereafter continue to act as the sole trustee of the hi-chicago trust the trustee may at his option at any time and from time to time seek professional investment advice from hlf and to the extent the trustee may act upon such advice or shall choose not to act upon such advice he shall be exculpated from and held harmless from and otherwise indemnified with respect to any and all claims demands suits actions liabilities and responsibilities arising out of or connected with following or failing to follow such advice it 1s understood that at the inception of the trust an agreement was reached that bwk individually or his designee would at all times during the continuance of the trust be entitled to participate in the investments thereof by way of a so-called carried_interest to the extent of ten percent of any and all profits realized from time to time by the trust on its individual investments said profits interest to be payable upon the disposition of any specific investment whether said investment was in the form of a note stock securities_partnership interest or other form of property excluding participation in any interest realized upon deposits of the trust held for interest only such as savings accounts certificates of deposits time deposits or debt instruments but excluding any related equity property interest subject_to the right of bwk or his designee at his election with respect to any specific investment of the trust to which the aforesaid carried_interest applies to obtain a distribution of a ten percent interest in said investment in_kind by payment to the trust of ten of the trust's cost thereof it is further understood that the aforesaid agreement has heretofore and does presently represent an integral part of the investment program of the trust accordingly the undersigned do hereby ratify and consent to said agreement as heretofore implemented and applied and as will hereafter be implemented and applied in such manner as the trustee shall determine in accordance with generally accepted accounting concepts of realization of profit from each specific investment upon its disposition for cash or other_property there is attached hereto as exhibit a and exhibit b a financial statement for the trust for the -- - period ending date and date including therein a balance_sheet and profit and loss statement the undersigned hereby acknowledge that each of them has received a copy of said exhibits a and b has examined same and is satisfied that it represents a substantially true and correct statement of the financial condition of the trust and do hereby accept and approve the contents of said exhibits a and b the undersigned jointly and severally each for himself or herself his or her heirs devisees legatees appointees executors administrators and assigns in consideration of burton w kanter continuing to serve as trustee of the hi-chicago trust without seeking judicial approval for his actions or failures to act as trustee and in consideration of burton w kanter making certain investments and undertaking commitments hereinbefore referred to and otherwise acting upon or choosing not to act upon the advice of hyman l federman currently and prospectively for and on behalf of the trust and other good and valuable consideration receipt of which is hereby acknowledged do hereby irrevocably indemnify release discharge and hold harmless burton w kanter both individually and as trustee aforesaid and his heirs devisees legatees appointees executors administrators and assigns of and from any and all claims demands suits actions liabilities and responsibilities for any act or failure to act as trustee of the trust since the inception of the trust and without limiting the generality of the preceding do hereby specifically ratify approve and confirm all actions of said trustee relating to investment advice from hyman l federman previously currently and prospectively with respect to the administration of the trust kanter designated holding co to receive the payments of the carried_interest pursuant to the agreement between kanter and the beneficiaries of hct hct paid to holding co the following amounts on the following dates date of amount of payment payment dollar_figure total big_number big_number big_number total big_number big_number total big_number big_number big_number big_number big_number big_number total big_number hct kanter as trustee filed form sec_1041 u s fiduciary income_tax returns for its taxable years ended date and each of these returns was signed by kanter on its returns for the taxable years ended date through hct claimed the following deductions for its payments to holding co pursuant to the carried_interest description taxable_amount of of deduction_year ended deduction fiduciary fee sec_2 dollar_figure participation fee sec_2 big_number commission sec_2 big_number commission expense big_number on its return for the taxable years ended date and hct did not claim any deduction for fiduciary fees hach of the returns of hct for the taxable years ended date through was handwritten and not computer prepared on his federal_income_tax return for kanter reported as miscellaneous income trustee fees from hct in the amount of dollar_figure at the time kanter reported income from hct as trustee fees on his return kanter knew that respondent had determined in notices of deficiency for and that the amounts paid_by hct to holding co during those years pursuant to the carried_interest were taxable to him on his federal_income_tax returns for through kanter did not report any income from trustee fees from hct for the taxable years ended date through holding co had negative taxable_income and paid no federal income taxes during the taxable years in guestion holding co was owned by kanter and or trusts for the benefit of kanter's family opinion under sec_61 gross_income includes all income from whatever source derived including but not limited to compensation_for services including fees commissions and similar items during the years and hct paid to holding co dollar_figure dollar_figure and dollar_figure respectively the amounts paid_by hct to holding co for and equal the unreported income adjustments in the notices of deficiency mailed to kanter for those years the amounts paid_by hct to holding co for and were paid pursuant to an oral agreement between kanter hyman l federman and the beneficiaries of hct by which kanter or his designee was entitled to receive percent of the profits from the sale of assets of hct the carried_interest kanter does not dispute that the amounts set forth in the notices of deficiency for and were paid_by hct to holding co pursuant to the carried_interest kanter claims that the amounts are not taxable to him because prior to the years in question he allegedly assigned the carried_interest to holding co to the contrary respondent contends that the evidence shows that the payments from hct to holding co were in substance compensation to kanter for his services as trustee of hct kanter became trustee of hct in he served as trustee of hct from through at least during the years in guestion kanter as trustee performed substantial services for hct as set forth in our findings_of_fact because kanter was not related to the federmans and kanter's family members were not beneficiaries of hct we think it is unlikely that kanter would have performed the various services on behalf of the trust without compensation kanter could not establish that he received any trustee fees from hct other than the carried_interest during the years and and or whether he reported any such fees on his returns for those years the fact that kanter did not receive any trustee fees from hct other than the carried_interest is affirmatively shown by the hct fiduciary income_tax returns for the taxable years ended date and on those hct returns other than the deduction for the carried_interest payments to holding co hct deducted no other_payments as fiduciary fees had hct made any other payment for fiduciary fees hct presumably would have deducted them on its returns therefore the fact that hct deducted no other_payments as fiduciary fees for those taxable years indicates that hct paid no other fiduciary fees to kanter during those years except for trustee fees of dollar_figure for and dollar_figure for kanter did not establish that he received or reported on his tax returns any trustee fees from hct other than the carried_interest from the inception of hct in through in our opinion the evidence shows that the carried_interest payments were in fact compensation_for kanter's services as trustee of hct with respect to the trustee fees from hct that kanter reported as income on his and returns at the time kanter received those fees he knew that respondent had previously determined in notices of deficiency for the taxable years and that the amounts paid_by hct to holding co during those years pursuant to the carried_interest were taxable to him respondent contends that kanter reported trustee fees in and in a belated attempt to lend credence to his position that the carried_interest payments were independent of any trustee fees in order to counter respondent's determination for prior years that the carried_interest payments from hct to holding co were in substance compensation_for his services as trustee we agree on the hct fiduciary returns for the taxable years ended date and the deductions for the carried_interest payments from hct to holding co are labeled fiduciary fees participation fee commissions and commission expense respectively these hct fiduciary returns are all signed by kanter in his capacity as trustee of hct the fact that the deduction for the payment from hct to holding co for the taxable_year ended date was labeled fiduciary fees and that the deductions labeled participation fee commissions and commission expense for the subsequent years were also for the carried_interest payments from hct to holding co is further evidence that the carried_interest payments from hct to holding co were in fact fiduciary fees for services rendered by kanter the fact that the payments are labeled participation fee commissions and commissioner expense is in any event evidence that the payments were made for services rendered by kanter kanter's signature on these returns indicates that under penalties of perjury he believed that these characterizations were true and correct concerning his acquisition of the carried_interest kanter testified that he had invested moneys with hyman federman and sustained a number of losses and that he negotiated to receive the carried_interest as a way to allow recoupment of losses that i had sustained in earlier years from other investments and that an understanding was reached that he would receive that carried_interest at some point in time after this trust was created and not in conjunction with its initial creation kanter's testimony pertaining to his acquisition of the carried_interest was not corroborated by any other witness he introduced no evidence to establish the losses he allegedly sustained his testimony is specifically contradicted by the agreement and indemnification agreement which states on page that it is understood that at the inception of the trust an agreement was reached that kanter would receive the carried_interest kanter testified that he always considered the carried_interest as something independent of any trustee fee this statement is contradicted by the hct fiduciary income_tax return for the taxable_year ended date on that return the deduction claimed for the carried_interest payment from hct to holding co was labeled fiduciary fees the return was signed by kanter as trustee of hct his signature on the return indicates that under penalties of perjury he believed that the characterization of the carried_interest payment as a fiduciary fee was true and correct therefore his statement at trial that he considered the carried_interest to be something independent of any trustee fee was not credible kanter's testimony that the carried_interest was something independent of any trustee fee is further contradicted by the fact that the agreement entitling kanter to receive the carried_interest was embodied in the agreement and indemnification agreement to induce kanter to continue as trustee the fact that the carried_interest was embodied in the agreement and indemnification agreement shows that the carried_interest was part of the consideration received by kanter to serve as trustee kanter's testimony that the carried_interest was not compensation_for his services as trustee is also inconsistent with his response to the court's questioning concerning about how often he was paid a trustee fee when kanter was asked about how often he was paid a trustee fee he responded as to how often the carried_interest was paid that response indicates that kanter believed that the carried_interest payments were made as compensation to him for his services as trustee kanter failed to establish that he validly assigned the carried_interest to holding co he could not specifically identify when he assigned the interest to holding co except to say that it was sometime in the 1970's he provided no written assignment document and no other witness corroborated his testimony he also could not remember whether holding co paid anything for the interest or how much it paid if any other than kanter's vague and uncorroborated testimony the only evidence of a possible assignment is the fact that the payments were in fact made to holding co rather than kanter the fact that the payments were made to holding co does not establish that the underlying contractual right to the carried_interest was assigned by kanter to holding co but only establishes that payments were made to holding co rather than to kanter the agreement and indemnification agreement that was executed on date recites that kanter individually or his designee was entitled to receive the carried_interest payments if kanter had assigned the contractual right to the carried_interest payments to holding co in the 1970's that fact should have been acknowledged in the agreement and indemnification agreement that was executed in long after the purported assignment to holding co in addition kanter admitted that he controlled when the carried_interest payments would be made when he stated that he would not always pay the amounts due at the time a gain was realized as called for by the agreement but would sometimes delay the payment such control by kanter is inconsistent with a valid assignment to holding co he failed to show a clear manifestation of an intention to assign the underlying contractual right as opposed to the payments to holding co and also failed to show that holding co paid any valuable consideration for the claimed assignment moreover even if there had been a valid assignment of the carried_interest it was kanter who was the tree not the carried_interest and the payments to holding co were the fruit of kanter's services to the trust thus the alleged assignment by kanter of the fruit of the tree to holding co would have been ineffective to shift from him to holding co the income_tax_liability on the payments 281_us_111 we conclude that kanter failed to establish that respondent erred in determining that he was taxable on the carried_interest payments made by hct to holding co during the years and the facts clearly establish that the payments were made as compensation_for his services rendered to hct kanter's treatment of the carried_interest is merely another attempt by kanter to disguise and shift his income issue whether kanter is taxable on the income of the bea ritch trusts for and findings_of_fact in the notice_of_deficiency for respondent determined that kanter failed to report certain income deductions and losses of the bea ritch trusts sometimes brt which were reportable by him as the owner of brt included in the income of brt was net_long-term_capital_gain from the partnerships hempstead-babylon hb bergen-westchester bw and yorkshire partners yp in the amounts of dollar_figure dollar_figure and dollar_figure respectively that had been reported on brt returns for the fiscal_year ended date the capital_gains of hb bw and yp were attributable to the sale by those partnerships of their interests in long island cable communications development co liccdc subsequently known as cablevision systems development co cablevision brt originally became a partner of hb bw and yp through oyster bay associates oba oba eventually distributed its interest in hb bw and yp to its partners including brt the trust agreement dated date established the bea ritch trusts beatrice k ritch grantor as a group of trusts for the benefit of members of kanter's family beatrice k ritch is kanter's mother joel kanter janis kanter and joshua kanter are the kanters' children solomon weisgal weisgal was named trustee of each trust bach of the bea ritch trusts had an employer_identification_number and filed tax returns there is no single or individual trust or partnership named bea ritch bea ritch trusts or brt is a reference name used to refer collectively to the trusts created by the trust agreement kanter was originally a beneficiary of each of the brt trusts he partially renounced and disclaimed his interest in brt on date and renounced the remainder of his beneficial_interest in brt on date he further signed a renunciation and disclaimer of his beneficial interests in brt on date the original beneficiaries of brt also included kanter's wife naomi and their children the original beneficiaries were all individuals kanter's wife was originally a beneficiary in nine of the trusts article iii of the trust agreement establishing bea ritch trusts beatrice k ritch grantor provides in pertinent part as follows income and principal the trustee is hereby authorized to distribute all or as much of the net_income or principal or both of a separate trust to the beneficiary or to any one or more of the beneficiaries of such trust as the trustee deems to be in the best interests of said beneficiary or beneficiaries limited powers of appointment the grantor's son may during his lifetime and upon his death appoint all or any part of the trust estate of each separate trust of which he shall be a beneficiary to or for the benefit of any person persons or charitable_organization sometime prior to trust beneficiaries the various jsk trusts were added to each of the trusts of brt the original and additional beneficiaries of each of the trusts of brt are as follows original trust name beneficiaries bwk burton kanter naomi trust naomi kanter bn trust burton naomi joel trust burton joel kanter janis trust burton janis kanter joshua trust burton joshua kanter joel children's burton naomi trust joel joel's children living from time to time janis children's burton naomi trust janis janis's children living from time to time joshua children's burton naomi trust joshua joshua's children living from time to time additional beneficiaries jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk lst trust 2d trust 3d trust 3d trust lst trust lst trust 2d trust 3d trust lst trust 2d trust 3d trust lst trust 2d trust 3d trust 3d trust lst trust 2d trust 3d trust lst trust 2d trust trust name jl-1 jl-2 jl-3 ja-1 ja-2 ja-3 js-1 js-2 js-3 bk children's trust trust trust trust trust trust trust trust trust trust original beneficiaries burton joel harriet blum joel's lst child burton joel debbie blum joel' sec_2nd child burton joel jeff blum joel' sec_3d child burton janis henry krakow janis' 1st child burton janis helen krakow janis' 3d child burton janis evelyn krakow janis' 3d child burton joshua gerald l kanter joshua's lst child burton joshua ruth kanter joshua' sec_2nd child burton joshua joshua' sec_3d child all of the children of gerald l kanter additional beneficiaries jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk jsk living from time to time burton naomi and all of the children of grantor's son jsk jsk jsk living from time to time 3d trust lst trust 2d trust 3d trust lst trust 2d trust lst trust 2d trust 3d trust lst trust 2d trust 3d trust lst trust 2d trust 3d trust lst trust 2d trust 3d trust lst trust 2d trust lst trust 2d trust 3d trust original additional trust name beneficiaries beneficiaries bk descendant's burton naomi and jsk 1st trust trust all of the jsk 2d trust descendants of jsk 3d trust grantor's son living from time to time bk grand children's burton naomi and jsk 1st trust trust burton's grand jsk 2d trust children living jsk 3d trust from time to time lillian trust burton naomi and jsk 2d trust lillian wilsker jsk 3d trust j-1 wife's trust burton joel's jsk lst trust wife and the jsk 2d trust children of jsk 3d trust carl i kanter living from time to time j-2 husband's trust burton janis' jsk 1st trust husband and the jsk 2d trust children of jsk 3d trust aloysius b and helen m osowski j-3 wife's trust burton joshua's jsk 1st trust wife and ruth jsk 2d trust philip loshin jsk 3d trust kanter was the trustee for all of the additional trusts which became the beneficiaries of the trusts of brt no evidence was introduced as to terms of or the identity of the beneficiaries of the additional trusts that became beneficiaries of the trusts of brt the address of the original trusts of brt was solomon a weisgal trustee c o cmb co p o box miami fl the address for each of the additional trust beneficiaries was burton w kanter trustee p o box miami fl during the entire existence of brt the named trustee has been weisgal he has been a close friend and business_associate of kanter for years he is a certified_public_accountant weisgal has never had any beneficial_interest in brt the brt agreement recites that the grantor bea ritch contributed dollar_figure to each of the trusts kanter introduced no evidence that the amount recited as having been contributed by bea ritch was actually contributed by her kanter presented no evidence of any other contributions by bea ritch prior to kanter borrowed money from brt as of date kanter owed dollar_figure to brt as of date kanter still owed dollar_figure to brt as of date kanter owed dollar_figure to brt as of date kanter owed dollar_figure to brt the amount kanter owed to brt was not repaid by kanter but his debt to brt was transferred to northern fin assoc and astor holding co as of date kanter owed dollar_figure to north fin assoc and owed dollar_figure to astor holding co prior to kanter also borrowed money from holding co as of january and date kanter owed dollar_figure to holding co as of january and date kanter owed dollar_figure and dollar_figure to holding co respectively as of date kanter owed dollar_figure to ira brt contributed its interests in ever ritch partners and broadway properties to northern financial corp pursuant to a sec_351 transfer kanter acted as agent or nominee for brt respondent subpoenaed both weisgal as trustee of brt and kanter for the books_and_records of brt other than tax returns of brt neither weisgal nor kanter produced the documents requested by the subpoenas in the early days of the law firm of levenfeld and kanter or levenfeld kanter baskes and lippitz lk kanter began a practice within lk that to the extent there were investment opportunities the partners of the law firm would be advised of them and would be offered the opportunity to participate to the extent of their then existent partnership interests in the law firm the partners could choose to participate on behalf of themselves their family members extended family and or through entities such as trusts partnerships or corporations for the benefit of their family under this policy if a partner did not participate his percentage was offered to the other partners in charles f dolan dolan was negotiating to purchase franchises for cable television from time inc he had met kanter in the late 1960's at the direction of kanter roger s baskes baskes attended a meeting with dolan and time inc baskes was there for the purpose of explaining the process involved in raising funds for the sale of limited_partnerships from january of to may of baskes was a partner in lk on date lk formed a partnership known as oyster bay associates oba the partners of oba included members of lk or entities owned by themselves or members of their families each lk partner or his family entity that became a partner of oba shared in the profits and losses of oba in the same percentage that such partner shared in the profits and losses of lk the partners of oba contributed total capital to oba of dollar_figure the partners of oba received back distributions in excess of their capital contributions during kanter chose to participate in oba he could have participated personally in oba but designated brt to participate in oba up to his percent interest in lk on the same day that oba was formed date an tllinois general_partnership long island cable communications development co long island cable was formed the partners of long island cable included class a partners and one class b partner oba the long island cable partnership_agreement recited that the purpose of long island cable was to negotiate for the purchase of certain existing franchise rights and equipment collectively constituting a cable television system in nassau county new -- - york and thereafter to operate such franchise rights by the construction of additional cable communication facilities and marketing such facilities in new york or illinois the class a partners their percentage interests in long island cable and their capital contributed were as follows partner percentage capital contributed charles f dolan dollar_figure steven miller big_number peter strau sec_15 big_number total big_number the long island cable partnership_agreement provided that the class b partner oba agreed to contribute or secure additional partners to contribute all additional cash required by way of capital to advance the business of long island cable the long island cable partnership_agreement provided that the profits and losses of long island cable were to be shared by the class a partners in their percentage capital interests until date or the first date the class b partner oba was called upon to contribute capital to long island cable whichever date occurred earlier and thereafter the profits and losses were to be shared by the class a partners and by the class b partner oba on date a new york limited_partnership also called long island cable communications development co liccdc was formed by and among communications development long island corp a new york corporation cdlic communications management corp a delaware corporation cmc and charles f dolan and limited partners limited partners all of the stock of cmc was owned by oba kanter was the president of cmc and baskes was the vice president of cmc the liccdc partnership_agreement provided that the purpose of liccdc was to carry on the business of constructing owning altering repairing financing operating promoting and otherwise exploiting one or more cable television systems in nassau and suffolk counties in the state of new york the limited partners of liccdc included two classes class a participants and class b participants the class a participants consisted of various persons that contributed cash of dollar_figure and dollar_figure in and respectively the class b participants consisted of oba and eagle ventures inc ev the liccdc partnership_agreement provided any additional cash reguired to complete the equity portion of the mile addition of the oyster bay system which cannot now be borrowed by the partnership shall be contributed half by the general partners and half by the class b participants provided however that neither the general_partner nor the class b participants shall be regquired to make capital contributions after date article of the liccdc partnership_agreement provided that payment from the general_partner or from the class b participants is due and payable within forty-five days of any call therefor by the general_partner the general_partner as defined in the agreement included dolan cdlic and cmc a corporation owned by oba the liccdc partnership_agreement provided that profits and losses would be shared as follows percent by the class a participants and percent by dolan until date if payout had not occurred by date percent percent and percent by dolan and cdlic the class a participants and the class b participants respectively and percent percent percent and percent by dolan and cdlic cmc the class a participants and the class b participants respectively after payout or date whichever occurred later payout was defined to refer to the date on which the aggregate cumulative cash-flow distributed to the partners after the inception of the partnership equaled or exceeded dollar_figure class c and class d interests in liccdc were created by amendment to the liccdc partnership_agreement on date on the same day dolan and oba formed the hempstead babylon partnership to acquire the class c and class d interests within days on date the c interests were sold to nassau suffolk cablevision investors for dollar_figure in addition to providing legal services kanter's law firm lk raised capital for investments from clients of the firm kanter and other partners of lk that participated in oba solicited and obtained from various investors the funds that were provided to liccdc that had been purportedly promised to liccdc by oba kanter and other partners of lk solicited and obtained from various partners as investors the funds that were provided to liccdc that had been purportedly promised by oba as noted earlier brt was an indirect_partner in oba through the hb bw and yp partnerships kanter personally solicited investors for liccdc including but not limited to genesis ventures and hugh hefner as a result of the funds raised by kanter and other partners of lk for liccdc oba never contributed cash or property to liccdc in excess of dollar_figure in exchange for the funds raised by kanter and other partners of lk for liccdc oba received its interest in liccdc and additional interests in liccdc through the partnerships hb bw and yp for which oba paid no cash or other_property other than dollar_figure by an amendment to its partnership_agreement as of date liccdc changed its name to cablevision systems development co cablevision kanter was the owner of the interests of brt in liccdc or cablevision including but not limited to brt's interests in oba hb bw and yp during the years to certain income that kanter earned was credited to brt's capital_account with century industries see century industries findings_of_fact century industries distributed dollar_figure to brt in each of the years and kanter earned half the income distributed by century industries to brt see century industries findings_of_fact ira holding co and windy city were three of kanter's sham_corporations used by kanter to conceal and shift his income brt was the sole shareholder of ira and windy city and was a substantial_shareholder of holding co kanter assigned substantial amounts of his income to ira and holding co kanter transferred assets to windy city for less than adequate_consideration thereby increasing the value of brt's stock in windy city kanter sold notes receivable or stock to windy city for nominal consideration and claimed a loss on the transfer the receivables however had value the transfers of stock and receivables increased the value of brt's stock in windy city to the extent the value of the notes receivable or stock exceeded the nominal consideration paid_by windy city opinion at the outset we reject kanter's contention that respondent had raised new_matter on which respondent bore the burden_of_proof in asserting that the income from the various partnerships was kanter's income in rather than a notice_of_deficiency was issued to kanter for and a petition was filed that year is before the court therefore a reallocation of the partnerships' income between and is permissible for the reasons stated in our findings_of_fact the pivotal question here is whether the bea ritch trusts should be recognized in and as separate taxable entities apart from kanter or whether kanter should be treated as the true owner of the trusts and thus taxable on brt's income for those years kanter contends that the bea ritch trusts were valid grantor trusts that correctly reported income deductions and losses in and he asserts that his mother not himself was both the nominal and true grantor of brt and that weisgal as trustee made the decisions to invest or not to invest for the trusts to the contrary respondent contends that kanter was the true owner of the bea ritch trusts and the trusts' income for and is taxable to him we agree with respondent although a_trust may be valid under state law the trust will not necessarily be recognized for tax purposes see 45_tc_360 trusts lacking in economic_substance created to avoid taxes have been disregarded by the court see 79_tc_714 73_tc_1235 furman v commissioner supra pincite sandvall v commissioner tcmemo_1989_189 in considering and weighing the facts with respect to this issue we note that the principle of substance over form is peculiarly applicable to trusts because they are easily manipulated so as to create illusion see 58_tc_854 affd 513_f2d_824 9th cir where we stated citing 309_us_331 technical considerations niceties of the law of trusts or conveyances or the legal paraphernalia which inventive genius may construct must not frustrate an examination of the facts in the light of the economic realities while the named grantor of brt was kanter's mother the evidence shows that kanter funded all or substantially_all of brt by assigning his earned_income or assets earned by his personal services to brt in this manner kanter attempted to circumvent the progressive rate structure of the federal_income_tax system and eliminate or substantially reduce his income_tax by diverting his income to trusts eventually for the benefit of his family at the same time he attempted to transfer his personal_service_income or assets earned by his personal services out of his estate to brt thereby avoiding potential gift and estate_taxes the evidence shows that kanter funded all or a substantial portion of brt kanter and his law partners acquired interests in cablevision by soliciting investors to finance the purchase of franchise rights and to finance the construction and expansion of the cable system kanter funded brt by transferring those partnership interests to brt for no consideration he earned_income for providing investment counseling services that he credited to the century industries capital_account of brt thereby funding brt's interest in century industries as well as funding the income distributions from century industries to brt he funded brt's stock interests in ira and holding co by assigning his personal_service_income to those entities he also funded brt's stock interest in windy city by transferring assets to windy city for less than adequate_consideration sec_671 provides that the grantor is taxable on the income attributable to any portion of the trusts for which he is treated as the owner under subpart e of the code the grantor is not necessarily the grantor named in the trust instrument for income_tax purposes the grantor may be the person who funds the trust 58_tc_757 this court has held that the true grantor is not the one named in the trust instrument where the named grantor made only nominal contributions another person funds the trust and the named beneficiaries reflect the true grantor's the person who funds the trust desires as to lifetime and testamentary dispositions of their property in such case the nominal contributions of the named grantor are disregarded and the person who funded the trust is treated as the true grantor bixby v commissioner supra 56_tc_263 kanter failed to establish that he did not fund brt other than the brt agreement which recites that bea ritch kanter's mother contributed dollar_figure to each of the trusts kanter introduced no evidence such as canceled checks balance sheets or other books_and_records of brt to substantiate that ritch actually contributed to brt the amounts recited in the agreement or that she made any other contributions to brt despite the fact that respondent subpoenaed both weisgal the named trustee of brt and kanter for the books_and_records of brt with the exception of tax returns and certain records related to brt's interest in cablevision the books_and_records of brt were not produced the inference we draw from this is that if the records had been produced and introduced into evidence they would have revealed evidence unfavorable to kanter namely that he made substantial contributions directly or indirectly to brt in any event kanter failed to prove that he was not the true grantor of brt in and as indicated by the and brt returns and other evidence brt had substantial assets that generated millions of dollars of gross_income these assets were not generated solely from the dollar_figure allegedly contributed by ritch at the inception of brt rather the evidence shows that kanter funded brt with his personal_service_income or assets earned by his personal services we think kanter not the named trustee weisgal controlled the administration of the bea ritch trusts weisgal was an officer of convenience for various kanter-related entities he signed transactional documents without knowledge of the underlying transactions in our view weisgal was also a trustee of convenience with respect to brt he was not an independent_trustee but was subservient to the wishes control and domination of kanter although weisgal testified that kanter did not have the final say on investments of brt the fact that brt primarily invested in entities such as oba century industries holding co ira and windy city which enabled kanter to assign his income or assets for the benefit of brt shows that kanter did more than recommend investments furthermore ira and holding co and their subsidiaries distributed millions of dollars of their funds to various entities and individuals that were recorded as loans receivable there were never any notes evidencing the loans the loans were never secured and substantial amounts were written off as worthless we do not think that an independent_trustee would have permitted corporations in which the trust was either the sole shareholder or the majority shareholder to have made such loans a truly independent_trustee of a valid trust who often also served as an officer or director of the corporations could not permit such transactions without breaching his fiduciary duties to the trust and the corporations if weisgal had been an independent_trustee we do not think that he would have risked being held liable for such breach the loans were made and written off as part of kanter's income diversion and laundering scheme at kanter’s behest the corporations and trusts merely served as part of the scheme kanter's control_over the administration of brt is also shown by the fact that brt was a client of administration co administrative enterprises and principal services which were all entities controlled by kanter weisgal did not maintain the books_and_records of brt they were maintained by kanter administration co administrative enterprises or principal services when respondent served a subpoena on weisgal for the books_and_records of brt no records were produced although he was the named brt trustee weisgal did not know who possessed the books_and_records when respondent served a subpoena on kanter for records of brt kanter produced various tax returns but did not produce requested records related to the basis of assets weisgal testified that he had a 3-year retention policy except that records related to basis were kept until the applicable asset was sold however neither kanter nor weisgal produced records related to basis that were sought by respondent even though under weisgal's stated policy such records should have been available the fact that weisgal did not maintain the books_and_records of brt and the fact that kanter rather than weisgal produced records is also indicative of kanter's control_over brt kanter received loans from brt he owed dollar_figure and dollar_figure to brt in and respectively kanter did not establish that these loans were for adequate_consideration that the loans were adequately secured or that the loans were ever repaid he also indirectly borrowed money from brt by borrowing money from ira and holding co the stock of which corporations was in whole or in part owned by brt sec_674 provides that the grantor of a_trust will be treated as the owner of any portion of the trust whose income without the approval of an adverse_party 1s subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that subsection a does not apply to certain powers a power held by any person to add to the beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children does not fall within the powers excepted from the application of sec_674 sec_672 provides that an adverse_party is a party that has a substantial_beneficial_interest that could be adversely affected by the exercise or nonexercise of a power he possesses respecting the trust sec_1_674_a_-1 income_tax regs defines the scope of the power of disposition which will require taxation of trust income to the grantor in general a power that can affect beneficial_enjoyment of a_trust or a portion of a_trust is a power to dispose_of the beneficial_enjoyment even if it is held in a fiduciary capacity sec_1 a -l a income_tax regs provides under sec_674 the grantor is treated as the owner of a portion of a_trust if the grantor or a nonadverse_party has a power beyond specified limits to dispose_of the beneficial_enjoyment of the income or corpus whether the power is a fiduciary power a power_of_appointment or any other power sec_3_2 of article iii of the trust agreement gives kanter a power_of_appointment over all but one of the original trusts that power could be exercised during his lifetime or as a testamentary power the brt originally consisted of trusts the beneficiaries of which were all individuals most of the beneficiaries of brt were members of kanter's family as shown by the brt agreement kanter's renunciation and the forms k-1 attached to the and brt returns sometime after kanter purportedly renounced his interest in brt and during or before new trust beneficiaries the jsk trusts were added to the trusts of brt although kanter purportedly renounced his interest in brt in including his power_of_appointment he nonetheless added new trust beneficiaries to brt according to the brt agreement only kanter through exercise of his power_of_appointment could have created these new trust beneficiaries because the power_of_appointment vested in him the power to add new beneficiaries other than after-born children the power_of_appointment was a power of disposition see sec_1_674_a_-1 income_tax regs because we regard kanter as the true grantor his possession of the power_of_appointment a power of disposition makes the trust income taxable to him in and weisgal the named trustee had no beneficial_interest in brt since weisgal had no beneficial_interest in brt he is a nonadverse_party see sec_672 thus even if the new trust beneficiaries were added pursuant to a power held by weisgal a nonadverse trustee kanter as the true grantor would also be taxable on the income of brt we think kanter failed to establish that he was not the true grantor of brt in and because of this and his failure to establish that the beneficial_enjoyment of any portion of brt was not subject_to a power of disposition within the meaning of sec_674 we agree with respondent that he should be treated as the owner of brt and taxable on the income of the trusts in those years see 686_f2d_490 7th cir moreover under sec_3_1 of the trust agreement weisgal a nonadverse trustee had the power to distribute the income or principal among the trust beneficiaries as he deemed in their best interests the power to dispose_of income is the equivalent of ownership of it the power to allocate income among trust beneficiarie sec_1s a power of disposition over beneficial_enjoyment the power to determine which beneficiary will receive trust income is the power to affect beneficial_enjoyment a power exercisable by the grantor or by a nonadverse_party to vary or sprinkle income between beneficiaries will result in taxation of the trust income to the grantor unless one of the exceptions provided in sec_674 c or d applies sec_675 provides that the grantor is treated as the owner of any portion of a_trust in respect of which the grantor has directly or indirectly borrowed the corpus or income of the trust and has not completely repaid the loan including any interest before the beginning of the taxable_year however this section does not apply to a loan which provides for adequate interest and adequate security if such loan is made by a trustee other than the grantor and other than a related_or_subordinate_trustee subservient to the grantor prior to kanter borrowed money from brt as of date he owed dollar_figure to brt as of date he still owed dollar_figure to brt as of date he owed dollar_figure to brt kanter introduced no evidence that this loan provided for adeguate interest and adequate security because we conclude that kanter was the true grantor of brt and that sec_674 and sec_675 apply we hold that he is taxable on the income of the trusts in and to the extent that the income set forth in the notice_of_deficiency for was earned by partnerships in such income is taxable to kanter for with respect to the years involved in this issue which coincide with or involve the same year or years that are involved with century industries issue to the extent certain payments to century industries have been determined to constitute kanter's income such income should not be considered in determining brt's allocable share of income as a partner in century industries to avoid the double inclusion of such income to kanter issue whether kanter had unreported income for and from the cms investors partnership findings_of_fact certain bonus payments were made by two partnerships shelburne and century to delta and alpha partnerships cms investors a partnership was a partner in both delta and alpha partnerships and therefore cms investors received from delta and alpha the distributable share of the bonus payments that originated from shelburne and century holding co was one of the partners in cms investors and holding co received its distributable share of these bonus payments as a partner in cms investors holding co reported these payments as income on its federal_income_tax returns in notices of deficiency respondent determined that kanter failed to report income earned by him in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively that was reported by holding co as its share of the ordinary_income of the cms investors partnership opinion this court in 87_tc_1329 affd 872_f2d_1271 7th cir made certain factual conclusions regarding the loan by delta to shelburne and the loan by alpha to century under which loans these bonus payments were made under the terms of both loans shelburne and century as the debtors were required not only to pay principal and interest to delta and alpha but shelburne and century were also required under certain conditions to pay delta and alpha certain amounts referred to as bonus payments these bonus payments were in fact paid and both shelburne and century treated the bonus payments as interest and claimed deductions of such payments for income_tax purposes in durkin v commissioner supra this court held that the bonus payments did not constitute compensation_for the use of money and therefore were not deductible as interest we further found that the bonus payments essentially were nothing more than a mechanism to divert funds from shelburne and century to the partnerships thereby increasing the income of the partnership and trust associated with or established for the benefit of the members of the law firm or their immediate families id pincite our holding that the bonus payments were not deductible as interest was affirmed by the seventh circuit see durkin v commissioner f 2d pincite9 the parties here do not dispute the factual findings or the holding in durkin v commissioner supra nor do they deny that the bonus payments constitute income to the recipient partnerships respondent however on the basis of the language of the court in durkin that the bonus payments were used by shelburne and century as a mechanism to divert funds for the benefit of the members of the law firm or their immediate families determined that kanter realized income from these bonus payments as a member of the law firm of levenfeld and kanter on brief respondent acknowledges that durkin did not address the question of whether the family entities or the lk partners the partners of the levenfeld and kanter law firm individually were taxable on the bonus payments paid_by shelburne to delta respondent nevertheless argues that kanter is taxable on his share of the bonus payments paid_by shelburne and century to alpha and delta as noted earlier cms investors was a partner in alpha and delta respondent determined that kanter and not holding co was the partner in cms investors and accordingly the bonus payments that were allocable to holding co as a partner in cms investors were instead allocable to kanter individually kanter contends that this court lacks subject matter jurisdiction because the levenfeld and kanter law firm was a tefra partnership during each of the years at issue and in fact respondent issued an fpaa to the law partnership which included the subject adjustment for the year he also contends that respondent is collaterally estopped from attributing the income at issue to him by virtue of the opinion in durkin v commissioner supra finally he contends that the loans upon which the bonus payments were made constituted income to the partnership that made the loans and therefore such income from the bonus payments should be attributable to the partnerships involved delta and alpha and would flow through to cms investors in which latter partnership holding co was a partner and that he was never a partner in either cms investors delta or alpha respondent argues that with respect to the bonus payments flowing through to cms investors such income was earned individually by kanter and not by holding co under the assignment_of_income principle see 281_us_111 respondent argues that the loans by delta and alpha were not by these entities and therefore delta and alpha were not the trees that bore the fruit ie the bonus payments respondent appears to base this contention on the court's finding in durkin v commissioner supra that the bonus payments were not made for_the_use_of money but were used as a mechanism to divert funds to the various entities that were established for the benefit of the lk partners and or their immediate families respondent further contends that there was no need for the loans to shelburne and century because shelburne and century would in due course realize funds from movie revenues that would have alleviated the need for such financing consequently respondent argues that the loans were structured to create purported payments of interest which were in effect payments to kanter and his law firm for legal services the levenfeld and kanter law firm provided in connection with the movie syndications on brief respondent argued under the practice of lk levenfeld kanter that was established by kanter the opportunity to participate in delta and alpha through cms was offered solely to the partners of lk to the extent of their then existent partnership interests in the case of cms none of the lk partners took their interest individually but instead designated various entities for the benefit of their families to take interest in cms that they themselves were otherwise entitled to kanter made the decision to participate in cms although kanter could have taken his interest in cms individually kanter directed that thc holding co take his interest in cms respondent further points out that the purpose of diverting the bonus payments to cms investors which flowed through to holding co and other entities was the improper avoidance of income gift and estate_taxes because holding co had large operating losses and therefore paid no income taxes on the bonus payments received it is also argued that with respect to all of the partners in levenfeld and kanter who participated in the investment trusts were used as partners in cms all of which for one reason or another avoided taxes the partners individually would have been required to pay i subject matter jurisdiction this court has jurisdiction to determine itss own jurisdiction see 90_tc_142 the jurisdictional question presented here turns on whether the bonus payments in fact were income of kanter's law firm partnership kanter and his law partner calvin eisenberg testified that pursuant to a longstanding practice existing at their law firm investments in delta and alpha were voluntary and were made by a law firm member a member's immediate_family and or the members’ entities on an entirely non-law-firm-partnership basis they stated that not all of the law firm members participated in delta and alpha they further stated that the law firm partnership did not have any interest or rights to the income delta and alpha would earn from their respective loans to shelburne and century delta's and alpha's respective interim loans to shelburne and century were not investment activities of kanter's law firm partnership the law firm members who participated in these ventures had no intention to invest on their law firm's behalf more importantly the alleged diversions of funds from shelburne and century were not joint business endeavors of the law firm partnership's partners as only those members of the law firm and or their families who invested in delta and alpha would benefit from the bonus payments we conclude that the bonus funds allegedly diverted to delta and alpha were not income of kanter's law firm partnership as a result we further conclude that we have subject matter jurisdiction over the cms investors income adjustments at issue here because the adjustments are not partnership items of a tefra partnership we therefore reject kanter's contention that the court lacks subject matter jurisdiction over this issue the court finds that it is not necessary to address kanter's claim that respondent is collaterally estopped as to this issue by virtue of 87_tc_1329 il whether the cms income constitutes kanter's income the shelburne and century movie partnerships made bonus payments to delta and alpha pursuant to interim loans that had been made by delta to shelburne and by alpha to century respondent does not dispute that under these loan arrangements delta and alpha lent millions of dollars that this court in durkin stated were debts recognizable for tax purposes rather respondent contends that the portion of these bonus payments otherwise allocable to holding co is taxable_income to kanter because he and other members of his law firm were the true investors and the true lenders the court rejects that argument respondent goes well beyond the holding of durkin v commissioner supra based on the court's statement in durkin that the bonus payments were a diversion of funds for the benefit of the levenfeld and kanter law firm respondent asserts that the loans giving rise to the bonus payments were in effect loans made by kanter and his law partners the court in durkin made no such finding and moreover that was not a question for us to decide in that case in durkin the court held that the bonus payments did not constitute interest and therefore were not deductible the bonus payments were in the amount of percent of the borrowers’ worldwide nontheatrical gross_receipts they were not compensation_for the use or forbearance of money the bonus payments were not deductible because they were distributions of profits disguised as interest distributions of profits are not deductible to conclude from such holding that the loans were made by kanter and his law firm partners and not holding co and the other partners in cms investors is a misinterpretation of durkin similarly the payments were not made for kanter's services if they had been they would have been deductible there is no evidence to support respondent's contention as to this issue that the true party at interest was kanter and not holding co therefore we sustain kanter on this issue issue whether kanter had unreported income in from equitable leasing co inc findings_of_fact in the notice_of_deficiency issued to the kanters for respondent determined that kanter did not report income of dollar_figure from equitable leasing co inc equitable leasing the notice stated that the income represents fee income which was assigned to a related_entity or the true nature otherwise disguised eguitable leasing made the following payments to holding co and zion a subsidiary of holding co form of date payment payee amount bank transfer zion dollar_figure check holding co big_number check zion big_number bank transfer holding co big_number total big_number the check dated date to holding co bore the notation commission holding co 's adjusting journal entries identify the bank transfer of date to zion as commission income for commiss from eq leasing the record does not show what the other two payments were for equitable leasing was the wholly owned company of joel mallin mallin who was a tax attorney a former partner anda friend of kanter he was engaged in the business of selling and promoting equipment_leasing deals kanter introduced investors to mallin so that mallin could complete or close certain transactions kanter permitted mallin to use zion as an investor and to make payments to zion or holding co the transfers of funds by equitable leasing to holding co and zion were not done as an accommodation to equitable leasing to allow equitable leasing to complete investment offerings and to close transactions in compliance with federal and state securities laws opinion kanter has the burden of proving that he did not receive commission or fee income from equitable leasing in as determined by respondent in the notice_of_deficiency he has failed to do so we conclude that the funds paid_by equitable leasing to holding co and zion in were generated by kanter's activity in providing investors that these funds were paid for services personally rendered by kanter is supported by mallin's testimony that he paid kanter through equitable leasing commission fees to find investors for his deals the earned_income was simply directed by kanter to be paid_by equitable leasing to holding co and zion both being kanter's controlled entities such anticipatory assignments of income were ineffective to divest kanter of income he earned in the transactions we reject kanter's uncorroborated self-serving testimony that holding co and zion were only providing an accommodation to equitable leasing by accepting the funds in question it is noted that the arrangements pertaining to equitable leasing are similar to kanter's method of operations for many other investments involved in these cases such as prudential and century industries payments were made to different affiliated entities of kanter often the records were confusing however the only individual performing substantial services was kanter accounting_records sometimes showed that another entity reported the transaction for tax purposes in other instances accounting_records were destroyed purportedly pursuant to a 3-year records destruction policy the records destruction policy was an intentional means of preventing detection of kanter's planning devices there was fregquently a lack of supporting documentation which we think must be held against kanter and in favor of respondent this is especially true in view of kanter's background training experience knowledge and his failure to explain the accounting for the services he rendered accordingly we sustain respondent's determination on this issue issue whether kanter had unreported income in based on the bank deposit analysis method findings_of_fact in the notice_of_deficiency for respondent determined that dollar_figure in deposits to kanter's financial accounts with american national bank of chicago during constituted unreported gross_income for the reason that kanter did not maintain and did not provide books_and_records that would explain the nature of these deposits on brief respondent conceded a portion of the adjustment but maintained that dollar_figure identified by payor or source in the following table constituted unreported gross_income payor or source deposit amount holding co dollar_figure computer placement services dollar_figure administration co special e dollar_figure administration co special dollar_figure total dollar_figure other than notations in his check register that these deposits were loan proceeds kanter provided no documentation such as promissory notes or evidence of repayments of loans to support his contention kanter's accountant gallenberger provided no corroborating testimony to show that the deposits in question constituted loans or that the loans were ever repaid opinion where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized under sec_446 to compute the taxpayer's taxable_income by any method which in the commissioner's opinion clearly reflects income see 348_us_121 43_tc_824 32_tc_862 the commissioner has latitude in selecting a method for reconstructing a taxpayer's income and the method need only be reasonable in light of all the surrounding circumstances this court has long accepted the bank_deposits method of income reconstruction see 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir while not conclusive bank_deposits are prima facie evidence of income see 204_f2d_205 5th cir affg tcmemo_1951_67 132_f2d_775 2d cir affg 45_bta_104 kanter contends that respondent's determination and reconstruction of his income under the bank_deposits method was arbitrary and excessive he claims that he maintained adequate_records ie his check register identifying the taxable and nontaxable deposits to his bank accounts he argues that respondent's determination should not be accorded its normal presumption of correctness and that respondent should either have the burden of proving that he in fact had taxable deposits or have the burden of going forward with the evidence respondent on the other hand contends that kanter did not meet his burden_of_proof in establishing that the disputed deposits had a nontaxable source respondent argues that the evidence kanter offered is insufficient besides the check register respondent asserts kanter offered no other documentation showing the nontaxable nature of the dollar_figure of the deposits at issue respondent notes that a substantial portion of the disputed deposits was attributable to funds kanter received from the administration co accounts which were controlled by him we agree with respondent unlike 596_f2d_358 9th cir respondent here provided direct evidence linking kanter to an income producing activity this was not a naked determination kanter engaged in many activities and received significant remunerations unlike weimerskirch there are uncontradicted deposits to kanter's bank account it was kanter's burden to prove that the deposits did not constitute income it was he who had to show the true nature of the deposits he failed to do so moreover we view kanter's conduct on this issue in the context of all of his business and financial dealings as portrayed in these cases the accounting for the transactions was done by the same accounting entity administration co that provided services for the controlled kanter entities respondent's bank_deposits determination clearly comports with the opinion in 520_f2d_213 7th cir in esser the court_of_appeals stated that the government has the burden of proving that the taxpayer was engaged in an income-producing business and that regular deposits of funds having the appearance of income were made to bank accounts during the course of business after the government has made this showing and given the taxpayer credit in the income computation for any clearly identified nontaxable sources the taxpayer has the burden to explain as far as possible the nature of the deposits no credible_evidence was introduced to support kanter's assertion that the deposits were loans the bank deposit slips did not indicate the source and nature of the payments although kanter produced a summary analysis regarding the deposits and his check register containing notations that certain deposits were loans the underlying documents pertaining to the purported loans were not provided no promissory notes and no journals or ledgers with respect to interest payments are extant kanter's self-serving testimony is not persuasive in view of the dubious accounting techniques used by administration co and kanter's failure to produce the necessary documents to establish that there were loans we find the testimony of the accountant gallenberger unreliable and her analysis fatally flawed because she did not rely on the source documents for the purported loans she did not review the records of any entities to or by which the purported loans were made moreover the use of schedules anda summary analysis prepared for trial further lacked credibility in light of gallenberger’s regular practice of record destruction and the failure to respond to summonses issued by respondent see 46_f3d_670 7th cir as to the funds kanter received from computer placement services one of the sources listed above mallin testified that kanter consulted with him and his company and kanter was paid for those services kanter's summary analysis relating to his purported repayment of a loan from computer placement services is not supported by any underlying documentation likewise there is no convincing evidence that the funds received by kanter from the administration co accounts were loans again there is insufficient underlying documentation accordingly we hold that kanter failed to prove that the deposits in question were from nontaxable sources thus we sustain respondent on this issue issue whether kanter received barter income from principal services in and findings_of_fact in a notice_of_deficiency respondent determined that kanter received and failed to report barter income from principal services of dollar_figure in and dollar_figure in this determination was made in order to protect the revenue there was little or no evidence to support the determination at the time the deficiency_notice was issued the determination was -- - made as a protective measure just in case the agent subsequently discovered evidence to support it principal services provided administrative and accounting services to clients of administrative co following administration co 's financial difficulties and bankruptcy in date sometime in prior to administration co 's filing for bankruptcy administration co transferred to principal services which at that time had the name administrative enterprises funds held in administration co 's accounts which contained funds of its clients principal services then established accounts similar to the administration co special e and special accounts the funds held in these accounts were considered to be owned by clients of principal services kanter performed minimal legal services for principal services in and he did represent principal services in litigation before this court but that did not begin until there is no proof that the funds constituted barter income to kanter in and opinion kanter contends that he received no barter income from principal services during and he asserts that he did not render any substantial services to principal services in those years and did not receive income from principal services to the contrary respondent argues that kanter received barter income from principal services's payments of expenses out of kanter's special accounts because the expenses were paid in exchange for substantial legal services performed for principal services we agree with kanter on this issue there is no proof that he realized barter income from principal services any legal services performed by kanter for principal services in and were minimal at best respondent's determination with respect to this income adjustment was erroneous on its face and lacking in a rational evidentiary foundation respondent offered no evidence to support this income adjustment but relied on the presumption of correctness of the deficiency_notice we reject respondent's position and hold that kanter did not realize barter income from principal services during and issue whether the kanters are entitled to certain deductions claimed on schedule a and schedule c for through findings_of_fact for and almost all of the expenses claimed on schedules a and c of the kanters' federal_income_tax returns were paid through funds from the administration co special e administration co special principal services special eb and principal services special accounts which funds belonged to kanter during those years the kanters' titled in the egondale trust the egondale trust real_estate_taxes on the personal_residence administration co personal_residence was a grantor_trust of kanter through kanter paid the home mortgage interest and using funds from his special e and the principal services special accounts on return schedule a of the kanters' federal_income_tax a deduction of dollar_figure was claimed for other interest_expenses on the schedules a and the schedules c of their respective and federal_income_tax returns the following deductions were claimed schedule a charitable_contributions --- dollar_figure dollar_figure home mortgage interest dollar_figure big_number big_number investment_interest big_number big_number big_number medical_expenses -- -- miscellaneous expenses big_number big_number big_number real_estate_taxes big_number big_number state local_income_taxes total big_number big_number big_number schedule c bank charges -- -- dollar_figure dues publication expenses -- dollar_figure big_number legal professional expenses dollar_figure --- --- office expenses -- big_number -- utility telephone expenses big_number big_number total big_number big_number big_number in the notice_of_deficiency for respondent determined that no deduction was allowable to kanter for the dollar_figure claimed interest_expense the notice stated in part as follows it is determined that the claimed interest_expense_deduction of dollar_figure in is not allowed because you have not established that there was a valid indebtedness if there was a valid indebtedness that the indebtedness was yours or that you actually paid any interest during the course of the trial petitioners began offering evidence with respect to the claimed deductions and expenses counsel for the parties then regquested and received a recess in order to meet and discuss off the record the various evidentiary and legal matters pertaining to the deductions and expenses the court did not participate in counsel's deliberations immediately following their conference counsel for the parties advised the court on the record that the schedule a and schedule c claimed deductions and expenses had been substantiated except that respondent disputed that the expenses paid out of funds from the administration co and principal services accounts had been paid_by kanter and questioned whether the kanters were entitled to deduct expenses with respect to property held in trust counsel did not specifically mention whether their agreement included the interest_deduction however counsel for petitioners expressed to the court their belief that the parties had narrowed the issues on all of the adjustments that were then being heard by the court counsel for respondent expressed no disagreement with that assertion following the colloquy between counsel for the parties and the court the trial resumed with respect to the remaining issues as to which the parties were unable to agree whether payment of the subject expenses out of the administration co special e and principal services special accounts represented payment by kanter and whether the kanters were entitled to a deduction for mortgage interest payments made with respect to property the kanters' personal_residence that was titled in a grantor_trust of which kanter was the deemed owner respondent also conceded that kanter's schedule c expenses were ordinary and necessary to his business the kanters claimed that the schedule a and schedule c deductions and expenses disallowed by respondent for the years through were paid with kanter's funds the kanters are entitled to mortgage interest and real_estate_taxes paid on their personal_residence titled in egondale trust which was kanter's grantor_trust opinion on brief respondent attempted to retract oral stipulations made on the record that for purposes of deciding respondent's disallowed schedule a and c deductions and expenses for the years involved this court need only decide whether the funds used to pay them were paid_by or on behalf of kanter we reject respondent's attempt to raise additional grounds for disallowance unfortunately for respondent any additional grounds were abandoned by the oral stipulations at trial and cannot be resurrected on brief see 103_tc_398 n affd 62_f3d_136 5th cir 83_tc_381 affd 823_f2d_1310 9th cir as reflected in our findings_of_fact we hold that the expenditures paid from the administration co and principal services special e accounts were kanter's funds and therefore the kanters are entitled to the disallowed schedule a and c deductions and expenses claimed for the years through issue whether kanter in realized capital_gains under sec_357 and c from the assumption by cashmere investment associates inc of partnership interests having negative capital accounts and whether under sec_453 the installment_method was available for the reporting of such gains findings_of_fact in the notice_of_deficiency for respondent made the following determinations income from assumption by cashmere investment associates inc of liabilities in excess of basis it is determined that you received directly or indirectly additional capital_gain income of dollar_figure on the transfer of property to a corporation in it is determined that your grantor trusts had a zero basis and a negative capital_account of dollar_figure in the partnership interests transferred the transfer of other assets to the corporation by the trusts has no bona_fide business_purpose was made only to avoid income_tax and thus is ignored for federal_income_tax purposes your net_capital_gain income is therefore increased by dollar_figure capital_gain income dollar_figure capital_gain deduction big_number net_long-term_capital_gain dollar_figure income from sale of cashmere investment associates inc stock it is determined that you received additional capital_gain income in the amount of dollar_figure from the sale of stock by grantor trusts whose income is reportable on your federal_income_tax return in the installment_sale by the trusts was a sale of property to a related_party the first_disposition the related-party purchaser disposed of the property the second_disposition before the grantor trusts received any payments under the first_disposition it is determined therefore that the total_contract_price for the first_disposition is treated as received by the grantor trusts at the time of the second_disposition it is further determined that the basis of the grantor trusts in the stock sold was zero accordingly your taxable_income for is increased by dollar_figure - the amount of the net_long-term_capital_gain capital_gain dollar_figure capital_gain deduction big_number net_long-term_capital_gain dollar_figure assumption_of_liabilities dollar_figure sale of stock dollar_figure total increase in long-term_capital_gain dollar_figure during the 1970's kanter was involved in a number of real_estate developments with a developer named sam zell zell one of zell's business associates was robert lurie lurie the properties in question were owned by various partnerships collectively known as the equity financial group and kanter's interests were held through the bwk revocable_trust the everglades trusts the bwk family trusts and holding co other interests in the real_estate partnerships were held by members of kanter's former law firm or their family trusts the designated beneficiaries of the bwk revocable_trust the bwk family trusts and the everglades trusts were members of kanter's family kanter was the trustee of the bwk revocable trusts and roger baskes was the trustee of everglades trusts the bwk revocable_trust and the everglades trusts were grantor trusts for federal tax purposes whose income was generally reportable on kanter's individual federal_income_tax returns since kanter was the deemed owner of the trusts the shareholders of holding co were kanter family trusts e trusts with respect to which the designated beneficiaries were members of kanter's family weisgal was the president of holding co kanter' sec_28 real_estate partnership interests the entity which held each interest and the percentage of each such interest at the beginning of are set forth below entity partnership_interest percentage bwk revocable_trust diversified river bend dollar_figure partnership bwk revocable_trust bajomonte associates dollar_figure holding co entity everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades bwk family holding co holding co holding co holding co holding co the river some time during the spring of real_estate trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts aanrnnn vo trust trusts partnership_interest wayside partners manderville partners shady crest investors palo alto partners diversified raintree partners cedar cove partners diversified boot lake partners fdgewater partners kentucky holdings walnut creek group candlelite apartments village square -- lexington worthman office mall kon tiki apartments j s investors cove realty co diversified hillsborough partners midwest properties group washtenew management co tradewinds shopping center centennial investors river bend investors c w investors first commitment dev equity partnership katy land co cc co co w ol lo w co co bend investors partnership_interest owned by transferred to holding co about zell’s purchasing all the other partners’ concerned about the tax consequences on or about date percentage o1 -296 -ol1 dollar_figure was previously held by the bea ritch trusts and was zell approached kanter interests in the kanter was willing to sell his interests but was kanter's major concern was that most of the partnership interests held by his grantor trusts had negative capital accounts and an outright sale would have realized significant gains assumption_of_liabilities in excess of the partners' bases specifically the aggregate negative capital accounts for the interests held by the grantor trusts as of date was dollar_figure as follows entity partnership_interest cap acct bwk rev trust bwk rev trust bajomonte associates dollar_figure diversified river bend partners big_number bwk rev trust diversified stephenson's lake partners big_number everglades trusts wayside partners big_number everglades trusts shady crest investors big_number everglades trusts diversified raintree partners big_number everglades trusts edgewater partners big_number everglades trusts kentucky holdings big_number everglades trusts walnut creek group big_number everglades trusts candlelite apartments big_number everglades trusts village square lexington big_number everglades trusts wortham office mall big_number everglades trusts kon-tiki apartments big_number everglades trusts diversified hillsborough partners dollar_figure everglades trusts manderville partners dollar_figure everglades trusts palo alto partners dollar_figure everglades trusts j s investors dollar_figure everglades trusts cove realty dollar_figure everglades trusts midwest realty dollar_figure everglades trusts washtenew management dollar_figure everglades trusts tradewinds shopping center dollar_figure net capital accounts big_number the price fair_market_value allocated to each entity was as follows entity bwk rev trust bwk rev trust bwk rev trust partnership_interest bajomonte associates diversified river bend partners diversified stephenson's lake partners total fmv-bwk revocable_trust entity everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades everglades trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts trusts partnership_interest wayside partners shady crest investors diversified raintree partners cedar cove partners diversified boot lake partners fdgewater partners kentucky holdings walnut creek group candlelite apartments village square lexington wortham office mall kon-tiki apartments diversified hillsborough partners manderville partners palo alto partners j s investors cove realty midwest realty washtenew management tradewinds shopping center total fmv-everglades trusts bwk family holding holding holding holding holding co co co co co trusts centennial investors river bend investors c w investors first commitment dev equity partnership katy land co total fmv-holding co price fmv dollar_figure price fmv big_number big_number big_number -- - the sec_351 exchange and related transactions in order to avoid the realization or recapture of gains resulting from the sale of the real_estate partnership interests kanter utilized cashmere investment associates inc cashmere a shell corporation and on or about date directed the trusts to transfer their partnership interests into cashmere in a sec_351 nontaxable_exchange for stock cashmere wass incorporated on date in delaware but had never been activated until the aforesaid transaction cashmere's board_of directors consisted of meyers and weisgal cashmere's president was weisgal its secretary was sharon bayers and its treasurer was meyers the number of shares and classes of cashmere's stock received by the trusts in exchange for their partnership interests were as follows shares of stock shareholder common_stock class a preferred bwk revocable_trust everglades trusts bwk family_trust sec_30 -- holding co -- in order to offset the negative capital accounts of the partnership interests and to avoid the realization of taxable gains that would result from cashmere assuming liabilities the negative capital accounts kanter caused the trusts to transfer to cashmere on date eight notes receivable assets held by the trusts or recently transferred to them by or at the direction of kanter the specific notes receivable transferred to cashmere along with the partnership interests were as follows maker payee amount holding co everglades trusts dollar_figure burton w kanter everglades trusts big_number beach trust burton w kanter big_number helo everglades trusts big_number go's associates everglades trusts big_number aro trusts burton w kanter big_number baroque trusts burton w kanter big_number bwk children's trust burton w kanter big_number total big_number fach note was dated date and was by its terms due and payable on date each of the notes from the beach trust dollar_figure baroque trusts dollar_figure bwk children's trusts dollar_figure and aro trusts dollar_figure stated that they were transferred sold and assigned to the bwk revocable_trust as of date however the beach trust note was not actually transferred sold and assigned to the bwk revocable_trust prior to date the trustee of the beach trust was albert morrison morrison the grantor was kanter and the beneficiaries were members of kanter's family the trustee of the barogue trusts was grogan the grantor was kanter and the beneficiaries were members of kanter's family for federal tax purposes kanter was the deemed owner of the baroque trusts and income of these trusts was generally reportable on kanter's individual federal_income_tax returns kanter did not present any evidence to establish the genuineness of the alleged indebtedness represented by the notes no true debtor-creditor relationship existed there was no intention to repay and there was no business_purpose for any of the notes sale of cashmere stock to waco on date the bwk revocable_trust and the everglades trusts sold all of their respective stock common and preferred shares in cashmere to waco capital corp waco waco was a corporation organized under the laws of delaware and meyers was its president the sole shareholder of waco was the bea ritch trusts waco later changed its name to windy city inc and continued to be owned in whole or in part by the bea ritch trusts the bwk revocable_trust entered into an agreement with waco whereby the trust agreed to sell it sec_50 shares of common and shares of class a preferred_stock of cashmere for a promissory installment note in the amount of dollar_figure similarly the everglades trusts entered into an agreement with waco whereby the trusts agreed to sell their shares of common and shares of class a preferred_stock of cashmere for a promissory installment note in the amount of dollar_figure pursuant to the parties' agreements the promissory installment notes had payment terms as follows due_date bwk revocable_trust everglades trusts dollar_figure -- -- dollar_figure big_number -- big_number big_number total big_number big_number in addition and on the same day holding co and the bwk family trusts sold their shares of cashmere common_stock to waco for promissory installment notes in the amounts of dollar_figure and dollar_figure respectively the promissory installment notes given to the trusts by waco were secured_by the cashmere stock subject_to waco's option to substitute as collateral the guaranties of the sole shareholder of waco and pledges of various partnership interests known in the aggregate as cablevision this option to substitute collateral was subsequently exercised by meyers on behalf of waco's sole shareholder the bea ritch trusts kanter did not present any evidence to establish that waco made any payments on the installment promissory notes including the balloon installment payments due on date kanter's records reflect an inconsistent reporting of the installment_sale to waco kanter then negotiated the sale of the cashmere stock held by waco to equity financial management co equity financial which was owned and operated by zell and lurie zell and lurie however did not want and would not accept the notes receivable held by cashmere along with the partnership interests therefore the notes were paid off by checks drafted on administration co inc 's special e account purportedly on behalf of the bea ritch trusts on date prior to the sale of the cashmere stock to equity financial after the notes were paid off cashmere had assets consisting of the partnership interests and dollar_figure in cash the checks written on date by administration co in payment of the notes are as follows ck _ no payee amount holding co dollar_figure for brt bwk revocable_trust big_number for brt beach trust big_number for trust brt cashmere big_number for helo cashmere big_number for gls assoc cashmere big_number for aro cashmere big_number for baroque tr cashmere big_number total big_number bach check was signed on behalf of administration co by meyers none of the checks written by administration co in payment of the notes was reflected on administrative co 's general ledger for the period ending date kanter presented no evidence as to whether the funds for payment of the notes were in fact the funds of the bea ritch trusts and if so why the payments were made by the bea ritch trusts since the bea ritch trusts were not the makers of the notes with respect to those checks that were not specifically made out to cashmere for payment of the notes the debtors on the notes the beach trust the bwk revocable_trust and holding co were instructed to transmit checks themselves drafted on their own accounts to cashmere administration co in turn provided these entities with the funds for payment of the notes which funds are represented by three checks there is no documentary_evidence promissory notes payment schedules canceled checks representing interest or principal payments or other records in the record to substantiate that the amounts provided to the beach trust the bwk revocable_trust and holding co by administration co for the payment of the notes held by cashmere were loans from the bea ritch trusts or that such loans were paid back no interest or principal was ever paid in connection with any of the so-called loans made by the bea ritch trusts in exchange for payment of the notes held by cashmere sale of cashmere stock by waco to equity financial kanter provided a legal opinion dated date to equity financial regarding certain matters in conjunction with the purchase of cashmere investments associates inc on date waco sold the cashmere stock to equity financial for dollar_figure which was paid_by check cashmere had as assets cash of dollar_figure conseguently the remainder of the consideration dollar_figure related to the acquisition costs of the partnership interests zell and lurie were not interested in the cashmere stock their sole interest was to buy the partnership interests outright but this was the only way that kanter would permit the sale immediately after the sale zell and lurie liquidated cashmere because its limited purpose was fulfilled how sale of cashmere stock was reported on tax returns kanter did not report any income from nor in any way reflect the installment_sale of cashmere stock on his and federal tax returns kanter reported installment_sale income on forms attached to his and federal tax returns as follows description of property via bwk revocable_trust shs common shs class a pfd - cashmere investment associates inc date acquired date sold was property sold to a related_party after date mo gross_profit_ratio payments received during year big_number taxable part of installment_sale big_number description of property via everglades trusts shs common shs class a pfd - cashmere investment associates inc date acquired date sold was property sold to a related_party after date mo gross_profit_ratio payments received during year big_number taxable part of installment_sale big_number description of property via bwk revocable_trust shs common shs class a pfd - cashmere investment associates inc date acquired date sold was property sold to a related_party after date mo gross_profit_ratio payments received during year big_number taxable part of installment_sale big_number kanter's use of cashmere and his manipulation and transfer of promissory notes to cashmere for the purpose of offsetting the negative capital accounts of the trusts' partnership interests served no bona_fide business_purpose his attempt to structure a nontaxable sec_351 transaction was done only to avoid the realization of taxable capital_gains similarly the utilization of waco as an intermediary in the sale of the trusts' real_estate partnership interests to equity financial served no bona_fide business_purpose it was done only to avoid taxation waco was a related_party to both the bwk revocable_trust and everglades trusts opinion although the parties disagree as to whether or not the transfer of the promissory notes and the partnership interests by kanter’s grantor trusts to cashmere constituted a valid transfer under sec_351 we find it unnecessary to decide the issue on that basis however we reject kanter’s contention that the issue was not challenged by respondent under sec_357 the language in the notice_of_deficiency quoted above clearly shows that respondent challenged the series of transactions under sec_357 even though sec_357 is not cited it is our view that kanter’s transfer of his grantor trusts’ real_estate partnership interests to cashmere and the series of transactions which followed thereafter constituted a tax_avoidance purpose under sec_357 the parties agree that the trusts were grantor trusts with respect to which kanter was the deemed owner the grantor_trust_rules generally provide that any taxpayer treated as the deemed owner of any portion of a_trust will include in the computation of his own taxable_income those items of income deductions and credits against tax of the trust which are attributable to the taxpayer's portion of the trust see secs sec_1001 provides the general rules regarding the computation and recognition of gain_or_loss from the sale_or_other_disposition of property sec_1001 provides that except as otherwise provided in this subtitle the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized sec_351 sets forth a significant exception to the recognition provisions it provides that no gain_or_loss is recognized when a taxpayer transfers property to a controlled_corporation solely in exchange for the corporation's stock see sec_35l1l a property for the purposes of sec_351 includes partnership interests the purpose for the nonrecognition exception for transfers_to_controlled_corporations is to encourage the capitalization of businesses by granting beneficial tax treatment to the transfer of appreciated_property to corporations controlled by the transferor sec_357 provides generally that if the taxpayer receives property which would be permitted under sec_351 without the recognition of gain and another party as part of the consideration assumes a liability of the taxpayer or acquires from the taxpayer property subject_to a liability then such assumption shall not be treated as money or other_property and the exchange of property is valid under sec_351 however sec_357 provides generally that if considering the nature of the liability and the circumstances in which the arrangement for assumption or acquisition of the liability was made it appears that the principal purpose of the taxpayer with respect to the assumption was to avoid federal_income_tax on the exchange or was not for a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange the clear objective desired by the real parties_in_interest kanter zell and lurie was to sell the real_estate partnership interests held by the trusts for cash hence viewing the transactions as a whole and in the context of the parties' motivations it is clear that there was no business_purpose for the convoluted series of exchanges in which these entities participated and in particular the purported transfer of notes receivables to the grantor trusts prior to the sec_351 exchange with cashmere the primary reason for activating cashmere and utilizing its stock was to avoid the taxation of capital_gains realized by a purchaser's assumption of partnership interests which had negative capital accounts representing money owed to the partnerships by the partners additional tax motivations are also apparent namely in kanter's attempted deferral of the recognition of gain by applying the installment_sale provisions while at the same time receiving immediate cash payment for the interests in excess of dollar_figure million paid to his controlled_entity waco the entire plan for selling the partnership interests to zell and lurie took place between may and date in that -month period the cashmere stock was transferred three times to kanter's grantor trusts to waco and to equity financial with the exception of equity financial each of the entities involved was controlled by kanter cashmere engaged in no other activities before during or after that limited period of time equity financial purchased the stock of cashmere from waco cashmere’s assets consisted of dollar_figure cash which cashmere acquired from the purported payments of the notes by administration co and the bea ritch trusts the only other assets of cashmere were the partnership interests---which were the only assets zell and lurie wanted with respect to the notes transferred by the trusts to cashmere kanter was acting in some instances as both the debtor and the creditor ie notes from the beach trust the bwk family_trust and the barogue trusts with respect to which entities kanter was the grantor and deemed owner as well as the original payee on the note and on one note in which kanter was the maker there was an absence of regular business records maintained or presented in connection with all of the alleged notes and at least one of the notes go's associates related to indebtedness incurred in connection with a bogus computer leasing transaction the makers of each of these notes were kanter individually or his controlled entities four of the notes were transferred sold and assigned to the bwk revocable_trust as of date although it is clear that in at least one case the assignment did not take place before date the total principal_amount of the notes transferred to cashmere almost exactly offset the aggregate negative capital accounts of the partnership interests the notes were all payable on date and were purportedly paid_by checks drafted on administration co 's special e account the checks written by administration co purportedly on behalf of the bea ritch trusts in payment of the notes were not reflected on administrative co’s general ledger for the period ending date no evidence was presented to establish that the bea ritch trusts used their own funds to pay off the notes in short no evidence of any business purposes for any of the notes was presented by kanter or that the notes represented valid debts rather the notes and cash transferred constituted a circular flow between and among kanter-controlled entities with the purpose being to avoid immediate taxable gains given the complex series of transactions employed to achieve a simple sale of partnership real_estate interests for cash we think that the integral aspect of the plan was to avoid federal_income_tax on the exchange and the inclusion of promissory notes purportedly held by the trusts and made part of the sec_351 exchange lacked a bona_fide business_purpose the policy behind sec_351 is to encourage the formation and or capitalization of corporations by providing tax relief in those instances where individuals would be hesitant to transfer appreciated_property because of the taxable gains that otherwise would be realized and recognized the tax-free_exchange rules are not intended to provide a loophole ie the transfer of fictitious assets for avoiding the taxation of such gains such policy is borne out by the provisions of sec_357 we conclude that cashmere's assumption of the partnership interests subject_to liabilities the aggregate of the negative capital accounts was principally for a tax_avoidance purpose consequently gain equal to the liabilities is recognized by the trusts and thus by kanter as their grantor under sec_357 the burden was on kanter to prove by a clear preponderance_of_the_evidence that tax_avoidance was not his principal purpose or that he had a valid business_purpose see sec_357 he has not done so as we have previously indicated we believe the entire series of transactions was structured by kanter to avoid taxation on otherwise recognizable gains we find that his principal purpose in having cashmere acquire the partnership interests subject_to the liabilities was to avoid tax it served no business_purpose and it thus generated gain to him equal to the amount of the liabilities to which the partnership interests were subject at the time of the exchange ie the amounts of their negative capital accounts see sec_357 alternatively sec_357 provides that in the case of a sec_351 exchange to which sec_357 does not apply if the total liabilities assumed together with the total liabilities to which the property transferred is subject_to exceed the adjusted_basis of all the property transferred the excess is treated as gain from the sale_or_exchange of the property transferred kanter admittedly was attempting to avoid sec_357 by transferring eight artificial notes receivable ina total amount to offset exactly the aggregate negative capital accounts of the partnership interests these artificial receivables do not constitute bona_fide assets in which the trusts had any basis accordingly the amount of the liabilities assumed dollar_figure is treated as gain on the sale_or_exchange of the property transferred and therefore is taxable to kanter as the deemed owner of the trusts the second part of respondent's adjustment dollar_figure relates to kanter's use of the installment_sale_method to report gain from his grantor trusts' sale of stock the cashmere stock was sold to waco in an installment_sale on date the terms of the sale provided for the payments to be made to the trusts from date through date waco subsequently resold the stock to equity financial on date clearly within years of its purchase from the trusts and almost years prior to the date the final balloon payments were scheduled to be made in connection with the initial installment_sale sec_453 provides that if a person sells property to a related_party the first_disposition under the installment_method and the related_party purchaser then resells the property the second_disposition within years after the first_disposition and before the original_seller has received all payments due with respect to the first_disposition the amount_realized by the related_party on the second_disposition is treated as a payment received at that time by the original_seller thus the installment_method of reporting the sale of cashmere stock to waco was not available because waco was a related_party under the attribution_rules of sec_318 and sec_267 waco’s stock was owned by brt the beneficiaries of which were members of kanter’s family who were also beneficiaries of the trusts selling the stock the subsequent disposition of the stock by waco took place within years of the original sale when all payments under the installment_sale had not been made to the grantor trusts therefore the entire price of dollar_figure for which the grantor trusts sold their cashmere stock to waco was deemed realized in the year of the sale it is noted that kanter did not correctly report the installment_sale on his federal_income_tax returns although he was not to receive any payments until he did not disclose the existence of the sale as required on his tax_return that being the tax_year in which the sale occurred furthermore when he did report the sale on form_6252 attached to his tax_return he answered no to the question on line d was property -- - sold to a related_party after date and there is no evidence as to whether the balloon payments due on date representing dollar_figure of the total dollar_figure sales_price were ever made received or reported accordingly we sustain respondent's determination that kanter had an additional net_long-term_capital_gain of dollar_figure in resulting from the installment_sale of stock by the grantor trusts issue whether kanter is entitled to research_and_development and business_expense deductions from immunological research corporation for findings_of_fact on their federal_income_tax returns for through the kanters claimed dollar_figure dollar_figure dollar_figure and dollar_figure as kanter's distributive_share of losses from immunological research corp irc an s_corporation allocable to three grantor trusts for which kanter was the deemed owner namely tablet trust capsule trust and liquid trust although respondent issued notices of deficiency to kanter for the years through respondent did not disallow the losses claimed by kanter from irc in the notices of deficiency however in an amendment to answer in docket no respondent affirmatively alleged that kanter's claimed loss in the amount of dollar_figure for was not allowable respondent also asserted that any underpayment from the claimed loss from irc was a substantial_underpayment due to tax-motivated transactions under sec_6621 leave to file respondent's amendment to answer was granted by the court the facts relating to this issue were considered and found by this court in estate of cook v commissioner tcmemo_1993_ which involved another shareholder in irc in that case we sustained respondent's disallowance of such expenses as research_and_experimentation expenses under sec_174 as well as respondent’s disallowance of similar expenses claimed by two other s_corporations that were engaged in the same activity antiviral research corp arc and biological research corp brc kanter was not a stockholder in the other two corporations the parties herein stipulated to the record of estate of cook v commissioner supra except as to those portions of the record relating only to the other two s_corporations during kanter and three other individuals including george b cook whose estate was the taxpayer in estate of cook v commissioner supra invested in irc an s_corporation that they had organized none of the stockholders in irc including kanter had any formal educational background or experience in the field of pharmaceutical compounds which was the business irc was ostensibly to engage in shortly after irc was organized irc entered into a research development and license agreement the research or licensing agreement with newport pharmaceutical international inc newport newport was then engaged in the manufacture marketing research_and_development of pharmaceutical compounds one of the compounds owned by newport was identified as the npt-15000 series in which newport owned an undivided one-half interest that it had acquired from the discoverer of the compound the sloan-kettering memorial institute for cancer research sloan-kettering in at that time this particular compound was still in the experimental stage of development in the transaction the transfer of the one-half interest in the subject compound to newport included the transfer of one-half of the patent rights of the compound and the inventions and improvements covered thereby throughout the world the term patent rights was comprehensively defined elsewhere in the sale agreement in the sale agreement newport was given the exclusive right to exploit the patent rights to the subject compound on a worldwide basis as to which newport agreed to use its best efforts to exploit the patent rights for the mutual benefit of itself and sloan- kettering the agreement further allowed newport to license third parties in connection with the exploitation of the subject compound however such licensing agreements among other things had to be agreed to by sloan-kettering the ostensible purpose in organizing irc was for irc to enter into a licensing agreement with newport for exploitation of the npt-15000 series compound in which newport held a one-half interest irc and newport entered into such an agreement in for the compound identified as npt-15392 which was within the npt-15000 series however the licensing agreement irc entered into was only with newport sloan-kettering was not a party to the agreement and did not sign the agreement and there is no evidence that sloan-kettering ever acquiesced in the agreement newport and irc were cognizant of sloan-kettering's reservation of patent rights and accordingly the licensing agreement between irc and newport was structured with the intent that exploitation of the subject compound by irc or its licensees would not violate sloan-kettering's rights with that in mind the research agreement between irc and newport contained the following provisions ownership of project results any and all products processes compounds inventions ideas patents patent rights technical information data and other proprietary know-how resulting or deriving from the project including all improvements thereto and any other rights to commercially exploit the project and the products and results thereof including but not limited to licensing and distribution rights shall be the sole and exclusive property of the corporation ie irc provided however the corporation shall have no ownership rights or rights which may be deemed to be a_ sub-license to the extent that any of the foregoing constitutes a patent right or an invention or improvement covered thereby as defined in the agreement dated date between newport and sloan- kettering institute emphasis added pursuant to this licensing agreement irc paid newport during dollar_figure for newport's services for the research experimentation and further development of the compound npt- on his federal_income_tax returns kanter claimed a deduction for his portion of the dollar_figure research_and_experimentation expense in amended pleadings respondent affirmatively alleged that the dollar_figure loss claimed by kanter from this activity should be disallowed opinion in estate of cook v commissioner tcmemo_1993_581 this court sustained respondent's disallowance for the portion of the dollar_figure expense that george cook had claimed as a sec_174 a deduction the parties agreed in estate of cook that irc was not engaged in a trade_or_business within the meaning of sec_162 kanter here does not contend otherwise however he argues that the expense nevertheless qualified as a deduction under sec_174 as a research or experimentation expense this court held in estate of cook that the expense was not a research or experimentation expense within the meaning of sec_174 based on the premise that to qualify under sec_174 two requirements must be satisfied the taxpayer must be legally entitled to enter into a trade_or_business exploiting research and the taxpayer must demonstrate a realistic prospect that it would do so it was decided that irc failed to meet both of these tests significant was the fact that the taxpayers had not established that irc had obtained any ownership rights in any technology to be developed by newport because sloan-kettering was not a party to and had not consented to the licensing agreement as required in the sale by sloan-kettering to newport moreover the license agreement between newport and irc expressly provided that no ownership rights in the technology to be developed by newport would inure to irc to the extent that such technology or rights envisioned by the agreement came within the definition of patent rights as reserved by sloan-kettering in the sale to newport this court held in estate of cook that the reservation in the agreement between irc and newport taken together with the broad definition of patent rights in the agreement between newport and sloan-kettering left very little if anything to be acquired by irc in the licensing agreement between newport and irc the court stated in light of this definition it is hard to visualize that irc obtained ownership of anything that could be commercially exploited in a trade_or_business the court surmised that virtually anything newport developed would constitute a patent right and if so the ownership of such improvement or technology would not belong to irc there were other facts of the case that the court discussed to support the conclusion that irc was not engaged in a trade_or_business and did not have the capacity to engage in a trade_or_business the other findings were not seriously challenged by kanter in the instant cases and the court does not consider it necessary to discuss those facts here kanter was the only witness to testify in the present case with respect to this issue no documentary_evidence was presented to corroborate his testimony which was directed toward establishing that there were certain rights to ownership of technology that irc could acquire from the licensing agreement with newport that would not fall within the umbrella of the patent rights exception existing in favor of sloan-kettering sec_174 generally provides a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_period in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction sec_174 applies to expenditures paid_or_incurred by a taxpayer for research or experimentation undertaken directly by a taxpayer or to expenditures paid_or_incurred by a taxpayer for research or experimentation carried on by another person or entity on the taxpayer's behalf see sec_1_174-2 income_tax regs to be entitled to deductions for research_and_experimental_expenditures a taxpayer is not required currently to produce or sell any product moreover a taxpayer need not be currently engaged in a trade_or_business in order to qualify for such deductions see 416_us_500 nevertheless in 83_tc_667 this court stated for sec_174 to apply the taxpayer must still be engaged in a trade_or_business at some time and the court must still determine through an examination of the facts of each case whether the taxpayer's activities in connection with a product are sufficiently substantial and regular to constitute a trade_or_business for purposes of such section fn ref and citations omitted a taxpayer must be more than a mere investor to be entitled to deductions for research_and_experimental_expenditures under sec_174 see id pincite see also 87_tc_698 affd 832_f2d_403 7th cir in the case of an entity that claims deductions under sec_174 the relevant inquiry is whether the entity has any realistic prospect of entering into a trade_or_business involving the technology under development see 845_f2d_148 7th cir affg tcmemo_1986_403 92_tc_423 affd 930_f2d_372 4th cir as these cases demonstrate when an entity contracts out the performance of the research_and_development in which it intends -- - to engage all of the surrounding facts and circumstances are relevant to the inguiry into whether such entity has any realistic prospect of entering into a trade_or_business with respect to the technology under development the inquiry includes consideration of the intentions of the parties to the contract for the performance of the research_and_development the amount of capitalization retained by the entity during the research_and_development contract period the exercise of control by the entity over the person or organization doing the research the existence of an option to acquire the technology developed by the organization conducting the research and the likelihood of its exercise the business activities of the entity during the period in question and the experience of the investors in the entity absent a realistic prospect that the entity will enter a trade_or_business with respect to the technology the entity will be treated as a passive investor not eligible for deductions under sec_174 as indicated previously in estate of cook v commissioner tcmemo_1993_581 the court dealt with among other things the entitlement of another irc shareholder namely george cook to a deduction for irc's claimed research_and_development expense the court rejected the taxpayers' contention that a realistic prospect existed of irc's entering into a trade_or_business to exploit the results of the research_and_experimentation undertaken by newport respondent has the burden_of_proof on this issue respondent points out that the identical irc research_and_development and business_expense issues were previously presented to and decided by this court in estate of cook and contends that the court's reasoning and conclusions in that case are equally applicable here kanter on the other hand contends that the issues are purely factual and that the following distinctions from estate of cook are present in the instant cases respondent not kanter bears the burden_of_proof kanter's testimony was entered in evidence here unlike in estate of cook and the court's conclusions here with respect to irc should not be based upon certain irrelevant facts concerning arc and brc as kanter implies happened in estate of cook kanter maintains that almost all of the facts concerning arc and brc that were discussed in the estate of cook opinion are irrelevant here because he was not a shareholder of either arc or brc and all events relating to arc and brc occurred after in particular he asserts that much of the documentation cited and relied upon by respondent in respondent's proposed findings_of_fact is not actually in evidence in the instant cases in light of the -- - specific exclusion in the parties' written stipulation of those portions of the estate of cook record regarding only arc and brc preliminarily we note that the parties for purposes of the instant cases generally stipulated in evidence the estate of cook record except for such evidence that related only to arc and brc thus as we interpret the parties' stipulation the evidence presented in estate of cook that would be relevant to arc brc and irc alike not including perhaps the testimony of dr charles altschuler on which the court does not rely would be considered as evidence in the instant cases and could be considered in resolving the irc issues for we do not construe the parties stipulation to limit the evidence here to only those portions of the estate of cook case's evidentiary record that kanter considers relevant to irc and himself on this record we conclude that respondent has established that kanter was not entitled to deduct the claimed irc research_and_development expenses under sec_174 the evidence shows that there was no realistic prospect of irc's entering into a trade_or_business to exploit the technology relating to the npt-15392 compound being developed under the irc- newport r d and license agreement because there was essentially nothing that irc could acquire virtually anything that newport developed would almost certainly be a patentable property right that ipso facto could not be owned by irc in estate of cook this court previously noted in view of the broad definition of the term patent rights as defined in the date agreement between newport and sloan-kettering it is difficult to see that irc acquired ownership of anything that could be commercially exploited ina trade_or_business the existence of the irc shareholders-newport put call agreement made it extremely unlikely irc would ever exploit the research newport conducted ina trade_or_business because a if the research were sufficiently successful to require the payment of royalties then newport likely would exercise its call option and b if the research were not sufficiently successful to require the payment of royalties then irc's shareholders would be motivated to put their irc shares to newport in return for newport common_stock after its initial capital was expended irc had no further capital to conduct or finance further research and the existence of the put and call agreements gave irc's shareholders no incentive to contribute additional capital to irc and some of irc's shareholders apparently had always wanted to acquire newport stock and such investment was structured as a research_and_development activity in the hope of allowing the investors a deduction for their investment although kanter testified in the instant cases we find his testimony unconvincing and view it as more in the nature of advocacy than the presentation of substantive evidence it does not show that our conclusions in estate of cook were in error nor does it warrant a different result essentially kanter misunderstands this court's reasoning in estate of cook he argues that we incorrectly assumed that irc held no ownership rights in any research developed under the research project kanter contends that irc did hold other valuable rights outside of any existing and derivative future patent rights in the npt- series of compounds retained by newport and sloan-kettering however kanter was unable to explain or describe what those rights might be nor was any other evidence presented that would establish or support his contention kanter testified kanter but it was my understanding and my belief that there is a body of rights that unless encompassed by a specific patent that would be issued to sloan-kettering and newport under which they could theoretically preclude the exploitation of that limited right all other rights that might result from this particular research project did belong to irc and that they were broad enough in--as we understood it to allow for exploitation of a profitable product or to move to the next stage of possible licensing if in fact there was something developed the court so this body of rights that you are referring to--would these be rights that would be considered research_and_development kanter well actually my recollection is--and the cook record will disclose it more accurately--dr glasky tried to point out to the court at that time that there is in this pharmaceutical field not the necessity at any given time for a research_and_development project that you develop a marketable product that can go on the shelf in a drugstore but that in this field it is common to bring research to a point where you can license what you have developed to a large pharmaceutical manufacturer who will take it - -- to another stage to bring it to a commercial product that will be put on the shelf and i can't tell you now what might have conceivably been developed were this product research_and_development to have been successful or gone far enough but it was our impression and understanding at this time that it either would--or could produce something significant and allow for future research and licensing or something significant enough to be an actual product that could be commercial manufactured emphasis added the court but there have been no developments of these other rights that you are talking about kanter well those rights existed there was no preclusion of the rights as far as i know that nobody took them away in the form of defined patent rights it remains unclear to the court just what those rights might be the court is skeptical that in the everyday world an investor would pay dollar_figure for a bundle of ambiguous property rights as to which there is no persuasive indication that such rights could be exploited or developed moreover this court's holding in estate of cook was not premised upon irc's holding no ownership rights whatsoever in the research as kanter implies rather in estate of cook this court concluded after considering the totality of the facts and circumstances including certain highly relevant factors that there was no realistic prospect of irc's entering into a trade_or_business to exploit the technology being developed under the irc- newport r d and license agreement indeed in his testimony kanter could not elaborate or describe what realistic prospects irc would have of exploiting commercially the technology being developed in view of the broad scope of the existing and potential patent rights newport and sloan-kettering held it is difficult to believe that a third party such as a major pharmaceutical company would risk a license from irc on technology that newport and sloan-kettering might have rights to accordingly we hold that kanter is not entitled toa deduction under sec_174 for with respect to irc's claimed research_and_development expense see 845_f2d_148 7th cir affg tcmemo_1986_403 92_tc_423 estate of cook v commissioner tcmemo_1993_581 we further hold that kanter is not entitled to deductions under sec_162 for with respect to irc's claimed business deductions irc was not engaged in an active trade_or_business during because its activities fail to satisfy even the in connection with a trade_or_business standard of sec_174 see estate of cook v commissioner supra issue whether kanter had unreported partnership income for opinion in the notice_of_deficiency for respondent determined that the kanters failed to report partnership income loss in the net amount of dollar_figure from the following sources t c family_trust dollar_figure everglades trust no big_number everglades trust no big_number everglades trust no big_number everglades trust no big_number everglades trust no big_number total big_number kanter did not introduce any evidence on this issue therefore respondent's determination is sustained tssue whether the kanters are entitled to a loss from gls associates for opinion on their federal_income_tax return for the kanters claimed a loss of dollar_figure on schedule e relating to an entity referred to as gls associates respondent disallowed the claimed loss because the kanters did not prove that gls associates was engaged in an activity entered into for profit and that deductible expenses were incurred by it in excess of income the kanters introduced no evidence on the issue therefore respondent's determination is sustained issue whether the kanters are entitled to a loss from computer leasing transactions involving equitec for and opinion the kanters claimed on their federal_income_tax returns for and losses of dollar_figure and dollar_figure respectively from computer leasing transactions involving equitec in notices of deficiency for and respondent disallowed the losses the kanters introduced no evidence at trial on this issue they failed to carry their burden_of_proof accordingly we sustain respondent's determination issue whether the kanters are entitled to investment_interest expense deductions for opinion in the notice_of_deficiency for respondent determined that the kanters were not entitled to deduct claimed investment_interest expenses from k d associates slg partners and gls associates in the amounts of dollar_figure dollar_figure and dollar_figure respectively slg partners gls associates and k d associates were purportedly engaged in the business of purchasing and leasing computer equipment the kanters claimed deductions for investment_interest expenses from those entities in the kanters introduced no evidence on this issue therefore respondent's determination is sustained issue whether the kanters are entitled to an investment_tax_credit carryover for opinion on their income_tax return the kanters claimed a dollar_figure investment_tax_credit carryover which respondent disallowed in the notice_of_deficiency the kanters contend that their entitlement to the investment_tax_credit carryover is purely computational under rule the kanters assert in pertinent part the issue of whether kanter is entitled to a carryover of investment_tax_credit from his year to his year is purely computational the resolution of this issue is entirely dependent upon the resolution of kanter's tax_court case involving his year docket no which was previously docketed and decided by this court although respondent in proposed findings states that petitioners failed to address this issue that is not the case respondent's counsel stipulated on the record that petitioners had addressed all of the issues raised in respondent's notice_of_deficiency since this issue is purely computational and respondent is well aware of the terms of the resolution of kanter's tax_liability the amount of the carryover from to will be addressed in the eventual rule proceeding in this matter and need not be addressed by the court at this time the stipulation referred to is the discussion that took place between the court petitioners counsel and the supervisor of respondent's counsel concerning the parties' settlement of a number of other adjustments from the years in issue respondent on the other hand contends that kanter failed to carry his burden_of_proof under rule a the court agrees with kanter on this issue the kanters' tax_year was the subject of docket no before this court in which a stipulated decision was entered on date that decision was based upon a stipulation of settled issues which was filed with the court the stipulation of settled issues provided as follows solely for the purpose of narrowing the issues in docket no the petitioner and the respondent have settled issues relating to the petitioner's direct or indirect investment in one or more of the following partnerships namely ambassador associates empire properties shelburne associates whitehall associates balmoral associates drake associates ff associates park lane associates and warwick associates on the following basis to the extent applicable to the year s before the court in this case except as provided in this agreement no item_of_income gain loss deduction or credit arising from the petitioner's interest in the partnership shall be realized and recognized in any taxable_year it is understood by the parties that this agreement does not apply to items of income gain loss deduction or credit from empire properties' investment in nst investors the petitioner's total cash investment actually or constructively paid shall be allowable as an ordinary deduction in three equal parts over three successive years starting with the initial year for which the petitioner first claimed a partnership deduction provided that the petitioner includes in income any cash constructively received with respect to such contribution in the year of such constructive receipt all partnership_distributions from the partnership to the petitioner shall be includable as ordinary_income in the year of receipt in the event the petitioner is contractually required by the terms of the original partnership_agreement to make any additional cash contribution in a year ending subsequent to the date of this agreement the petitioner shall receive an ordinary deduction for any such cash contribution in the year paid tentative investment_credit will be allowed with respect to the partnership based on gualified investment equal to the petitioner's partnership percentage times two-thirds times the qualified_basis of the partnership as set forth in exhibit a which is attached hereto and incorporated herein by reference no other investment_credit from the partnership will be allowed if any investment_credit was claimed by the petitioner which is not allowable under paragraph for any year s which was not disallowed by the internal_revenue_service and for which the statute_of_limitations would bar assessment the amount of said credit will be added to the corrected tax in the first open_year the petitioner's allocable share of any income from the partnership attributable to the repayment of the partnership's recourse and non-recourse liabilities non-cash income shall not be includable in income in addition the petitioner will not realize any income as a result of the forgiveness of or other release of the related recourse and non-recourse liabilities if any such non-cash income was reported by the petitioner in any year then a deduction shall be allowed in that amount if such deduction is with respect to a year for which refunds are barred by reason of the statute_of_limitations such deduction will be allowable in the first open_year if any losses or deductions attributable to the partnership were claimed by the petitioner for any year s which were not disallowed by the internal_revenue_service and for which the statute_of_limitations would bar assessment the deduction allowable pursuant to paragraph will be reduced starting with the initial contribution_year by the amount of loss reported for years closed by the statute_of_limitations the petitioner will not be liable for additional interest under sec_6621 formerly d penalties or additions to the tax attributable to the petitioner's claimed partnership deductions the parties agree that this stipulation of settled issues shall not constitute a settlement agreement for years that are not before the court in this case paragraph sec_5 and of the stipulation of settled issues addressed an investment_credit although the decision and the stipulation of settled issues did not specify the dollar amount of the credit to be carried forward to kanter's return the court is satisfied that the provisions of the stipulated decision entered in docket no permit kanter to carry forward to his year any investment_credit allowed for that was not utilized to offset taxes accordingly the court holds that the kanters' entitlement to an investment_credit carryover for is to be taken into account in the rule computation to the extent of any carryover from the kanters' tax_year issue whether the kanters are entitled to an interest_deduction for opinion in the notice_of_deficiency for respondent determined that the kanters were not entitled to deduct interest_expenses claimed on their federal_income_tax return in the amount of dollar_figure the kanters introduced no evidence on this issue the burden_of_proof was on them and since no evidence was presented respondent's determination is sustained issue whether the kanters received unreported interest_income from a bank in opinion in the notice_of_deficiency for respondent determined that the kanters failed to report dollar_figure interest_income from merchants bank and trust co kanter's general ledger and audit file for do not show that he received interest_income from the merchants bank and trust co in he also testified that no interest was received from merchants bank there is no evidence that a form_1099 was issued by merchants bank to the kanters on this record we hold for the kanters issue whether kanter is entitled to a business loss deduction in in connection with the sale of a painting findings_of_fact the kanters claimed a deduction of dollar_figure on schedule c of their federal_income_tax return for this deduction arose out of a transaction involving a painting of george washington which was believed to be by the famous artist john trumbull the painting the painting was located in england one of the clients of kanter's law practice richard feigan feigan was interested in purchasing the painting but did not have the resources to do so feigan contacted kanter for kanter's assistance in directing him feigan to someone who might be interested in the painting and who could advance funds for its purchase kanter directed feigan to another of his clients a mr rappaport rappaport who lived in switzerland feigan and rapport thereafter agreed to a joint_venture between them and through funds advanced by rappaport the painting was purchased after the purchase it was discovered that the painting was not by john trumbull and the seller agreed to a rescission of the sale the seller paid back to the joint_venture the amount of the selling_price but in british currency that currency had substantially declined in value against the u s dollar a dispute arose between feigan and rappaport rappaport insisted that he be returned the full value in u s dollars of the funds he had advanced and feigan on the other hand refused to do so kanter was drawn into the dispute ostensibly because of the role he had played in putting feigan and rappaport together at kanter's urging feigan agreed to make rappaport whole and kanter contributed dollar_figure toward the cause kanter claimed this amount as a trade_or_business expense on his income_tax return which respondent disallowed kanter was not contacted by feigan for legal services or legal advice nor was it contemplated that kanter would be paid for his services kanter was assisting two clients and friends in a matter unrelated to kanter's law practice or his activities as a lawyer there were no legal services provided by kanter kanter was not a party to the joint_venture between feigan and rappaport and provided no financing to the venture kanter would not share economically in the exploitation of the painting opinion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business expenses paid for or on behalf of another are not deductible a voluntary assumption of liability is nondeductible 176_fsupp_521 s d n y affd 281_f2d_261 2d cir obligations which do not grow out of a taxpayer's own business but which are personal in nature are nondeductible 59_tc_660 although kanter acknowledged that during he was practicing law on a full-time basis and was not in the business of buying and selling art he contends that he was engaged in the business of assisting other individuals to locate financing for investments he asserts that he was in the trade_or_business of locating financing for investments whether the investments be in real_estate securities or works_of_art thus kanter argued that the dollar_figure was an ordinary_and_necessary_expense of his investment financing business and was properly deductible by him alternatively he contended that even if the activity was not a trade_or_business a deduction should be allowed under sec_212 respondent on the other hand argued that the dollar_figure was not an ordinary or necessary business_expense but represented a voluntary expenditure by kanter on behalf of a third party which kanter was under no legal_obligation to make in addition respondent maintained the payment was not deductible under sec_212 because the painting venture was not an activity kanter undertook for profit we agree with respondent kanter was principally engaged in the practice of tax law he acted as an intermediary between two clients in arranging the purchase and sale of a purported authentic painting of george washington he did not provide financing for the transaction the purchase was rescinded after it was discovered the painting was not authentic the amount_paid by kanter was to reimburse rappaport on the loss rappaport sustained on the amount that was refunded to him arising from the devalued british currency there is no evidence that rappaport required kanter to perform due diligence on this venture kanter testified that both feigan and rappaport were friends of his and he merely introduced rappaport to feigan to consummate the transaction there was no agreement or contract that kanter was to be paid for his services either in the acquisition of the funds for the initial purchase of the painting in the exploitation of the painting had the sale not been rescinded or for kanter's efforts in resolving the dispute between feigan and rappaport when the deal failed the loss which kanter sustained resulted from his desire to protect his personal relationship with his friends feigan and rappaport and was not an ordinary or necessary expense of his legal practice or to protect his business reputation because no business of his own was conducted or consummated by this transaction respondent correctly contends that kanter's payment of amounts to settle a putative dispute had no relation to his legal practice kanter's involvement constituted personal rather than professional conduct and thus the expenditure is nondeductible kanter had no money invested in the deal he merely acted as a broker for his clients who were also his friends he was clearly not engaged in a separate business of selling artwork see 592_f2d_635 2d cir in 23_bta_202 cited by kanter the attorney who reimbursed his clients had provided legal services to them by contrast kanter did not perform any legal services in connection with the feigan venture the only proof that he made the payment to protect himself from a possible lawsuit and the exposure of litigation was his own self-serving and uncorroborated testimony kanter did not testify that rappaport would include him as a party in any litigation he failed to present any proof of damage to his business reputation if anything kanter was protecting his personal reputation not his business reputation he reimbursed rappaport for a portion of the losses as an accommodation to two friends after a deal he proffered failed kanter argues that the cases of 51_tc_805 and 36_tc_886 support the deduction claimed by him contrary to the facts here the taxpayer in milbank was in the investment banking business and consummated a loan transaction when the transaction failed the taxpayer argued he was a guarantor of the loan which payment had a proximate relationship to his trade_or_business as a financier or investment banker kanter in contrast is not a banker or financier in any event he did not show that he entered into this transaction with the intent of making a profit kanter is a lawyer who was consulted on various business matters kanter was not engaged in the business of selling valuable artwork he was not paid to find the investor but merely directed his friend to another friend contrary to the holding in milbank kanter was not protecting his reputation as a lawyer or investor but merely protecting his friendship with feigan and rappaport - -- unlike the taxpayer in pepper v commissioner supra kanter did not actively solicit financing for his friend feigan nor did he or his law firm receive fees for services rendered in the transaction he merely served as an intermediary to introduce feigan to another friend rappaport there was no written contract between feigan and kanter for the sharing of profits accordingly respondent's determination with respect to this issue is sustained we hold that kanter is not entitled to the claimed business loss deduction we also hold that because kanter received no fees and no contract existed therefor the expenditure did not bear a reasonable_and_proximate_relationship to the production_of_income thus it is not deductible under sec_212 issue whether the kanters are entitled to deduct a claimed charitable_contribution of dollar_figure to the jewish united fund in findings_of_fact on their income_tax return for the kanters listed dollar_figure in charitable_contributions which they were unable to deduct on schedule a as itemized_deductions for the reason that the return showed negative gross_income of dollar_figure the limitation provisions of sec_170 precluded any deduction for charitable_contributions in the notice_of_deficiency for the various adjustments by respondent resulted in the kanter's having adjusted_gross_income for in such amount -- -- that the limitation provision of sec_170 was not applicable respondent allowed the kanters a deduction for the charitable_contributions listed on their return except a contribution of dollar_figure to the jewish united fund juf on or about date holding co by meyers president executed a promissory note dated date payable to kanter in the face_amount of dollar_figure due on date with interest pincite percent per annum respondent has not disputed that this indebtedness is bona_fide on date holding co by meyers president sent a letter to juf enclosing the holding co note and kanter's pledge card to juf for dollar_figure this letter stated in pertinent part that holding co will pay its note to kanter who will in turn see to providing these funds to juf ina letter to kanter dated date juf acknowledged its receipt of the holding co promissory note the date letter further stated that this note has been assigned by you to juf as a charitable_contribution and we are pleased to accept it as such on date holding co paid to kanter the dollar_figure face_amount due on the holding co note plus interest of dollar_figure kanter reported the interest_paid on the holding co note on his income_tax return for on date kanter paid dollar_figure to the juf by a check on his personal bank account neither holding co nor kanter paid any interest on the holding co note to juf kanter did not establish that he endorsed the holding co note over to juf in kanter contends he is entitled to a charitable_contribution_deduction because the dollar_figure note was delivered to juf during opinion sec_170 generally provides that a deduction is allowed for charitable_contributions payment of which is made within the taxable_year charitable_contributions can be made in the form of cash or property including third party promissory notes see 503_f2d_591 10th cir a case distinguishable from the facts herein the kanters contend that they are entitled to a charitable_contribution_deduction for of at least dollar_figure which they maintain was the holding co promissory note's fair_market_value on the date of its contribution to juf in date they assert that while a small discount for the fact that the note was not to be paid until several months after the date of contribution is perhaps required there is no basis for disallowing the entire contribution the kanters submit that given the interest rates at the time as reflected in the irs's applicable federal rates as well as the 12-percent interest rate -- - set in the note itself the deduction should be discounted no more than dollar_figure to the contrary respondent contends that the kanters are not entitled to the claimed charitable deduction for on alternative grounds because there was no endorsement of the holding co promissory note by kanter to juf or the kanters failed to establish the note's fair_market_value on the date of its purported contribution to juf in late on brief respondent concedes that the kanters are entitled to a charitable_contribution_deduction for for the dollar_figure because kanter paid that amount to juf in subject_to the adjusted_gross_income limitations of sec_170 for ordinarily a charitable_contribution is made at the time delivery is effected if a taxpayer unconditionally delivers or mails a properly endorsed stock certificate to a charitable donee or the donee's agent the gift is completed on the date of delivery see sec_1_170a-1 income_tax regs respondent argues that like a stock certificate a promissory note is delivered to a donee only after it has been properly endorsed and unconditionally delivered to the donee here kanter failed to establish that he endorsed the holding co promissory note over to juf as evidence that he contributed the note to juf kanter introduced a copy of only the front page of the note a copy of his pledge card a copy of a holding co letter reciting delivery of the note to juf a letter from juf acknowledging receipt of the note as a charitable_contribution and his testimony that he transferred the note to juf at best this evidence establishes that kanter delivered during an unendorsed note to juf and a promise to pay his pledge to juf on date as indicated in holding co 's letter dated date direct payment of the holding co note to juf was never contemplated which would have been the case if kanter had properly endorsed the holding co note over to juf rather payment of the note was to be made to kanter who in turn would pay juf kanter failed to produce the original promissory note or even a copy of the reverse side of the note that would indicate whether the note was properly endorsed over to juf we believe respondent's contention that kanter failed to contribute the note to juf is supported by the evidence when the note became due in holding co paid kanter rather than juf the dollar_figure face_amount of the note plus dollar_figure interest and kanter in paid dollar_figure and no interest to juf if a proper legal transfer of the note had been made so that juf became the true owner of the note and kanter retained no dominion or control holding co would have paid juf directly more importantly if kanter had legally transferred the note to juf in date and no longer had any dominion or control_over it thereafter then juf not kanter would have been entitled to the interest due on the note the fact that holding co paid the principal and interest to kanter rather than juf is additional proof that kanter never legally transferred the holding co note to juf therefore we hold that kanter is not entitled toa deduction for the claimed contribution to juf for but that he is entitled to a charitable_contribution_deduction for for the dollar_figure paid to juf that year subject_to the adjusted_gross_income limitations of sec_170 see 40_tc_521 compare 40_tc_563 tssue whether the kanters are entitled to claimed capital_gains_and_losses for findings_of_fact on their federal_income_tax return for the kanters reported the following capital_gains_and_losses description shs shs brajdas corp flex comp rooney pace bond shs blec missile total description shs shs shs shs n r n r n r n r n r n r n r n r red sun resorts newport pharm i h o g lezak group victorian vill s block tanglewood r trust d anderson arlington corp pam osowski classic cust pond beach bk bagle prtshp bk freedom prtshp bk lioness prtshp total short-term_capital_gains and losses date acquired gross date sale sold price dollar_figure big_number big_number big_number basis dollar_figure big_number big_number big_number big_number long-term_capital_gains and losses date acquired gross date sale sold price dollar_figure big_number -- big_number big_number big_number -- -- - big_number basis dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number oolf rr gain_or_loss dollar_figure big_number big_number big_number gain_or_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency for respondent disallowed the claimed basis in each of the assets reported sold in addition respondent disallowed the claimed losses on the grounds that the sales were to related_taxpayers the sales were not at arm's length were not entered into for profit and the sales prices were not at fair_market_value ’ some of the sales were to maf inc maf and others were to windy city inc windy city except for the rooney pace bond which was sold to mallin and the brajdas corp stock which was sold to an unrelated third party the hagle freedom and lioness partnership interests were not sold to anyone kanter claimed a loss for these interests on the basis of abandonment maf was a wholly owned subsidiary of computer placement services inc cps the record does not show who legally or beneficially owned cps maf had no offices of its own and operated out of the accounting firm office of morrison maf's president morrison a certified_public_accountant was a longtime friend of kanter and had accounting clients who were also clients of kanter freeman who was ira's president until about had asked morrison to serve as maf's president morrison received no compensation as maf's president maf in a stipulation of settlement filed by the parties respondent conceded adjustments relating to sun resorts and the lezak group adjustments respondent on brief further conceded the newport pharmaceutical and d anderson adjustments - - purchased the notes in question as a favor to kanter kanter sold the notes to maf to enable him to realize a loss for tax purposes kanter's testimony at trial as to the reason he sold the notes as well as the other_securities at issue is paraphrased in his brief as follows throughout trial kanter candidly admitted that the purpose of the asset sales was to establish a loss for tax purposes because of the traditional practice of respondent's agents to routinely propose to disallow sec_165 or sec_166 deductions claimed in ira's or kanter's tax returns thus by selling the various assets for a nominal amount kanter was attempting to realize a loss by means of a sale_or_exchange rather than as a bad_debt or worthless_security deduction maf neither inquired into nor independently ascertained the value of the purchased promissory notes maf did not look into or consider a particular note's collectibility or the creditworthiness of its maker or obligor specifically during maf purchased the victorian village and s block notes from kanter for dollar_figure and dollar_figure respectively as an accommodation to kanter after and up to the trial morrison continued as president of maf although since maf has not been active and has not conducted any business at all times relevant to this litigation windy city was a corporation solely owned by the bea ritch trusts joel kanter kanter's son was the president of windy city weisgal a longtime friend and business_associate of kanter was the trustee of each of the bea ritch trusts specifically the assets sold to windy city were all of the other assets described in the table above except the rooney pace bond which was sold to mallin and the brajdas corp stock which was sold to an unrelated third party mallin was a former law partner of kanter's who served on the board_of directors of cedilla mallin was extensively involved in equipment sale leaseback transactions involving ira and cedilla those transactions are the subject of discussion in issue as noted above mallin purchased the rooney pace bond for the most part the assets at issue were reflected as acquisitions by kanter that were paid for out of kanter's special kr account with administration co as of date kanter's special e account balance with administration co was a negative dollar_figure the brajdas corp stock was purchased on date for dollar_figure in the exercise of a warrant kanter sold the stock to an unrelated party on date for dollar_figure realizing a gain of s476 the record does not reflect the acquisition history of the flexible computer stock the rooney pace bond or the electronic missile stock the ihog stock was held by the nominee corp a corporation which apparently held assets for the equitable and beneficial_interest of kanter it appears from the record that ihog was not wholly owned by the nominee corp the ihog stock at issue was acquired on date through a check issued by administration co out of kanter's account payable to ihog in the amount of dollar_figure on date ihog paid dollar_figure to the nominee corp as a return_of_capital thus kanter claimed a basis of dollar_figure in this stock ina letter accompanying the payment of the dollar_figure to the nominee corp it was stated that efforts were continuing to pursue the further development and sales of ihog's product the nature of which was not indicated in the letter funds were advanced to victorian village from the administration co special e account and victorian village issued notes payable to nominee corp kanter issued a check to s block dated date in the amount of dollar_figure bearing the notation loan block executed a dollar_figure note to kanter dated date administration co special e account issued a check to block in the amount of dollar_figure dated date block executed a dollar_figure note to administrative enterprises special e account dated date although the record is not at all clear there is apparently no dispute that the balance due on the block note or notes was dollar_figure on the date of sale date the tanglewood note receivable is the same note receivable from tanglewood to ira in the amount of dollar_figure that kanter purportedly bought from ira on date for dollar_figure kanter paid no cash for this note his purchase of the note from ira was accomplished through an adjusting journal entry on the books of ira weisgal was trustee of the r trust the r trust issued a dollar_figure note to holding co dated date a dollar_figure note to holding co dated date and a dollar_figure note to kanter dated date through administration co bookkeeping entries kanter acquired the notes receivable totaling dollar_figure due from the r trust to holding co on date kanter paid no cash for this note but his amount due to administration co was increased by dollar_figure in in exchange for dollar_figure of its dollar_figure note payable to helo zeus acquired a dollar_figure note receivable of the r trust from helo administration co wire-transferred dollar_figure to virginia arlington f c arlington carpentry inc arlington on date administration co filed a financing statement that covered arlington's equipment and receivables administration co wired the funds to arlington at kanter's direction kanter did not know the individual at the head of arlington however that individual was a friend of kanter's son joel who was having some work done by arlington joel asked kanter to send the money to arlington and kanter agreed prior to the years in question pamela osowski osowski was kanter's secretary at some time she also worked for film writers corp administration co transferred money to osowski during and by check and wire transfer the checks contained the notation loan a document entitled wire transfer record also contained the notation loan but did not indicate from what account the alleged wire transfer was made kanter acquired the osowski note from administration co on date for dollar_figure classic custom furniture was owned by meyers' husband administration co transferred funds by check and wire transfer to the account of classic during and and classic transferred funds by check to administration co during through opinion i legal principles a bona fides of a transaction for tax purposes it is a well-settled principle of tax law that labels or classifications affixed by the parties to a transaction do not control for tax purposes if the form of a transaction reflects its substance and the sole purpose of the transaction is not tax_avoidance generally the transaction will be recognized for federal tax purposes see 293_us_465 a transaction that has genuine economic_substance and -- - conforms with business realities will be respected for tax purposes see 435_us_561 b sec_267 sec_267 and its predecessors were enacted to correct what congress considered the abusive and frequently employed practice of creating losses for purposes of avoiding income taxes through transactions between related_persons and groups because of the identity of economic interests of such parties and the control taxpayers had over the persons or entities involved the transfers were usually not thought to result in economically genuine realization of loss see 331_us_694 h rept 73d cong 2d sess c b part to prevent tax_avoidance congress in sec_267 and its statutory predecessors denied deductions for losses on all sales or exchanges between specified related_persons regardless of such persons subjective intent thus where sec_267 is applicable it is immaterial whether the particular transaction involved is a bona_fide arm's-length_transaction see mcwilliams v commissioner supra generally sec_267 provides that no deduction shall be allowed for any loss realized from the sale_or_exchange of property between related_persons or entities included among the relationships are transactions between members_of_a_family and transactions between an individual and a corporation in which such individual owns directly or indirectly more than percent in value of the outstanding_stock other provisions of the statute define related_persons and other rules define what constitutes direct and indirect ownership of corporate stock in hickman v commissioner tcmemo_1972_208 this court stated that sec_267 and c contemplate valuing the stock interest owned by or for an individual whether outright or in trust for his benefit without detracting from the value of the stock because it is indirectly owned rather than directly owned if the section is to apply equally to indirect and direct ownership this must be the case c abandonment_loss to be entitled to an abandonment_loss under sec_165 a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment see 97_tc_200 and cases cited therein an affirmative act to abandon must be ascertained from all the facts and circumstances see 41_tc_437 affd per curiam 340_f2d_320 9th cir and the tax_court is entitled to look beyond the taxpayer's formal characterization l671_f2d_1028 7th cir affg tcmemo_1980_355 the mere intention alone to abandon is not nor is non-use alone sufficient to accomplish abandonment 261_f2d_176 9th cir affg 28_tc_1133 abandonment of a partnership_interest should be accompanied by some express manifestation and the need to manifestly express the intent to abandon is especially important see citron v commissioner supra pincite il the parties' contentions kanter contends on brief respondent appeared to concede during trial that the sole remaining grounds supporting respondent's disallowance of the bad_debt and loss deductions were whether funds disbursed from the administration co special e account or from other nominee accounts in fact belonged to kanter the special e issue and whether assets which were written-off or sold were in fact worthless petitioners believe that respondent's concessions should be interpreted as follows where an asset with a substantial cost_basis was sold for dollar_figure dollar_figure or for substantial consideration the remaining issue is whether the asset was worth no more than the selling_price and where an asset was written-off as a bad_debt or worthless_security the remaining issue is whether the asset was worthless kanter argues further that he substantiated and is entitled to the basis and capital losses claimed on his federal_income_tax return alternatively he argues that if the court holds that either some of the transactions are not bona_fide transactions for tax purposes or no loss is allowable because the sales were to a related_party he is still entitled to deductions for worthlessness or partial worthlessness with respect to the assets involved he also asserts that he is entitled to deductions under sec_165 for abandonment losses with respect to the bk eagle bk freedom and bk lioness partnership interests to the contrary respondent contends that except for the conceded capital losses kanter failed to meet his burden_of_proof with respect to the determinations in the notice_of_deficiency specifically respondent argues that kanter did not substantiate the claimed bases in the assets sold the sales were to related buyers the sales were not arm's-length transactions or the transactions lacked substance tii analysis to begin with the court disagrees with kanter's contention that certain statements by respondent's counsel during the trial constituted concessions whereby respondent abandoned or waived some of the grounds in the notice_of_deficiency disallowing the losses the kanters claimed in our view kanter is reading the statements of respondent's counsel out of their proper context these statements were made during discussions between the court and respondent's counsel as to some of the legal issues pertaining to these and other similar adjustments in these cases the court did not understand respondent's counsel during the trial to have abandoned or conceded certain grounds in the notice_of_deficiency disallowing the kanters' claimed loss deductions for including the grounds that the transactions involved were not bona_fide transactions or were sales made to related parties indeed the court finds the concession argument surprising considering questions the court raised during kanter's testimony in its questioning the court indicated that neither respondent nor the court was necessarily required for tax purposes to respect as bona_fide transactions labeled as sales that kanter had arranged in order to claim losses as to the adjusted bases the kanters claimed which respondent challenged particularly in those situations where a gain was reported it was substantiated that kanter had such basis in each of the individual assets as indicated previously funds from the administration co special e and psac special e accounts were kanter's funds in some instances kanter testified that although certain assets were acquired by him through various nominees the funds expended in the assets' acquisition were payments that he made in other instances kanter paid for acquired assets by reducing the amount of existing debts owed to him by the seller consequently the court rejects the basis issue raised by respondent and holds that the kanters realized short-term_capital_gains of dollar_figure and dollar_figure from kanter's respective sales of brajdas shares and electronic missile shares with respect to the rooney pace bond sale to mallin and the two notes sold to maf the victorian village and sam block notes we are not satisfied that these were bona_fide sales in our view maf was not acting at arm's length with kanter in these two note transactions we have similar doubts with respect to the arm's-length nature of the rooney pace bond sold to mallin because kanter originally acquired the bond for dollar_figure on date but later sold the bond to mallin for dollar_figure on date more importantly the totality of the evidence including kanter's admission that he reported the transactions as sales solely for the purposes of avoiding the audit process and the generally more onerous task of establishing worthlessness satisfies the court that the transactions were not bona_fide sales and were not at arm’s length among other things the court doubts that maf and other accommodating parties ultimately besides the transactions at issue here ira also sold to maf the promissory notes of ballard and lisle's respective grantor trusts which trusts had invested in movie_shelters as of the time these trust note transactions took place the trusts' movie investments had proved to be unsuccessful so that for all practical purposes the trusts held no assets parted with and were actually out of pocket for the funds they purportedly expended in these transactions it is inferable that the purported amounts if paid for more than a nominal amount were returned to them in a circular fashion in these circumstances we conclude that kanter failed to meet his burden of proving that the rooney pace bond transaction with mallin and the two note transactions with maf were bona_fide transactions consequently we sustain respondent's determinations that the kanters are not entitled to loss deductions with respect to those transactions in these transactions were not at arm’s length and were not bona_fide see eg estate of miller v commissioner tcmemo_1968_230 affd 421_f2d_1405 4th cir on brief kanter argues that the victorian village note sale to maf stands on a different footing because the note was sold as stated in the court's findings the record does not reflect who owned computer placement services the corporation that owned percent of maf's stock although kanter testified that he had no interest in computer placement services see however the discussion infra on petitioners' failure to establish the inapplicability of sec_267 to the victorian village note transaction he acknowledged performing some legal work for computer placement services moreover morrison stated that maf had no offices of its own operated out of his accounting firm's office and that freeman ira's president had asked morrison to be maf's president morrison further related that he is a longtime friend of kanter and that he was paid no compensation by maf for being maf's president for more than an insubstantial amount dollar_figure in this regard he testified how he determined the note's stated purchase_price petitioner's counsel with respect to the victorian village note x please tell the court why that was sold for dollar_figure and a loss of dollar_figure was taken would you please tell the court why you would have sold this note at such a substantial discount kanter well at the time it was my judgment it was worth no more that the amount that was received thiss was a real_estate timeshare project out west we thought that it could run very successfully and the units in it were sold on a timeshare basis effectively that did not turn out to be the case and despite a series of efforts at refinancing one of which took place and the others which did not the property was at a point----i the court finds kanter's arguments with respect to the bona fides of this transaction and other transactions with maf inconsistent and at times contradictory for instance in proposed findings on the victorian village note transaction kanter in his opening brief acknowledges morrison's maf's president testimony that maf purchased various assets from kanter as an accommodation yet on reply brief he asserts somewhat differently that morrison's testimony did not necessarily refer specifically to the victorian village note transaction his testimony it 1s now asserted pertained only to those notes for which maf paid dollar_figure it is argued that he did not testify that collectibility of the victorian village note was not a concern to him or maf considering the size of maf's investment dollar_figure it would be unreasonable to assume in the absence of explicit testimony that collectibility was not an issue to maf when acquiring the victorian village note the court notes that there was ample opportunity during the trial to clarify morrison's testimony on this point no attempt was made to ask morrison whether he had examined and inquired into the victorian village note's collectibility considering the fact the morrison received no compensation_for being maf's president the court does not believe that he did make such an examination or inquiry the court has determined in its findings that morrison and maf failed to examine and consider the collectibility of the notes purchased from kanter don't recall whether this exact year or when the property was in deep trouble however i thought because we had a position with respect to this note that there might be some recovery my judgment was based--as to value was based on information that i received from the people running the property as to what they thought might be the recovery in the event of a foreclosure sale or might be earned within a period of time and it clearly was my judgment it was worth no more than that and that was the price at which it was sold the court now you don't have any documentary_evidence about bankruptcy or inability of these people to pay their debts kanter ultimately the property did get foreclosed i don't have any handy and i don't have extensive cumulation of documents because there was no filing that would offer an opportunity for reorganization but it was foreclosed in the end essentially kanter is asking the court to credit his testimony accept his judgment as to the note's asserted fair_market_value and hold the note's sale to maf was a bona_fide transaction we decline to do so in view of kanter's unreliable testimony and other credible_evidence of record indicating that a number of kanter's transactions with maf were not bona_fide transactions it appears to us that documentary_evidence should have been and could have been provided by kanter to corroborate his testimony in this regard thus we conclude that kanter failed to meet his burden of proving that the victorian village note transaction was bona_fide we also conclude that kanter failed to show that maf was not a related_party under sec_267 and c although kanter testified that he had no interest in maf's parent company computer placement services he offered no evidence establishing whether he or his family indirectly held less than a 50-percent interest in the parent company accordingly we sustain respondent's determination that the kanters are not entitled to a loss deduction for the victorian village note sold to maf in similarly with respect to the windy city transactions involving sales to windy city of stock in flexible computer thog and notes owing by arlington carpentry classic custom furniture pam osowski r trust and tanglewood we conclude that kanter failed to meet his burden_of_proof to establish deductible losses as a threshold matter kanter failed to prove that windy city was not a related_party under sec_267 and c we note that some of these transactions were for nominal amounts and that the bea ritch trusts which trusts were established by kanter's family owned all of windy city's shares earlier in this opinion we held that kanter was the deemed grantor of the bea ritch trusts during and the beneficiaries were members of his family therefore windy city was clearly a related_party to kanter moreover kanter failed to prove that each of the transactions was bona_fide the named trustee of the brt trusts was weisgal a longtime friend and business_associate of kanter windy city's president was joel kanter kanter's son for the foregoing reasons we sustain respondent's determination that the kanters are not entitled to loss deductions on these transactions in see also 840_f2d_478 7th cir the court further concludes that kanter failed to meet his burden of proving that the kanters are entitled to abandonment losses with respect to the bk eagle bk freedom and bk lioness partnership interests kanter generally testified that a number of assets on which the kanters had claimed capital losses for were essentially worthless in our view that is not sufficient to establish abandonment kanter failed to show an intention on his part to abandon each partnership_interest and an affirmative act of abandonment with respect to each partnership_interest see citron v commissioner t c pincite consequently we sustain respondent's determination that the kanters are not entitled to loss deductions on these partnership interests for the court also rejects the alternative contention that the kanters are entitled to deductions for partial worthlessness of the promissory notes under sec_166 they made no although sec_166 provides that a bad_debt deduction for partial worthlessness of a debt may be allowed certain requirements must be met the taxpayer claiming such a deduction for partial worthlessness generally must have charged off such portion of the debt for that year and demonstrated to the district director's satisfaction that such portion of the debt is worthless see sec_1_166-3 income_tax regs 71_tc_955 25_tc_311 affd per curiam 236_f2d_959 3d cir see also mayer tank manufacturing co continued claim for partial worthlessness in their pleadings nor did they seek leave to amend their pleadings to raise the issue the parties never consented to try such issue during the trial this alternative argument therefore is not properly before the court issue whether respondent correctly made adjustments to the rental income depreciation interest_expense and investment tax_credits claimed by investment research associates ltd ira in connection with equipment_leasing transactions for and through findings_of_fact i background and adjustments made in deficiency notices a ira and cedilla investment tra and its subsidiary cedilla invest hereinafter sometimes referred to collectively as ira engaged in various equipment_leasing transactions involving the sale_and_leaseback of computer and related equipment beginning in and continuing through although the parties disagree on who owned the various classes of stock in cedilla invest and it appears the stock ownership in cedilla invest varied over the years the parties agree that for the years at issue ira held directly or indirectly at least percent of cedilla invest 's continued inc v commissioner 126_f2d_588 2d cir affg a memorandum opinion of this court on their return the kanters claimed no bad_debt deductions under sec_166 for partial worthlessness of these various promissory notes rather they claimed loss deductions under sec_165 from their sales of the notes to other parties voting_stock and that cedilla invest was included in ira's consolidated tax returns for those years kanter was the attorney for ira and investment adviser with respect to its computer leasing transactions no one employed by ira was responsible for negotiating the equipment_leasing deals except kanter who assumed responsibility for them ira did not utilize the services of experts in computer equipment in connection with any of the computer equipment_leasing transactions that were consummated during the years in question in notices of deficiency to ira respondent determined that ira was not entitled to deductions and credits with respect to various computer egquipment leasing transactions during the years at issue respondent made the following adjustments to ira's federal_income_tax returns in connection with its equipment_leasing transactions year rent income depreciation interest_expense dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- big_number -- -- big_number -- - respondent disallowed the following investment tax_credits claimed by ira relating to the equipment_leasing transactions year amount dollar_figure big_number big_number respondent disallowed in full the investment_tax_credit carryovers claimed by ira for through schott schott was an officer and director of ira in despite the fact that ira's federal_income_tax returns indicate that schott was a 50-percent owner of ira she had no knowledge regarding her participation in that entity as an equity owner previously schott had been an officer of cedilla invest starting in or she served as president of cedilla invest yet did not know what she did for the company schott executed documents on behalf of cedilla invest with respect to equipment_leasing transactions without knowing who prepared the documents or the purpose of the documents she did not recall negotiating any leasing transactions on behalf of cedilla invest mallin mallin was asked to be a director of cedilla invest by kanter a friend and former law partner at a time when mallin did not know who owned cedilla invest mallin was generally not familiar with ira or cedilla invest or their officers and directors mallin negotiated promoted and brokered computer leasing transactions during the years at issue his duties in negotiating promoting and brokering leasing transactions did not include making specific determinations of the values of the underlying equipment but were limited to personal beliefs of general values for the purpose of his desire to comfortably represent transactions these personal beliefs were based primarily on his review of some industry publications mallin was not an expert on the value of computer equipment and did not testify as such at the trial of these cases in general mallin used and relied upon third party appraisals which indicated that computer equipment would have no residual_value after months he did not make any specific valuations of the underlying equipment represented in any deals he negotiated promoted and brokered mallin's commission for brokering an equipment_leasing transaction principally depended on the amount of cash including short-term notes that was involved in the transaction the selling_price in a sale leaseback_transaction was set by mallin as a broker and generally included the sale price of the equipment plu sec_3 percent which represented commissions earned by him on the transaction with respect to the computer equipment_leasing deals mallin brokered on behalf of tra inflation played no factor in the economic analysis as to whether or not a profit could be made mallin was a director of chicago holdings inc at the time of trial b richard uhl funding systems corp and funding systems asset management corp richard uhl uhl was an officer of funding systems corp fsc which was the parent company of a subsidiary funding systems asset management corp fsam and was involved in the equipment_leasing business during the years at issue uhl did not negotiate the computer leasing transactions involving the ira deals on behalf of fsc fsam during fsc was involved in an involuntary bankruptcy of its subsidiary fsam leasing services inc o p m an entity engaged in the business of brokering computer leasing deals also filed a petition in bankruptcy about the same time fsam filed its petition uhl was the debtor-in-possession of fsam in which capacity he conducted the operations of fsc while uhl was reviewing leasing transactions as a debtor-in-possession he discovered that some of the transactions had documents missing after fsam emerged from bankruptcy in it split off from its parent fsc fsam changed its name to chicago holdings inc the directors of chicago holdings inc included mallin and weisgal uhl was the president one of the shareholders of chicago holdings inc was a new partnership called fsam partnership cc fsam partnership fsam partnership hereafter fsam was organized date weisgal bwk inc and brt k associates were partners the bea ritch trusts were partners in brt k associates il bquipment leasing a bquipment leasing generally an investor in computer leasing equipment generally looks to the residual_value of the equipment at the end of the lease for his profit because of the importance of residual_value an investor in a computer leasing transaction would normally use a gualified appraiser to ascertain the value of equipment involved in a leasing activity b general facts relative to lack of economic_substance profit_motive and residual_value to the extent there was economic_substance to the ira sale_and_leaseback transactions it would principally depend on the residual_value of the equipment at the end of the lease period between the investor and the leasing company for the equipment_leasing transactions the equipment owner could benefit if he retained valuable rights to equipment after the end user's lease and the leasing company's leasehold rights were extinguished the residual_value if any of the equipment after the or month lease period was the largest element of what an owner could look for in terms of economic profit with respect to each of the ira leasing transactions ira would make a profit on the -- - transaction if the value of its rights to the equipment at the end of the leaseback or leasehold right of the leasing company or months had a value in excess of ira's financial investment eg cash short-term notes and long-term notes no individuals other than mallin provided any substantive information regarding the equipment_leasing transactions entered into by ira throughout the years through mallin determined that ira as an investor could make a profit on the leasing transactions if the residual_value of the equipment ona date or months after the purchase thereof was in excess of the cash originally invested by ira kanter had only general discussions with mallin as to whether to go into a particular deal he did not discuss in detail the economics of the equipment_leasing transactions before the transactions were consummated he did not get involved in detailed discussions regarding the residual_value or economic prospects of the equipment_leasing transactions of ira and cedilla invest kanter never determined whether any computer leasing transactions of ira resulted in or could result ina profit ira did not obtain appraisals as to the values of equipment to be purchased for any of the equipment_leasing deals at issue there were no tax spreadsheets forecasts projections accounting letters or appraisals presented by ira to support its -- - claim that the transactions had economic_substance and were not shams for federal tax purposes no evidence was introduced by ira to corroborate the financial substance of the equipment_leasing transactions such as a record of rental payments received by ira payments made by ira on the long-term notes payments received by ira on succeeding leases and final disposition of the equipment in none of the equipment_leasing deals entered into by ira did the cash-flow enable it to make a profit absent residual_value in the equipment at the time the original leases expired for each of the equipment_leasing deals which are at issue there was no residual_value for the equipment at the end of each leaseback arrangement cc general facts relating to invalid indebtedness and financing circularity the equipment involved in the sale_and_leaseback transactions was subject at the time of such transactions to liens held by various lending institutions which had financed the purchase of the equipment by the relevant entity and was subject_to the lease of such equipment to various end users the transactions generally took the form of a sale of equipment by the leasing company to ira or to an intermediary company subject_to the preexisting liens and leases after which the investor or ira then leased the equipment back to the seller the leasing company for a period of or months the computer leasing transactions were generally structured with the use of an intermediary company between fsc the leasing company and ira the investor owner purchaser the intermediary company would purportedly buy the equipment from fsc and sell it to ira and ira would then lease it back to fsc o p m horizon leasing corp horizon pluto leasing corp pluto and knight were corporations purportedly engaged in the buying selling and leasing of computer equipment both new and used and served as intermediaries in some of the subject transactions the provisions of the agreement of lease between the leasing entity and any intermediary generally coincide with the provisions of the agreement of lease between ira and the leasing company or ira and an intermediary except for minor variations in the amounts of rent specified in the schedule thereto with respect to the equipment_leasing transactions entered into by fsc fsam and ira the payments made by the leasing company fsc to the owner purchaser ira and the payments from the owner purchaser eg ira to the leasing company fsc coincide or may be only slightly different for the or 108-month duration of the lease obligation between the owner and the lessee the long-term notes in each of the leasing transactions contained provisions with respect to the manner and amounts of interest prepayments and amounts of the monthly installments -- - which were identical to those contained in ira's long-term note to the leasing entity in each instance ira did not generally assume the leasing companies' obligations under long-term notes signed by the leasing companies to lending institutions the long-term promissory notes also known as nonrecourse or limited recourse notes executed by ira as the purported owner investor of the equipment in the transactions contained deferral provisions triggered by the other party's defaults the agreements of lease eg the leaseback by the owner purchaser to the leasing company contained no provisions that permitted the leasing company to terminate or defer the payment of rent due to the owner purchaser if the leasing company did not receive payments on the long-term notes of the owner purchaser in each instance the leasing company retained the right to receive all rentals from the end user lessees subject_to any assignment of such rentals to the lending institutions that had financed the purchase of the equipment and subject_to the agreements of lease with any intermediary the terms of the end user leases were always shorter than the or 108-month term of the agreements of lease the lending institutions that financed the purchase of the equipment looked solely to the rent from the end user lessees for the repayment of their loans these loans were to be paid off in full at the end of the end user leases there is no evidence that the long-term promissory notes executed by ira in favor of the leasing companies were fully satisfied the failure of ira to make a payment due on any of its long-term notes used for the purported purchases of the equipment did not permit the respective lessees to stop paying rent for the equipment being leased ira as owner investor could not transfer the equipment without the prior consent of o p m the leasing company additionally ira could not take any_action which would result in the imposition of a lien on the equipment without first securing the consent of the senior lienholder the sale_and_leaseback transactions entered into by ira were simultaneous prearranged and interrelated ira's required out-- of-pocket cash investment in its purchase and leaseback transactions was more than the rents to be received from the lessees ira did not have a bona_fide expectation that the equipment in which it purportedly acquired an interest would have any significant residual_value on the relevant deferral date the transactions between ira o p m and fsc including the intermediaries and ira were simultaneous and interrelated the intermediaries served no valid business_purpose in ira's transactions with fsc and o p m horizon pluto knight and any other intermediary were inserted into the transactions for the sole purpose of enabling ira to claim tax deductions ira made use of intermediary companies in an attempt to avoid the at-risk_rules of sec_465 d miscellaneous additional facts generally applicable to the transactions neither ira nor its advisers attempted to obtain an opinion of the fair_market_value the residual_value or the useful_life of the equipment from a party unrelated to the proposed transactions due to the large number of equity participation transactions previously arranged by mallin for o p m the transactional documents were essentially reduced to form documents whose terms were the subject of little or no negotiation all of the transactions at issue fit the same pattern there were no third-party records which referred to ira as the owner or purchaser of the equipment by the beginning of the taxable_year ended date ira no longer possessed the right title and interest to the equipment for which it claimed deductions and credits for computer leasing transactions for the years through iii the specific leasing transactions a cedilla invest -1976 domestic o p m transaction cedilla invest purportedly purchased computer leasing equipment from o p m and leased the equipment back to o p m in a bill of sale dated date and a purchase agreement -- - dated date by and between cedilla invest and o p m o p m had purchased the subject equipment on date from pioneer computer corp for dollar_figure the purchase_price stated in the purchase agreement between o p m and cedilla invest for the computer equipment was dollar_figure million of which dollar_figure was paid at closing in cash along with a dollar_figure nonrecourse installment promissory note in favor of o p m of the dollar_figure cash paid it appears that dollar_figure represented prepaid_interest in addition another promissory note in the amount of dollar_figure was issued apparently also relating to interest the nonrecourse installment promissory note contained provisions for deferral and setoff of payments due o p m from cedilla invest to the extent any amount of rent due cedilla invest was not paid_by o p m the principal sum deferred was payable on date only to the extent that o p m had paid past sums due the commissions paid_by cedilla invest totaled dollar_figure they were made payable to o p m leasing services inc and mallin with respect to the purported purchase of the equipment by cedilla invest o p m entered into a collateral_assignment of leases mallin signed some of the documents in the cedilla invest o p m leasing transactions on behalf of cedilla invest as a director cedilla invest and p m executed a substitution agreement dated date which permitted o p m to substitute and exchange certain equipment for the original leased equipment b cedilla invest -1977 domestic transaction master lease transaction cedilla invest entered into a purported master purchase agreement with fsc on date wherein cedilla invest purchased certain computer equipment some of the equipment was acquired in cedilla invest then leased the equipment back to fsc for a term of months for each piece of equipment included in this master lease agreement was a master remarketing agreement during the term of the lease the lessee was responsible for maintenance of the equipment and the risk of loss from damage thereto the lessee had the right to sublet the equipment with respect to the purchase of each item of equipment under the master agreement cedilla invest executed a limited recourse promissory note the limited recourse promissory note included a deferral provision which permitted in the event the lease was terminated prior to the expiration thereof on account of default deferral of payment of the balance due on the note and any accrued interest until date the limited recourse promissory note also included a provision authorizing cedilla invest to defer payment on its obligation under the note if the lessee failed to pay the rent due to cedilla invest fora particular piece of equipment under the limited recourse promissory note the payee agreed to look solely to the collateral for the payment of any of the obligations of the payor under the note there was no right of the payee to pursue the payor independently of the collateral the note further provided that the secured interest of the payee was subject_to the lien interests of senior lienholders and end users checks issued by cedilla invest to pay fsc provide no evidence that fsc ever negotiated the checks c cedilla invest -1979 foreign transaction british aerospace transaction on date a sale and purchase agreement was effected between atlantic computer leasing ltd atlantic ruropean leasing ltd european carena computers b v carena and funding systems international corp funding international under this agreement funding international as purchaser executed and delivered to carena a nonnegotiable nonrecourse promissory note dated date in the amount of dollar_figure the computer equipment referred to as the british aerospace transaction consisted of ibm computers located in england and was subject_to various leases the equipment was identified as follows british aerospace 5-year lease for an i b m model and other equipment unichem ltd 6-year lease for an i b m model and other equipment and cheshire county council -year lease for an i b m model and other equipment the entities named were the end users of the computer equipment which had been purchased on or about date under the agreements between atlantic european carena and funding international atlantic transferred to carena and carena to funding international the interests of atlantic in the computers used by the end users with respect to this transaction funding international executed in favor of carena a nonnegotiable nonrecourse promissory note in the amount of dollar_figure dated date on date an agreement of lease was executed by and between funding international and carena leasing the property back to carena the sale and purchase agreement between atlantic huropean carena and funding international allowed european to sell transfer and assign to carena all of atlantic's interest in the equipment atlantic would own the equipment subject_to the lease only upon repayment of the repurchase price specified in the residual agreement atlantic therefore did not have legal_title to the property as of date but agreed to obtain legal_title after the original end user lease expired under the sale and purchase agreements atlantic and kuropean agreed to deliver to carena the instruments carena needed to assure ownership of and legal_title to the equipment free of any liens except the lease after the initial lease_term expired this was pursuant to the residual agreements on date funding international and carena entered into a purchase agreement regarding other computer equipment involved as part of the british aerospace transaction under the residual agreement between atlantic and willowbrook international a leasing company made with respect to this transaction the resale of the equipment to atlantic had a repurchase price of one and one-half of its original cost and would occur years from the date of the original lease the stated_value of the equipment was dollar_figure the equipment was to be used by the cheshire county council with respect to this equipment funding international executed a nonnegotiable nonrecourse promissory note to carena in the amount of dollar_figure dated date this promissory note contained deferral and offset provisions allowing the purchaser owner of the equipment to defer any payments on the notes if the leases were terminated prior to the expiration or there was default thereof and then to offset the deferred amounts against any payment due under the notes on date funding international and carena entered into an agreement of lease with respect to the chesire equipment_leasing the property back to carena on date atlantic european carena and funding international executed a sale and purchase agreement regarding other equipment which was part of the british aerospace transaction the stated_value of the equipment was dollar_figure under this agreement atlantic and european transferred atlantic's interest in the equipment to carena subject_to atlantic’s acquiring title to the equipment under the residual agreement under the residual agreement atlantic agreed that upon the expiration of the initial term of the lease it would make payment of the balance of the purchase_price and agreed to deliver to carena the instruments necessary to ensure ownership of and legal_title to the equipment the parties agreed that atlantic would upon the expiration of the initial term of the lease undertake the necessary steps to have the equipment purchased at a price equal to percent of its original cost on date carena and funding international executed a purchase agreement relating to this equipment funding international as purchaser owner issued a nonrecourse installment promissory note to carena dated date in the principal sum of dollar_figure and interest payments for the balance of dollar_figure and dollar_figure the parties entered into an agreement of lease dated date leasing the equipment back to carena pluto a new york corporation affiliated with mallin executed a purchase agreement dated date by and between pluto and funding international pursuant to which funding international delivered a bill of sale dated date in favor of pluto under the purchase agreement pluto the purchaser obtained funding's interest in and to all of the equipment which was subject_to prior leases made between carena and others such as delco leasing ltd woolworth leasing ltd willowbrook international ltd various leasing companies or atlantic computer leasing ltd pursuant to this purchase the purported price between the parties was dollar_figure payable by delivery of a certified check in the amount of dollar_figure and a recourse installment promissory note in the sum of dollar_figure ira claimed the equipment was worth dollar_figure on its income_tax returns the computer equipment involved was located in england and consisted of the british aerospace unichem and cheshire properties described above the agreement was subject_to the existing underlying leases and the residual agreements made with the end users with respect to this transaction pluto as the purchaser issued a check to funding international in the amount of dollar_figure there is no indication this check was negotiated on date a purported purchase agreement was executed between cedilla invest and pluto pursuant to which pluto sold to cedilla invest the ibm equipment as to which british aerospace unichem and cheshire county council were end users the selling_price was dollar_figure made payable by a check for dollar_figure and a limited recourse promissory note for dollar_figure executed by cedilla invest in connection with the cedilla invest pluto agreement cedilla invest additionally executed a promissory note in favor of pluto in the amount of dollar_figure dated date and another promissory note dated date in the amount of dollar_figure under the security provision the lien of pluto was subordinate to the interests of underlying lessees the rights of atlantic under the residual agreement and the proceeds from the rent of the equipment in excess of dollar_figure per period received by cedilla invest from funding international the limited recourse promissory note contained a provision for deferral which permitted the payor to defer any sums principal and interest due under the note if any amount of rent or sum due under the lease was not received by the payor as the sum became due the deferral allowed the payor cedilla invest to defer payment to date without paying accrued interest on the amount so deferred in addition under the limited recourse obligations the payor was personally liable only for the interest and principal under the note due during the times and only during the times and in the amounts and only to the extent of such amounts as set forth in schedule a thereto without giving effect to the deferred payments if any under this provision recourse obligations were determined as of the date and occurrence of default under schedule a the maximum amount of recourse obligation as of date was zero the balance of the obligation was nonrecourse and the payee looked only to the collateral for payment the purchase agreement between pluto and cedilla invest was made pursuant to a certificate of resolutions of the corporations' board_of directors attested to by meyers on date funding international purportedly agreed to a collateral_assignment of the lease with respect to the computer leasing equipment to cedilla invest subject_to the leases of funding international the result of the assignment was that cedilla invest received the payments under the existing leases from the end users in date cedilla invest and funding international entered into an agreement of lease and a remarketing agreement regarding the computer leasing equipment the term of the lease between cedilla invest and funding international was through date under the lease the lessee could replace equipment subject thereto under the remarketing agreement funding international agreed to act as agent for cedilla invest in remarketing the equipment after the expiration of the original underlying leases as of date the equipment was not listed in the computer price guide the blue_book of used ibm computer prices its residual_value was zero kanter received information regarding the funding international cedilla invest transaction in december of in a letter from the attorneys for funding international the information included with the letter consisted of title documents to the property none of which documents was produced or provided for incorporation in the record in this litigation on date a letter was sent from attorney alan axelrod regarding the delivery of promissory notes of cedilla invest for itself and its nominee kanter with respect to the british aerospace transaction the total cash investment of cedilla invest including the downpayment and all interest to be paid on its notes was to be dollar_figure the rent to be received from funding international was a total of sdollar_figure there was a net_loss of dollar_figure on the transaction - -- d tra-1980 domestic transaction mini computer transaction on date a bill of sale was executed by the fsam partnership in which kanter was involved to f s computer corp fs for certain egquipment on date fs sold the equipment to horizon for dollar_figure payable with a cashier's check for dollar_figure and a full recourse promissory note by horizon in the amount of dollar_figure the recourse promissory note included a deferral provision allowing the payor to defer payment of principal and interest on the note if any amount of principal or interest becoming due to horizon under the limited recourse installment promissory note of even date issued by ira to horizon was not paid under this provision deferral could continue until date the amount deferred would not accrue interest horizon then sold the equipment to ira and ira then leased the equipment to fs as part of the purported sale of the equipment to ira ira executed in favor of horizon a limited recourse promissory note the sale to ira by horizon was on date and was for dollar_figure the sale was subject_to all underlying leases in a letter of direction from ira fs agreed to deduct from the rent fs owed to ira under the leasing agreement an amount egqual to the monthly payments owed by ira to horizon under the note from ira the amounts for these payments were equal accordingly the payments on the notes were bookkeeping entries with respect to the purported purchase agreement ira executed a promissory note in the amount of dollar_figure to horizon another promissory note to horizon dated date in the amount of dollar_figure and a limited recourse promissory note- security_agreement dated date in the amount of dollar_figure under the security provision of the note ira granted horizon a security_interest in the equipment subject_to the interests of prior lienholders and the underlying lessee under the limited recourse promissory note the payor ira had the right to defer payment of principal and interest to horizon as it became due if and to the extent any amounts of rent or other sum due to ira under the lease with fs was not paid when due under this provision the payments could be deferred until date the deferred_amount did not accrue interest the recourse obligation under the limited recourse promissory note between ira and horizon provided that horizon had recourse against ira with respect to failure to make proper payments on the note as of date in the amount of zero dollars the recourse obligations of ira under the note were determined only in accordance with the schedule attached thereto during the times and in the amounts set forth in that schedule the recourse provisions were determined without giving effect to the deferral provisions under the limited recourse promissory note and security_agreement the leased equipment could be replaced with other equipment not initially secured_by the note under the limited recourse provision of the long-term note the seller looked solely to the collateral for payment by the buyer other than the buyer's recourse obligation described earlier on date ira provided a letter to fs regarding the offsetting of payments made under the promissory notes and the leases ira directed fs to deduct from the monthly rent payments owed to ira an amount equal to the note payments owed by ira to horizon and that fs pay the deducted amount directly to horizon for the account of ira with respect to the ira horizon purported purchase agreement fs delivered the collateral_assignment of leases dated date to ira an agreement of lease between ira and fs was executed on date in addition a remarketing agreement by and between ira and fs was consummated with respect to the ira horizon leasing transaction the total cash investment of ira was to be dollar_figure the total rent due fsc was dollar_figure resulting ina loss of dollar_figure as of date the residual_value of the equipment subject_to the sale_and_leaseback was zero eb tra-1980 foreign domestic transaction alfred teves transaction a purported purchase agreement dated date by and between funding international and funding systems international gmbh funding gmbh was consummated pursuant to which funding gmbh sold certain equipment to funding international for dollar_figure paid_by a check in the amount of dollar_figure and a nonrecourse note in the amount of dollar_figure the schedule attached to the bill of sale with respect to the property contained duplicate schedules of certain equipment located in belgium at two locations one at alfred-teves strasse gifhorn and one at muller strasse bergneustadt all of this equipment is referred to as the alfred teves transaction the dollar_figure note executed by funding international included a provision for deferral of payment by the payor in the event amounts due for rent with respect to the lease between payor and payee were not made the amount deferred would become payable on date and would not accrue interest the note was nonrecourse in that the payee looked solely to the collateral for payment of the obligation consistent with the agreement of purchase funding international and funding gmbh entered into an agreement wherein the equipment was leased back to funding gmbh on date a purported purchase agreement between horizon and funding international was executed wherein the alfred teves computer equipment was sold by funding international to horizon the sale purchase agreement between funding international and horizon included the alfred teves transaction equipment along with certain other equipment located in belgium the price for this sale was dollar_figure payable by a cashier's check for dollar_figure and dollar_figure by a full-recourse installment promissory note in favor of the seller funding international ira and horizon signed a purported purchase agreement dated date in which horizon sold the property to ira for dollar_figure payable by a certified check for dollar_figure anda limited recourse promissory note issued by ira in favor of horizon in the amount of dollar_figure the amount owed to funding international from horizon was equal to the amount of the payments to horizon from ira under the purported purchase and sale agreement the limited recourse promissory note provided that ira could defer payment of principal and interest as it became due if and to the extent any amount of rent or any other sum due to ira under the lease between funding international and funding gmbh was not received timely by the payor the sum could be deferred until date the deferred sum did not accrue interest - -- ira also executed in favor of horizon a promissory note dated date in the amount of dollar_figure and another promissory note dated date in favor of horizon in the amount of dollar_figure ’ pursuant to the transaction for the sale_and_leaseback of the computer equipment funding international executed a collateral_assignment of leases to ira f cedilla invest lexet transactions on date cedilla invest purportedly purchased certain ibm-manufactured computer equipment from lexet leasing corp lexet for a stated purchase_price of dollar_figure this equipment had been previously or simultaneously acquired by lexet from beta gamma leasing corp which entity had previously or simultaneously acquired the equipment from o p m the equipment was subject_to an end user lease with general motors corp cadillac division detroit michigan the stated purchase_price of dollar_figure was according to the terms of the purchase agreement payable as follows dollar_figure in cash on the date of the agreement a short-term promissory note payable on date in the amount of dollar_figure anda long-term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was only personally liable during the the record contains no explanation for these notes times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note on date cedilla invest also purportedly purchased certain ibm-manufactured computer equipment from lexet for a stated purchase_price of dollar_figure this equipment had been previously or simultaneously acquired by lexet from proz leasing associates inc which entity had previously acquired the equipment from jal group inc in and previously or simultaneously from sha-li leasing corp the equipment was transferred subject_to an end user lease with information services group a division of mars inc randolph new jersey the stated purchase_price of dollar_figure was according to the terms of the purchase agreement payable dollar_figure cash at the time of the execution of the agreement a short-term promissory note payable on date in the amount of dollar_figure anda long-term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory - - note cedilla invest was only personally liable during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note other than the purchase agreements bills of sale and promissory notes ira did not produce any other documents in connection with these equipment_leasing transactions such as equipment appraisals economic forecasts related correspondence legal opinions rent payment schedules checks negotiated or otherwise evidencing payments of purchase_price or rentals or records establishing the existence or actual location of the equipment at any time during the subject leases the intermediary entities involved in these transactions beta gamma leasing corp and proz leasing corp served no economic or business_purpose and were only part of the transactions for federal tax purposes g cedilla invest ben energy transactions on date cedilla invest purportedly purchased certain ibm-manufactured computer equipment and peripherals from ben energy systems inc ben energy for a stated purchase_price of dollar_figure this equipment had been previously or simultaneously acquired by ben energy from horizon leasing corp which entity had previously acquired the equipment from new england rare coin galleries inc in and previously or simultaneously from funding systems international corp the egquipment peripherals were all transferred subject_to several end user leases with various entities located in england the stated purchase_price of dollar_figure was according to the terms of the purchase agreement payable as follows dollar_figure cash at the time of the execution of the agreement a short-term promissory note payable on date in the amount of dollar_figure and a long-term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was only personally liable during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the long-term note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note on date cedilla invest purportedly purchased certain ibm-manufactured computer equipment from ben energy for a stated purchase_price of dollar_figure the transactional history of this equipment aside from the end user lease on the property is that on date continental information systems gmbh continental sold the equipment to neptune leasing corp neptune on the same date neptune leased the equipment back to continental then on date continental assigned its lease interest back to neptune on date neptune sold the equipment and all its interests therein to new england rare coin galleries inc nerc on date nerc sold the equipment and all its interests therein to ben energy all of these transfers were made subject_to the end user lease in favor of an entity located at the time in what was then west germany the stated purchase_price of dollar_figure was according to the terms of the purchase agreement to be paid_by cedilla invest to ben energy as follows dollar_figure cash at the time of the execution of the agreement a short-term promissory note payable on date in the amount of dollar_figure and a long- - - term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was personally liable only during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note other than the purchase agreements bills of sale and promissory notes ira did not produce any other documents in connection with these equipment_leasing transactions such as equipment appraisals economic forecasts related correspondence legal opinions rent payment schedules checks negotiated or otherwise evidencing payments of purchase_price or rentals or records establishing the existence or actual location of the equipment at any time during the subject leases the intermediary entities inserted in these transactions horizon leasing corp neptune leasing corp served no economic or business_purpose and were only part of the transactions for federal tax purposes h cedilla invest dard systems transactions on date cedilla invest purportedly purchased certain ibm-manufactured computer equipment from dard systems inc dard for dollar_figure prior thereto on date funding systems international had sold this equipment to equitable leasing co and on the same date equitable leasing co had leased the equipment back to funding systems international equitable leasing co on date sold the equipment to dard and thereafter dard sold the equipment to cedilla invest on date subject_to several end user leases with various entities in england as well as the lease encumbering the equipment in favor of funding systems international the stated purchase_price of dollar_figure was according to the terms of the purchase agreement to be paid_by cedilla invest to dard as follows dollar_figure cash payable at the time of the execution of the agreement a short-term promissory note payable on date in the amount of dollar_figure and a long- term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was personally liable only during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note on date cedilla invest also purportedly purchased certain wang-manufactured computer equipment and peripherals from dard for a stated purchase_price of dollar_figure this equipment had the same transactional history as the property described above in the dollar_figure transaction except that f s computer corp was involved instead of funding systems international as the intermediary lessee the equipment in this transaction was subject_to several end user leases with various entities located in north america the stated purchase_price of dollar_figure was according to the terms of the purchase agreement payable as follows dollar_figure cash at the time of the execution of the agreement a short-term promissory note payable on date in the amount of dollar_figure and a long-term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was personally liable only during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note on date cedilla invest also purportedly purchased certain computer equipment and peripherals from dard for a stated purchase_price of dollar_figure this equipment also had the same transactional history as the equipment involved in the dollar_figure transaction the equipment was transferred subject_to several end user leases with various entities the stated purchase_price of dollar_figure was according to the terms of the purchase agreement payable as follows dollar_figure cash payable at the time of the execution of the agreement a short-- term promissory note payable on date in the amount of dollar_figure and a long-term limited recourse promissory note in the amount of dollar_figure under the terms of the limited recourse promissory note cedilla invest was only personally liable during the times and to the extent of the amounts referenced in schedule b annexed thereto schedule b specifically provided that the payor's cedilla invest 's maximum aggregate amount of personal liability was zero further and also under the terms of the note cedilla invest 's only obligation with respect to payment of the amounts due thereunder was expressly in the nature of a nonrecourse obligation and the payee shall look solely and only to the collateral for the payment and performance of cedilla invest 's obligations under the note other than the purchase agreements bills of sale and promissory notes ira did not produce any other documents in connection with these equipment_leasing transactions such as equipment appraisals economic forecasts related correspondence legal opinions rent payment schedules checks negotiated or otherwise evidencing payments of purchase_price or rentals and or records establishing the existence or actual location of the equipment at any time during the subject leases opinion i leasing transactions generally to be entitled to the depreciation and interest deductions tax_credits and losses claimed in connection with the computer equipment sale_and_leaseback transactions engaged in by ira for the years at issue ira must prove that it had ownership of the equipment in each transaction and that the long-term promissory notes executed to finance the equipment transactions constituted valid indebtedness see 364_us_361 787_f2d_825 2d cir affg tcmemo_1985_219 the essence of a bona_fide debt is an unconditional and legally enforceable obligation for the payment of money see 68_tc_792 this court has held that the circular financing of computer leasing transactions utilizing long-term promissory notes similar or identical to the financing used in these transactions constitutes invalid indebtedness see 88_tc_449 supplemented by 89_tc_1050 hga cinema trust v commissioner tcmemo_1989_370 a case involving a kanter-related computer leasing transaction with many of the same individuals and entities involved herein affd 950_f2d_1357 7th cir in addition to establishing that the long-term promissory notes constituted bona_fide indebtedness ira must prove that the transactions had a business_purpose and economic_substance apart from the claimed tax benefits a transaction entered into solely for the purpose of tax_avoidance and which has no independent economic_substance to support it is a sham_transaction and will not be recognized for federal_income_tax purposes see 435_us_561 81_tc_184 affd on this issue 752_f2d_89 4th cir we have held for the commissioner in connection with computer sale_and_leaseback transactions structured similarly to those involved in these cases relating to equipment similar to that purportedly underlying the transactions at issue herein see 90_tc_1054 hga cinema trust v commissioner supra present_value analysis and the existence of positive cash-flow are significant elements in establishing economic_substance see 74_tc_305 ndollar_figure affd per curiam 671_f2d_316 9th cir the financing of transactions with deferred indebtedness that is unlikely to be paid is a strong indication of a lack of economic_substance see 103_tc_90 affd without published opinion 71_f3d_877 5th cir in addition to establishing economic viability ira must establish that it had sufficient benefits_and_burdens_of_ownership with respect to the underlying equipment to be treated as the owner for tax purposes and thus allowed the interest and depreciation_deductions and the tax_credits in connection therewith in making its factual determination the court has examined the substance of the transactions and the intention of the parties rather than merely the form they have taken see 77_tc_1221 see also 88_tc_702 ira contends that each of the leasing transactions had a business_purpose and economic_substance apart from potential tax benefits in advancing this contention it relies on mallin's testimony regarding the residual_value of the equipment in these transactions and uhl's testimony regarding funding systems’ intent to enforce the long-term promissory notes that ira and or cedilla invest issued specifically with respect to the question of whether these transactions had economic_substance it 1s acknowledged that the equipment's residual_value is crucial because there was insufficient excess cash-flow from the equipment during the lease terms to enable ira and or cedilla invest to make a profit ira further asserts that the long-term notes issued in connection with these leasing transactions were valid indebtedness respondent on the other hand contends that the transactions were shams that were entered into by ira and or cedilla invest purely for tax benefits respondent citing hga trust v commissioner supra also maintains that the long-term notes ira and or cedilla invest issued were not valid indebtedness because neither would likely ever be required to make payments in view of the deferral provisions in each note in addition respondent argues that the testimony of mallin and uhl is suspect and not credible we agree with respondent at the outset we observe contrary to certain facts alleged by ira that this record clearly establishes that ira was engaged in the practice of purchasing tax benefits rather than buying and leasing computer equipment for economic profit-oriented reasons to fully appreciate ira's tax motivation for entering into these leasing transactions we have considered them in the context of the schemes and other issues raised in these consolidated cases there is no doubt that ira was a vital cog in kanter's sophisticated financial machinations ira holding co the black box represented by administration co and principal services and the other various investment entities created as alter egos of kanter constituted devices by which kanter received and disguised fees for his personal services including moneys received pursuant to the prudential scheme when these matters are viewed in context we are persuaded that the leasing transactions were consummated for the sole purpose of producing deductions sufficient to offset the income reported on ira's federal_income_tax returns furthermore to ensure that no net_income would have to be reported by ira all of the equipment was effectively disposed of after the tax benefits were fully utilized in our view the equipment_leasing investments constituted nothing more than paper transactions designed solely to shelter ira's income this is established primarily by ira's failure to produce any credible_evidence that actual equipment purchases took place that the underlying equipment was ever in existence or placed_in_service or that there were ever any payments made on the purported long-term promissory notes the sham nature of these transactions is revealed by ira's failure to prepare or produce a single equipment appraisal residual or fair_market_value opinion income projection economic forecast or any other type of financial analysis or similar supporting document in connection with the transactions there are several reasons why respondent prevails on this issue first ira's transactions with the leasing companies and any intermediaries lacked economic_substance and business_purpose and therefore must be disregarded for federal_income_tax purposes as sham transactions the analysis of ira's transactions is essentially a two- pronged inguiry the first prong the business_purpose test addresses ira's motives for entering into the transaction see rice's toyota world inc v commissioner t c pincite the second prong the economic_substance test involves an objective analysis of the transaction to determine whether or not it had any realistic prospect of economic profit exclusive of tax benefits however the presence of a business_purpose does not necessarily confirm recognition for federal tax purposes if objective indicia of economic_substance indicating a realistic potential for economic profit are not manifest see 89_tc_1229 affd in part revd in part 909_f2d_1360 9th cir ira's transactions will not constitute a sham factual or legal as long as ira can demonstrate a legitimate nontax motive for entering into the transactions and a reasonable opportunity for profit exclusive of tax benefits this of course assumes the transactions were something other than merely the affixation of various signatures to forms facts not demonstrated by ira in view of all the circumstances we think ira has failed in its burden_of_proof considering the economics of the transactions we note that none of the transactions had the requisite economic_substance unless the transactions reasonably could be expected to return cash to ira in an amount in excess of that invested in this regard the sale leaseback_transaction could return cash to ira from only two sources first the amount of rent due to ira each month under its lease with the specific seller lessee eg o p m could exceed the amount of the cash paid at closing the payments made on the short term notes plus the monthly payments required under its long-term notes to the payee thereunder by an amount sufficient to provide a cash-flow in excess of ira's investment however in the subject transactions the rent payments_to_be_received by ira never equaled the payments made and due so as to allow ira even to recover its total investment second ira was purportedly entitled to any proceeds from the sale or re-lease of the equipment at the end of its leases with each lessee less expenses of such sale or re-lease and less payment generally of a 10-percent remarketing fee no expert testimony was presented by ira regarding residual_value in fact there was no specific evidence such as appraisals or projections of the value of the equipment presented by ira at any time for any of the transactions at issue other than the general statements made by ira's witness mallin regarding intent to profit in 90_tc_1054 the court discussed leasing transactions similar to those involved here o p m the taxpayer and an intermediary were involved in the pro forma equipment transaction remarketing agreements limited recourse promissory notes and the circularity of payments with minimal cash-flow to the lessor were present mallin promoted the deal like the transactions at issue here tax benefits were clearly the driving force of the deal residual_value was a critical factor in determining that economic_substance existed the expected_return of an investor in equipment_leasing transactions is rent and residual_value at the end of the lease_term with the lessee here generally months in contrast to friendship dairies inc there were no tax spreadsheets appraisals or accounting letters presented by ira to support a claim of expected residual_value which could produce a profit the court has not been provided with any projections of residual_value or useful_life which certainly would be present in an objective economic analysis as in friendship dairies there is no persuasive evidence of any motivation for the transactions other than obtaining tax benefits the benefits herein enormous interest and depreciation_deductions and credits were primarily designed to shelter the money reported as income by ira from kanter's prudential scheme kanter testified he did not make a specific economic analysis of the transactions he relied on mallin his friend and the promoter broker of the deals without any independent evidence that the deals had economic_substance mallin's credibility is obviously tainted based on his relationship to kanter and his affiliated entities he was not an independent outsider as in friendship dairies the witnesses presented on behalf of ira in this case were obviously biased and their testimony was not credible mallin presented no substantive evidence in the cases herein he summarily stated that the transactions were intended to be profitable his reasoning was based on the fact that kanter was getting a sweetheart deal mallin did not state how favors given to kanter would enable tra to profit from the deals since any profit would result only if the rents plus residual_value exceeded the amount of the cash invested the downpayment plus note payments it would not matter that mallin permitted ira to pay only percent down rather than percent if there was no residual_value after the lease expired the possibility of an economic profit was nil see friendship dairies mallin's testimony is accordingly misleading and not supportive of a proper analysis of profitability mallin implied without specific delineation that ira could profit because he claimed the residual_value would exceed the cash invested and that the deals involved leveraged financing his analysis did not consider the discounted residual_value of the equipment since inflation was admittedly not taken into account and thus the time_value_of_money was not considered by him this was at a time when inflation was occurring at high rates a present_value analysis is important to the determination of whether a transaction has economic_substance as discussed in hilton v commissioner t c pincite n where this court said little weight should be placed on the speculative possibility that property will have substantial residual_value all ira produced here was unfounded speculation no mention of a specific piece of ibm equipment or peripheral is reflected in the testimony of ira's witnesses in hilton positive cash-flow was indicative of profit otherwise the taxpayer had no incentive to retain property subject_to substantial debt producing no such cash-flow it would be prudent to abandon the property_tax considerations aside if the cash-flow was negligible as it was here the total projected return if any of ira was too small for it to wait until the time the leases expired this is certain even if only a minimal cash investment is made and a long period of time years occurs before any property is available for profit as in hilton there was no motivation for ira's participating in the subject transactions other than to obtain the tax benefits designed to shelter the prudential income ira had no business_purpose to wait or years to receive property at that time with no reasonable prospect of substantial value eg an amount in excess of its investment this is supported by the fact that by ira no longer retained much of the property purportedly acquired as part of the sale_and_leaseback transactions its tax_shelter incentives had expired as the court has noted in its previous opinions in this area the residual_value of computer equipment at any given point in time depends in part on the rate of introduction of new technically advanced equipment models see estate of thomas v commissioner t c pincite based on all of the facts and circumstances involved ira's transactions resulted in net out- of-pocket losses thus the transactions lacked economic_substance because they contained no reasonable possibility of profit exclusive of tax benefits no valid business_purpose was served by the leasing transactions kanter did not know whether any of the leasing deals made a profit no evidence was presented as to succeeding leases payments made by ira on the long-term notes or payments received by ira from the lessees or the sale of the equipment no corroborating financial records to support the substance of the transactions were provided no witnesses testified with respect to any business_purpose schott did not know about the transactions other than recognizing her signature freeman and meyers other individuals prominently connected to ira did not testify gallenberger who was also associated with ira and testified on various aspects of the kanter business dealings did not testify with respect to the dard lexet and ben energy transactions in light of this and the lack of evidence of residual_value we find that no business_purpose could have existed other than the creation of tax benefits ira presented no persuasive evidence that it evaluated the transactions in a businesslike fashion ira's decision makers had minimal knowledge of the computer industry this is supported by the fact that by the time ira would receive the title to equipment in the late 1980's for most of the deals it no longer listed the equipment on its returns as producing income ira never desired the residual values only the tax benefits accompanying the purported agreements we agree with respondent that the various intermediaries used in the transactions eg horizon or pluto were inserted into ira's transactions with the leasing companies eg fsc fsam and o p m purely for tax reasons and that their presence served no valid business_purpose in fact their presence reflects the tax-avoidance motivations of ira and serves to support respondent's determinations that the transactions lacked substance and constituted nothing more than paper- shuffling in our opinion ira's transactions with o p m and fsc fsam were entered into purely for tax purposes and were not supported by economic_substance in the form of a realistic potential for profit they must therefore be regarded as sham transactions 435_us_561 81_tc_184 ira in effect did not purchase computer equipment but purchased a package of tax benefits no evidence of fair market and residual_value or useful_life was ever considered prior to consummating the transactions the projected residual values at the time the leases with the lessees or intermediaries terminated were not established accordingly since ira did not acquire an interest in depreciable_property we hold that it is not entitled to deduct depreciation on the cost of the equipment or to the claimed investment tax_credits we also hold that the sham nature of tra's transactions precludes any deduction for interest on the promissory notes second ira is not considered the owner of the computer equipment for federal_income_tax purposes because it did not possess the burdens and benefits associated with ownership this is a guestion of fact to be ascertained from the intention of the parties as evidenced by written agreements in view of the surrounding facts and circumstances see 77_tc_1221 this court has considered a number of factors having particular relevance to the analysis of computer sale_and_leaseback transactions whether legal_title passed whether an equity was acquired in the property whether the parties treated the transaction as a sale whether useful_life in excess of the leaseback term and significant residual_value were reasonably expected to exist whether the contract of sale created a present obligation on the purchaser to make payments whether any other party held a purchase option at less than fair_market_value whether renewal rental at the end of the leaseback term was set at fair market rent and whether the purported owner of the property had a reasonable possibility to recover his investment from the income-producing potential and residual_value of the equipment see 88_tc_702 in addition the presence of arm’ s-length dealing is appropriate to the determination of a sham see 64_tc_752 affd 544_f2d_1045 9th cir analysis of the transactional documents shows that ira had few if any of the rights and privileges normally associated with legal_title for example in one transaction ira could not transfer the equipment without first securing the consent of o p m ira could not pledge its interest in the equipment as security for a loan or do anything that would result in the imposition of a lien either voluntarily or otherwise ira generally did not assume the obligations of the seller lessee ira also agreed that o p m could pay off its loan and refinance the equipment and that its interest in the equipment would be subordinate to that of the replacement lender o p m was not required to renegotiate the terms of ira's note if it could replace another loan with more favorable financing il specific leasing transactions the specific computer leasing deals at issue are further analyzed in connection with the foregoing discussion a cedilla invest -1976 domestic o p m transaction the purported equipment purchase in december of by cedilla invest the predecessor of ira was for dollar_figure million this was at a time shortly after the property was purchased by the seller pioneer computer marketing corp on date for dollar_figure no contemporaneous appraisals supporting the purchase_price paid_by ira were presented the bill of sale is undated this indicates a lack of economic_substance moreover since the purchase_price is clearly inflated it lends credence to respondent's position that this transaction was nothing more than a sham see 90_tc_44 85_tc_332 see also 88_tc_386 affd 868_f2d_851 6th cir there was no valid explanation for ira's agreement to pay the inflated amount other than the acquisition of tax benefits the promissory note in the amount of dollar_figure executed by cedilla invest purportedly to purchase the equipment was a nonrecourse installment promissory note in favor of o p m therefore cedilla invest had no recourse_liability for the debt see rose v commissioner supra moreover the note contained a provision for deferral and set-off of payments to o p m by cedilla invest to the extent of and for the amount of rent that was not paid_by o p m this deferral extended to date there was little likelihood cedilla invest would be called upon to satisfy this obligation the agreement with o p m included a substitution agreement permitting o p m to substitute and exchange certain equipment for that currently being leased this indicates a retention by the lessee of control_over the property this fact negates any claim that ira obtained ownership of the property the sham nature of the transaction is shown by the manner in which it was purportedly negotiated schott was asked to be a director of ira yet knew little if anything about its operations she executed documents on behalf of cedilla invest without knowing who prepared the documents or the purpose for them schott did not have an equity_interest in the company despite the fact that ira's records indicated at one time that she was an owner thereof mallin executed a document on behalf of cedilla invest as a director after he had been asked to become a director by kanter mallin received a commission for brokering the transaction which suggests he wore two hats in the deal in view of the sham nature of the transaction all deductions and credits associated with this transaction and claimed by ira cedilla invest on its federal_income_tax returns are disallowed b cedilla invest -- domestic transaction master lease transaction this transaction involved the purported purchase by cedilla invest of various pieces of computer equipment under a master lease in date the lease_term for each piece of equipment subject thereto wa sec_108 months during the term of the lease the lessee was responsible for maintaining the equipment and insuring it for risk of loss or damage the lessee maintained the right to sublet the equipment the purchase was subject_to the interests of lessees end users and lienholders the purported purchases were paid_by cash and the delivery of limited recourse promissory notes the amount of the downpayment was percent all of the promissory notes for the purchase of the various pieces of equipment were identical in nature the notes included a deferral provision which permitted in the event the lease was terminated early on account of default deferral of payment of the balance due on each of the notes and any accrued interest until date this deferral was in excess of years the payment of the debt was not enforceable or unconditional the limited recourse promissory notes included a provision wherein the payee the lessee agreed to look solely and only to the collateral for the payment of any of the obligations of the payor under the note there was no right of the payee to pursue the payor independently of the collateral in view of the lack of economic_substance all deductions and credits associated with this transaction and claimed by ira on its federal_income_tax returns are disallowed c cedilla invest -1979 foreign transaction british aerospace transaction this transaction involved the purported sale_and_leaseback of computer equipment located in england there are several intermediary transactions that were involved here in date a company named atlantic computer leasing ltd which had been involved in arranging the leasing transactions for the end users consummated a deal with companies called european leasing ltd carena computers and funding systems international corp a division of funding systems asset management this is the company with which uhl was affiliated the original agreement provided for the purchase of equipment in the amount of dollar_figure the additional equipment was purchased for a price of dollar_figure the equipment included three mainframe ibm computers and associated equipment after atlantic consummated its agreement with european by assigning its rights in the equipment european sold its rights to carena which then transferred its interest in the equipment to funding systems international which then entered into an agreement with pluto leasing corporation a mallin entity delivering the bill of sale in date to pluto for the various computer equipment under the purchase pluto obtained fsam's interest in all of the equipment which was subject_to prior leases made between carena and others the price ostensibly to be paid_by pluto was dollar_figure on date a purported purchase agreement was executed on behalf of cedilla invest and pluto pursuant to which pluto delivered a bill of sale in favor of cedilla invest the purchase_price therefor was dollar_figure the payment provisions of this agreement included the execution by cedilla invest in favor of pluto of a limited-recourse promissory note-security agreement in the amount of dollar_figure under this agreement the interest of cedilla invest in the equipment was subordinated to the interest of the underlying lessees including funding the lienholders and the rights of atlantic under a residual agreement cedilla invest entered into regarding the original purchase of the equipment the limited-recourse promissory note contained a provision for deferral which permitted the payor to defer any sums principal and interest due under the note if any amount of rent due under the lease was not received by the payor as the payments became due the deferral allowed the payor cedilla invest to defer payment until date without paying accrued interest on that deferred_amount under paragraph of the agreement pertaining to the limited recourse obligations cedilla invest was personally liable only for the interest and principal on the note during the times and in the amounts set forth in schedule a the amount of recourse obligation as of date was zero the balance of the obligation was nonrecourse and the payee looked only to the collateral for payment ira presented no evidence as to which entity had legal_title to this equipment under the various agreements the purchase agreements of atlantic indicate that as a part of each of the lease agreements with carena at the end of the lease_term which was either or years depending on the equipment atlantic would make all efforts to obtain legal_title to the equipment so that it could convey the right title and interest in the equipment to the lessee when the end user's lease terminated the price to be paid_by atlantic to obtain the legal_title to the equipment wa sec_2 percent of the original value of the equipment this indicates that atlantic had no legal_title to pass through the intermediaries to ira other than a future_interest it would eventually obtain at a price insignificant in comparison to the purported original purchase_price thus no substantive residual_value was extant ira presented no evidence of fair_market_value residual_value or useful_life regarding this equipment other than the original purchase prices the recourse obligations with respect to the liability of ira were determined as of the date of occurrence of a default pursuant to attached schedules which stated that the maximum amount of personal liability was zero moreover to the extent that any payments of ira were deferred because a default in the lease rentals to ira such deferred amounts were not subject_to recourse_liability thus there was no real recourse against ira the obligations of funding to carena were nonrecourse cedilla invest ira did not assume the obligations ira's purported purchase was subject_to the rights of prior lienholders lessees and the rights of atlantic the lease between cedilla invest and funding international ended on date as of date the equipment used in this transaction ie the ibm mainframe computers model nos and was no longer listed in the computer price guide which is the bluebook of used ibm computer prices this would indicate that the residual_value of the equipment as of that date was zero the rent to be received by cedilla invest with respect to this transaction was less than the amount due on the note including principal and interest and the initial cash investment therefore the only manner in which ira could profit would be a residual_value of the equipment that would exceed the cumulative negative cash-flow and since the expected residual_value of the equipment would be minimal at the end of the end-user lease there was little likelihood that ira would ever recover its investment or realize a profit it is questionable whether ira ever received the benefits_and_burdens_of_ownership when it consummated the agreement with pluto an entity of mallin at most ira obtained the future_interest or right to participate in the residual_value of the equipment rather than a present depreciable_interest therein this was so because atlantic had no legal_title to the equipment only the right to obtain title at a cost of percent of the original purchase_price future interests are not currently depreciable see 87_tc_178 affd without published opinion 833_f2d_303 3d cir that case involved atlantic computer leasing and a lease similar to those herein we held that the taxpayer did not have a depreciable_interest in the equipment because the leasing company atlantic did not have a depreciable_interest in view of the foregoing all deductions and credits associated with this transaction and claimed by ira on its federal_income_tax returns are disallowed d tra-1980 domestic transaction mini computer transaction this transaction involved a purported sale of miscellaneous equipment by fsam to f s an entity affiliated with fsc to horizon and then from horizon to ira payment of dollar_figure by tra was made primarily with a limited recourse promissory note in the amount of dollar_figure the amounts for the payments from ira to horizon were equal to the amounts of the payments owed under the lease agreement an agreement was reached between ira fsam and horizon that these payments were to offset each other so only bookkeeping entries were made the interests of ira in and to the computer equipment were subject_to the interests of prior lienholders and the underlying lessee the leases were assigned to ira through the use of a collateral_assignment by f s the promissory note included a deferral provision allowing ira to defer payments on the note until date without any interest accruing on the deferred_amount if and to the extent amounts of rent were not paid to ira the equipment could be replaced the recourse obligation under those provisions in the note provided that horizon had recourse against ira as of date in the amount of zero dollars under the ira horizon leasing transaction the total cash investment of ira was less than the rent to be received therefrom the loss was dollar_figure there was no evidence of residual_value or useful_life presented no business_purpose was set forth the transaction lacked economic_substance the long- term debt was not valid once again an intermediary was used for no good reason the transaction was a sham in view of the foregoing all deductions and credits associated with this transaction and claimed by ira on its federal_income_tax returns are disallowed eb itra-1980 foreign domestic transaction alfred teves transaction this transaction involved a purported purchase agreement between funding international and funding systems international gmbh pursuant to which funding international purchased the equipment for dollar_figure it is unclear what property was being sold because duplicate schedules of certain equipment contained two addresses thereafter funding international purportedly sold the property to horizon the purchase_price in that agreement was dollar_figure and included additional equipment located in belgium thereafter horizon and ira entered into an agreement for sale of the property to ira on which the payments were identical to the amounts payable under the funding horizon agreement the payments were circular the purchase provisions of the ira horizon agreement included a limited recourse promissory note issued by ira in favor of horizon this promissory note included deferral provisions in favor of ira the sum could be deferred until date several intermediaries were used at the time ira would receive the equipment it would have no residual_value in view of the foregoing all deductions and credits associated with this transaction and claimed by ira on its federal_income_tax returns are disallowed f cedilla invest -- lexet transactions ben energy transactions and dard systems transactions these transactions consist of seven two lexet two ben energy and three dard systems purported purchases and leasebacks of computer equipment and peripherals manufactured by ibm wang and others all of these transactions took place on date the only documents presented by ira in connection with these transactions were seven purchase agreements seven bills of sale seven short-term promissory notes and seven long-term limited recourse promissory notes no other transactional documents were produced by ira such as equipment appraisals leases economic forecasts related correspondence legal opinions rent payment schedules loan payment schedules checks negotiated or otherwise evidencing payments of purchase_price or rents or loans or records establishing the existence or actual location of the equipment at any time during the subject leases the inference to be drawn from ira's failure to produce or present these critical documents is that such materials never existed or if they did exist at one time their production would have provided evidence unfavorable to ira's positions see 6_tc_1158 affd 162_f2d_513 10th cir moreover a review of the exhibits related to these transactions indicates that they all followed the identical format and utilized the same form documents as the other transactions discussed at length as with the other computer leasing transactions at issue here these seven transactions utilized invalid debt because the long-term limited recourse promissory notes effectively shielded ira from ever having to make any payments on the notes although the specific deferral provisions were eliminated from these notes---presumably in response to challenges thereto by respondent in connection with earlier ie through transactions----each of the long-term limited recourse promissory notes contained the same provisions with respect to the limited_liability of ira section limited recourse sets forth tra's recourse obligations and basically states that tra cedilla invest is only personally liable to the extent of the outstanding amount of the note or the lesser_of zero section also sets out ira's nonrecourse obligations everything in excess of the recourse obligations----here the entire amount of the loan--was nonrecourse and with respect to which amount the payee shall look solely and only to the collateral for the payment and performance these long-term limited recourse promissory notes contain provisions similar to those present in the other transactions ie restrictions were imposed on the transfer of the equipment and the interest of cedilla invest in the equipment was subordinated to the interests of the underlying lessees accordingly and as with the other transactions ira did not have the true benefits and burdens of an owner of the equipment for federal tax purposes ira failed in its burden of proving that any amounts representing the purchase_price were actually paid over that legal_title to the equipment never passed to ira that the underlying equipment really existed or was placed_in_service and that any of the transactions were even consummated based on the totality of the evidence presented all ira established with any certainty is that it had a corporate representative execute some minimal transactional documents which provided a claim for substantial tax benefits in view of the foregoing ira is not entitled to any deductions credits or losses associated with these purported transactions g equitable leasing this is another computer leasing transaction purportedly engaged in by ira a reference is made to it in the summary schedules of a witness for ira while respondent does not agree with the numbers delineated in the summary schedules it appears that this transaction was considered in computing the tax_liability of ira for the taxable_year ended date no facts to support the basis for the income deductions credits or losses which apparently were claimed in connection with this transaction were presented by ira since ira had the burden_of_proof on this issue we sustain respondent's determinations of disallowance with respect to this transaction finally the long-term promissory notes executed by ira to finance the purported computer sale_and_leaseback transactions do not constitute valid indebtedness because there was little possibility that ira would ever be required to make the payments due tra's long-term promissory notes in these various transactions were neither unconditional nor enforceable they are not unconditional because the promise to pay in most of the notes was expressly contingent by virtue of the deferral provisions of the notes on the payment of rent by the respective lessees moreover although the equipment was to serve as collateral the equipment was likely to be worthless by the time the obligations were to be enforced ie the deferral dates or the end of the leases between ira and the lessees the notes are not enforceable because there was no possibility that the payor tra would ever be compelled to use its own funds or surrender valuable property in satisfaction of the obligations accordingly the notes did not represent genuine debt obligations and are disregarded for federal_income_tax purposes the commissioner was successful in attacking the validity of a long-term purchase money note executed as part of a sale_and_leaseback of computer equipment in 88_tc_449 supplemented by 89_tc_1050 the facts of that case reflect a transaction similar to those here involved a g sold computer equipment through a middle company sutton to five investors including the taxpayer and then leased the equipment back from the taxpayer's investment group the investors' payments on their long-term note to sutton were financed entirely by the rent due from a g in the event of a default by a g on the lease the principal and interest payments on the note to sutton were deferred to date without the accrual of any additional interest we found that sutton had been inserted into the transaction solely for tax purposes and that the real parties at interest were a g and the taxpayer since a g 's rent always equaled or exceeded the monthly payments on the long- term note any claim by a g on the note would be fully offset by the investors’ claim against a g for unpaid rent therefore the taxpayer was effectively protected from ever having to make any payments on its debt obligation accordingly we held that the note did not represent genuine indebtedness or represented that the debtor was not at risk see id see also 103_tc_120 circularity of payments means the debtor is not at risk affd 77_f3d_497 11th cir some of ira's long-term notes contain several of the same features which this court found objectionable in bussing these features were a deferral of the debt in the event of nonpayment of rent a debt obligation effectively canceled by an offsetting liability for rent because of the limited recourse nature of the note and creditors whose presence served no valid purpose and who had no demonstrable intention of enforcing the debt obligation the real parties to the debt transactions here are tra and fsc fsam and not horizon pluto or knight ira's notes are invalid in form as well as in substance in hga cinema trust v commissioner tcmemo_1989_370 this court rejected the validity of indebtedness used to finance equipment_leasing transactions the long-term notes used in hga cinema trust contained deferral provisions similar to those involved herein in fact the only significant difference in most of the deals is that instead of an indefinite offset provision the notes contain the following variation the deferral provisions are to be read in light of a limited recourse obligation provision the amount of which declines over the years however by the time the deferred amounts are due--a time which is well after the original lease--the scheduled recourse obligation is zero in some instances the recourse obligation is zero from the outset in another instance the recourse is limited only to the value of the collateral further the residual_value regardless of the scheduled obligation and even under the most generous of estimates is also zero there is clearly a circularity of offsetting rent and debt obligations in the provisions and generally the only difference from the notes in hga cinema trust is the substitution of a valueless recourse obligation provision for the offset and discharge provision there was little likelihood ira would ever be called on to pay the liability set forth in each of the long- term notes further there was no testimony or other evidence presented at trial that it ever did the intent of the limited recourse provision and the deferral provision was the same as the deferral and offset provisions ie to ensure that ira would never be liable for the principal_amount of the notes along with any accrued interest in hga cinema trust the court specifically rejected the taxpayers’ allegations that the notes were valid because of the potential effects of fsc's and o p m 's bankruptcies some of the leases herein were modified in connection with the bankruptcy proceedings but as in hga cinema trust the bankruptcy modification agreements present in this case have no legal significance to the validity of the indebtedness and are therefore disregarded we realize that this court has rejected the commissioner's challenges to the validity of long-term purchase money notes in some cases involving equipment sales and leasebacks what is notable about these cases however is not the result but the court's rationale for finding the notes therein to have been bona_fide for example in 87_tc_1471 ndollar_figure we found that the partnership's note was a genuine debt because the partnership was responsible for the monthly payments regardless of whether or not its lessee paid the rent in 88_tc_84 the court in upholding the validity of the note observed that the terms of the note did not require payment solely out of rental income tra's long-term notes unlike the notes in gefen and cooper contain an express term conditioning liability upon the payment of rent thus this situation is distinguishable from other cases where we have upheld the validity of the long-term debt in our view there was no possibility that ira would ever pay the long-term notes without receipt of the prior payments of rent from the lessees ira's transactions were carefully structured in such a way so as to preclude the possibility of any additional financial exposure while enabling it to claim sizeable tax deductions and credits at a minimum cost we recognize that the payment of the full amount of month's rent followed by ira's failure to make the required principal and or interest payment on the note could cause the entire unpaid principal and accrued but unpaid interest to become immediately due and payable failure to pay the debt however does not permit the lessee to stop paying the rent if the lessee decided to withhold the next month's rental payment such failure would trigger the deferral provisions of the notes leaving the lessee or intermediary at that time with at best a claim against ira for month's principal and or interest rather than the full amount of the debt therefore the mere possibility that ira’s liability on the notes could be accelerated which in fact never happened does not validate the debt considering all of the facts and circumstances ira has simply not carried its burden of proving that the long-term notes were valid ira acquired the equipment subject_to pre-existing liens and leases and the rights and interests of the lessees and intermediaries under their respective agreements since the equipment was so heavily encumbered the value of ira's equity_interest was not sufficient incentive for it to pay the notes in the absence of the payment of rent estate of franklin v commissioner supra furthermore ira would have no incentive for paying the notes on the respective deferral dates because the equipment would have had little if any value at that time a note which does not represent genuine indebtedness can neither be included in basis nor support a deduction for interest_expense see 364_us_361 787_f2d_825 2d cir therefore the tax effect of our holding on this issue is twofold first the principal amounts of the long-term notes must be eliminated from ira's depreciable basis second all deductions for interest including the interest prepayments represented by the short-term notes to the various entities are disallowed accordingly we sustain respondent's determinations in all respects as to this issue ’ in view of our holding on this issue sustaining respondent's determination that the computer leasing transactions ira or cedilla invest entered into lacked economic_substance the court need not decide the issue of ira'ss income adjustments continued issue whether ira is entitled to a claimed loss on form_4797 of dollar_figure for findings_of_fact tra reported on line of its federal_income_tax return form_1120 for a net_loss from form in the amount of dollar_figure no form_4797 was attached to the original return filed with respondent nor was a copy of the form subsequently presented to respondent or introduced into evidence at trial continued for and from its purported transfer of certain computer equipment to hicip partners on brief respondent acknowledges that the hicip partners' income adjustments represent an alternative position respondent took in the event the court found in favor of ira on the sale leaseback transactions as ira or cedilla invest acquired no ownership_interest in the equipment for tax purposes no gain_or_loss would be realized by them for through from their later transfers of some of the equipment to hicip partners similarly in view of our holding sustaining respondent's determination that the purportedly recourse long-term notes ira or cedilla invest issued in the leasing transactions were not valid debts the court need not decide the issue of whether ira realized discharge_of_indebtedness income upon its and cedilla invest 's contribution of certain computer equipment to the trauto partnership on brief respondent acknowledges that the discharge_of_indebtedness adjustment represented an alternative position respondent took in the event the court sustained ira because ira and cedilla invest issued no valid long-term indebtedness in connection with the leasing transactions no discharge_of_indebtedness income attributable to such indebtedness was realized by them on their contribution of the equipment to the irauto partnership form_4797 is entitled sales of business property and among other things is the form used to report the sale_or_exchange of property used in a trade_or_business depreciable and amortizable property and the disposition of noncapital assets in the notice_of_deficiency respondent disallowed the loss on the grounds that ira did not establish a basis in the assets sold or disposed of that ira failed to prove that the transaction had economic_substance and that the sale was to one or more related parties and was therefore subject_to the provisions of sec_267 limiting the deduction of losses on such transactions the claimed loss arises out of a sale by decision holdings corp decision holdings a subsidiary of tra decision holdings was incorporated under the laws of the state of delaware on date it initially was named tokyo stress management co which was changed to decision holdings corp on date prior to the issuance of any of the corporation's stock before date decision holdings was inactive and had never been capitalized its officers were gallenberger secretary and freeman president in date kanter devised and implemented a series of transactions to generate a dollar_figure loss for ira on or about date ira transferred its shares of the common_stock of zeus its big_number shares of class a preferred_stock of cedilla invest and dollar_figure cash to decision holdings in the income expenses and losses of decision holdings were reported on the consolidated federal_income_tax return filed by ira for the year at issue exchange for shares percent of the corporation's common_stock also on date tg associates limited_partnership tg a connecticut limited_partnership transferred to decision holdings a third-party installment promissory note of dollar_figure its interests and obligations as lessee under a lease and its rights but not obligations under a remarketing agreement in turn decision holdings transferred dollar_figure cash to tg and shares percent of decision holdings common_stock the lease transferred by tg to decision holdings is dated date and was an agreement between decisions inc a florida corporation as lessor and tg as lessee for an month term lease of certain computer equipment and peripherals the specific equipment that is the subject of the lease was not used by tg but was subleased to various end users the installment promissory note was dated date the note the payor was solutions inc solutions a delaware corporation tg was the payee the note was in the amount of dollar_figure principal plus interest at the rate of percent per annum and was payable over an 84-month period commencing date and continuing through date the note states that solutions and tg were parties to a purchase agreement of the same date pursuant to which tg sold equipment to solutions unless the context of the note indicated otherwise terms defined in the purchase agreement had the same meaning in the note the note provided in the event solutions pays any of the debts which upon the occurrence and continuation of an event of default under the lease and upon notice to tg solutions shall have the right but not the obligation so to do whether pursuant to the terms of liens or otherwise all amounts so paid shall be deemed to be prepayments under this note in such manner as to principal and interest as solutions shall elect the lease referred to in that provision of the note is not in the record similarly the remarketing agreement transferred from tg to decisions holding is not in the record on date decision holdings entered into a sale and assignment agreement whereby decision holdings seller transferred the installment promissory note interests and obligations as lessee under the lease and rights under the remarketing agreement plus dollar_figure cash to autochthon associates l p a delaware limited_partnership as buyer in exchange for no consideration other than the assumption of certain purported liabilities in connection with the lease as a result of the transaction decision holdings claimed a dollar_figure loss which respondent disallowed on the consolidated_income_tax_return filed by ira the partners of autochthon associates l p and their contributions to the partnership were as follows the general_partner was autochthon administration inc -- dollar_figure and the limited partners were the penobscot nation- dollar_figure and autochthon investment inc -- dollar_figure the president of autochthon administration inc was an associate of mallin opinion ira contends that it and the tg limited partnership's transfer of assets to decision holdings qualifies for nonrecognition treatment under sec_351 ira claims that the cost or basis of the interests transferred by tg to decision holdings as of date was dollar_figure thus it is asserted that decision holdings under sec_362 hada carryover of tg's basis in the assets the limited_partnership transferred to it so that decision holdings realized a dollar_figure loss on the sale of those assets to autochthon ira further maintains that respondent's argument that sec_351 is inapplicable to the transaction was not raised in the notice_of_deficiency and such issue is not properly before the court there was a business_purpose for the transaction and decision holdings' basis in the assets it subsequently sold was substantiated respondent contends that ira engaged in the purported sec_351 transaction for tax_avoidance purposes in order to enable it to claim a loss in excess of dollar_figure million from decision holdings' sale of the assets a short time later respondent argues that ira was seeking only to obtain a large potential loss deduction for itself it is pointed out that ira received percent of decision holdings’ shares in exchange for dollar_figure whereas the tg limited_partnership received dollar_figure and percent of decision holdings' shares in exchange for the assets respondent also contends that ira failed to substantiate decision holdings' claimed basis in the assets we agree with respondent we view the two-step transaction involving decision holdings as an economic sham and disregard it for federal_income_tax purposes the step_transaction_doctrine provides that when separate steps are integrated parts of a single_plan the separate steps are disregarded and the entire plan is viewed as a unit for purposes of determining the tax consequences see 315_us_179 688_f2d_520 7th cir revg 76_tc_972 in general a series of steps will be integrated into a single_plan if the steps are interdependent which determination is made by reference to whether the legal relationships created by any one step would have been fruitless without the completion of the entire series or whether the component parts of the transaction were part of a single transaction intended to reach the ultimate result sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the basis determined under sec_1012 adjusted as provided in sec_1016 sec_1012 provides that the basis_of_property is the cost of the property and under sec_362 such basis in a transferor carries over to a corporation where such property is contributed to the corporation for stock under sec_351 the transaction involved here is a classic example of loss-- buying it was a premeditated and abusive tax scheme structured by kanter for the sole purpose of obtaining an enormous and unjustified loss deduction on behalf of his controlled_corporation ira ira became involved in the matter at the direction of kanter who acknowledged that the transaction at issue was hurried and there had been no due diligence with respect thereto the entire scheme---a purported sec_351 exchange and subsegquent disposition sale and assignment -----took less than days the reality of the transaction is that ira paid dollar_figure cash on date for an ordinary_loss supposedly realized on date in the amount of dollar_figure that was claimed on ira's federal_income_tax return ira failed to present any evidence to support the legitimacy of the installment promissory note or that the note represented bona_fide indebtedness the note was clearly tied to a sale leaseback tax_shelter transaction no records were introduced to establish that principal or interest payments were made at any time or that the principal had not been prepaid directly or through the event of default under the lease nor was any testimony provided by either of the parties to the note tg or solutions there is no evidence that the note had any value at the time of the transfer to decision holdings ira also failed to present any evidence to support the legitimacy of the lease agreement such as records establishing that lease payments were being made or had ever been made nor was any evidence introduced regarding the underlying computer equipment and end users including any documents to establish that the equipment had any value at all at the time of the transfer to decision holdings there is no evidence that autochthon ever made any payments in connection with the liabilities it purportedly assumed in connection with the sale and assignment entered into with decision holdings or received any payments in connection with the installment promissory note transferred to it in our opinion kanter simply activated a shelf corporation decision holdings for the limited purpose of utilizing the tax- free exchange rules set forth in sec_351 and facilitating related transfers no evidence was presented that decision holdings engaged in any business activities kanter orchestrated the series of transactions to create phony losses for ira no one who had been an officer or director of decision holdings at the time of the transactions provided any testimony in connection with this issue at the trial ira did not present a general ledger cash receipts journal or cash disbursements journal in connection with decision holdings for kanter's testimony regarding his having to do the deal ina hurry is ambiguous at best and provides no credible explanation as to why a seasoned investor would get into a supposedly profit-- motivated deal on december without really doing any due diligence and then dispose_of the asset sec_29 days later ata loss without any significant intervening events it seems that the only hurry on kanter's part was to finish the deal before the end of the tax_year so that ira could take advantage of a loss of more than dollar_figure million accordingly we hold that the claimed loss deduction was correctly disallowed by respondent because the transactions giving rise to the loss had no independent economic_substance and were entered into solely for tax reasons therefore ira is not entitled to the claimed loss deduction issue whether ira is entitled to a charitable_contribution carryover deduction for opinion in the notice_of_deficiency for respondent determined that ira was not entitled to a charitable_contribution carryover in the amount of dollar_figure because the charitable_contribution deductions were allowed in prior years there was no carryover from to ira did not introduce any evidence on this issue therefore we sustain respondent's determination issue whether ira is entitled to certain claimed capital losses for findings_of_fact on its federal_income_tax return for ira claimed capital losses of dollar_figure on the purported sales or other dispositions of certain assets as follows gross date date sale description acquired sold price basis loss brajda' sec_5 dollar_figure dollar_figure dollar_figure n r funding sys big_number big_number big_number n r tanglewood big_number big_number big_number n r lbg big_number big_number n r sherwood big_number big_number big_number u s mineral big_number big_number comp container big_number big_number big_number modular power big_number big_number forenergy big_number big_number total big_number big_number big_number in the notice_of_deficiency respondent disallowed the claimed losses on the grounds that ira did not establish its basis in the assets sold or disposed of and ira did not demonstrate that the transactions had any substance respondent further determined that the sales were to a related_party and were subject_to sec_267 which disallows losses between related parties as of date ira's general ledger reflected a note receivable in the amount of dollar_figure owing by funding systems it further reflected that on that same date ira received payments leaving a dollar_figure balance due on the receivable lbg properties inc lbg is a subsidiary of ira ira's general ledger reflected that ira had had a note receivable of dollar_figure owing by lbg sherwood associates the sherwood partnership is a partnership in which ira was a partner ira's general ledger reflected that ira had a note receivable of dollar_figure owing by the sherwood partnership tanglewood properties inc tanglewood is a subsidiary of holding co prior to holding co had paid or transferred dollar_figure to tanglewood on its books holding co recorded this transaction as a note receivable owing by tanglewood on or before date ira acquired the tanglewood receivable respondent conceded the adjustments relating to the capital losses claimed on the sales of stock of brajda's u s mineral composite container modular power and forenergy the remaining adjustments are in dispute from holding co in exchange for a receivable owing by ira to holding co pursuant to kanter's instructions on date ira sold the receivables due from tanglewood lbg and sherwood to kanter for dollar_figure dollar_figure and dollar_figure respectively and sold the receivable due from funding systems to holding co for dollar_figure with respect to each of the sales kanter determined the sales_price the sale prices were not determined by arm’s--length negotiations neither kanter nor holding co paid cash to ira for the receivables instead receivables due from kanter and holding co in the amounts of the respective sale prices of the receivable were recorded through adjusting journal entries on the books of ira the sole purpose of the sales was an attempt by kanter to provide a basis for ira to claim a deduction for federal_income_tax purposes according to ira's general ledger on date the dollar_figure lent to lbg by ira and the dollar_figure lent to sherwood by ira was repaid to ira in full on date tanglewood repaid dollar_figure of its loan from ira and on date ira received repayments on the funding systems note in the amounts of dollar_figure dollar_figure and dollar_figure the payments from funding systems were credited to holding co by an adjusting journal entry on tra's general ledger the payments from sherwood and lbg were paid to kanter on his return kanter reported dollar_figure dollar_figure - dollar_figure as income from loan proceeds from the sherwood payment and dollar_figure dollar_figure - dollar_figure as miscellaneous income from the lbg payment a foreclosure action was filed against lbg the litigation of the foreclosure was not completed until at least during lbg was still in existence and was receiving bills from at least one creditor payton and rachlin tanglewood filed a voluntary petition in bankruptcy under chapter during date opinion with respect to ira's claimed sales of the notes receivable from funding systems tanglewood lbg and sherwood to holding co and kanter evidence that the sales took place primarily consists of adjusting journal entries on the books of ira that credited these receivables and debited notes receivable owing by holding co and kanter as the adjusting journal entries show neither holding co nor kanter paid cash for these notes at the time of sale in repayments of the notes were made to ira rather than kanter who allegedly had bought the notes on date thus we think ira failed to establish that sales of the notes actually took place as evidenced by these bookkeeping entries see 34_tc_539 affd 302_f2d_682 9th cir moreover the transactions did not establish bona_fide losses for federal_income_tax purposes kanter testified that the purpose of ira's purported sale of the funding systems note to holding co was to establish the loss in the manner i have described before he testified earlier that he had problems getting the internal_revenue_service to allow deductions for items that he thought were worthless so he decided the best way was to sell a note to establish a loss tra was owned by brt the beneficiaries of which were members of kanter's family holding co was partially owned by kanter and brt kanter was counsel to ira and holding co and at various times was also an officer or director there is no evidence that anyone other than kanter had a role in establishing the sale prices for the notes kanter acknowledged that he largely determined the sale prices for the notes hence the sale prices were not determined by arm's-length negotiations kanter's testimony regarding the sales further indicates their lack of economic_substance with respect to the funding systems note receivable he testified on direct examination that funding systems had filed for bankruptcy that he did not remember the exact date but thought it was in the early 1980's and that at some point funding systems came out of bankruptcy and the note was worthless on cross-examination kanter testified that the note was thought to have a value of dollar_figure at the time it was sold to holding co in fact ira received repayments on the funding systems note totaling dollar_figure on date kanter admitted that the sale price of the funding systems note was not based on an appraisal a legal opinion of those involved in the proceedings balance sheets of funding systems or any type of bona_fide analysis he stated that the purpose of the sale was to establish a loss for tax purposes this testimony does not establish the value of the note at the time of sale with respect to the tanglewood note kanter testified that by the time ira wrote off the tanglewood loan it was clear that there would be no assets available to pay this particular obligation yet he purportedly paid dollar_figure for the note if in it appeared that there would be no assets from which to collect the note it was not explained why kanter was willing to pay dollar_figure for the note moreover kanter's testimony that there were no assets to repay this obligation is contradicted by tanglewood's repayment of dollar_figure to ira in date this evidence indicates that the dollar_figure sale price was an arbitrary figure determined by kanter that had no relationship to the fair_market_value of the note in we also note that this is the same note that kanter subsequently sold to windy city for dollar_figure on date contrary to kanter's testimony that there was no chance of recovery on the lbg note ira's general ledger shows that the dollar_figure lent to lbg was repaid in full to ira on date this evidence indicates that the dollar_figure sale price was an arbitrary figure determined by kanter that had no relationship to the fair_market_value of the note in and that the sale to kanter was not entered into for profit by ira but was an attempt to establish a basis to claim a loss for tax purposes with respect to the sherwood note kanter testified that the note was written off because there was no opportunity and no chance of recovery but he purportedly paid dollar_figure for it if in it appeared that there would be no assets from which to collect the note kanter should not have been willing to pay dollar_figure for the note in fact the evidence shows that the note was not worthless contrary to kanter's testimony that there was no chance of recovery on the sherwood note ira's general ledger shows that the dollar_figure lent to sherwood was repaid in full to ira on date the fact that the loan was repaid in full on date shows that the note was not worthless in this evidence indicates that the dollar_figure sale price was an arbitrary figure determined by kanter that had no relationship to the fair_market_value of the note in and that the sale to kanter was not entered into for profit by ira but was an attempt to establish a loss for tax purposes given the fact that ira and holding co were owned by trusts for the benefit of kanter's family that kanter controlled the management of ira and holding co that he largely determined the sale prices that the values placed on the notes by kanter were contradicted by other evidence that the sale prices were nominal compared to the face_amount of the notes and that the admitted purpose of the sales was to establish losses for tax purposes we conclude that the sales if they took place lacked economic_substance and therefore did not constitute identifiable events for purposes of loss recognition as confirmed by kanter's testimony the sales were merely attempts by ira to claim deductions for alleged worthlessness or alleged partial worthlessness of debts without meeting the requirements of sec_166 if the court were to recognize such practices as bona_fide sales for purposes of loss recognition sec_166 would be substantially undermined the scheme employed as a purported sale does not establish the amount if any of loss incurred consequently the losses purportedly realized are not recognized in addition we hold that ira failed to establish that the notes receivable were not sold to related parties within the meaning of sec_267 with respect to the losses claimed on the sales of ira's notes receivable from tanglewood lbg and sherwood ira's adjusting journal entries and kanter's testimony indicate that these notes receivable were sold by ira to kanter ira failed to establish that kanter did not indirectly own more than percent of ira and therefore the claimed losses are not allowable see sec_267 and b in fact the evidence indicates that kanter did indirectly own more than percent of ira within the meaning of sec_267 during the sole shareholder of ira was brt and the beneficiaries of brt were members of kanter's family within the meaning of sec_267 and c stock owned by brt is considered as being owned proportionately by its beneficiaries members of kanter's family see sec_267 stock owned directly or indirectly by members of kanter's family is considered owned by him see sec_267 since the beneficiaries of brt are considered to own the stock of ira the beneficiaries of brt are members of kanter's family and kanter is considered as owning the stock owned by members of his family for purposes of sec_267 b kanter owned more than percent of ira therefore ira's claimed losses on its sales of the tanglewood lbg and sherwood notes receivable to kanter are not allowable see pomeranz v commissioner tcmemo_1980_36 disallowing a loss on a sale of stock by the taxpayer to a corporation owned by a family_trust for the benefit of members of the taxpayer's family on the ground the taxpayer was deemed to own the shares held by the beneficiaries of the trust under sec_267 with respect to the loss claimed on the sale of ira's note receivable from funding systems ira's adjusting journal entries and kanter's testimony indicate that this note receivable was sold by ira to holding co ira failed to establish that ira and holding co were not members of the same controlled_group within the meaning of sec_267 and therefore the claimed loss is not allowable see sec_267 and b in fact the evidence shows that ira and holding co were members of the same controlled_group within the meaning of sec_267 b as previously stated ira was owned by brt the beneficiaries of which were members of kanter's family the corporate minutes of holding co show that the shareholders of holding co were kanter brt and various other trusts kanter was at times president of holding co holding co was a client of principal services kanter directed moneys and other personal_service_income such as trustee fees earned by him as trustee of the hi-chicago trust to holding co the facts show that like ira holding co was owned by members of kanter's family and that under the rules of attribution set forth in sec_1563 and e the same five or fewer persons owned percent or more of ira and holding co therefore ira and holding co were members of a brother- sister controlled_group under sec_1563 which is incorporated by reference in sec_267 and f finally ira failed to establish that any of the alleged debts became wholly worthless in and consequently it is not entitled to bad_debt deductions pursuant to sec_166 a deduction is allowed for any debt which becomes worthless within the taxable_year when satisfied that a business debt is recoverable only in part the commissioner may allow such debt as a deduction in an amount not in excess of the part charged off within the taxable_year see sec_166 as shown above the notes were not wholly worthless because some of the notes were later paid in full and partial payments were made on others sec_1_166-3 income_tax regs provides generally that if the district_director is satisfied that a debt is partially worthless the amount which has become worthless will be allowed as a deduction under sec_166 but only to the extent charged off during the taxable_year no portion of the notes owing to ira was charged off during the taxable_year on its books_and_records the deduction for partial worthlessness is at the discretion of the commissioner and should not be interfered with by the courts unless the commissioner was plainly arbitrary and unreasonable see strahan v commissioner 42_f2d_729 6th cir ira failed to establish that the commissioner's failure to allow deductions for the partial worthlessness of the debts described was arbitrary or unreasonable accordingly we hold that ira is not entitled to any bad_debt deduction on the notes receivable discussed issue whether ira is entitled to claimed bad_debt deductions for findings_of_fact on its federal_income_tax return for ira claimed bad_debt deductions based on the worthlessness of the following notes receivable debtor deduction claude ballard dollar_figure robert lisle big_number h abernathy big_number forest activities total big_number in the notice_of_deficiency respondent disallowed ira's claimed bad_debt deductions on the ground that it was not established that any bad_debts existed in fact and in law or if existing were not adequately substantiated as to amount the transactions with ballard and lisle that gave rise to the notes in question that were reflected on the books_and_records of ira were not loans but were amounts earned by ballard and lisle for their respective roles in the prudential income scheme tra's writeoff of these notes receivable from ballard and lisle was based on the contention that ballard and lisle did not acknowledge that any debt existed during ballard and lisle had the resources to pay in full the subject notes held by ira tra failed to establish that the notes of ballard and lisle were in fact debts of ballard and lisle if however the notes represented indebtedness ira failed to establish that the notes of ballard and lisle in the amounts of dollar_figure and dollar_figure respectively became worthless in h abernathy abernathy was a preferred shareholder of ifi during and ifi lent abernathy amounts totaling dollar_figure the loans were evidenced by three demand notes signed by abernathy that recited an interest rate of percent in the loans were partially repaid by crediting abernathy's preferred_stock dividends from ifi against the balance of the loans as of date ifi's books reflected a balance due on the loans of dollar_figure in date ifi transferred this loan to ira as part of its consideration for the cancellation of ifi's debt to ira ira reduced the basis of this loan to dollar_figure and wrote off that amount as a bad_debt ira failed to establish that the note receivable from abernathy had any value prior to and failed to establish that the note became worthless during forest activities ltd forest was a limited_partnership previously known as sherwood associates alpha financial corp afc was the sole general_partner of forest gallenberger was the secretary of afc the record does not show what consideration or transaction gave rise to the indebtedness owing by forest to ira forest owned rental property according to the partnership return of forest its rental property was sold ina foreclosure on date according to the date balance_sheet on forest's return forest had assets with a book_value of dollar_figure including dollar_figure cash and liabilities of dollar_figure on that date after the foreclosure as of date forest owned cash of dollar_figure and had no liabilities in forest earned dollar_figure income and as of date had cash of dollar_figure and no liabilities no evidence was presented as to the financial worth of afc the general_partner tra failed to establish that the note receivable from forest in the amount of dollar_figure existed in fact and failed to establish that the note receivable became worthless during opinion sec_166 allows a deduction for any debt that becomes wholly worthless within the taxable_year to be entitled to a bad_debt deduction under sec_166 the taxpayer among other things must establish that a genuine debt in fact existed and that the debt became worthless within that taxable_year see 54_tc_239 sec_1_166-1 income_tax regs in deciding whether a debt has become worthless we consider whether a creditor in the exercise of sound business judgment would conclude that the debt is uncollectible see andrew v commissioner supra pincite thus whether a debt has become worthless in a particular year is a question of fact however the resolution of such issue is based on objective factors and not merely on the taxpayer's subjective judgment as to worthlessness see generally sec_1_166-2 income_tax regs ira again argues that certain statements made by respondent's counsel at trial were concessions and that the only issue to be decided was whether the debts were worthless in when they were written off respondent on the other hand contends that ira failed to establish that ballard's and lisle's debts became worthless during the abernathy debt a had any value prior to and b became worthless during and the forest limited_partnership debt a existed in fact and b became worthless during we agree with respondent first we reject ira's concession argument it has no merit second we hold that ira is not entitled to bad_debt deductions for the dollar_figure and dollar_figure writeoffs of the ballard and lisle notes between and ira or ifi paid ballard and lisle dollar_figure and dollar_figure respectively and reflected the payments as notes receivables in those amounts from ballard and lisle ira did not pay the funds to ballard and lisle as loans but rather as part of the moneys earned by ballard and lisle for their role in the prudential income scheme in addition the record contains no notes or other written documentation of an acknowledgment by ballard or lisle of purported debts to ira and ifi there is no evidence that ira charged any interest to ballard or lisle collected any interest from them or demanded any collateral with respect to the purported loans both ballard and lisle disputed that their alleged debts to ira existed in when ira wrote off the purported notes neither ballard nor lisle reported the discharge of this indebtedness as income on their respective income_tax return or subsequent returns therefore ira failed to establish that any valid debt from ballard or lisle existed that could be written off in but even if valid debts existed the evidence shows that both ballard and lisle had sufficient resources in to pay in full to ira the alleged notes receivable consequently ira failed to establish that the alleged notes receivable became worthless in ira also failed to show that the dollar_figure note receivable from abernathy became worthless in similarly with respect to the forest limited_partnership note ira did not establish that a bona_fide debt in fact existed and that the debt became worthless in issue whether ira is entitled to claimed ordinary losses on sales of notes receivable for findings_of_fact on its federal_income_tax return for ira claimed total ordinary losses of dollar_figure on purported sales to maf inc maf of business notes receivable from the following entities note receivable maker claimed loss helo dollar_figure safari big_number cmb cinema trust big_number cmb cinema trust ii big_number rwl cinema trust big_number rwl cinema trust ii big_number hga cinema trust big_number elk investment big_number inter-alia investment big_number steve and karen hargen big_number helo big_number cedilla invest big_number total big_number in the notice_of_deficiency respondent disallowed the above losses on the grounds that ira did not establish its basis in the assets sold or disposed of it did not demonstrate that the transactions had any substance and the sales were to a related_party and were subject_to sec_267 which disallows losses between related parties pursuant to kanter's instructions in late date ira purportedly sold the notes receivable to maf for dollar_figure each in an attempt to establish worthlessness for the sole purpose of claiming a loss for federal_income_tax purposes the notes receivable had been recorded on the books_and_records of ira but were not evidenced by any written notes and were not secured_by any collateral during morrison was the president of maf which was located in florida morrison had known kanter since the early 1960's he and kanter were friends and had mutual clients morrison became president of maf at the request of and as a favor to freeman morrison received no compensation_for his services as president of maf his secretary sue hutton was secretary of maf during maf purportedly purchased the notes receivable from ira for dollar_figure each as an accommodation to kanter the collectibility of the notes did not matter to maf or morrison at the time maf purportedly purchased the notes from ira maf knew nothing about the financial condition of the alleged makers of the notes maf held some small investments it ceased doing business in the late 1980's the last transaction engaged in by maf was its purported purchase of the notes from ira maf never held director or shareholder meetings during the years through cedilla invest was a subsidiary of ira cedilla invest had total assets of dollar_figure dollar_figure dollar_figure and dollar_figure on date date date and date respectively cedilla invest earned total income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively during and helo was a subsidiary of holding co the proceeds of the loans to the safari trust cmb cinema trust cmb cinema ii trust rwl trust rwl trust ii elk investment and inter alia investment were used to invest in unsuccessful film projects ballard reported dollar_figure dollar_figure and dollar_figure of income from the cmb cinema trust ii on his and returns respectively lisle reported dollar_figure and dollar_figure of income from the rwl cinema trust ii on his and returns ballard and lisle were respectively grantors of these trusts see sec_671 with respect to the purported sales of notes receivable to maf in ira failed to establish that it had any basis in the notes with respect to the purported sales of notes receivable to maf in ira failed to establish that the sales of the notes were in substance bona_fide sales that gave rise to bona_fide losses ira failed to establish that any of these notes became wholly or partially worthless in opinion ira again makes the same arguments that were made with respect to issue namely that certain statements by respondent's counsel at trial are concessions ira substantiated its basis and is entitled to the ordinary losses claimed and alternatively if the court holds either that a the transactions were not bona_fide transactions for tax purposes or b no loss is allowable under sec_267 because the sales were to a related_party ira is still entitled to deductions for partial worthlessness under sec_166 respondent on the other hand contends that ira failed to meet its burden_of_proof on this issue we agree with respondent for several reasons the facts pertaining to the sales of these notes parallel the facts considered in issue wherein kanter individually sold notes bonds and other security interests to maf for nominal consideration on date ira acquired notes receivable totaling dollar_figure from ifi in cancellation of ifi's dollar_figure note due to tra this transfer included the notes receivable listed above except those due from helo and cedilla invest in the amounts of dollar_figure and dollar_figure respectively this is the same transaction in which ira acquired the ballard lisle and abernathy notes previously discussed while the principal amounts of the notes acquired from ifi were greater than the amounts set forth above through an adjusting journal entry ira reduced the basis of these notes on date ira sold the notes for dollar_figure each to maf in an attempt to establish worthlessness kanter testified that ira knew that the notes were worthless at the time ira acquired the notes from ifi the transaction was entered into by ira and ifi as a means to shift kanter assisted the cmb and rwl trusts in obtaining these loans from ira and ifi to permit the trusts to invest in various movie partnerships the loans to the trusts essentially amounted to nonrecourse loans to ballard and lisle as ballard and lisle had no legal_obligation to repay the loans however because the trusts were grantor trusts ballard and lisle claimed the tax benefits from the trusts' movie partnership investments on their respective individual income_tax returns during the year at issue cedilla invest was a subsidiary of ira and is the same entity that was involved in the equipment_leasing transactions considered in issue during and helo was a subsidiary of holding co elk investment and inter alia investment had likewise borrowed funds to invest in unsuccessful movie partnerships artificially losses from ifi to ira by mere bookkeeping entries as further discussed below if the notes were worthless at the time they were acquired by ira ira could not have suffered a loss by selling the notes because it did not part with anything of value the cmb cinema trust and cmb cinema trust ii were trusts for the benefit of ballard's family and the rwl cinema trust and rwl cinema trust ii were trusts for the benefit of lisle's family tra and or ifi did not pay or transfer moneys to the cmb cinema trust cmb cinema trust ii rwl cinema trust and rwl cinema trust ii as loans but rather as part of the moneys earned by ballard and lisle for their roles in the prudential income scheme and therefore the funds were not intended to be repaid the alleged notes receivable or debts did not in fact exist and ira did not establish its basis in the alleged notes receivable with respect to the claimed losses on the sales of the other alleged notes receivable ira presented no evidence that ira as opposed to administration co paid or advanced moneys as loans to the alleged debtors ira presented no evidence as to why the funds were advanced to the alleged debtors except for a notation as to the interest rate for some of the alleged loans listed in its loans receivable ledger ira presented no evidence regarding the terms of the alleged loans such as the due dates or interest rates ira presented no evidence that the loans were secured_by any collateral nor was there any evidence of payments on the loans although these loans were listed on ira's books_and_records as notes receivable or n r no notes or any other written acknowledgment of the alleged loans was introduced into evidence with the exception of kanter in his capacity as trustee of the hga cinema trust none of the alleged debtors testified as to the existence of any debt in our view ira's lack of notes or other written acknowledgment of the existence of these debts lack of any collateral and lack of repayments indicate that like the payments to the ballard and lisle family trusts ira never intended that the alleged debtors would be required to repay these funds consequently the alleged loans did not exist in sum we conclude that ira failed to establish that the claimed notes receivable represented valid debts stemming from debtor-creditor relationships and therefore failed to show that it had any basis from which any loss could be determined on their purported sales economically the sales of the notes receivable of dollar_figure for dollar_figure make no sense if the notes were not worthless ira would not have sold them for dollar_figure if the notes were worthless an unrelated third party would not have had any interest in purchasing them for dollar_figure kanter testified that he and freeman agreed that the notes receivable in question were worthless kanter explained that the purpose of the sales to maf was to establish worthlessness kanter's testimony was corroborated by morrison who stated that maf bought the notes from ira as an accommodation to kanter morrison further testified that at the time maf purchased the notes morrison did not know the financial condition of the alleged makers of the notes and that it did not matter to him whether or not the notes were collectible like the previously discussed sales of notes receivable by ira to kanter and holding co the testimony of kanter and morrison and the lack of economic_substance to the sales show that the sole purpose of the sales was to establish a basis for ira to claim losses for federal_income_tax purposes although ira did not deduct the alleged notes receivable as bad_debts kanter testified that he believed that the notes were worthless however ira did not establish that any of the claimed notes became worthless in and therefore ira is not entitled to a bad_debt deduction for for such notes with respect to the notes acguired from ifi in order to prove entitlement to a bad_debt deduction in the amounts claimed tra must show that the notes had their face values at the time acquired by ira on date and that an event occurred to cause them to become worthless by date see 53_tc_491 affd 467_f2d_47 9th cir ira failed to do so with respect to the helo notes kanter testified that it was an entity that had ceased doing business sometime earlier i don't know exactly when it had no assets this statement that helo had no assets lacks foundation in his personal knowledge of the financial condition of helo and we disregard it in any event even if kanter's testimony is to be believed his testimony does not establish the year that the alleged helo debts actually became worthless with respect to the safari elk investment and inter alia notes kanter's statements that these entities had no assets also lack in foundation in his knowledge of the financial condition of these entities and therefore are disregarded in any event even if kanter's testimony is to be believed his testimony does not establish the year that these alleged debts actually became worthless with respect to the cmb cinema trust cmb trust ii rwl cinema trust and rwl cinema trust ii notes these loans were fictitious and used as a means to transfer funds to ballard and lisle therefore ira is not entitled to a loss on the sale of these notes with respect to the alleged note receivable from steve and karen hargen kanter testified that because neither he nor anyone he knew could locate steve hargen it was considered worthless no other evidence was presented of any efforts to locate the hargens or to collect on the note nor was any persuasive evidence presented to show that this note became worthless in with respect to the note receivable from cedilla invest kanter testified that it had no assets as best i recall that could be assessed effectively to recoup this note this statement is not sufficient evidence to establish that the alleged note became worthless in it lacks any foundation in kanter's personal knowledge of cedilla invest 's assets in addition the balance sheets of cedilla invest included in ira's to tax returns show that cedilla invest had total assets of dollar_figure dollar_figure dollar_figure and dollar_figure at date and respectively ira presented no evidence that the fair_market_value of these assets was less than the liabilities of cedilla invest ira's returns also show that cedilla invest earned total income in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively these returns indicate that cedilla invest had assets with which to pay the alleged note receivable that cedilla invest continued to be a going concern after and therefore that the cedilla invest note had current liquidating value or potential value in summary we hold that ira is not entitled to bad_debt deductions for partial worthlessness of the notes receivable in issue whether ira is entitled to certain capital losses for findings_of_fact on its federal_income_tax return for ira reported capital losses as follows gross date date sale description acquired sold price basis loss int'l films ift --- dollar_figure dollar_figure brickell biscayne dollar_figure big_number big_number sandberg village big_number big_number big_number devel ltd big_number big_number big_number total big_number big_number in the notice_of_deficiency respondent disallowed the claimed capital losses on the grounds that ira did not establish its basis in the assets sold or disposed of ira did not demonstrate that the transactions had any substance and the sales were to a related_party and were subject_to sec_267 which disallows losses between related parties ira's records reflect that it sold its big_number shares of ifi stock to gallenberger for dollar_figure on date an entry recording the date sale to gallenberger was made on itra's ledger subsequently adjusting journal entries were made to ira's books_and_records to reverse the entry as a sale of the stock and to reflect on ira's books a writeoff of the stock as a worthless_security in ira failed to establish that its stock in ifi became worthless in pursuant to kanter's instructions in late date tra purportedly sold the brickell biscayne sandberg village and development ltd partnership interests to maf for dollar_figure each solely in an attempt to establish worthlessness for the purpose of claiming a loss for federal_income_tax purposes maf purchased these partnership interests from ira as an accommodation to kanter at the time of ira's sale of its interests in brickell biscayne and sandberg village to maf brickell biscayne and sandberg village were not dissolved and were still engaged in their operations with respect to these purported sales of partnership interests ira failed to establish that it had any basis in the partnerships it also failed to establish that the sales of these interests were in substance bona_fide sales ira failed to establish that its partnership interests in brickell biscayne sandberg village and development ltd became worthless in opinion pursuant to sec_165 an exception is created to the general requirement of realization through sale_or_exchange for losses on certain securities if a security which is a capital_asset becomes worthless during the taxable_year the resulting loss is treated as a loss from the sale_or_exchange of the capital_asset on the last day of that year even though a sale_or_exchange has not actually taken place under sec_165 the term security is defined as a a share of stock in a corporation b a right to subscribe for or to receive a share of stock in a corporation or c a bond debenture note or certificate or other evidence_of_indebtedness issued by a corporation or by a government or political_subdivision thereof with interest_coupons or in_registered_form to be entitled to a deduction under sec_165 the taxpayer has the burden of showing that the stock hada basis the stock was not worthless prior to the year in which worthlessness is claimed and the stock became worthless in the year claimed contrary to ira's assertion the record does not establish that the ifi shares became wholly worthless during ira's ledger shows that the ifi shares were sold by it to gallenberger for dollar_figure in although gallenberger in her testimony could not recall details about this purchase she did acknowledge purchasing the shares for dollar_figure from ira on date ira offered no explanation for the apparent inconsistency in first recording on its books a sale of the stock during and then later reversing such entry on its records and instead claiming that the stock became wholly worthless in the preceding year moreover no evidence was presented to establish ira's basis in the ifi stock consequently we conclude that ira failed to meet its burden of establishing entitlement to a worthless_security deduction under sec_165 on the ifi stock thus we sustain respondent's determination that no capital_loss is allowable to ira for with respect to the ifi stock with respect to the claimed capital losses on the sale of the three partnership interests to maf the court again rejects itra's concession argument that certain statements of respondent's counsel constituted an abandonment or waiver of the grounds in the notice_of_deficiency for disallowance of these losses we also conclude that ira failed to establish the amounts claimed as bases and that the purported sales to maf of the partnership interests were bona_fide transactions therefore we sustain respondent's determination issue whether ira is entitled to deduct as business_expenses amounts paid to j d weaver in and opinion in the notice_of_deficiency issued to ira for respondent disallowed commission expenses in the amount of dollar_figure the claimed expenses are for payments made by ira's subsidiary kwj corporation to j d weaver although respondent acknowledges that the adjustment was erroneously conceded respondent on brief stands by the concession for that year however respondent filed amendments to answers in ira's cases for and in such amendments to the answers respondent claimed that the commission expenses paid to j d weaver in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively should be disallowed contrary to ira's contention respondent's concession for does not mean a concession by respondent that the payments to weaver by ira's subsidiary kwj were commissions for work or services weaver performed for either ira or kwj in and it is clear that in the hyatt transactions weaver influenced lisle in connection with the awarding of the embarcadero management_contract to hyatt for his influence a n pritzker gave weaver a 10-percent interest in the profits that hyatt earned on the hotel these payments were made by hyatt to kwj after hyatt went private weaver sold his stock in kwj corporation to ira in the sale weaver retained the right to receive percent of the commissions thereafter paid_by hyatt as these commissions were later paid_by hyatt to kwj the 30-percent portion was remitted to weaver by ira pursuant to the sales agreement these amounts were claimed as business_expense deductions on the consolidated income_tax returns of ira which included kwj's operations for the years in guestion the court 1s satisfied from the record that after the sale of the kwj stock to ira weaver did not perform any services for ira or kwj and the payment of the 30-percent amounts to weaver did not constitute compensation_for services rendered the amounts thus paid are not deductible by kwj and or ira the full amounts paid_by hyatt to kwj constitute gross_income to ira however the court is satisfied that the 30-percent payments by ira to weaver represented part of the purchase_price by ira for the kwj stock and to that extent the payments to weaver would add to and increase ira's basis in the stock of kwj corporation therefore respondent is sustained on this issue issue whether the assessment and collection of the deficiency and additions to tax as to ira for are barred by the statute_of_limitations findings_of_fact tra's federal_income_tax return was due to be filed on date pursuant to two requests for extensions of time for filing which were granted the due_date for ira's return was extended to date however ira did not file its return on or before the extended date ira filed its return by mail in an envelope bearing a u s postal service postmark of date properly addressed to the internal_revenue_service the letter was sent by ordinary mail and was neither certified nor registered the return was received by the irs kansas city service_center and was date stamped date there is an additional date stamp on the return indicating a filing_date of date the differing dates are not material for purposes of this issue on date ira and respondent executed a written_agreement on form 872-a special consent to extend the time to assess tax to extend the period of limitations on respondent's assessment and collection of ira's income taxes for this form 872-a has generally been referred to as an open-ended consent because it extends the period of limitations indefinitely until either the taxpayer or the irs issues to the other a form 872-t to effect a termination of the extension if the taxpayer issues the form 872-t the extension continues for a period of days within which the irs must issue a notice_of_deficiency to the taxpayer neither ira nor the irs issued a form 872-t on date respondent issued the notice_of_deficiency to ira for its tax_year in its petition ira affirmatively alleged that the period of limitations barred respondent's assessment and collection of a deficiency and additions to tax against it for in the answer respondent affirmatively alleged that the applicable_period of limitations on assessment and collection against ira for had not expired at the time the notice_of_deficiency was issued because respondent and ira had executed a written_agreement extending the period of limitations indefinitely until the onset of one of the conditions stated above and that because neither party had terminated the consent the notice_of_deficiency was timely issued opinion sec_6501 generally regquires that a deficiency in income_tax be assessed within years after a return is filed however under sec_6501 the parties may extend by agreement the 3-year period of limitations for assessment where before the expiration of the time prescribed for the assessment both the secretary and the taxpayer have consented in writing to its assessment after such time tra contends that the period of limitations under sec_6501 expired prior to the time the notice_of_deficiency for was issued it maintains that the period of limitations had expired on date that the form 872-a extending the period of limitations was executed after the period of limitations had run and therefore the form 872-a was of no effect respondent contends otherwise we agree with respondent the question is whether under sec_6501 the parties extended the agreement before the time prescribed for assessment had expired the tax_return for which was due on date was mailed by ordinary mail bearing a u s postal service postmark of date the return was received by the irs on either november or date the irs form 872-a to extend the period of limitations is dated date where a return is mailed and bears a u s postal service postmark on or before the due_date but is received by the irs after the due_date the return is timely filed see sec_7502 784_f2d_728 6th cir however if the return is mailed after the due_date the return is considered filed on the date the return is actually received by the irs see radding v commissioner tcmemo_1988_250 ira's return was not mailed before the due_date of the return it was mailed more than month late the return was received on either november or date therefore the return is deemed to have been filed on november or date the form 872-a was signed by the parties on date therefore before the expiration of the time prescribed for the assessment the parties agreed to an extension of the period of limitations thus the notice_of_deficiency was timely issued accordingly we hold that the statute_of_limitations does not bar the assessment and collection of the deficiency in income_tax and additions to tax due from ira for issue whether ira is liable for the fraud addition_to_tax for opinion in an amended answer respondent alleged that ira was liable for the addition_to_tax for fraud under sec_6653 for based on improper deductions claimed by ira for certain bad_debts and capital losses although the court has sustained respondent's disallowance of these claimed deductions and losses it has done so in some instances because of ira's failure to establish that the purported sales of many of the assets were bona_fide transactions and the purported buyer was not a related_party under sec_267 nevertheless insofar as ira's liability for an addition_to_tax under sec_6653 for is concerned respondent bears the burden of proving by clear_and_convincing evidence that some part of the underpayment for that year resulting from these disallowed deductions and losses was due to fraud see sec_7454 rule b although ira addressed this issue in its briefs respondent failed to do so we therefore conclude that respondent abandoned the fraud issue as to ira for accordingly we hold that tra is not liable for the addition_to_tax for fraud under sec_6653 for that year issue whether assessment and collection of federal income taxes of kanter ballard and lisle are barred by the statute_of_limitations for some years opinion petitioners contend that the assessment of tax for the ballards' and years the lisles' year and the kanters' year is barred by the statute_of_limitations under sec_6501 a sec_6501 provides that the tax may be assessed at any time in the case of a false_or_fraudulent_return with the intent to evade tax the definition of fraud for purposes of additions to tax under sec_6653 also applies for purposes of determining the application of sec_6501 see 779_f2d_849 2d cir affg mandina v commissioner tcmemo_1982_34 476_f2d_502 10th cir affg tcmemo_1971_194 334_f2d_262 5th cir 67_tc_143 61_tc_249 affd 519_f2d_1121 5th cir having found and held that part of the underpayment_of_tax was due to fraud with intent to evade tax as to kanter for the years through and through as to ballard for through and through and as to lisle for and through it follows that the assessment and collection of their federal income taxes for such years are not barred by the statute_of_limitations see sec_6501 issue the liabilities of kanter ballard and lisle for additions to tax for negligence opinion the court has held that kanter is liable for fraud additions to tax for the years through and for the years through the court has also held that ballard is liable for the fraud addition_to_tax for the years through for the year and for the years through the court has further held that lisle is liable for the fraud addition_to_tax for the year and the years through in the notices of deficiency and or in amended pleadings respondent also determined and or asserted the additions to tax for negligence or intentional disregard of rules or regulations against kanter under sec_6653 with respect to activities other than the prudential activities as to which the court has concluded that the fraud addition_to_tax is applicable respondent agrees on brief that for years prior to if the addition_to_tax for fraud is applicable the amount of the fraud addition_to_tax is calculated on the entire underpayment_of_tax including underpayments relating to nonfraudulent see supra note outlining the various versions of sec_6653 in effect during the years at issue activities and the addition_to_tax for negligence or intentional disregard of rules or regulations does not apply to underpayments attributable to nonfraudulent activities therefore respondent agrees that for all tax years prior to even though the negligence addition_to_tax was determined or asserted with respect to nonfraudulent activities the negligence addition_to_tax is not applicable if fraud is held applicable for the years prior to for tax years after the addition_to_tax for fraud applies only to the underpayment in tax attributable to fraud therefore a taxpayer may be held liable for the negligence addition_to_tax on underpayments attributable to nonfraudulent activities thus with respect to kanter the court holds that the negligence addition_to_tax is not applicable to kanter's through tax years since the court has held that kanter is liable for fraud for those years the court therefore considers the negligence addition_to_tax relating to nonfraudulent activities for kanter's through tax years with respect to ballard and lisle the parties agree that the additions to tax asserted against them related only to the prudential issue since the court has held that ballard and lisle are subject_to the fraud addition_to_tax with respect to the prudential activity there are no additions to tax for negligence as to ballard and lisle which are to be considered by the court generally if any part of a taxpayer's underpayment of income_tax for a taxable_year is attributable to negligence or intentional disregard of rules or regulations sec_6653 a imposes an addition_to_tax equal to percent of the underpayment for returns the due_date for which determined without regard to extensions is after date sec_6653 b imposes an addition_to_tax equal to percent of the statutory interest with respect to the portion of the underpayment attributable to negligence or intentional_disregard_of_rules_and_regulations see tax_reform_act_of_1986 publaw_99_514 100_stat_2742 this addition_to_tax egual to percent of the statutory interest was repealed by sec_1015 a of the technical and miscellaneous reverse act of publaw_100_647 102_stat_3569 effective for returns the due_date for which determined without regard to extensions is after date negligence is the failure to exercise due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances see 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 kanter contends that no additions to tax under sec_6653 should be imposed against him because he acted reasonably alternatively he argues that to the extent he inadvertently failed to address some adjustments this omission on his part was caused by respondent's representing at the conclusion of the trial that all issues upon which petitioners bore the burden_of_proof had been addressed by petitioners subject_to certain specifically identified exceptions respondent on the other hand contends that kanter is liable for additions to tax under sec_6653 because he a knowledgeable tax attorney was negligent and he failed to meet his burden of proving that he acted reasonably or exercised due care we agree with respondent we first reject kanter's contention that he should somehow be excused from liability for additions to tax under sec_6653 with respect to those adjustments he may have inadvertently failed to address because of respondent's alleged statement near conclusion of the trial that kanter had addressed all issues upon which he had the burden_of_proof as previously discussed we conclude that such statement was not a waiver or concession by respondent of those issues raised in the notices of deficiency furthermore the court does not believe that kanter was misled because the court twice advised his counsel that he was responsible for seeing that kanter had fully addressed all issues upon which kanter bore the burden_of_proof our findings and conclusions with respect to the following issues clearly show that portions of kanter's underpayments of income taxes were attributable to negligence or intentional disregard of rules or regulations to the extent the through tax years are involved commitment_fees received by century industries issue income of the bea ritch trusts issue interest_deduction for issue and capital_gains_and_losses issue also kanter conceded some adjustments but failed to address the additions to tax for negligence with respect thereto unlike the underpayments attributable to fraud with respect to the prudential issues or the five only the negligence additions to tax apply to these issues see sec_6653 sec_6653 issue whether the kanters are liable for the sec_6659 addition_to_tax for opinion this issue relates to the kanters' liability for the addition_to_tax under sec_6659 for substantial_valuation_overstatement with respect to a dollar_figure loss claimed from gls associates on their income_tax return we sustained respondent's disallowance of this loss issue on their return the kanters also claimed an investment_interest expense deduction relating to gls associates in the amount of dollar_figure which respondent disallowed in the notice_of_deficiency ina stipulation of settled issues dated date the kanters conceded the dollar_figure investment_interest expense adjustment but did not concede the additions to tax attributable thereto respondent determined that the amount of the addition_to_tax under sec_6659 wa sec_30 percent of the underpayment attributable to these adjustments sec_6659 provides for an addition_to_tax for underpayments attributable to valuation overstatements a valuation_overstatement exists if among other conditions the adjusted_basis of property claimed on the return equals or exceed sec_150 percent of the correct amount of the basis as to the year at issue for valuation overstatements of percent or more but not more than percent the addition_to_tax is percent of the underpayment attributable to the valuation_overstatement for valuation overstatements of more than percent but less than percent the addition is percent of the underpayment attributable to the valuation_overstatement and for valuation overstatements of percent or more the addition i sec_30 percent of the underpayment attributable to the valuation_overstatement no addition is imposed under sec_6659 unless the underpayment in tax attributable to the valuation_overstatement is at least dollar_figure the kanters contend that they should not be held liable for the addition_to_tax under sec_6659 citing 902_f2d_380 5th cir revg tcmemo_1988_408 on brief they maintain that neither party introduced any evidence with respect to the gls associates' adjustment respondent on the other hand contends that the kanters failed to establish that they are not liable for the addition_to_tax under sec_6659 with respect to the gls associates’ valuation_overstatement the kanters presented no evidence on this issue they have not shown that the underpayment was attributable to anything other than a valuation_overstatement consequently we sustain sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements see 99_tc_132 affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 affd without published opinion 70_f3d_1262 4th cir in 893_f2d_225 9th cir affg tcmemo_1998_416 todd v commissioner supra and mccrary v commissioner supra it was found that a valuation_overstatement did not contribute to an underpayment of taxes in todd and gainer the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in mccrary the underpayments were deemed to result froma concession that the agreement at issue was a license and not a lease as this court indicated in becker v commissioner tcmemo_1996_538 902_f2d_380 5th cir revg tcmemo_1988_408 which petitioners herein cite may be interpreted to represent merely an application of todd continued respondent's determination and hold that the kanters are liable for the addition_to_tax under sec_6659 equal to percent of the underpayment attributable to the gls associates adjustment issue whether kanter is liable for sec_6661 additions to tax for through and through opinion sec_6661 provides that if there is a substantial_understatement_of_income_tax for any year there will be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement see 90_tc_498 for purposes of this section a substantial_understatement exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6661 b the term understatement means the excess of the tax required to be shown on the return over the amount of tax imposed which is shown on the return sec_6661 a the amount of the understatement is reduced by that portion of the continued however as the court further noted in becker to the extent that the court_of_appeals for the fifth circuit's reversal in heasley may be read as based on a concept that where an underpayment derives from a lack of economic_substance the underpayment cannot be attributable to an overvaluation this court the court_of_appeals for the second circuit and other courts of appeals have disagreed with the fifth circuit see gilman v commissioner supra understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or the relevant facts affecting the item's tax treatment are adequately disclosed in the return or ina statement attached thereto see sec_6661 b with respect to tax_shelters the understatement is reduced only if the taxpayer establishes that he reasonably believed that the tax treatment of such item by the taxpayer was more_likely_than_not the proper treatment see sec_6661 c the term tax_shelter includes a partnership or any other plan or arrangement if the principal purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax sec_6661 b c in notices of deficiency for through and through respondent determined that the kanters' entire underpayment for each year was a substantial_understatement within the meaning of sec_6661 respondent's determination is presumed correct kanter had the burden of proving that respondent's determination was erroneous he failed to do so in amendments to answers for through and through respondent asserted the sec_6661 addition_to_tax with respect to any underpayments of tax arising from unreported income not included in the notices of deficiency respondent had the burden_of_proof to the extent that the sec_6661 addition_to_tax had been asserted by amended pleadings see rule a as his federal_income_tax returns show kanter did not adequately disclose the relevant facts concerning the tax treatment of the various items at issue in these cases there is and was no substantial_authority for his tax treatment of such issues he had no reason to believe that his treatment of tax_shelter items was more_likely_than_not the correct treatment in this regard the assignment_of_income adjustments prudential century industries hi-chicago trust cms investors bea ritch trusts adjustments cashmere adjustments schedule e computer leasing adjustments and the adjustments disallowing losses on sales of notes receivable and stock to windy city and maf for nominal consideration are items attributable to tax_shelters because they involve entities and arrangements the principal purpose of which was avoidance or evasion of federal_income_tax see 713_f2d_1423 9th cir the evidence affirmatively shows that kanter did not have substantial_authority for failing to report the assigned income at issue or substantial_authority for his tax treatment of other items at issue therefore except as otherwise provided in stipulations of settled or conceded issues we sustain respondent's determination that the entire underpayment of income_tax for each of the years through and through -- - constituted a substantial_understatement of tax for which there was no substantial_authority or adequate_disclosure within the meaning of sec_6661 the amounts of the additions to tax under sec_6661 can be determined in rule_155_computations issue whether kanter is liable for sec_6621 increased interest for through and and and opinion for the year at issue sec_6621 increased the interest rate due on a deficiency to percent of the statutory rate established under sec_6601 on any underpayment_of_tax that exceeds dollar_figure attributable to tax_motivated_transactions as defined in sec_6621 a tax-motivated transaction includes but is not limited to a valuation_overstatement percent or more under sec_6659 any loss disallowed under sec_465 any credit disallowed under sec_46 any sham_transaction and or any fraudulent transaction see sec_6621 under sec_6621 tax-motivated transactions also include transactions entered into without the requisite profit_motive and which lack economic_substance see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd sub nom 868_f2d_865 6th cir under sec_6621 tax-motivated transactions also include losses disallowed by reason of invalid debt see hga cinema trust v commissioner tcmemo_1989_370 in notices of deficiency for and respondent determined that the kanters' entire underpayment was a substantial_underpayment attributable to tax-motivated transactions within the meaning of sec_6621 respondent's determination is presumed correct and kanter had the burden of proving that the determinations were erroneous in the answer to docket no involving respondent affirmatively alleged that the entire underpayment was a substantial_underpayment attributable to tax-motivated transactions under sec_6621 in amendments to answers for through and and respondent affirmatively alleged that the increased underpayments resulting from kanter's failure to report kickback income were attributable to tax- motivated transactions within the meaning of sec_6621 to the extent that the applicability of the increased interest rate of sec_6621 has been raised by answer or amendments to answers respondent bears the burden_of_proof see rule a this court has held that an underpayment attributable to the taxpayer's failure to report income that was assigned to a fraudulent or sham trust is an underpayment attributable to tax- motivated transactions see kerr v commissioner tcmemo_1987_470 respondent contends that ira and its subsidiaries holding co and its subsidiaries century industries oyster bay associates the delta partnership the alpha partnership cms investors and the bea ritch trusts were fraudulent or sham entities within the meaning of sec_6621 therefore respondent argues that any underpayments arising from kanter's failure to report his income that he assigned to these entities or that was otherwise reportable as his income even though reported as income by these entities are attributable to tax- motivated transactions within the meaning of sec_6621 more specifically respondent argues that underpayments relating to kanter's failure to report kickback income as set forth in the notices of deficiency and amended answers consulting income assigned to century industries bonus payment income assigned to holding co through delta alpha and cms investors income earned as trustee of hi-chicago trust and assigned to holding co income assigned to and or otherwise reported by the bea ritch trusts and commission income from equitable leasing assigned to ira are underpayments attributable to tax-motivated transactions within the meaning of sec_6621 we agree with respondent with respect to as previously indicated with respect to negligence kanter conceded the investment_interest expense deduction of dollar_figure from slg partners through k d associates and introduced no evidence regarding his liability for additions to tax or the increased interest rate of sec_6621 the court has determined that the slg transaction was a tax-motivated transaction under sec_6621 see hga cinema trust v commissioner supra therefore any underpayment resulting from this adjustment or from any credits claimed from the slg transaction for the year is attributable to tax-motivated transactions within the meaning of sec_6621 with respect to and kanter introduced no evidence that respondent erred in determining that the underpayments resulting from the schedule e computer adjustment of dollar_figure for and schedule e interest_expense adjustment of dollar_figure for were attributable to tax-motivated transactions therefore any underpayments resulting from these adjustments are attributable to tax-motivated transactions within the meaning of sec_6621 the capital_gains_and_losses adjustment of dollar_figure for relates to the sham_transaction involving cashmere in the cashmere transaction kanter's liability for the increased interest rate is established essentially by the sham nature of the scheme wherein his primary objective was to sell his real_estate partnership interests and receive cash therefor while at the same time escaping the recognition of gains associated with the negative capital accounts inherent in such interests with respect to the capital_gains_and_losses adjustment of dollar_figure included therein is the disallowance of losses claimed on the sale of notes receivable stock and partnership interests to windy city and maf for nominal consideration kanter admitted that the purpose of these sales was to establish losses for tax purposes as discussed in the disallowance of these losses the claimed losses were based on sham transactions wholly lacking in economic_substance consequently any underpayments resulting from these adjustments are attributable to tax-motivated transactions within the meaning of sec_6621 c issue whether ira is liable for the sec_6651 addition_to_tax for opinion in the notice_of_deficiency respondent determined that ira was liable for an addition_to_tax under sec_6651 equal to percent of the deficiency for filing a delinquent_return for sec_6651 provides that if there is a failure_to_file a return on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there will be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax 1f the failure is not for more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate tra failed to file timely its federal_income_tax return for although the due_date for ira's filing of its return had been extended to date the return was not received by the internal_revenue_service until on or about date see issue ira has not shown that such failure_to_file timely the return was due to reasonable_cause and was not due to willful neglect therefore we hold that ira is liable for the sec_6651 addition_to_tax egual to percent of the deficiency for issue whether ira is liable for the sec_6653 a additions to tax for and through opinion in the notices of deficiency to ira for and through respondent determined that all of the underpayments for each year were attributable to negligence or intentional disregard of rules or regulations under sec_6653 tra contends that it is not liable for the sec_6653 a addition_to_tax because it reasonably relied upon the advice of tax professionals including kanter and the certified public accountants who maintained its books and prepared its tax returns respondent on the other hand contends that ira failed to establish that it is not liable for the sec_6653 addition_to_tax we conclude that ira is liable for the addition_to_tax under sec_6653 for and with respect to its underpayments from the equipment_leasing transactions adjustments issue as previously noted mallin a tax attorney and an individual with considerable experience in the leasing field brokered the transactions and recommended them to ira and kanter kanter further testified that in having ira invest in these transactions he relied upon mallin however it is important to note that mallin was not acting as an outside disinterested and independent adviser to ira because he was paid a commission by the leasing company based on ira's cash investment in each transaction indeed during the course of mallin's testimony he acknowledged that he was acting as a broker not as a tax attorney in brokering these and other leasing transactions moreover the court did not accept mallin's conclusory claims regarding the transactions' profit potential and economic_substance also no offering memorandum or prospectus was prepared and furnished to ira with respect to the subject transactions ira failed to establish that a reasonable inquiry was made into the merits of the deductions and credits prior to its investment in these transactions it was not shown that any of ira's other advisers had knowledge or had been apprised of all the relevant facts see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 731_f2d_1417 9th cir although reasonable reliance on the advice of professionals may be a defense to negligence ira did not show that the reliance in the instant cases was reasonable see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 consequently we sustain respondent's determinations that ira is liable for the addition_to_tax for negligence or intentional disregard of rules or regulations under sec_6653 for and on the underpayments from the equipment_leasing transaction adjustments these sec_6653 additions include an addition_to_tax under sec_6653 for an addition_to_tax under sec_6653 and for and and an addition_to_tax under sec_6653 a and b for we also conclude that ira failed to establish that it acted reasonably and in good_faith in claiming the disallowed capital losses issue from its purported sales of various assets to kanter and holding co as discussed previously ira failed to show that sec_267 was inapplicable or that the sales were bona_fide consequently we sustain respondent's determination that ira is liable for the addition_to_tax under sec_6653 a and b for on the underpayment from the disallowed capital losses we also conclude that ira failed to establish that it was not negligent in claiming the disallowed bad_debt deductions issue the disallowed ordinary losses issue and the disallowed capital losses issue ira claimed the bad_debt deductions with respect to the promissory notes of ballard and lisle there was no showing that these debts were worthless moreover ira later pursued collection efforts upon these notes with the result that it obtained payment from ballard upon his notes and received lisle's renewed promise to pay his notes also as to ira's claimed losses ira failed to show a reasonable basis for treating as bona_fide its purported sales of various assets to maf consequently we sustain respondent's determination that ira is liable for the addition_to_tax under sec_6653 a and b for on the underpayments from the disallowed losses and bad_debt deductions lastly we conclude that ira failed to establish that it was not negligent in claiming the disallowed dollar_figure decision holdings form_4797 loss issue ira failed to show that it was reasonable to claim that the tg limited_partnership had a basis of dollar_figure in the assets that it transferred to decision holdings in a purported sec_351 transaction consequently we sustain respondent's determination that ira is liable for the addition_to_tax under sec_6653 a and b for on the underpayment from the disallowed form_4797 loss issue whether ira is liable for the sec_6659 additions to tax for and opinion consistent with the previous discussion with respect to issue sec_22 and sec_23 a portion of each of the underpayments in income_tax for and is attributable to gross overstatements by ira as to the valuation of computer equipment and the attempt to structure a transaction under sec_351 to realize a loss in both instances the transactions were factual and legal shams lacked economic_substance and lacked a profit_motive as well as a business_purpose see rose v commissioner supra in the sec_351 situation the transactions under sec_357 and c had no bona_fide business_purpose were purposely intended to avoid federal_income_tax and the liabilities to which the properties were subject exceeded the adjusted bases of the properties ira presented no meaningful evidence relating to the valuation of the computer equipment nor evidence relating to the inapplicability of sec_357 and c in the sec_351 transaction in our view the underpayments of taxes shown on ira's income_tax returns for the years in guestion are attributable to the prohibited_conduct ie the deliberate overvaluations in each of the transactions the indebtedness incurred by ira cedilla for purchase of the equipment greatly exceeded the amounts paid_by prior owners of the equipment and no evidence was presented to establish the reason for such increases in cost ira's overvaluations with respect to the computer equipment are inseparable from the transactions' lack of economic_substance and profit_motive and their sham character the same rationale applies to the sec_351 transaction accordingly we sustain respondent's determination that a portion of the underpayment for each of the years and is attributable to a valuation_overstatement involving the equipment_leasing transactions issue whether ira is liable for the sec_6661 additions to tax for through opinion this issue relates to the addition_to_tax under sec_6661 for ira's understatements of tax attributable to a number of adjustments that we have sustained for through in the notices of deficiency issued to ira for through respondent determined that the entire deficiency for each year was a substantial_understatement of tax for which ira was liable for the addition_to_tax under sec_6661 tra contends that it is not liable for the sec_6661 a addition_to_tax because there was substantial_authority for the positions it took with respect to the disallowed items respondent to the contrary contends that ira failed to meet its burden of establishing that it was not liable for the sec_6661 additions we agree with respondent ira failed to establish that substantial_authority existed supporting its position on the disallowed equipment_leasing transaction items issue in sustaining respondent's disallowance of the credits and deductions claimed by ira we note that ira failed to offer probative evidence that the equipment_leasing transactions had economic_substance and that the long-term notes issued were valid recourse indebtedness among other things we did not accept mallin's conclusory opinions concerning the transactions’ profit potential and the reasonably expected residual_value of the equipment examinations into the economic_substance of leasing transactions are inherently factual and in conducting the economic_substance inguiry significant objective factors include the reasonableness of the income projections and residual_value projections see 91_tc_838 thus ira's reliance on other equipment_leasing cases in which taxpayers prevailed is inapposite an authority is of little relevance if it is distinguishable on its facts from the facts of the case at issue see sec_1 b income_tax regs in addition ira did not show that the disallowed leasing transaction items were not tax_shelter items and it reasonably believed at the time its returns were filed that its treatment of the items was more_likely_than_not the proper treatment see sec_1 d income_tax regs therefore we sustain respondent's determinations that ira is liable for additions to tax under sec_6661 for through on the understatements of tax attributable to the leasing transaction items similarly we conclude that ira failed to establish that it had substantial_authority for its treatment of the disallowed capital losses issue in sustaining respondent's disallowance of the losses we found that ira made no showing that sec_267 was inapplicable or that the losses were bona_fide consequently we sustain respondent's determination that tra is liable for an addition_to_tax under sec_6661 for on the understatement attributable to the capital_loss items the court concludes that ira failed to establish that it had substantial_authority for its treatment of the disallowed bad_debt deductions issue the disallowed ordinary losses issue and the disallowed capital losses issue as previously discussed ira failed to show that the debts in fact became worthless during with respect to the ordinary and capital_loss items ira failed to make any showing that the purported sales were bona_fide transactions and or that sec_267 was inapplicable moreover with respect to the purported sales of certain assets made to maf ira also failed to show that the loss items were not tax_shelter items and it reasonably believed that its treatment of the items was more_likely_than_not the proper treatment consequently we sustain respondent's determination that ira is liable for an addition_to_tax under sec_6661 for on the understatement from the disallowed bad_debt deduction ordinary losses and capital losses items finally we conclude that ira failed to establish that it had substantial_authority for its treatment of the disallowed decision holdings form_4797 loss issue ira did not show that the tg limited_partnership had an adjusted_basis of dollar_figure in the assets it transferred to decision holdings moreover ira did not show that this loss item was not a tax_shelter_item and it reasonably believed its treatment of the item was more_likely_than_not the proper treatment therefore we sustain respondent's determination that ira is liable for an addition_to_tax under sec_6661 for on the understatement attributable to the disallowed form_4797 loss item issue whether ira is liable for the sec_6662 a accuracy-related_penalty for opinion in the notice_of_deficiency for respondent determined that ira was liable for an accuracy-related_penalty of dollar_figure due to negligence or disregard of rules or regulations anda substantial_understatement of tax ira had the burden of proving that the imposition of the accuracy-related_penalty was erroneous it failed to do so therefore we sustain respondent's determination conclusion to reflect our disposition of the issues in controversy and those settled or conceded by the parties decisions in all dockets will be entered under rule
